Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

among

SYMMETRY MEDICAL INC.,
as Borrower,

THE LENDERS NAMED HEREIN,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,
as Syndication Agent,

and

CIT LENDING SERVICES CORPORATION
and
CHARTER ONE BANK, N.A.,
as Documentation Agents

$104,500,000 Senior Secured Credit Facilities

WACHOVIA CAPITAL MARKETS, LLC
Sole Lead Arranger and Sole Book Manager

Dated as of June 13, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

 

 

1.1

 

Defined Terms

 

1

 

1.2

 

Accounting Terms

 

28

 

1.3

 

Other Terms; Construction

 

29

 

 

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

 

 

AMOUNT AND TERMS OF THE LOANS

 

 

 

 

 

 

 

 

 

2.1

 

Commitments

 

29

 

2.2

 

Borrowings

 

30

 

2.3

 

Disbursements; Funding Reliance; Domicile of Loans

 

34

 

2.4

 

Evidence of Debt; Notes

 

35

 

2.5

 

Termination and Reduction of Commitments and Swingline Commitment

 

35

 

2.6

 

Mandatory Payments and Prepayments

 

36

 

2.7

 

Voluntary Prepayments

 

40

 

2.8

 

Interest

 

41

 

2.9

 

Fees

 

42

 

2.10

 

Interest Periods

 

43

 

2.11

 

Conversions and Continuations

 

45

 

2.12

 

Method of Payments; Computations

 

46

 

2.13

 

Recovery of Payments

 

47

 

2.14

 

Use of Proceeds

 

47

 

2.15

 

Pro Rata Treatment

 

48

 

2.16

 

Increased Costs; Change in Circumstances; Illegality; etc.

 

48

 

2.17

 

Taxes

 

51

 

2.18

 

Compensation

 

53

 

2.19

 

Replacement of Lenders

 

54

 

2.20

 

Increase in Revolving Credit Commitments

 

55

 

2.21

 

Incremental Term Loans

 

57

 

 

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

 

 

LETTERS OF CREDIT

 

 

 

 

 

 

 

 

 

3.1

 

Issuance

 

60

 

3.2

 

Notices

 

61

 

3.3

 

Participations

 

61

 

3.4

 

Reimbursement

 

62

 

3.5

 

Payment by Revolving Loans

 

62

 

3.6

 

Payment to Revolving Credit Lenders

 

63

 

 

i


--------------------------------------------------------------------------------




 

3.7

 

Obligations Absolute

 

64

 

3.8

 

Cash Collateral Account

 

65

 

3.9

 

Effectiveness

 

66

 

 

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

 

 

CONDITIONS OF BORROWING

 

 

 

 

 

 

 

 

 

4.1

 

Conditions of Initial Borrowing

 

66

 

4.2

 

Conditions of All Borrowings

 

70

 

 

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

 

 

5.1

 

Corporate Organization and Power

 

71

 

5.2

 

Authorization; Enforceability

 

71

 

5.3

 

No Violation

 

71

 

5.4

 

Governmental and Third-Party Authorization; Permits

 

72

 

5.5

 

Litigation

 

72

 

5.6

 

Taxes

 

72

 

5.7

 

Subsidiaries

 

73

 

5.8

 

Full Disclosure

 

73

 

5.9

 

Margin Regulations

 

73

 

5.10

 

No Material Adverse Effect

 

74

 

5.11

 

Financial Matters.

 

74

 

5.12

 

Ownership of Properties

 

75

 

5.13

 

ERISA

 

75

 

5.14

 

Environmental Matters

 

76

 

5.15

 

Compliance with Laws

 

76

 

5.16

 

Intellectual Property

 

76

 

5.17

 

Regulated Industries

 

77

 

5.18

 

Insurance

 

77

 

5.19

 

Security Documents

 

77

 

5.20

 

Labor Relations

 

78

 

5.21

 

No Burdensome Restrictions

 

78

 

5.22

 

OFAC

 

78

 

5.23

 

Deposit Accounts

 

79

 

 

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

 

 

6.1

 

Financial Statements

 

79

 

6.2

 

Other Business and Financial Information

 

80

 

6.3

 

Existence; Franchises; Maintenance of Properties

 

82

 

6.4

 

Compliance with Laws

 

82

 

6.5

 

Payment of Obligations

 

82

 

 

ii


--------------------------------------------------------------------------------




 

6.6

 

Insurance

 

83

 

6.7

 

Maintenance of Books and Records; Inspection

 

83

 

6.8

 

Permitted Acquisitions

 

83

 

6.9

 

Creation or Acquisition of Subsidiaries

 

85

 

6.10

 

Additional Security

 

87

 

6.11

 

Environmental Laws

 

88

 

6.12

 

Further Assurances

 

89

 

6.13

 

Deposit Accounts

 

89

 

6.14

 

Revisions or Updates to Schedules

 

89

 

 

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

 

 

FINANCIAL COVENANTS

 

 

 

 

 

 

 

 

 

7.1

 

Total Leverage Ratio

 

90

 

7.2

 

Interest Coverage Ratio

 

90

 

7.3

 

Fixed Charge Ratio

 

90

 

 

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

 

 

8.1

 

Merger; Consolidation

 

90

 

8.2

 

Indebtedness

 

91

 

8.3

 

Liens

 

93

 

8.4

 

Disposition of Assets

 

95

 

8.5

 

Investments

 

96

 

8.6

 

Restricted Payments

 

99

 

8.7

 

Transactions with Affiliates

 

100

 

8.8

 

Lines of Business

 

100

 

8.9

 

Sale-Leaseback Transactions

 

101

 

8.10

 

Certain Amendments

 

101

 

8.11

 

Limitation on Certain Restrictions

 

101

 

8.12

 

No Other Negative Pledges

 

102

 

8.13

 

Fiscal Year

 

102

 

8.14

 

Accounting Changes

 

102

 

8.15

 

Ownership of Subsidiaries

 

102

 

 

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

 

 

 

 

9.1

 

Events of Default

 

102

 

9.2

 

Remedies: Termination of Commitments, Acceleration, etc.

 

105

 

9.3

 

Remedies: Set-Off

 

106

 

 

iii


--------------------------------------------------------------------------------




 

 

ARTICLE X

 

 

 

 

 

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

10.1

 

Appointment

 

106

 

10.2

 

Nature of Duties

 

106

 

10.3

 

Exculpatory Provisions

 

107

 

10.4

 

Reliance by Administrative Agent

 

107

 

10.5

 

Non-Reliance on Administrative Agent and Other Lenders

 

108

 

10.6

 

Notice of Default

 

108

 

10.7

 

Indemnification

 

109

 

10.8

 

The Administrative Agent in its Individual Capacity

 

109

 

10.9

 

Successor Administrative Agent

 

110

 

10.10

 

Collateral Matters

 

110

 

10.11

 

Issuing Lender and Swingline Lender

 

111

 

10.12

 

Other Agents, Managers

 

111

 

 

 

 

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

 

 

11.1

 

Fees and Expenses

 

111

 

11.2

 

Indemnification

 

112

 

11.3

 

Governing Law; Consent to Jurisdiction

 

112

 

11.4

 

Waiver of Jury Trial

 

113

 

11.5

 

Notices

 

114

 

11.6

 

Amendments, Waivers, etc.

 

115

 

11.7

 

Assignments, Participations

 

116

 

11.8

 

No Waiver

 

119

 

11.9

 

Successors and Assigns

 

120

 

11.10

 

Survival

 

120

 

11.11

 

Severability

 

120

 

11.12

 

Construction

 

120

 

11.13

 

Confidentiality

 

120

 

11.14

 

Counterparts; Effectiveness

 

121

 

11.15

 

Disclosure of Information

 

121

 

11.16

 

USA PATRIOT Act Notice

 

121

 

11.17

 

Entire Agreement

 

121

 

11.18

 

Waiver

 

121

 

iv


--------------------------------------------------------------------------------




 

EXHIBITS

Exhibit A-1                    Form of Term A Note

Exhibit A-2                    Form of Term A-1 Note

Exhibit A-3                    Form of Revolving Note

Exhibit A-4                    Form of Swingline Note

Exhibit B-1                     Form of Notice of Borrowing

Exhibit B-2                     Form of Notice of Swingline Borrowing

Exhibit B-3                     Form of Notice of Conversion/Continuation

Exhibit B-4                     Form of Letter of Credit Notice

Exhibit C                        Form of Compliance Certificate

Exhibit D                        Form of Assignment and Acceptance

Exhibit E                         Form of Security Agreement

Exhibit F                         Form of Pledge Agreement

Exhibit G                        Form of Subsidiary Guaranty

Exhibit H                        Form of Financial Condition Certificate

SCHEDULES

Schedule 1.1(a)             Commitments and Notice Addresses

Schedule 5.4                  Consents and Approvals

Schedule 5.6                  Taxes

Schedule 5.7                  Subsidiaries

Schedule 5.12                Real Property Interests

Schedule 5.14                Environmental Matters

Schedule 5.16                Intellectual Property

Schedule 5.18                Insurance Coverage

Schedule 5.23                Deposit Accounts

Schedule 8.2                  Indebtedness

Schedule 8.3                  Liens

Schedule 8.5                  Investments

Schedule 8.7                  Transactions with Affiliates

v


--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June __, 2006, is made
among SYMMETRY MEDICAL INC., a Delaware corporation (the “Borrower”), the
Lenders (as hereinafter defined), WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”), as Administrative Agent for the Lenders, GENERAL ELECTRIC CAPITAL
CORPORATION, as Syndication Agent for the Lenders, and CIT LENDING SERVICES
CORPORATION and CHARTER ONE BANK, N.A., as Documentation Agents for the Lenders.

BACKGROUND STATEMENT

A.            The Borrower entered into a Credit Agreement dated as of
December 14, 2004, among the Borrower, Wachovia, as administrative agent and
lender, the other lenders and agents from time to time party thereto (the
“Existing Credit Agreement”), pursuant to which the Lenders made available to
the Borrower a term loan facility in the aggregate principal amount of
$35,000,000 and a revolving credit facility in the aggregate principal amount of
$40,000,000. The term loan facility under the Existing Credit Agreement has been
paid down to $24,500,000.

B.            The Borrower has requested that the Existing Credit Agreement be
amended and restated to add a new term loan facility in the aggregate amount of
$40,000,000 (making the aggregate principal amount of the credit facilities
equal to $104,500,000) and make certain other amendments set forth herein. The
Lenders are willing to amend and restate the Existing Credit Agreement on the
terms and conditions set forth in this Agreement. It is the intent of the
parties hereto that this Agreement not constitute a novation of the obligations
and liabilities existing under the Existing Credit Agreement or evidence
repayment of any of such obligations and liabilities and that this Agreement
amend and restate in its entirety the Existing Credit Agreement and re-evidence
the obligations of the Borrower outstanding thereunder.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:


ARTICLE I


DEFINITIONS

1.1           Defined Terms. For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms shall have the meanings set
forth below (such meanings to be equally applicable to the singular and plural
forms thereof):

“Account Designation Letter” shall mean a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.


--------------------------------------------------------------------------------




 

“Acquisition” shall mean any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires securities or other ownership interests of any Person having at
least a majority of combined voting power of the then outstanding securities or
other ownership interests of such Person.

“Additional Revolving Credit Lender” shall have the meaning given to such term
in Section 2.20(a).

“Additional Term Lender” shall have the meaning given to such term in
Section 2.21(a).

“Adjusted Base Rate” shall mean, at any time with respect to any Base Rate Loan
of any Class, a rate per annum equal to the Base Rate as in effect at such time
plus the Applicable Percentage for Base Rate Loans of such Class as in effect at
such time.

“Adjusted LIBOR Rate” shall mean, at any time with respect to any LIBOR Loan of
any Class, a rate per annum equal to the LIBOR Rate as in effect at such time
plus the Applicable Percentage for LIBOR Loans of such Class as in effect at
such time.

“Administrative Agent” shall mean Wachovia, in its capacity as Administrative
Agent appointed under Section 10.1, and its successors and permitted assigns in
such capacity.

“Affiliate” shall mean, as to any Person, each other Person that directly, or
indirectly through one or more intermediaries, owns or controls, is controlled
by or under common control with, such Person or is a director or officer of such
Person. For purposes of this definition, with respect to any Person “control”
shall mean (i) the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, or
(ii) the beneficial ownership of securities or other ownership interests of such
Person having 10% or more (A) of the combined voting power of the then
outstanding securities or other ownership interests of such Person (and apart
from rights accruing under special circumstances) ordinarily having the right to
vote in the election of directors or other governing body of such Person or
(B) of the Total Voting Power of such Person. Notwithstanding the foregoing,
neither the Administrative Agent nor any Lender shall be deemed an “Affiliate”
of any Credit Party.

“Aggregate Revolving Credit Exposure” shall mean, at any time, the sum of
(i) the aggregate principal amount of Revolving Loans outstanding at such time,
(ii) the aggregate Letter of Credit Exposure of all Revolving Credit Lenders at
such time and (iii) the aggregate principal amount of Swingline Loans
outstanding at such time.

“Agreement” shall mean this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.

“Applicable Percentage” shall mean, at any time from and after the Closing Date,
the applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR

2


--------------------------------------------------------------------------------




 

Rate and (iii) to be used in calculating the commitment fee payable pursuant to
Section 2.9(b), in each case as determined under the following matrix with
reference to the Total Leverage Ratio:

Level

 

Total
Leverage Ratio

 

Applicable
LIBOR Margin

 

Applicable Base
Rate Margin

 

Applicable
Commitment Fee
Percentage

 

I

 

Greater than or equal to 2.0 to 1.0 

 

2.00

%

1.00

%

0.375

%

II

 

Less than 2.0 to 1.0 but greater than or equal to 1.5 to 1.0

 

1.50

%

0.50

%

0.375

%

III

 

Less than 1.5 to 1.0 but greater than or equal to 1.0 to 1.0

 

1.25

%

0.25

%

0.300

%

IV

 

Less than 1.0 to 1.0

 

1.00

%

0.00

%

0.250

%

On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans and the commitment fee payable pursuant to Section 2.9(b) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Total Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Borrower shall have failed to deliver any of the financial
statements as required by Sections 6.1(a) or 6.1(b), as the case may be, or the
Compliance Certificate as required by Section 6.2(a), then at all times from and
including the fifth (5th) Business Day following the date on which such
statements and Compliance Certificate are required to have been delivered until
the date on which the same shall have been delivered, each Applicable Percentage
shall be determined based on Level I above (notwithstanding the actual Total
Leverage Ratio). For purposes of this definition, “Adjustment Date” shall mean,
with respect to any Reference Period of the Borrower, the tenth (10th) day (or,
if such day is not a Business Day, the next succeeding Business Day) after
delivery by the Borrower in accordance with Section 6.1(a) or Section 6.1(b), as
the case may be, of (i) financial statements as of the end of and for such
Reference Period and (ii) a duly completed Compliance Certificate with respect
to such Reference Period.

“Approved Fund” shall mean any trust, limited or general partnership, limited
liability company, corporation or other limited purpose entity that invests in
loans (a “fund”) and is managed by a Lender, an Affiliate of a Lender or the
same investment advisor of a Lender or by an Affiliate of such investment
advisor, or any finance company, insurance company, investment bank or other
financial institution which temporarily warehouses loans for any of the
foregoing.

“Arranger” shall mean Wachovia Capital Markets, LLC and its successors.

“Asset Disposition” shall mean any sale, assignment, transfer or other
disposition by the Borrower or any of its Domestic Subsidiaries to any other
Person, whether in one transaction or in a series of related transactions, of
any of its assets, business units or other properties

3


--------------------------------------------------------------------------------




 

(including any interests in property, whether tangible or intangible, and
including Capital Stock of Subsidiaries), excluding (i) any such sale,
assignment, transfer or other disposition permitted under Sections 8.4(i),
8.4(ii), 8.4(iii) and 8.4(iv), (ii) any Debt Issuance, Equity Issuance or
Casualty Event, and (iii) any other such sales, assignments, transfers or other
dispositions the Net Cash Proceeds from which do not exceed $1,500,000 in any
single fiscal year.

“Assignee” shall have the meaning given to such term in Section 11.7(a).

“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
between a Lender and an Assignee and accepted by the Administrative Agent and,
if appropriate, the Borrower, in substantially the form of Exhibit D.

“Authorized Officer” shall mean, with respect to any action specified herein,
any officer of the Borrower duly authorized by resolution of the board of
directors of the Borrower to take such action on its behalf, and whose signature
and incumbency shall have been certified on behalf of the Borrower to the
Administrative Agent by the secretary or an assistant secretary of the Borrower.

“Bankruptcy Code” shall mean 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute.

“Bankruptcy Event” shall mean the occurrence of an Event of Default pursuant to
Section 9.1(f) or Section 9.1(g).

“Base Rate” shall mean the higher of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, and (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate.

“Base Rate Loan” shall mean, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.

“Borrower” shall have the meaning given to such term in the introductory
paragraph hereof.

“Borrowing” shall mean the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class and Type (or a Swingline
Loan made by the Swingline Lender) and, in the case of LIBOR Loans, as to which
a single Interest Period is in effect.

“Borrowing Date” shall mean, with respect to any Borrowing, the date upon which
such Borrowing is made.

“Business Day” shall mean (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a

4


--------------------------------------------------------------------------------




 

LIBOR Loan, any such day that is also a day on which trading in Dollar deposits
is conducted by banks in London, England in the London interbank Eurodollar
market.

“Capital Expenditures” shall mean, for any period, the aggregate amount paid in
cash that would, in accordance with GAAP, be included on the consolidated
statement of cash flows of the Borrower and its Subsidiaries for such period as
additions to equipment, fixed assets, real property or improvements or other
capital assets (including, without limitation, Capital Lease expenditures);
provided, however, that Capital Expenditures shall not include any such
expenditures (i) for replacements and substitutions for capital assets, to the
extent made with the proceeds of insurance in accordance with Section 2.6(f),
(ii) for replacements and substitutions for capital assets, to the extent made
with proceeds from the sale, exchange or other disposition of assets as
permitted under Sections 8.4(iii), 8.4(iv) or 8.4(v) or (iii) made as part of a
Permitted Acquisition.

“Capital Lease” shall mean, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

“Cash Collateral Account” shall have the meaning given to such term in
Section 3.8.

“Cash Equivalents” shall mean (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition
(“Government Obligations”), (ii) commercial paper issued by any Person organized
under the laws of the United States of America, maturing within 364 days from
the date of acquisition and, at the time of acquisition, having a rating of at
least A-1 or the equivalent thereof by Standard & Poor’s Ratings Services, at
least P-1 or the equivalent thereof by Moody’s Investors Service, Inc. or at
least F-1 or the equivalent thereof by Fitch, (iii) time deposits and
certificates of deposit maturing within 364 days from the date of issuance and
issued by, or demand deposits with, (A) a bank or trust company organized under
the laws of the United States of America or any state thereof (y) that has
combined capital and surplus of at least $250,000,000 or (z) that has (or is a
subsidiary of a bank holding company that has) a long-term unsecured debt rating
of at least A or the equivalent thereof by Standard & Poor’s Ratings Services or
Fitch or at least A2 or the equivalent thereof by Moody’s Investors
Service, Inc., or (B) any Eligible Assignee that is a commercial bank,
(iv) repurchase obligations with a term not exceeding thirty (30) days with
respect to underlying securities of the types described in clause (i) above
entered into with any bank or trust company meeting the qualifications specified
in clause (iii) above, (v) obligations of any state of the United States of
America or any political subdivision thereof, for the payment of the principal
and redemption price of, and interest on, which there shall have been
irrevocably deposited Government Obligations in amounts sufficient

5


--------------------------------------------------------------------------------




 

to provide such payment, and (vi) money market funds at least ninety-five
percent (95%) of the assets of which are continuously invested in securities of
the foregoing types; provided that in the case of any investment by a Foreign
Subsidiary, “Cash Equivalents” shall also include (a) direct obligations of the
sovereign nation (or any political subdivision or agency thereof) in which such
Foreign Subsidiary is organized and is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or any political
subdivision or agency thereof), (b) investments of the type and maturity
described in clauses (i), (ii), (iii), (iv) and (v) above of foreign obligors,
which investments or obligors (or the parents of such obligors) have ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies, and (c) money market funds at least ninety-five percent (95%) of the
assets of which are continuously invested in securities of the foregoing types.

“Casualty Event” shall mean, with respect to any property (including any
interest in property) of the Borrower or any of its Domestic Subsidiaries, any
loss of, damage to, or condemnation or other taking of, such property for which
the Borrower or such Domestic Subsidiary receives insurance proceeds, proceeds
of a condemnation award or other compensation.

“Class” shall have the meaning given to such term in Section 2.2(a).

“Closing Date” shall mean the date upon which the Existing Credit Agreement is
amended and restated, and the extensions of credit are made, pursuant to this
Agreement, which shall be the date upon which each of the conditions set forth
in Sections 4.1 and 4.2 shall have been satisfied or waived in accordance with
the terms of this Agreement.

“Collateral” shall mean all the assets, property and interests in property that
shall from time to time be pledged or be purported to be pledged as direct or
indirect security for the Obligations pursuant to any one or more of the
Security Documents.

“Commitment” shall mean, with respect to any Lender, such Lender’s Term A-1 Loan
Commitment, Incremental Term Loan Commitment and/or Revolving Credit Commitment,
as applicable.

“Compliance Certificate” shall mean a fully completed and duly executed
certificate in the form of Exhibit C, together with a Covenant Compliance
Worksheet.

“Consolidated EBITDA” shall mean, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such Reference Period, plus (ii) the sum
(without duplication) of (A) Consolidated Interest Expense, (B) federal, state,
local and other income taxes, (C) depreciation and amortization, (D) noncash
charges related to Hedge Agreements, (E) losses from Asset Dispositions
(including, for this purpose, any asset dispositions expressly excluded from the
definition of such term under item (iii) of such definition and any asset
dispositions made pursuant to Section 8.4(iv)), (F) extraordinary or
nonrecurring noncash losses or charges relating to the impairment of goodwill
calculated in accordance with FAS 142, and (G) up to $2,500,000 in extraordinary
or nonrecurring noncash losses or charges (excluding noncash charges relating to
accounts receivable or inventories) (it being understood that the inclusion of
any greater amount shall require the approval of the Required Lenders), in each
case under

6


--------------------------------------------------------------------------------




 

clauses (A) through (G) above to the extent taken into account in the
calculation of Consolidated Net Income for such Reference Period and all
calculated in accordance with GAAP (provided that any cash expenses in respect
of or associated with any such losses, expenses or charges in clauses (F) and
(G) above will be included (i.e., deducted) in the calculation of Consolidated
EBITDA for the Reference Period in which expended), minus (iii) the sum (without
duplication) of (A) noncash gains related to Hedge Agreements, (B) gains from
Asset Dispositions (including, for this purpose, any asset dispositions
expressly excluded from the definition of such term as item (iii) of such
definition and any asset dispositions made pursuant to Section 8.4(iv)), and
(C) other extraordinary or nonrecurring gains (including in connection with the
sale or write-up of assets) and other noncash credits increasing income for such
Reference Period, in each case under clauses (A) through (C) above to the extent
taken into account in the calculation of Consolidated Net Income for such
Reference Period and all calculated in accordance with GAAP; provided that
Consolidated EBITDA (1) shall be deemed to include, without duplication,
historical Consolidated EBITDA of any Person acquired in a Permitted Acquisition
and operated by the Borrower after the commencement of the relevant Reference
Period, as if such Person had been acquired by the Borrower as of the first day
of such Reference Period (such Consolidated EBITDA calculated for such Person
and its Subsidiaries for such Reference Period in the same manner as
Consolidated EBITDA is calculated for the Borrower and all of its Subsidiaries
for such Reference Period as set forth herein, mutatis mutandis), but only so
long as the Consolidated EBITDA of such Person is supported by financial
statements of such Person or other financial data reasonably acceptable to the
Administrative Agent, (2) shall be deemed to exclude the results of the
operation of any Person or business sold or disposed of by the Borrower at any
time after the first day of the relevant Reference Period, and (3) shall be
increased by any cost savings demonstrated by the Borrower as reasonably likely
to occur as a result of a Permitted Acquisition and which are reasonably
acceptable to the Administrative Agent, which savings shall be deemed to have
been realized on the first day of the relevant Reference Period.

“Consolidated Fixed Charges” shall mean, for any Reference Period, the aggregate
(without duplication) of the following, all determined on a consolidated basis
for the Borrower and its Subsidiaries in accordance with GAAP for such Reference
Period: (a) Consolidated Interest Expense for such Reference Period,
(b) aggregate cash tax expense for federal (or national), state, local and other
income taxes for such Reference Period, (c) Capital Expenditures for such
Reference Period, (d) the aggregate (without duplication) of all scheduled
payments of principal on Funded Debt (with respect to the Term Loans, as set
forth in Sections 2.6(a) and 2.6(b)) required to have been made by the Borrower
and its Subsidiaries during such Reference Period (whether or not such payments
are actually made), it being understood (for the avoidance of doubt) that
prepayments of the Term Loans made during any Reference Period shall not be
included under this clause (d) for such Reference Period, and (e) the aggregate
of all Restricted Payments made by the Borrower or any of its Subsidiaries
during such Reference Period.

“Consolidated Interest Expense” shall mean, for any Reference Period, the sum
(without duplication) of (i) total interest expense (calculated net of interest
income) of the Borrower and its Subsidiaries for such Reference Period in
respect of Consolidated Total Funded Debt (including, without limitation, all
such interest expense accrued or capitalized during such Reference Period,
whether or not actually paid during such Reference Period), determined on a
consolidated basis in accordance with GAAP, (ii) all net amounts payable under
or in respect of

7


--------------------------------------------------------------------------------




 

Hedge Agreements, to the extent paid or accrued by the Borrower and its
Subsidiaries during such Reference Period, and (iii) all recurring unused fees
and other ongoing fees in respect of Funded Debt (including the unused fees and
letter of credit fees provided for under Section 2.9 of this Agreement) paid,
accrued or capitalized by the Borrower and its Subsidiaries during such
Reference Period; provided, however, that solely for purposes of calculating the
Interest Coverage Ratio and the Fixed Charge Coverage Ratio, all noncash
expenses, fees and other amounts of the types described in clauses (i) through
(iii) above (including, without limitation, the amortization or write-off of
deferred financing fees, debt discount and debt issuance costs and commissions,
premiums paid in respect of Hedge Agreements, and other noncash fees and charges
associated with Indebtedness) shall be excluded in the determination of
Consolidated Interest Expense and Consolidated Fixed Charges.

“Consolidated Net Income” shall mean, for any Reference Period, net income (or
loss) for the Borrower and its Subsidiaries for such Reference Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of the
Borrower (or is accounted for by the Borrower by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such Person to the Borrower or any Subsidiary of the Borrower
during such period, (ii) the net income (or loss) of any other Person acquired
by, or merged with, the Borrower or any of its Subsidiaries for any period prior
to the date of such acquisition, and (iii) the net income of any Subsidiary of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such net income is not at the time
permitted by operation of the terms of its charter, certificate of incorporation
or formation or other constituent document or any agreement or instrument (other
than a Credit Document) or Requirement of Law applicable to such Subsidiary.

“Consolidated Total Funded Debt” shall mean, as of any date of determination,
the aggregate (without duplication) of all Funded Debt of the Borrower and its
Subsidiaries, net of their Cash and Cash Equivalents held in a branch of a bank
or other financial institution located in the United States in excess of
$1,500,000, as of such date, determined on a consolidated basis in accordance
with GAAP. For purposes of determining Consolidated Total Funded Debt as of any
date, each Guaranty Obligation of the Borrower and its Subsidiaries required to
be included in such determination shall be valued at the maximum aggregate
principal amount (whether or not drawn or outstanding) of the Indebtedness that
is the corresponding “primary obligation” (as such term is defined in the
definition of Guaranty Obligation) as of such date.

“Contingent Purchase Price GAAP Amount” shall mean, at any time, the Contingent
Purchase Price Obligation liability that, in accordance with GAAP, should be
recorded at such time as a liability on the balance sheet, or (without
duplication) an expense on the income statement, of the Borrower and its
Subsidiaries.

“Contingent Purchase Price Obligations” shall mean any earnout obligations or
similar deferred or contingent purchase price obligations of the Borrower or any
of its Subsidiaries incurred or created in connection with an Acquisition.

8


--------------------------------------------------------------------------------




 

“Contingent Purchase Price Reserve Amount” shall mean, with respect to any
Contingent Purchase Price Obligation, as of any date of determination, the
maximum amount payable with respect to such Contingent Purchase Price Obligation
on such date of determination (on a pro forma basis, assuming the consummation
of any Acquisition to be consummated on such date of determination) pursuant to
the acquisition agreement and other documentation evidencing such Contingent
Purchase Price Obligation, assuming the remaining maximum performance standards
related thereto are satisfied; provided that, to the extent that any portion of
a Contingent Purchase Price Obligation becomes a fixed, matured or earned amount
(through satisfaction of performance goals or targets or otherwise), the
Contingent Purchase Price Reserve Amount for such fixed amount shall be the
Contingent Purchase Price GAAP Amount therefor; and provided further that, to
the extent the calculation of the maximum amount payable with respect to a
Contingent Purchase Price Obligation cannot be determined on the date of such
determination, such amount shall be determined in good faith by the
Administrative Agent after consultation with the Borrower.

“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Attachment A to Exhibit C.

“Credit Documents” shall mean this Agreement, the Notes, the Letters of Credit,
the Fee Letter, the Security Agreement, the Pledge Agreement, the Mortgages, any
other Security Documents, the Subsidiary Guaranty and all other written
agreements, instruments, documents and certificates in favor of the
Administrative Agent and the Lenders now or hereafter executed and delivered to
the Administrative Agent or any Lender by or on behalf of the Borrower or any
other Credit Party with respect to this Agreement, in each case as amended,
modified, supplemented or restated from time to time, but specifically excluding
any Hedge Agreement to which the Borrower and any Lender or Affiliate of any
Lender are parties.

“Credit Parties” shall mean the Borrower, the Borrower’s Subsidiaries, and their
respective successors.

“Debt Issuance” shall mean the issuance or sale by the Borrower or any of its
Subsidiaries of any debt securities or other Indebtedness, whether in a public
offering or otherwise, except for any Indebtedness permitted under Section 8.2.

“Default” shall mean any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (i) has refused to fund, or
otherwise defaulted in the funding of, its ratable share of any Borrowing
requested and permitted to be made hereunder, including the funding of a
participation interest in Letters of Credit or Swingline Loans in accordance
with the terms hereof, (ii) has failed to pay to the Administrative Agent or any
Lender when due an amount owed by such Lender pursuant to the terms of this
Credit Agreement, or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official, and such refusal has not been withdrawn or such default has not been
cured within three (3) Business Days.

9


--------------------------------------------------------------------------------




 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the later of the Term A Loan Maturity Date, the Term
A-1 Loan Maturity Date or the Revolving Credit Maturity Date; provided, however,
that only the portion of Capital Stock that so matures or is mandatorily
redeemable, is so redeemable at the option of the holder thereof, or is so
convertible or exchangeable on or prior to such date shall be deemed to be
Disqualified Capital Stock.

“Dollars” or “$” shall mean dollars of the United States of America.

“Documentation Agents” shall mean CIT Lending Services Corporation and Charter
One Bank, N.A. in their capacity as such under Section 10.12, and their
respective successors and permitted assigns in such capacity.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“Domestic Subsidiary Guarantor” shall mean any Domestic Subsidiary that is also
a Subsidiary Guarantor.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.

“ERISA Affiliate” shall mean any Person (including any trade or business,
whether or not incorporated) that would be deemed to be under “common control”
with, or a member of the same “controlled group” as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code or Section 4001 of ERISA.

“ERISA Event” shall mean any of the following with respect to a Plan or
Multiemployer Plan, as applicable:  (i) a Reportable Event, (ii) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan that results in liability under Section 4201 or 4204 of ERISA, or the
receipt by the Borrower or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA, (iii) the distribution by the Borrower or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Borrower or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce

10


--------------------------------------------------------------------------------




 

Section 515 of ERISA, which is not dismissed within thirty (30) days, (vi) the
imposition upon the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, or the imposition or threatened imposition of any Lien
upon any assets of the Borrower or any ERISA Affiliate as a result of any
alleged failure to comply with the Internal Revenue Code or ERISA in respect of
any Plan, (vii) the engaging in or otherwise becoming liable for a nonexempt
Prohibited Transaction by the Borrower or any ERISA Affiliate, or a violation of
the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Internal Revenue Code by any fiduciary
of any Plan for which the Borrower or any of its ERISA Affiliates may be
directly or indirectly liable, (viii) the occurrence with respect to any Plan of
any “accumulated funding deficiency” (within the meaning of Section 302 of ERISA
and Section 412 of the Internal Revenue Code), whether or not waived, or
(ix) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Internal Revenue Code or Section 307 of ERISA, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part if the Borrower or an ERISA Affiliate fails to timely provide security to
such Plan in accordance with the provisions of such sections.

“Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund with respect to a Lender, and (iv) any other Person
(other than a natural person) approved by (x) the Administrative Agent, (y) in
the case of any assignment of a Revolving Credit Commitment or portion thereof,
the Issuing Lender, and (z) unless a Default or Event of Default has occurred
and is continuing, the Borrower (each such approval to be evidenced by the
approving party’s counter execution of the relevant Assignment and Acceptance
and not to be unreasonably withheld or delayed); provided, however, that for
purposes of clauses (i) through (iii) of this definition, with respect to
assignments of a Revolving Credit Commitment or portion thereof the term
“Eligible Assignee” shall mean only another Revolving Credit Lender or an
Affiliate of a Revolving Credit Lender; and provided further that (y) in no
event shall any Credit Party qualify as an Eligible Assignee and (z) no
Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Environmental Claims” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of noncompliance or violation, investigations by
a Governmental Authority, or proceedings (including, without limitation,
administrative, regulatory and judicial proceedings) relating in any way to any
Hazardous Substance, any actual or alleged violation of or liability under any
Environmental Law or relating to any actual or alleged violation of any permit
issued, or any approval given, under any Environmental Law (collectively,
“Claims”), including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief in connection with any
Hazardous Substance or arising from alleged injury or threat of injury to human
health or the environment.

“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in

11


--------------------------------------------------------------------------------


 

effect, and in each case as amended from time to time, including, without
limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.

“Equity Issuance” shall mean the issuance, sale or other disposition by the
Borrower or any of its Subsidiaries of its Capital Stock, any rights, warrants
or options to purchase or acquire any shares of its Capital Stock or any other
security or instrument representing, convertible into or exchangeable for an
equity interest in the Borrower or any of its Subsidiaries; provided, however,
that the term Equity Issuance shall not include the issuance or sale of (i) any
Capital Stock by any of the Subsidiaries of the Borrower to the Borrower or any
other Subsidiary of the Borrower, (ii) any Capital Stock of the Borrower issued
or sold in connection with any Permitted Acquisition and constituting all or a
portion of the applicable purchase price, (iii) any Capital Stock of the
Borrower, any rights or options for the Borrower’s Capital Stock, and the
underlying Capital Stock issued upon the exercise thereof, issued, sold or
granted to managers, directors and employees of the Borrower, and (iv) the
Warrants and any Capital Stock issued upon exercise thereof.

“Engagement Letter” shall mean the engagement letter from the Administrative
Agent and the Arranger to the Borrower, dated May 12, 2006, as amended, modified
or supplemented from time to time.

“Event of Default” shall have the meaning given to such term in Section 9.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.

“Existing Credit Agreement” shall have the meaning given to such term in the
Background Statement of this Agreement.

“Existing Term Loans” shall have the meaning given to such term in
Section 2.1(a).

“Fair Market Value” shall mean, with respect to any Capital Stock of the
Borrower given in connection with an Acquisition, the value given to such
Capital Stock for purposes of such Acquisition by the parties thereto, as and
when determined in good faith pursuant to the relevant acquisition agreement or
otherwise in connection with such Acquisition.

“Federal Funds Rate” shall mean, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

12


--------------------------------------------------------------------------------




 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letter” shall mean the letter from the Administrative Agent and the
Arranger to the Borrower, dated November 17, 2004, relating to certain fees
payable by the Borrower in respect of the transactions contemplated by this
Agreement, as amended, modified, restated or supplemented from time to time.

“Financial Condition Certificate” shall mean a fully completed and duly executed
certificate, in substantially the form of Exhibit H, together with the
attachments thereto.

“Financial Officer” shall mean, with respect to the Borrower, the chief
financial officer, vice president - finance, principal accounting officer or
treasurer of the Borrower.

“fiscal quarter” or “FQ” shall mean a fiscal quarter of the Borrower and its
Subsidiaries.

“fiscal year” or “FY” shall mean a fiscal year of the Borrower and its
Subsidiaries.

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any Reference
Period, the ratio of (i) Consolidated EBITDA for such Reference Period to
(ii) Consolidated Fixed Charges for such Reference Period.

“Foreign Subsidiary” shall mean a Subsidiary of the Borrower that is a
“controlled foreign corporation,” as such term is defined in Section 957 of the
Internal Revenue Code.

“Foreign Working Capital Facility” shall mean a credit facility entered into by
a Foreign Subsidiary.

“Funded Debt” shall mean, with respect to any Person, without duplication, the
aggregate of (a) all Indebtedness of such Person (other than Indebtedness of the
types referred to in clauses (iii) (but only to the extent letters of credit and
bankers’ acceptances are not drawn upon), (ix), (x) and (xi) of the definition
of “Indebtedness”), (b) all Guaranty Obligations with respect to Funded Debt of
other Persons, and (c) all Funded Debt (I) of any partnership or unincorporated
joint venture in which such Person is a general partner or joint venturer to the
extent such Person is liable therefor or (II) secured by any Lien on any
property or asset owned or held by such Person regardless of whether or not the
indebtedness secured thereby shall have been incurred or assumed by such Person
or is nonrecourse to the credit of such Person.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any central bank thereof, any municipal,
local, city or county government, and any entity exercising executive,
legislative, judicial, regulatory or

13


--------------------------------------------------------------------------------




 

administrative functions of or pertaining to government, and any corporation or
other entity owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing.

“Guarantor” shall mean any of the Subsidiary Guarantors.

“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor (including, without limitation,, keep well agreements,
maintenance agreements, comfort letters or similar agreements or arrangements),
(iii) to lease or purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guaranty Obligation of any guaranteeing Person hereunder shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made and
(b) the maximum amount for which such guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guaranty Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as determined by such guaranteeing
Person in good faith.

“Hazardous Substance” shall mean any substance or material meeting any one or
more of the following criteria:  (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) it is toxic,
explosive, corrosive, ignitable, infectious, radioactive, mutagenic or otherwise
hazardous, (iii) its presence may require investigation or response under any
Environmental Law, (iv) it constitutes a nuisance, trespass or health or safety
hazard to Persons or neighboring properties, or (v) it is or contains, without
limiting the foregoing, asbestos, polychlorinated biphenyls, urea formaldehyde
foam insulation, petroleum hydrocarbons, petroleum derived substances or wastes,
crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” shall mean any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.

“Increasing Lender” shall have the meaning given to such term in
Section 2.20(a).

14


--------------------------------------------------------------------------------




 

“Incremental Term Lender” shall mean any Lender having an Incremental Term Loan
Commitment with respect to any Series of Incremental Term Loans (or, after the
Incremental Term Loan Commitments with respect to such Series have terminated,
any Lender holding outstanding Incremental Term Loans of such Series).

“Incremental Term Loan” shall have the meaning given to such term in
Section 2.21(a).

“Incremental Term Loan Amendment” shall have the meaning given to such term in
Section 2.21(c).

“Incremental Term Loan Commitment” shall mean, with respect to any Lender at any
time, the commitment of such Lender to make Incremental Term Loans of a
particular Series in an aggregate principal amount at any time outstanding up to
the amount set forth in the applicable Incremental Term Loan Amendment or, if
such Lender has entered into one or more Assignment and Acceptances, the amount
set forth for such Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 11.7(b) as such Lender’s “Incremental
Term Loan Commitment” with respect to such Series, in either case, as such
amount may be reduced at or prior to such time pursuant to the terms hereof.

“Incremental Term Loan Effective Date” shall have the meaning given to such term
in Section 2.21(c).

“Incremental Term Loan Maturity Date” shall mean, with respect to any Series of
Incremental Term Loans, the final maturity date thereof as set forth in the
applicable Incremental Term Loan Amendment (which shall not be prior to the Term
A-1 Loan Maturity Date).

“Incremental Term Note” shall mean, with respect to any Term Lender requesting
the same, the promissory note of the Borrower in favor of such Term Lender
evidencing the Incremental Term Loan of a particular Series made by such Lender
pursuant to this Agreement, in substantially the form of promissory note
indicated in the applicable Incremental Term Loan Amendment with respect to such
Series, together with any amendments, modifications and supplements thereto,
substitutions therefor and restatements thereof.

“Indebtedness” shall mean, with respect to any Person (without duplication),
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments, or
upon which interest payments are customarily made, (iii) the maximum stated or
face amount of all letters of credit and bankers’ acceptances issued or created
for the account of such Person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed), (iv) all obligations of such Person to
pay the deferred purchase price of property or services, including any Seller
Subordinated Indebtedness and including any Contingent Purchase Price
Obligations other than Contingent Purchase Price Obligations that are payable in
Capital Stock of the Borrower at the Borrower’s option (but excluding (x) trade
payables, other accounts payable and accrued expenses, in each case to the
extent incurred in the ordinary course of business and outstanding for a period
of time no greater than 120 days after such obligation is incurred (regardless
of actual terms), and (y) trade payables, other accounts payable and accrued
expenses between or among the Borrower and its Subsidiaries, in each case to the
extent incurred in the ordinary course of business), (v) all

15


--------------------------------------------------------------------------------




 

indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (vi) all
obligations for principal of such Person as lessee under Capital Leases which
obligations should be recorded as a liability on a balance sheet of such Person
under GAAP, (vii) all Disqualified Capital Stock issued by such Person, with the
amount of Indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price, but excluding accrued dividends, if any (for
purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock that does not have a fixed repurchase price shall be calculated in
accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the board of directors or other governing body of the issuer of such
Disqualified Capital Stock), (viii) the principal balance outstanding and owing
by such Person under any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product, (ix) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person, (x) the net
termination obligations of such Person under any Hedge Agreements, calculated as
of any date as if such agreement or arrangement were terminated as of such date,
and (xi) all indebtedness of the types referred to in clauses (i) through
(x) above (A) of any partnership or unincorporated joint venture in which such
Person is a general partner or joint venturer to the extent such Person is
liable therefor or (B) secured by any Lien on any property or asset owned or
held by such Person regardless of whether or not the indebtedness secured
thereby shall have been incurred or assumed by such Person or is nonrecourse to
the credit of such Person; provided that (A) Indebtedness of any Person shall
not include any Contingent Purchase Price Obligations of such Person except to
the extent such obligations constitute Contingent Purchase Price GAAP Amounts
and (B) the amount of Indebtedness that is nonrecourse to the obligor thereunder
or to such Person or for which recourse is limited to identified property shall
be equal to the lesser of (y) the principal amount of such obligation and
(z) the fair market value of such property as determined by such Person in good
faith.

“Initial Loans” shall have the meaning given to such term in Section 2.20(e).

“Intellectual Property” shall mean (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential
information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names,
(vii) all technology, know-how, processes and other proprietary rights, and
(viii) all licenses or other agreements to or from third parties regarding any
of the foregoing.

16


--------------------------------------------------------------------------------




 

“Interest Coverage Ratio” shall mean, as of the last day of any Reference
Period, the ratio of (i) Consolidated EBITDA for such Reference Period to
(ii) Consolidated Interest Expense for such Reference Period.

“Interest Period” shall have the meaning given to such term in Section 2.10.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

“Issuing Lender” shall mean Wachovia in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.

“LIBOR Loan” shall mean, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.

“LIBOR Rate” shall mean, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest (rounded upward, if necessary, to the
nearest 1/16 of one percentage point) appearing on Telerate Page 3750 (or any
successor page) or (z) if no such rate is available, the rate of interest
determined by the Administrative Agent to be the rate or the arithmetic mean of
rates (rounded upward, if necessary, to the nearest 1/16 of one percentage
point) at which Dollar deposits in immediately available funds are offered to
first-tier banks in the London interbank Eurodollar market, in each case under
(y) and (z) above at approximately 11:00 a.m., London time, two (2) Business
Days prior to the first day of such Interest Period for a period substantially
equal to such Interest Period and in an amount substantially equal to the amount
of Wachovia’s LIBOR Loan comprising part of such Borrowing, by (ii) the amount
equal to 1.00 minus the Reserve Requirement (expressed as a decimal) for such
Interest Period.

“Lender” shall mean each bank or other financial institution signatory hereto
and each other bank or other financial institution that becomes a “Lender”
hereunder pursuant to Section 11.7, and their respective successors and assigns.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender designated as its “Lending Office” on Schedule 1.1(a) or in an Assignment
and Acceptance, or such other office as may be otherwise designated in writing
from time to time by such Lender to the Borrower and the Administrative Agent. A
Lender may designate separate Lending Offices as provided in the foregoing
sentence for the purposes of making or maintaining different Types of Loans,
and, with respect to LIBOR Loans, such office may be a domestic or foreign
branch or Affiliate of such Lender.

“Letter of Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, such Lender’s ratable share (based on the proportion that
its Revolving Credit Commitment bears to the aggregate Revolving Credit
Commitments at such time) of the sum of (i) the aggregate Stated Amount of all
Letters of Credit outstanding at such time and (ii) the aggregate amount of all
Reimbursement Obligations outstanding at such time.

17


--------------------------------------------------------------------------------




 

“Letter of Credit Maturity Date” shall mean the fifth (5th) Business Day prior
to the Revolving Credit Maturity Date.

“Letter of Credit Notice” shall have the meaning given to such term in
Section 3.2.

“Letters of Credit” shall have the meaning given to such term in Section 3.1.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), preference, priority, charge or other
encumbrance of any nature, whether voluntary or involuntary, including, without
limitation, the interest of any vendor or lessor under any conditional sale
agreement, title retention agreement, Capital Lease or any other lease or
arrangement having substantially the same effect as any of the foregoing.

“Loans” shall mean any or all of the Term Loans, the Revolving Loans and the
Swingline Loans.

“Margin Stock” shall have the meaning given to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect upon (i) the
financial condition, operations, business or properties of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Credit Parties (taken as
a whole) to perform their material obligations under this Agreement or any of
the other Credit Documents or (iii) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents or the rights and remedies
of the Administrative Agent and the Lenders hereunder and thereunder taken as a
whole.

“Mettis” shall mean Mettis (UK) Limited, a company organized under the laws of
England and Wales with registered number 03532114.

“Mortgage” shall mean any mortgage, deed of trust, deed to secure debt,
collateral assignment of lease or similar agreement or instrument pursuant to
which any Credit Party grants in favor of the Administrative Agent, for its
benefit and the benefit of the Lenders, a security interest in and Lien upon any
fee or leasehold interest in real property owned by it, as amended, modified,
restated or supplemented from time to time.

“Multiemployer Plan” shall mean any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or has made or been obligated to
make contributions within the five (5) year period prior to any date of
determination.

“Net Cash Proceeds” shall mean (i) in the case of any Equity Issuance or Debt
Issuance, the aggregate cash payments received by the Borrower or any of its
Subsidiaries less (A) fees and expenses (including, without limitation,
underwriting and placement discounts and other reasonable costs associated
therewith, sales commissions, investment banking fees, and reasonable accounting
and legal fees and expenses) incurred by the Borrower or any of its Subsidiaries
in connection therewith, and (B) taxes paid or payable as a result thereof,
(ii) in the case of any Casualty Event, the aggregate cash proceeds of
insurance, condemnation awards and other compensation received by the Borrower
or any of its Domestic Subsidiaries in respect of

18


--------------------------------------------------------------------------------




 

such Casualty Event less (A) fees and expenses incurred by the Borrower or any
of its Domestic Subsidiaries in connection therewith and (B) contractually
required repayments of Indebtedness to the extent secured by Liens on the
property subject to such Casualty Event and any taxes paid or payable by the
Borrower or any of its Domestic Subsidiaries as a result of such Casualty Event,
and (iii) in the case of any Asset Disposition, the aggregate amount of all cash
payments received by the Borrower or any of its Domestic Subsidiaries in
connection with such Asset Disposition less (A) fees and expenses incurred by
the Borrower or any of its Domestic Subsidiaries in connection therewith,
(B) Indebtedness to the extent the amount thereof is secured by a Lien on the
property that is the subject of such Asset Disposition and the transferee of (or
holder of the Lien on) such property requires that such Indebtedness be repaid
as a condition to such Asset Disposition, (C) any taxes paid or payable by the
Borrower or any of its Domestic Subsidiaries as a result of such Asset
Disposition, and (D) a reasonable reserve established in good faith by the
Borrower to satisfy any indemnification obligations that may be incurred by the
Borrower or any of its Domestic Subsidiaries in connection with such Asset
Disposition.

“Non-Stock Acquisition Amount” shall mean, with respect to any Acquisition, the
sum (without duplication) of (i) the amount of cash paid on the Acquisition
closing date as part of the purchase price thereof by the Borrower and its
Subsidiaries to the selling company, stockholders or other selling Person or
Persons (the “Sellers”) in connection with such Acquisition, (ii) the amount
(determined by using the face amount or the principal amount payable at
maturity, whichever is greater) of all Indebtedness incurred, assumed or
acquired by the Borrower and its Subsidiaries in connection with such
Acquisition, (iii) all Contingent Purchase Price GAAP Amounts with respect to
such Acquisition to the extent required to be paid in cash or other
consideration other than Capital Stock of the Borrower, (iv) all amounts paid in
respect of covenants not to compete and consulting agreements entered into in
connection with such Acquisition (but in each case only to the extent such
amounts exceed amounts that would be paid under fair and reasonable terms no
less favorable to the Borrower than it would obtain in a comparable arms’-length
transaction with a third party in a transaction unrelated to such Acquisition),
and (v) the aggregate fair market value of all other real, mixed or personal
property (other than Capital Stock of the Borrower) paid as purchase price to
the Sellers by the Borrower and its Subsidiaries in connection with such
Acquisition.

“Non-U.S. Lender” shall have the meaning given to such term in Section 2.17(d).

“Notes” shall mean any or all of the Term Notes, the Revolving Notes and the
Swingline Note.

“Notice of Borrowing” shall have the meaning given to such term in
Section 2.2(b).

“Notice of Conversion/Continuation” shall have the meaning given to such term in
Section 2.11(b).

“Notice of Swingline Borrowing” shall have the meaning given to such term in
Section 2.2(d).

19


--------------------------------------------------------------------------------




 

“Obligations” shall mean all principal of and interest (including, to the
greatest extent permitted by law, post-petition interest) on the Loans and
Reimbursement Obligations and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by the Borrower or any Subsidiary
Guarantor to the Administrative Agent, any Lender, the Swingline Lender, the
Issuing Lender or any other Person entitled thereto, under this Agreement or any
of the other Credit Documents, and all payment and other obligations owing or
payable at any time by the Borrower to any Lender or any Affiliate of any Lender
under or in connection with any Hedge Agreement required or permitted by this
Agreement, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.

“Participant” shall have the meaning given to such term in Section 11.7(d).

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all
rules and regulations from time to time promulgated thereunder.

“Payment Office” shall mean the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.

“Permitted Acquisition” shall mean (A) any Acquisition with respect to which all
of the following conditions are satisfied:  (i) each business acquired shall be
within the permitted lines of business described in Section 8.8, (ii) any
Capital Stock given as consideration in connection therewith shall be Capital
Stock of the Borrower, (iii) in the case of an Acquisition involving the
acquisition of control of Capital Stock of any Person, immediately after giving
effect to such Acquisition such Person (or the surviving Person, if the
Acquisition is effected through a merger or consolidation) shall be a Wholly
Owned Subsidiary of the Borrower, (iv) in the case of an Acquisition of assets,
the acquiring Person shall be a Wholly Owned Subsidiary of the Borrower, (v) the
Person to be acquired (or its board of directors or equivalent governing body)
has not (y) announced it will oppose such Acquisition or (z) commenced any
action which alleges that such Acquisition violates, or will violate, any
Requirement of Law, and (vi) all of the conditions and requirements of
Sections 6.8 and 6.9 applicable to such Acquisition are satisfied; or (B) any
other Acquisition to which the Required Lenders (or the Administrative Agent on
their behalf) shall have given their prior written consent (which consent may be
in their sole discretion and may be given subject to such additional terms and
conditions as the Required Lenders shall establish) and with respect to which
all of the conditions and requirements set forth in this definition and in
Sections 6.8 and 6.9, and in or pursuant to any such consent, have been
satisfied or waived in writing by the Required Lenders (or the Administrative
Agent on their behalf); provided that with respect to each Permitted Acquisition
(and, in any event, in order to qualify as a “Permitted Acquisition”):

20


--------------------------------------------------------------------------------




 

(a)           no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of such Permitted Acquisition or
would exist immediately after giving effect thereto;

(b)           after giving effect to such Permitted Acquisition, the Borrower
shall be in compliance with the financial covenants contained in Article VII,
such compliance determined with regard to calculations made on a pro forma basis
for the Reference Period most recently ended, calculated in accordance with GAAP
as if each acquired Person or business had been consolidated with the Borrower
for those periods applicable to such covenants; provided that, in addition to
the foregoing, the Total Leverage Ratio (calculated on a pro forma basis as set
forth above after giving effect to such Permitted Acquisition) shall not exceed
the level that is 0.25 to 1.00 below the maximum Total Leverage Ratio permitted
on the date of the consummation of such Permitted Acquisition under Section 7.1;

(c)           the aggregate of the Total Acquisition Amounts with respect to any
Permitted Acquisition (other than any Foreign Permitted Acquisition) shall not
exceed $50,000,000 (including for this purpose, without duplication, all
Contingent Purchase Price Obligations incurred by the Borrower or its
Subsidiaries in connection with any such Permitted Acquisition that are paid at
a subsequent date, but excluding any such Contingent Purchase Price Obligations
paid in Capital Stock of the Borrower as part of a Permitted Acquisition that,
at the time of consummation thereof, qualified or would have qualified under
subsection (f) below);

(d)           the aggregate of the Total Acquisition Amounts with respect to all
Permitted Acquisitions involving the Capital Stock, business or assets of any
non-U.S. Person (“Foreign Permitted Acquisitions”) consummated from and after
the Closing Date shall not exceed $25,000,000 (including for this purpose,
without duplication, all Contingent Purchase Price Obligations incurred by the
Borrower or its Subsidiaries in connection with any such Foreign Permitted
Acquisition that are paid at a subsequent date, but excluding any such
Contingent Purchase Price Obligations paid in Capital Stock of the Borrower as
part of a Foreign Permitted Acquisition that, at the time of consummation
thereof, qualified or would have qualified under subsection (f) below);

(e)           the aggregate of the Total Acquisition Amounts with respect to all
Permitted Acquisitions (including Foreign Permitted Acquisitions) consummated
from and after the Closing Date shall not exceed $100,000,000 (including for
this purpose, without duplication, all Contingent Purchase Price Obligations
incurred by the Borrower or its Subsidiaries in connection with any such
Permitted Acquisition that are paid at a subsequent date, but excluding any such
Contingent Purchase Price Obligations paid in Capital Stock of the Borrower as
part of a Permitted Acquisition that, at the time of consummation thereof,
qualified or would have qualified under subsection (f) below); and

(f)            notwithstanding clauses (c), (d) and (e) above, but subject to
the other provisions set forth in this definition and elsewhere in this
Agreement, the Borrower may consummate a Permitted Acquisition in which the Fair
Market Value of all Capital Stock

21


--------------------------------------------------------------------------------


 

of the Borrower issued or given in connection with such Permitted Acquisition,
when taken together with the aggregate of the Total Acquisition Amounts with
respect to all Foreign Permitted Acquisitions (or all Permitted Acquisitions)
consummated from and after the Closing Date, would exceed the aggregate limits
set forth in clauses (c), (d) and/or (e) above, as the case may be (provided
that in no event shall (i) the Non-Stock Acquisition Amount for any Permitted
Acquisition exceed $50,000,000, (ii) the aggregate of all Non-Stock Acquisition
Amounts with respect to Foreign Permitted Acquisitions consummated from and
after the Closing Date exceed $25,000,000 or (iii) the aggregate of all
Non-Stock Acquisition Amounts with respect to all Permitted Acquisitions
consummated from and after the Closing Date exceed $100,000,000), but only so
long as the Total Leverage Ratio (calculated on a pro forma basis as set forth
above after giving effect to such Permitted Acquisition) does not exceed 1.75 to
1.0.

“Permitted Liens” shall have the meaning given to such term in Section 8.3.

“Person” shall mean any corporation, association, joint venture, partnership,
limited liability company, organization, business, individual, trust, government
or agency or political subdivision thereof or any other legal entity.

“Plan” shall mean any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.

“Pledge Agreement” shall mean a pledge agreement made by the Borrower and the
Subsidiaries of the Borrower party thereto in favor of the Administrative Agent,
in substantially the form of Exhibit F, as amended, modified, restated or
supplemented from time to time.

“Pro Forma Balance Sheet” shall have the meaning given to such term in
Section 4.1(j).

“Prohibited Transaction” shall mean any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Internal Revenue Code that is not exempt by reason
of Section 4975(c)(2) or 4975(d) of the Internal Revenue Code.

“Projections” shall have the meaning given to such term in Section 5.11(c).

“Realty” shall mean all real property and interests in real property now or
hereafter acquired or leased by any Credit Party.

“Reference Period” with respect to any date of determination, shall mean the
period of twelve consecutive fiscal months of the Borrower immediately preceding
such date or, if such date is the last day of a fiscal quarter, the period of
four consecutive fiscal quarters ending on such date.

“Refunded Swingline Loans” shall have the meaning given to such term in
Section 2.2(e).

22


--------------------------------------------------------------------------------




 

“Register” shall have the meaning given to such term in Section 11.7(b).

“Regulations D, T, U and X” shall mean Regulations D, T, U and X, respectively,
of the Federal Reserve Board, and any successor regulations.

“Reimbursement Obligation” shall have the meaning given to such term in
Section 3.4.

“Reportable Event” shall mean, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Internal
Revenue Code or Section 302 of ERISA, regardless of the issuance of any waivers
in accordance with Section 412(d) of the Internal Revenue Code), (ii) any such
“reportable event” subject to advance notice to the PBGC under
Section 4043(b)(3) of ERISA, (iii) any application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Internal
Revenue Code, and (iv) a cessation of operations described in Section 4062(e) of
ERISA.

“Required Lenders” shall mean, at any time, the Lenders holding outstanding
Loans (excluding Swingline Loans) and unutilized Commitments (or, after the
termination of the Revolving Credit Commitments, outstanding Loans, Letter of
Credit Exposure and participations in outstanding Swingline Loans) representing
at least a majority of the aggregate, at such time, of all outstanding Loans
(excluding Swingline Loans) and unutilized Commitments (or, after the
termination of the Revolving Credit Commitments, the aggregate at such time of
all outstanding Loans, Letter of Credit Exposure and participations in
outstanding Swingline Loans).

“Required Revolving Credit Lenders” shall mean, at any time, the Revolving
Credit Lenders holding outstanding Revolving Loans and Unutilized Revolving
Credit Commitments (or, after the termination of the Revolving Credit
Commitments, outstanding Revolving Loans, Letter of Credit Exposure and
participations in outstanding Swingline Loans) representing at least a majority
of the aggregate, at such time, of all outstanding Revolving Loans and
Unutilized Revolving Credit Commitments (or, after the termination of the
Revolving Credit Commitments, the aggregate at such time of all outstanding
Revolving Loans, Letter of Credit Exposure and participations in outstanding
Swingline Loans).

“Requirement of Law” shall mean, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.

“Reserve Requirement” shall mean, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without

23


--------------------------------------------------------------------------------




 

limitation, basic, supplemental, marginal and emergency reserves) applicable to
Wachovia under Regulation D with respect to “Eurocurrency liabilities” within
the meaning of Regulation D, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding.

“Responsible Officer” shall mean, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, any
executive officer, or any other Financial Officer of such Credit Party, and any
other officer or similar official thereof responsible for the administration of
the obligations of such Credit Party in respect of this Agreement or any other
Credit Document.

“Restricted Payments” shall have the meaning given to such term in
Section 8.6(a).

“Revolving Credit Commitment” shall mean, with respect to any Lender at any
time, the commitment of such Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to the amount set forth opposite
such Lender’s name on Schedule 1.1(a) under the caption “Revolving Credit
Commitment” or, if such Lender has entered into one or more Assignment and
Acceptances, the amount set forth for such Lender at such time in the Register
maintained by the Administrative Agent pursuant to Section 11.7(b) as such
Lender’s “Revolving Credit Commitment,” in either case, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.

“Revolving Credit Commitment Increase” shall have the meaning given to such term
in Section 2.20(a).

“Revolving Credit Commitment Increase Date” shall have the meaning given to such
term in Section 2.20(c).

“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, the sum of (i) the aggregate principal amount of all
Revolving Loans made by such Lender that are outstanding at such time, (ii) such
Lender’s Letter of Credit Exposure at such time and (iii) such Lender’s
Swingline Exposure at such time.

“Revolving Credit Lender” shall mean any Lender having a Revolving Credit
Commitment (or, after the Revolving Credit Commitments have terminated, any
Lender holding outstanding Revolving Loans).

“Revolving Credit Maturity Date” shall mean the fifth anniversary of the Closing
Date.

“Revolving Credit Termination Date” shall mean the Revolving Credit Maturity
Date or such earlier date of termination of the Revolving Credit Commitments
pursuant to Section 2.5 or Section 9.2.

“Revolving Loans” shall have the meaning given to such term in Section 2.1(c).

“Revolving Note” shall mean, with respect to any Revolving Credit Lender
requesting the same, the promissory note of the Borrower in favor of such
Revolving Credit Lender evidencing the Revolving Loans made by such Lender
pursuant to Section 2.1(c), in

24


--------------------------------------------------------------------------------




 

substantially the form of Exhibit A-3, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.

“Security Agreement” shall mean the Security Agreement made by the Borrower and
the Subsidiaries of the Borrower party thereto in favor of the Administrative
Agent, in substantially the form of Exhibit E, as amended, modified, restated or
supplemented from time to time.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement and
all other pledge or security agreements, Mortgages, assignments or other similar
agreements or instruments executed and delivered by any Credit Party pursuant to
Section 6.9 or 6.10 or otherwise in connection with the transactions
contemplated hereby, in each case as amended, modified, restated or supplemented
from time to time.

“Seller Subordinated Indebtedness” shall have the meaning given to such term in
Section 8.2(viii).

“Series” shall have the meaning given to such term in Section 2.21(a).

“Solvency Certificate” means a certificate of the Borrower executed on its
behalf by the chief financial officer (or, in the absence of a chief financial
officer, the chief executive officer) of the Borrower, in form and substance
satisfactory to the Administrative Agent, certifying that the Credit Parties
taken as a whole on a consolidated basis (i) have capital sufficient to carry on
their businesses as conducted and as proposed to be conducted, (ii) have assets
with a fair saleable value, determined on a going concern basis, which are
(y) not less than the amount required to pay the probable liability on their
existing debts as they become absolute and matured in their ordinary course and
(z) greater than the total amount of their liabilities (including identified
contingent liabilities, valued at the amount that can reasonably be expected to
become absolute and matured in their ordinary course), and (iii) do not intend
to, and do not believe that they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature in their ordinary
course.

“Stated Amount” shall mean, with respect to any Letter of Credit at any time,
the aggregate amount available to be drawn thereunder at such time (regardless
of whether any conditions for drawing could then be met).

“Subordinated Indebtedness” shall mean, collectively, (i) any Seller
Subordinated Indebtedness issued pursuant to Section 8.2(viii), and (ii) any
other unsecured Indebtedness of the Borrower and its Subsidiaries that is
expressly subordinated in right of payment and performance to the Obligations
and that is evidenced by a written instrument in form and substance (including
subordination provisions) reasonably acceptable to and approved in writing by
the Administrative Agent.

“Subsequent Borrowings” shall have the meaning given to such term in
Section 2.20(e).

“Subsidiary” shall mean, with respect to any Person, any corporation or other
Person of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors,
board of managers or other governing body of such Person, is at the time,
directly or indirectly, owned or controlled by such Person and one or

25


--------------------------------------------------------------------------------




 

more of its other Subsidiaries or a combination thereof (irrespective of
whether, at the time, securities of any other class or classes of any such
corporation or other Person shall or might have voting power by reason of the
happening of any contingency). When used without reference to a parent entity,
the term “Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean any Subsidiary of the Borrower that is a
guarantor of the Obligations under the Subsidiary Guaranty (or under another
guaranty agreement in form and substance satisfactory to the Administrative
Agent) and has granted to the Administrative Agent a Lien upon and security
interest in its personal property assets pursuant to the Security Agreement.

“Subsidiary Guaranty” shall mean a guaranty agreement made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, in
substantially the form of Exhibit G, as amended, modified, restated or
supplemented from time to time.

“Swingline Commitment” shall mean $5,000,000 or, if less, the aggregate
Revolving Credit Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.

“Swingline Exposure” shall mean, with respect to any Revolving Credit Lender at
any time, its maximum aggregate liability to make Refunded Swingline Loans
pursuant to Section 2.2(e) to refund, or to purchase participations pursuant to
Section 2.2(f) in, Swingline Loans that are outstanding at such time.

“Swingline Lender” shall mean Wachovia in its capacity as maker of Swingline
Loans, and its successors in such capacity.

“Swingline Loans” shall have the meaning given to such term in Section 2.1(d).

“Swingline Maturity Date” shall mean the date that is five (5) Business Days
prior to the Revolving Credit Maturity Date.

“Swingline Note” shall mean, if requested by the Swingline Lender, the
promissory note of the Borrower in favor of the Swingline Lender evidencing the
Swingline Loans made by the Swingline Lender pursuant to Section 2.1(d), in
substantially the form of Exhibit A-4, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.

“Symmetry USA” shall mean Symmetry Medical USA Inc., a Delaware corporation and
a Wholly Owned Subsidiary of the Borrower.

“Syndication Agent” shall mean General Electric Capital Corporation, in its
capacity as such under Section 10.12, and its respective successors and
permitted assigns in such capacity.

“Taxes” shall have the meaning given to such term in Section 2.17(a).

26


--------------------------------------------------------------------------------




 

“Term A-1 Loan Commitment” shall mean, with respect to any Lender at any time,
the commitment of such Lender to make Term A-1 Loans in an aggregate principal
amount up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Term A-1 Loan Commitment” or, if such Lender
has entered into one or more Assignment and Acceptances, the amount set forth
for such Lender at such time in the Register maintained by the Administrative
Agent pursuant to Section 11.7(b) as such Lender’s “Term A-1 Loan Commitment,”
as such amount may be reduced at or prior to such time pursuant to the terms
hereof.

“Term A Loan Lender” shall mean any Lender holding outstanding Term A Loans.

“Term A-1 Loan Lender” shall mean any Lender having a Term A-1 Loan Commitment
(or, after the Term A-1 Loan Commitments have terminated, any Lender holding
outstanding Term A-1 Loans).

“Term A Loan Maturity Date” shall mean December 14, 2009.

“Term A-1 Loan Maturity Date” shall mean the fifth anniversary of the Closing
Date.

“Term A Loans” shall mean the Existing Term Loans converted into loans under
this Agreement pursuant to Section 2.1(a).

“Term A-1 Loans” shall have the meaning given to such term in Section 2.1(a).

“Term Loans” shall mean any or all of the Term A Loans, the Term A-1 Loans and
the Incremental Term Loans, as the context may require.

“Term A Note” shall mean, with respect to any Term Lender requesting the same,
the promissory note of the Borrower in favor of such Term A Lender evidencing
the Term A Loan converted by such Lender pursuant to Section 2.1(a), in
substantially the form of Exhibit A-1, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.

“Term A-1 Note” shall mean, with respect to any Term A-1 Lender requesting the
same, the promissory note of the Borrower in favor of such Term A-1 Lender
evidencing the Term A-1 Loan made by such Lender pursuant to Section 2.1(a), in
substantially the form of Exhibit A-2, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.

“Term Note” shall mean a Term A Note, a Term A-1 Note or an Incremental Term
Note, as the context may require.

“Total Acquisition Amount” shall mean, with respect to any Acquisition, the sum
(without duplication) of (i) the Non-Stock Acquisition Amount with respect
thereto and (ii) the Fair Market Value of all Capital Stock of the Borrower
issued or given in connection with such Acquisition.

27


--------------------------------------------------------------------------------




 

“Total Leverage Ratio” shall mean, as of the last day of any Reference Period,
the ratio of (i) Consolidated Total Funded Debt as of such date to
(ii) Consolidated EBITDA for such Reference Period.

“Total Voting Power” shall mean, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

“Transactions” shall mean, collectively, (i) the initial extensions of credit
hereunder on the Closing Date, and (ii) the payment of permitted fees and
expenses in connection with the foregoing.

“Type” shall have the meaning given to such term in Section 2.2(a).

“Unfunded Pension Liability” shall mean, with respect to any Plan or
Multiemployer Plan, the excess of its benefit liabilities under
Section 4001(a)(16) of ERISA over the current value of its assets, determined in
accordance with the applicable assumptions used for funding under Section 412 of
the Internal Revenue Code for the applicable plan year.

“Unutilized Revolving Credit Commitment” shall mean, with respect to any
Revolving Credit Lender at any time, such Lender’s Revolving Credit Commitment
at such time less the sum of (i) the aggregate principal amount of all Revolving
Loans made by such Lender that are outstanding at such time, (ii) such Lender’s
Letter of Credit Exposure at such time and (iii) such Lender’s Swingline
Exposure at such time.

“Unutilized Swingline Commitment” shall mean, with respect to the Swingline
Lender at any time, the Swingline Commitment at such time less the aggregate
principal amount of all Swingline Loans that are outstanding at such time.

“Wachovia” shall mean Wachovia Bank, National Association, and its successors
and assigns.

“Warrants” shall mean the warrants issued to the purchasers, or any assignee or
successor thereto, of certain subordinated notes of the Borrower, dated June 13,
2003.

“Wholly Owned” shall mean, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary (excluding any
directors’ qualifying shares and shares required to be held by foreign
nationals, in the case of a Foreign Subsidiary) is owned, directly or
indirectly, by such Person.

1.2           Accounting Terms. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial

28


--------------------------------------------------------------------------------




 

statements of the Borrower delivered to the Lenders prior to the Closing Date;
provided that if the Borrower notifies the Administrative Agent that it wishes
to amend any financial covenant in Article VII to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article VII for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP as in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders. Notwithstanding the foregoing, no financial instrument issued by any
Credit Party shall be deemed to constitute Indebtedness or Funded Debt
hereunder, nor shall any payments or accruals of dividends to holders of such
financial instruments be deemed to constitute interest expense in respect of
Indebtedness or Funded Debt, in either case solely because FAS 150 requires such
financial instrument to be classified as a liability on its balance sheet
(unless such financial instrument constitutes Disqualified Capital Stock within
the meaning of that term hereunder).


1.3           OTHER TERMS; CONSTRUCTION.

(A)           UNLESS OTHERWISE SPECIFIED OR UNLESS THE CONTEXT OTHERWISE
REQUIRES, ALL REFERENCES HEREIN TO SECTIONS, ANNEXES, SCHEDULES AND EXHIBITS ARE
REFERENCES TO SECTIONS, ANNEXES, SCHEDULES AND EXHIBITS IN AND TO THIS
AGREEMENT, AND ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED
MEANINGS WHEN USED IN ANY OTHER CREDIT DOCUMENT OR ANY CERTIFICATE OR OTHER
DOCUMENT MADE OR DELIVERED PURSUANT HERETO.

(B)           ALL REFERENCES HEREIN TO THE LENDERS OR ANY OF THEM SHALL BE
DEEMED TO INCLUDE THE ISSUING LENDER AND THE SWINGLINE LENDER UNLESS
SPECIFICALLY PROVIDED OTHERWISE OR UNLESS THE CONTEXT OTHERWISE REQUIRES.

(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.

(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORM OF SUCH TERMS.


ARTICLE II


AMOUNT AND TERMS OF THE LOANS


2.1           COMMITMENTS.

(A)           ON THE CLOSING DATE, EACH TERM LOAN (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT) OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT (EACH, AN
“EXISTING TERM LOAN”) IS HEREBY CONVERTED INTO A TERM A LOAN UNDER THIS
AGREEMENT IN A PRINCIPAL AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT OF
SUCH EXISTING TERM LOAN, WITHOUT ANY FURTHER ACTION ON BEHALF OF ANY PERSON. ALL
SUCH TERM A LOANS SHALL BE OF THE SAME TYPE, AND SHALL HAVE THE SAME INTEREST
PERIOD, AS THE CORRESPONDING EXISTING TERM LOANS. TO THE EXTENT REPAID, TERM A
LOANS MAY NOT BE REBORROWED.

29


--------------------------------------------------------------------------------




 

(B)           EACH TERM A-1 LOAN LENDER SEVERALLY AGREES, SUBJECT TO AND ON THE
TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE A LOAN (EACH, A “TERM A-1 LOAN,”
AND COLLECTIVELY, THE “TERM A-1 LOANS”) TO THE BORROWER ON THE CLOSING DATE IN A
PRINCIPAL AMOUNT NOT TO EXCEED ITS TERM A-1 LOAN COMMITMENT. NO TERM A-1 LOANS
SHALL BE MADE AT ANY TIME AFTER THE CLOSING DATE. TO THE EXTENT REPAID, TERM A-1
LOANS MAY NOT BE REBORROWED.

(C)           EACH REVOLVING CREDIT LENDER SEVERALLY AGREES, SUBJECT TO AND ON
THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE LOANS (EACH, A “REVOLVING
LOAN,” AND COLLECTIVELY, THE “REVOLVING LOANS”) TO THE BORROWER, FROM TIME TO
TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM AND INCLUDING THE CLOSING DATE
TO BUT NOT INCLUDING THE REVOLVING CREDIT TERMINATION DATE, PROVIDED THAT NO
BORROWING OF REVOLVING LOANS SHALL BE MADE IF, IMMEDIATELY AFTER GIVING EFFECT
THERETO (AND TO ANY CONCURRENT REPAYMENT OF SWINGLINE LOANS WITH PROCEEDS OF
REVOLVING LOANS MADE PURSUANT TO SUCH BORROWING), (Y) THE REVOLVING CREDIT
EXPOSURE OF ANY REVOLVING CREDIT LENDER WOULD EXCEED ITS REVOLVING CREDIT
COMMITMENT AT SUCH TIME OR (Z) THE AGGREGATE REVOLVING CREDIT EXPOSURE WOULD
EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS AT SUCH TIME. SUBJECT TO AND
ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE BORROWER MAY BORROW, REPAY
AND REBORROW REVOLVING LOANS.

(D)           THE SWINGLINE LENDER AGREES, SUBJECT TO AND ON THE TERMS AND
CONDITIONS OF THIS AGREEMENT, TO MAKE LOANS (EACH, A “SWINGLINE LOAN,” AND
COLLECTIVELY, THE “SWINGLINE LOANS”) TO THE BORROWER, FROM TIME TO TIME ON ANY
BUSINESS DAY DURING THE PERIOD FROM THE CLOSING DATE TO BUT NOT INCLUDING THE
SWINGLINE MATURITY DATE (OR, IF EARLIER, THE REVOLVING CREDIT TERMINATION DATE),
IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT EXCEEDING THE
SWINGLINE COMMITMENT. SWINGLINE LOANS MAY BE MADE EVEN IF THE AGGREGATE
PRINCIPAL AMOUNT OF SWINGLINE LOANS OUTSTANDING AT ANY TIME, WHEN ADDED TO THE
AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING LOANS MADE BY THE SWINGLINE LENDER
IN ITS CAPACITY AS A REVOLVING CREDIT LENDER OUTSTANDING AT SUCH TIME AND ITS
LETTER OF CREDIT EXPOSURE AT SUCH TIME, WOULD EXCEED THE SWINGLINE LENDER’S OWN
REVOLVING CREDIT COMMITMENT AT SUCH TIME, BUT PROVIDED THAT NO BORROWING OF
SWINGLINE LOANS SHALL BE MADE IF, IMMEDIATELY AFTER GIVING EFFECT THERETO,
(Y) THE REVOLVING CREDIT EXPOSURE OF ANY REVOLVING CREDIT LENDER WOULD EXCEED
ITS REVOLVING CREDIT COMMITMENT AT SUCH TIME OR (Z) THE AGGREGATE REVOLVING
CREDIT EXPOSURE WOULD EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS AT SUCH
TIME. SUBJECT TO AND ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE BORROWER
MAY BORROW, REPAY (INCLUDING BY MEANS OF A BORROWING OF REVOLVING LOANS PURSUANT
TO SECTION 2.2(E)) AND REBORROW SWINGLINE LOANS.

(E)           EACH INCREMENTAL TERM LENDER WITH RESPECT TO A PARTICULAR
SERIES OF INCREMENTAL TERM LOANS SEVERALLY AGREES, SUBJECT TO AND ON THE TERMS
AND CONDITIONS OF THIS AGREEMENT AND THE APPLICABLE INCREMENTAL TERM LOAN
AMENDMENT, TO MAKE AN INCREMENTAL TERM LOAN OF SUCH SERIES TO THE BORROWER ON
THE APPLICABLE INCREMENTAL TERM LOAN EFFECTIVE DATE IN A PRINCIPAL AMOUNT NOT TO
EXCEED ITS INCREMENTAL TERM LOAN COMMITMENT WITH RESPECT TO SUCH SERIES. TO THE
EXTENT REPAID, INCREMENTAL TERM LOANS MAY NOT BE REBORROWED.


2.2           BORROWINGS.

(A)           THE TERM LOANS, REVOLVING LOANS AND EACH SERIES OF INCREMENTAL
TERM LOANS (EACH, TOGETHER WITH THE SWINGLINE LOANS, A “CLASS” OF LOAN) SHALL,
AT THE OPTION OF THE BORROWER AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, BE EITHER BASE RATE LOANS OR LIBOR

30


--------------------------------------------------------------------------------




 

Loans (each, a “Type” of Loan), provided that (i) all Loans comprising the same
Borrowing shall, unless otherwise specifically provided herein, be of the same
Type, and (ii) no LIBOR Loans (other than Term A Loans maintained as LIBOR
Loans) may be borrowed at any time prior to the third (3rd) Business Day after
the Closing Date (or, with respect to any Incremental Term Loans, the third
(3rd) Business Day after the applicable Incremental Term Loan Effective Date).
The Swingline Loans shall be made and maintained as Base Rate Loans at all
times.

(B)           IN ORDER TO MAKE A BORROWING (OTHER THAN (X) BORROWINGS OF
SWINGLINE LOANS, WHICH SHALL BE MADE PURSUANT TO SECTION 2.2(D), (Y) BORROWINGS
FOR THE PURPOSE OF REPAYING REFUNDED SWINGLINE LOANS, WHICH SHALL BE MADE
PURSUANT TO SECTION 2.2(E), AND (Z) BORROWINGS INVOLVING CONTINUATIONS OR
CONVERSIONS OF OUTSTANDING LOANS, WHICH SHALL BE MADE PURSUANT TO SECTION 2.11),
THE BORROWER WILL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE NOT LATER THAN
1:00 P.M., CHARLOTTE, NORTH CAROLINA TIME, THREE (3) BUSINESS DAYS PRIOR TO EACH
BORROWING TO BE COMPRISED OF LIBOR LOANS AND ONE (1) BUSINESS DAY PRIOR TO EACH
BORROWING TO BE COMPRISED OF BASE RATE LOANS; PROVIDED, HOWEVER, THAT REQUESTS
FOR THE BORROWING OF THE TERM A-1 LOANS AND ANY REVOLVING LOANS TO BE MADE ON
THE CLOSING DATE MAY, AT THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE GIVEN
WITH LESS ADVANCE NOTICE THAN AS SPECIFIED HEREINABOVE. EACH SUCH NOTICE (EACH,
A “NOTICE OF BORROWING”) SHALL BE GIVEN IN THE FORM OF EXHIBIT B-1 AND SHALL
SPECIFY (1) THE AGGREGATE PRINCIPAL AMOUNT, CLASS AND INITIAL TYPE OF THE LOANS
TO BE MADE PURSUANT TO SUCH BORROWING, (2) IN THE CASE OF A BORROWING OF LIBOR
LOANS, THE INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, AND (3) THE
REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY. ONCE GIVEN, A NOTICE OF
BORROWING MAY NOT BE REVOKED BY THE BORROWER EXCEPT UPON PAYMENT OF ANY AMOUNTS
REQUIRED UNDER SECTION 2.18 TO BE PAID AS A CONSEQUENCE OF SUCH REVOCATION. UPON
ITS RECEIPT OF A NOTICE OF BORROWING, THE ADMINISTRATIVE AGENT WILL PROMPTLY
NOTIFY EACH APPLICABLE LENDER OF THE PROPOSED BORROWING BY FACSIMILE
TRANSMISSION. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN:

(I)            THE AGGREGATE PRINCIPAL AMOUNT OF THE BORROWING OF TERM A-1 LOANS
SHALL BE IN THE AMOUNT OF THE AGGREGATE TERM A-1 LOAN COMMITMENTS, AND THE
AGGREGATE PRINCIPAL AMOUNT OF ANY BORROWING OF ANY SERIES OF INCREMENTAL TERM
LOANS SHALL BE IN THE AMOUNT OF THE AGGREGATE INCREMENTAL TERM LOAN COMMITMENTS
APPLICABLE TO SUCH SERIES OF INCREMENTAL TERM LOANS;

(II)           THE AGGREGATE PRINCIPAL AMOUNT OF EACH BORROWING COMPRISED OF
BASE RATE LOANS SHALL NOT BE LESS THAN $500,000 OR, IF GREATER, AN INTEGRAL
MULTIPLE OF $100,000 IN EXCESS THEREOF (OR, IN THE CASE OF A BORROWING OF
REVOLVING LOANS, IF LESS, IN THE AMOUNT OF THE AGGREGATE UNUTILIZED REVOLVING
CREDIT COMMITMENTS), AND THE AGGREGATE PRINCIPAL AMOUNT OF EACH BORROWING
COMPRISED OF LIBOR LOANS SHALL NOT BE LESS THAN $1,000,000 OR, IF GREATER, AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF;

(III)          IF THE BORROWER SHALL HAVE FAILED TO DESIGNATE THE TYPE OF LOANS
COMPRISING A BORROWING, THE BORROWER SHALL BE DEEMED TO HAVE REQUESTED A
BORROWING COMPRISED OF BASE RATE LOANS; AND

(IV)          IF THE BORROWER SHALL HAVE FAILED TO SELECT THE DURATION OF THE
INTEREST PERIOD TO BE APPLICABLE TO ANY BORROWING OF LIBOR LOANS, THEN THE
BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD WITH A DURATION OF
ONE MONTH.

31


--------------------------------------------------------------------------------


 

(C)           NOT LATER THAN 2:00 P.M., CHARLOTTE, NORTH CAROLINA TIME, ON THE
REQUESTED BORROWING DATE (WHICH SHALL BE THE CLOSING DATE, IN THE CASE OF THE
TERM A-1 LOANS), EACH APPLICABLE LENDER WILL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE AN AMOUNT, IN DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS, EQUAL TO THE AMOUNT OF THE LOAN OR LOANS TO BE MADE
BY SUCH LENDER. TO THE EXTENT SUCH LENDERS HAVE MADE SUCH AMOUNTS AVAILABLE TO
THE ADMINISTRATIVE AGENT AS PROVIDED HEREINABOVE, THE ADMINISTRATIVE AGENT WILL
MAKE THE AGGREGATE OF SUCH AMOUNTS AVAILABLE TO THE BORROWER IN ACCORDANCE WITH
SECTION 2.3(A) AND IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.

(D)           IN ORDER TO MAKE A BORROWING OF A SWINGLINE LOAN (OTHER THAN
BORROWINGS PURSUANT TO ANY LOAN SWEEP PRODUCT OR OTHER CASH MANAGEMENT
ARRANGEMENT IN EFFECT BETWEEN THE BORROWER AND THE SWINGLINE LENDER, WHICH SHALL
BE EFFECTED AS PROVIDED THEREUNDER), THE BORROWER WILL GIVE THE ADMINISTRATIVE
AGENT (AND THE SWINGLINE LENDER, IF THE SWINGLINE LENDER IS NOT ALSO THE
ADMINISTRATIVE AGENT) WRITTEN NOTICE NOT LATER THAN 1:00 P.M., CHARLOTTE, NORTH
CAROLINA TIME, ON THE BUSINESS DAY OF SUCH BORROWING. EACH SUCH NOTICE (EACH, A
“NOTICE OF SWINGLINE BORROWING”) SHALL BE GIVEN IN THE FORM OF EXHIBIT B-2 AND
SHALL SPECIFY (I) THE PRINCIPAL AMOUNT OF THE SWINGLINE LOAN TO BE MADE PURSUANT
TO SUCH BORROWING (WHICH SHALL NOT BE LESS THAN $200,000 AND, IF GREATER, SHALL
BE IN AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF (OR, IF LESS, IN THE
AMOUNT OF THE UNUTILIZED SWINGLINE COMMITMENT)) AND (II) THE REQUESTED BORROWING
DATE, WHICH SHALL BE A BUSINESS DAY. ONCE GIVEN, A NOTICE OF SWINGLINE BORROWING
MAY NOT BE REVOKED BY THE BORROWER EXCEPT UPON PAYMENT OF ANY AMOUNTS REQUIRED
UNDER SECTION 2.18 TO BE PAID AS A CONSEQUENCE OF SUCH REVOCATION. NOT LATER
THAN 1:00 P.M., CHARLOTTE, NORTH CAROLINA TIME, ON THE REQUESTED BORROWING DATE,
THE SWINGLINE LENDER WILL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE
PAYMENT OFFICE AN AMOUNT, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, EQUAL
TO THE AMOUNT OF THE REQUESTED SWINGLINE LOAN. TO THE EXTENT THE SWINGLINE
LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT AS PROVIDED
HEREINABOVE, THE ADMINISTRATIVE AGENT WILL MAKE SUCH AMOUNT AVAILABLE TO THE
BORROWER IN ACCORDANCE WITH SECTION 2.3(A) AND IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT.

(E)           WITH RESPECT TO ANY OUTSTANDING SWINGLINE LOANS, THE SWINGLINE
LENDER MAY AT ANY TIME (WHETHER OR NOT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING) IN ITS SOLE AND ABSOLUTE DISCRETION (AND SHALL, WITHIN SEVEN
(7) DAYS AFTER ANY BORROWING OF SWINGLINE LOANS CAUSES THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT THEREOF TO EXCEED $2,000,000), AND IS HEREBY AUTHORIZED AND
EMPOWERED BY THE BORROWER TO, CAUSE A BORROWING OF REVOLVING LOANS TO BE MADE
FOR THE PURPOSE OF REPAYING SUCH SWINGLINE LOANS BY DELIVERING TO THE
ADMINISTRATIVE AGENT (IF THE ADMINISTRATIVE AGENT IS NOT ALSO THE SWINGLINE
LENDER) AND EACH OTHER REVOLVING CREDIT LENDER (ON BEHALF OF, AND WITH A COPY
TO, THE BORROWER), NOT LATER THAN 11:00 A.M., CHARLOTTE, NORTH CAROLINA TIME,
ONE (1) BUSINESS DAY PRIOR TO THE PROPOSED BORROWING DATE THEREFOR, A NOTICE
(WHICH SHALL BE DEEMED TO BE A NOTICE OF BORROWING GIVEN BY THE BORROWER)
REQUESTING THE REVOLVING CREDIT LENDERS TO MAKE REVOLVING LOANS (WHICH SHALL BE
MADE INITIALLY AS BASE RATE LOANS) ON SUCH BORROWING DATE IN AN AGGREGATE AMOUNT
EQUAL TO THE AMOUNT OF SUCH SWINGLINE LOANS (THE “REFUNDED SWINGLINE LOANS”)
OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN THAT THE SWINGLINE LENDER REQUESTS
TO BE REPAID. NOT LATER THAN 2:00 P.M., CHARLOTTE, NORTH CAROLINA TIME, ON THE
REQUESTED BORROWING DATE, EACH REVOLVING CREDIT LENDER (OTHER THAN THE SWINGLINE
LENDER) WILL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE AN
AMOUNT, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, EQUAL TO THE AMOUNT OF
THE REVOLVING

32


--------------------------------------------------------------------------------




 

Loan to be made by such Lender. To the extent the Revolving Credit Lenders have
made such amounts available to the Administrative Agent as provided hereinabove,
the Administrative Agent will make the aggregate of such amounts available to
the Swingline Lender in like funds as received by the Administrative Agent,
which shall apply such amounts in repayment of the Refunded Swingline Loans.
Notwithstanding any provision of this Agreement to the contrary, on the relevant
Borrowing Date, the Refunded Swingline Loans (including the Swingline Lender’s
ratable share thereof, in its capacity as a Revolving Credit Lender) shall be
deemed to be repaid with the proceeds of the Revolving Loans made as provided
above (including a Revolving Loan deemed to have been made by the Swingline
Lender), and such Refunded Swingline Loans deemed to be so repaid shall no
longer be outstanding as Swingline Loans but shall be outstanding as Revolving
Loans. If any portion of any such amount repaid (or deemed to be repaid) to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in any bankruptcy, insolvency or similar proceeding or
otherwise, the loss of the amount so recovered shall be shared ratably among all
the Revolving Credit Lenders in the manner contemplated by Section 2.15(b).

(F)            IF, AS A RESULT OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING WITH RESPECT TO THE BORROWER, REVOLVING LOANS ARE NOT MADE PURSUANT
TO SUBSECTION (E) ABOVE IN AN AMOUNT SUFFICIENT TO REPAY ANY AMOUNTS OWED TO THE
SWINGLINE LENDER IN RESPECT OF ANY OUTSTANDING SWINGLINE LOANS, OR IF THE
SWINGLINE LENDER IS OTHERWISE PRECLUDED FOR ANY REASON FROM GIVING A NOTICE ON
BEHALF OF THE BORROWER AS PROVIDED FOR HEREINABOVE, THE SWINGLINE LENDER SHALL
BE DEEMED TO HAVE SOLD WITHOUT RECOURSE, REPRESENTATION OR WARRANTY (EXCEPT FOR
THE ABSENCE OF LIENS THEREON CREATED, INCURRED OR SUFFERED TO EXIST BY, THROUGH
OR UNDER THE SWINGLINE LENDER), AND EACH REVOLVING CREDIT LENDER SHALL BE DEEMED
TO HAVE PURCHASED AND HEREBY AGREES TO PURCHASE, A PARTICIPATION IN SUCH
OUTSTANDING SWINGLINE LOANS IN AN AMOUNT EQUAL TO ITS RATABLE SHARE (BASED ON
THE PROPORTION THAT ITS REVOLVING CREDIT COMMITMENT BEARS TO THE AGGREGATE
REVOLVING CREDIT COMMITMENTS AT SUCH TIME) OF THE UNPAID AMOUNT THEREOF TOGETHER
WITH ACCRUED INTEREST THEREON. UPON ONE (1) BUSINESS DAY’S PRIOR NOTICE FROM THE
SWINGLINE LENDER, EACH REVOLVING CREDIT LENDER (OTHER THAN THE SWINGLINE LENDER)
WILL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE AN AMOUNT,
IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, EQUAL TO ITS RESPECTIVE
PARTICIPATION. TO THE EXTENT THE REVOLVING CREDIT LENDERS HAVE MADE SUCH AMOUNTS
AVAILABLE TO THE ADMINISTRATIVE AGENT AS PROVIDED HEREINABOVE, THE
ADMINISTRATIVE AGENT WILL MAKE THE AGGREGATE OF SUCH AMOUNTS AVAILABLE TO THE
SWINGLINE LENDER IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT. IN THE
EVENT ANY SUCH REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT THE AMOUNT OF SUCH LENDER’S PARTICIPATION AS PROVIDED IN
THIS SECTION 2.2(F), THE SWINGLINE LENDER SHALL BE ENTITLED TO RECOVER SUCH
AMOUNT ON DEMAND FROM SUCH LENDER, TOGETHER WITH INTEREST THEREON FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS REQUIRED TO BE MADE AVAILABLE FOR THE ACCOUNT OF
THE SWINGLINE LENDER UNTIL THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
SWINGLINE LENDER AT THE FEDERAL FUNDS RATE FOR THE FIRST THREE (3) BUSINESS DAYS
AND THEREAFTER AT THE ADJUSTED BASE RATE APPLICABLE TO REVOLVING LOANS. PROMPTLY
FOLLOWING ITS RECEIPT OF ANY PAYMENT BY OR ON BEHALF OF THE BORROWER IN RESPECT
OF A SWINGLINE LOAN, THE SWINGLINE LENDER WILL PAY TO EACH REVOLVING CREDIT
LENDER THAT HAS ACQUIRED A PARTICIPATION THEREIN SUCH LENDER’S RATABLE SHARE OF
SUCH PAYMENT.

(G)           NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY,
THE OBLIGATION OF EACH REVOLVING CREDIT LENDER (OTHER THAN THE SWINGLINE LENDER)
TO MAKE REVOLVING LOANS FOR THE PURPOSE OF REPAYING ANY REFUNDED SWINGLINE LOANS
PURSUANT TO SECTION 2.2(E) AND EACH SUCH

33


--------------------------------------------------------------------------------




 

Lender’s obligation to purchase a participation in any unpaid Swingline Loans
pursuant to Section 2.2(f) shall be absolute and unconditional and shall not be
affected by any circumstance or event whatsoever, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
that such Lender may have against the Swingline Lender, the Administrative
Agent, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of any Default or Event of Default, (iii) any adverse
change in the business, operations, properties, assets, condition (financial or
otherwise) or prospects of the Borrower or any of its Subsidiaries, or (iv) any
breach of this Agreement by any party hereto.


2.3           DISBURSEMENTS; FUNDING RELIANCE; DOMICILE OF LOANS.

(A)           THE BORROWER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO
DISBURSE THE PROCEEDS OF EACH BORROWING IN ACCORDANCE WITH THE TERMS OF ANY
WRITTEN INSTRUCTIONS FROM ANY OF THE AUTHORIZED OFFICERS, PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE OBLIGATED UNDER ANY CIRCUMSTANCES TO FORWARD
AMOUNTS TO ANY ACCOUNT NOT LISTED IN AN ACCOUNT DESIGNATION LETTER. THE BORROWER
MAY AT ANY TIME DELIVER TO THE ADMINISTRATIVE AGENT AN ACCOUNT DESIGNATION
LETTER LISTING ANY ADDITIONAL ACCOUNTS OR DELETING ANY ACCOUNTS LISTED IN A
PREVIOUS ACCOUNT DESIGNATION LETTER.

(B)           UNLESS THE ADMINISTRATIVE AGENT HAS RECEIVED, PRIOR TO 2:00 P.M.,
CHARLOTTE, NORTH CAROLINA TIME, ON THE RELEVANT BORROWING DATE, WRITTEN NOTICE
FROM A LENDER THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT SUCH LENDER’S RATABLE PORTION, IF ANY, OF THE RELEVANT BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE
TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS ON SUCH BORROWING
DATE IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF SECTION 2.2 OR SECTION 3.5,
AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, BUT SHALL
NOT BE OBLIGATED TO, MAKE A CORRESPONDING AMOUNT AVAILABLE TO THE BORROWER ON
SUCH BORROWING DATE. IF AND TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE
SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT
SHALL HAVE MADE SUCH CORRESPONDING AMOUNT AVAILABLE TO THE BORROWER, SUCH
LENDER, ON THE ONE HAND, AND THE BORROWER, ON THE OTHER, SEVERALLY AGREE TO PAY
TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT,
TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE
ADMINISTRATIVE AGENT, (I) IN THE CASE OF SUCH LENDER, AT THE FEDERAL FUNDS RATE,
AND (II) IN THE CASE OF THE BORROWER (WITHOUT DUPLICATION), AT THE RATE OF
INTEREST APPLICABLE AT SUCH TIME TO THE TYPE AND CLASS OF LOANS COMPRISING SUCH
BORROWING, AS DETERMINED UNDER THE PROVISIONS OF SECTION 2.8. IF SUCH LENDER
SHALL REPAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT
SHALL CONSTITUTE SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF
THIS AGREEMENT. THE FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE
BY IT AS PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS LOAN AS PART OF SUCH BORROWING, BUT NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN
TO BE MADE BY SUCH OTHER LENDER AS PART OF ANY BORROWING.

(C)           EACH LENDER MAY, AT ITS OPTION, MAKE AND MAINTAIN ANY LOAN AT, TO
OR FOR THE ACCOUNT OF ANY OF ITS LENDING OFFICES, PROVIDED THAT ANY EXERCISE OF
SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN
TO OR FOR THE ACCOUNT OF SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

34


--------------------------------------------------------------------------------




 


2.4           EVIDENCE OF DEBT; NOTES.

(A)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO THE
APPLICABLE LENDING OFFICE OF SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH
LENDING OFFICE OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDING OFFICE OF SUCH LENDER
FROM TIME TO TIME UNDER THIS AGREEMENT.

(B)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE REGISTER PURSUANT TO
SECTION 11.7(B), AND A SUBACCOUNT FOR EACH LENDER, IN WHICH REGISTER AND
SUBACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE AMOUNT OF EACH SUCH LOAN,
THE CLASS AND TYPE OF EACH SUCH LOAN AND THE INTEREST PERIOD APPLICABLE THERETO,
(II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER IN RESPECT OF EACH SUCH
LOAN AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FROM THE BORROWER IN RESPECT OF EACH SUCH LOAN AND EACH LENDER’S SHARE
THEREOF.

(C)           THE ENTRIES MADE IN THE REGISTER AND SUBACCOUNTS MAINTAINED
PURSUANT TO SECTION 2.4(B) (AND, IF CONSISTENT WITH THE ENTRIES IN THE ACCOUNTS
MAINTAINED PURSUANT TO SECTION 2.4(A)) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN ANY SUCH ACCOUNT,
REGISTER OR SUBACCOUNT, AS APPLICABLE, OR ANY ERROR THEREIN, SHALL NOT IN ANY
MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST)
THE LOANS MADE TO THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.

(D)           THE LOANS OF EACH CLASS MADE OR CONVERTED BY EACH LENDER SHALL, IF
REQUESTED BY THE APPLICABLE LENDER (WHICH REQUEST SHALL BE MADE TO THE
ADMINISTRATIVE AGENT), BE EVIDENCED (I) IN THE CASE OF TERM A LOANS, BY A TERM A
NOTE APPROPRIATELY COMPLETED IN SUBSTANTIALLY THE FORM OF EXHIBIT A-1, (II) IN
THE CASE OF TERM A-1 LOANS, BY A TERM A-1 NOTE APPROPRIATELY COMPLETED IN
SUBSTANTIALLY THE FORM OF EXHIBIT A-2, (III) IN THE CASE OF REVOLVING LOANS, BY
A REVOLVING NOTE APPROPRIATELY COMPLETED IN SUBSTANTIALLY THE FORM OF
EXHIBIT A-3, AND (IV) IN THE CASE OF THE SWINGLINE LOANS, BY A SWINGLINE NOTE
APPROPRIATELY COMPLETED IN SUBSTANTIALLY THE FORM OF EXHIBIT A-4, IN EACH CASE
EXECUTED BY THE BORROWER AND PAYABLE TO THE ORDER OF SUCH LENDER. EACH NOTE
SHALL BE ENTITLED TO ALL OF THE BENEFITS OF THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND SHALL BE SUBJECT TO THE PROVISIONS HEREOF AND THEREOF.


2.5           TERMINATION AND REDUCTION OF COMMITMENTS AND SWINGLINE COMMITMENT.

(A)           THE TERM A-1 LOAN COMMITMENTS SHALL BE AUTOMATICALLY AND
PERMANENTLY TERMINATED WITH THE MAKING OF THE TERM A-1 LOANS ON THE CLOSING
DATE. THE REVOLVING CREDIT COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY
TERMINATED ON THE REVOLVING CREDIT TERMINATION DATE. THE SWINGLINE COMMITMENT
SHALL BE AUTOMATICALLY AND PERMANENTLY TERMINATED ON THE SWINGLINE MATURITY
DATE, UNLESS SOONER TERMINATED PURSUANT TO ANY OTHER PROVISION OF THIS
SECTION 2.5 OR SECTION 9.2. THE INCREMENTAL TERM LOAN COMMITMENTS RELATING TO
ANY SERIES OF INCREMENTAL TERM LOANS SHALL BE AUTOMATICALLY AND PERMANENTLY
TERMINATED WITH THE MAKING OF SUCH SERIES OF INCREMENTAL TERM LOANS.

35


--------------------------------------------------------------------------------




 

(B)           AT ANY TIME AND FROM TIME TO TIME AFTER THE DATE HEREOF, UPON NOT
LESS THAN THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE
AGENT (AND, IN THE CASE OF A TERMINATION OR REDUCTION OF THE UNUTILIZED
SWINGLINE COMMITMENT, THE SWINGLINE LENDER), THE BORROWER MAY TERMINATE IN WHOLE
OR REDUCE IN PART THE AGGREGATE UNUTILIZED REVOLVING CREDIT COMMITMENTS (BUT NOT
TO AN AMOUNT LOWER THAN THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS
OUTSTANDING AT THE TIME OF REDUCTION) OR THE UNUTILIZED SWINGLINE COMMITMENT,
PROVIDED THAT ANY SUCH PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF NOT
LESS THAN $1,000,000 ($200,000 IN THE CASE OF THE UNUTILIZED SWINGLINE
COMMITMENT) OR, IF GREATER, AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF
($100,000 IN THE CASE OF THE UNUTILIZED SWINGLINE COMMITMENT). THE AMOUNT OF ANY
TERMINATION OR REDUCTION MADE UNDER THIS SECTION 2.5(B) MAY NOT THEREAFTER BE
REINSTATED.

(C)           EACH REDUCTION OF THE REVOLVING CREDIT COMMITMENTS PURSUANT TO
THIS SECTION SHALL BE APPLIED RATABLY AMONG THE REVOLVING CREDIT LENDERS
ACCORDING TO THEIR RESPECTIVE REVOLVING CREDIT COMMITMENTS. NOTWITHSTANDING ANY
PROVISION OF THIS AGREEMENT TO THE CONTRARY, ANY REDUCTION OF THE REVOLVING
CREDIT COMMITMENTS PURSUANT TO THIS SECTION 2.5 THAT HAS THE EFFECT OF REDUCING
THE AGGREGATE REVOLVING CREDIT COMMITMENTS TO AN AMOUNT LESS THAN THE AMOUNT OF
THE SWINGLINE COMMITMENT AT SUCH TIME SHALL RESULT IN AN AUTOMATIC CORRESPONDING
REDUCTION OF THE SWINGLINE COMMITMENT TO THE AMOUNT OF THE AGGREGATE REVOLVING
CREDIT COMMITMENTS (AS SO REDUCED), WITHOUT ANY FURTHER ACTION ON THE PART OF
THE BORROWER OR THE SWINGLINE LENDER.


2.6           MANDATORY PAYMENTS AND PREPAYMENTS.

(A)           EXCEPT TO THE EXTENT DUE OR PAID SOONER PURSUANT TO THE PROVISIONS
OF THIS AGREEMENT, THE BORROWER WILL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL
OF THE TERM A LOANS ON THE DATES AND IN THE AMOUNTS SET FORTH BELOW:

Date

 

Payment Amount

 

June 30, 2007

 

$

1,750,000

 

September 30, 2007

 

$

1,750,000

 

December 31, 2007

 

$

1,750,000

 

March 31, 2008

 

$

2,187,500

 

June 30, 2008

 

$

2,187,500

 

September 30, 2008

 

$

2,187,500

 

December 31, 2008

 

$

2,187,500

 

March 31, 2009

 

$

2,625,000

 

June 30, 2009

 

$

2,625,000

 

September 30, 2009

 

$

2,625,000

 

Term Loan Maturity Date

 

$

2,625,000

 

 

(B)           EXCEPT TO THE EXTENT DUE OR PAID SOONER PURSUANT TO THE PROVISIONS
OF THIS AGREEMENT, THE BORROWER WILL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL
OF THE TERM A-1 LOANS ON THE DATES AND IN THE AMOUNTS SET FORTH BELOW:

36


--------------------------------------------------------------------------------




 

Date

 

Payment Amount

 

September 30, 2006

 

$

100,000

 

December 31, 2006

 

$

100,000

 

March 31, 2007

 

$

100,000

 

June 30, 2007

 

$

100,000

 

September 30, 2007

 

$

100,000

 

December 31, 2007

 

$

100,000

 

March 31, 2008

 

$

100,000

 

June 30, 2008

 

$

100,000

 

September 30, 2008

 

$

100,000

 

December 31, 2008

 

$

100,000

 

March 31, 2009

 

$

100,000

 

June 30, 2009

 

$

100,000

 

September 30, 2009

 

$

100,000

 

December 31, 2009

 

$

100,000

 

March 31, 2010

 

$

2,850,000

 

June 30, 2010

 

$

2,850,000

 

September 30, 2010

 

$

2,850,000

 

December 31, 2010

 

$

2,850,000

 

March 31, 2011

 

$

2,850,000

 

Term A-1 Loan Maturity Date

 

$

24,350,000

 

 

(C)           EXCEPT TO THE EXTENT DUE OR PAID SOONER PURSUANT TO THE PROVISIONS
OF THIS AGREEMENT, (I) THE AGGREGATE OUTSTANDING PRINCIPAL OF THE TERM A LOANS
SHALL BE DUE AND PAYABLE IN FULL ON THE TERM A LOAN MATURITY DATE, (II) THE
AGGREGATE OUTSTANDING PRINCIPAL OF THE TERM A-1 LOANS SHALL BE DUE AND PAYABLE
IN FULL ON THE TERM A-1 LOAN MATURITY DATE, (III) THE AGGREGATE OUTSTANDING
PRINCIPAL OF THE REVOLVING LOANS SHALL BE DUE AND PAYABLE IN FULL ON THE
REVOLVING CREDIT MATURITY DATE, AND (IV) THE AGGREGATE OUTSTANDING PRINCIPAL OF
THE SWINGLINE LOANS SHALL BE DUE AND PAYABLE IN FULL ON THE SWINGLINE MATURITY
DATE. THE BORROWER SHALL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL OF EACH
SERIES OF INCREMENTAL TERM LOANS ON THE DATES AND IN THE AMOUNTS SET FORTH IN
THE APPLICABLE INCREMENTAL TERM LOAN AMENDMENT.

(D)           IN THE EVENT THAT, AT ANY TIME, THE AGGREGATE REVOLVING CREDIT
EXPOSURE (EXCLUDING THE AGGREGATE AMOUNT OF ANY SWINGLINE LOANS TO BE REPAID
WITH PROCEEDS OF REVOLVING LOANS MADE ON THE DATE OF DETERMINATION) SHALL EXCEED
THE AGGREGATE REVOLVING CREDIT COMMITMENTS AT SUCH TIME (AFTER GIVING EFFECT TO
ANY CONCURRENT TERMINATION OR REDUCTION THEREOF), THE BORROWER WILL, WITHIN TWO
(2) BUSINESS DAYS AFTER SUCH TIME, PREPAY THE OUTSTANDING PRINCIPAL AMOUNT OF
THE SWINGLINE LOANS AND, TO THE EXTENT OF ANY EXCESS REMAINING AFTER PREPAYMENT
IN FULL OF OUTSTANDING SWINGLINE LOANS, THE OUTSTANDING PRINCIPAL AMOUNT OF THE
REVOLVING LOANS IN THE AMOUNT OF SUCH EXCESS; PROVIDED THAT, TO THE EXTENT SUCH
EXCESS AMOUNT IS GREATER THAN THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS
AND REVOLVING LOANS OUTSTANDING IMMEDIATELY PRIOR TO THE APPLICATION OF SUCH
PREPAYMENT, THE AMOUNT SO PREPAID SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT
AND HELD IN THE CASH COLLATERAL ACCOUNT AS COVER FOR

37


--------------------------------------------------------------------------------




 

Letter of Credit Exposure, as more particularly described in Section 3.8, and
thereupon such cash shall be deemed to reduce the aggregate Letter of Credit
Exposure by an equivalent amount.

(E)           PROMPTLY UPON (AND IN ANY EVENT NOT LATER THAN FIVE (5) BUSINESS
DAYS AFTER) ITS RECEIPT THEREOF, THE BORROWER WILL PREPAY THE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS IN AN AMOUNT EQUAL TO 75% OF THE NET CASH PROCEEDS
FROM ANY EQUITY ISSUANCE AND 100% OF THE NET CASH PROCEEDS FROM ANY DEBT
ISSUANCE, AND WILL DELIVER TO THE ADMINISTRATIVE AGENT, CONCURRENTLY WITH SUCH
PREPAYMENT, A CERTIFICATE SIGNED ON BEHALF OF THE BORROWER BY A FINANCIAL
OFFICER OF THE BORROWER IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND SETTING FORTH THE CALCULATION OF SUCH NET CASH PROCEEDS; PROVIDED,
HOWEVER, THAT IN THE EVENT THE TOTAL LEVERAGE RATIO (CALCULATED ON A PRO FORMA
BASIS AFTER GIVING EFFECT TO ANY EQUITY ISSUANCE) IS EQUAL TO OR LESS THAN 2.0
TO 1.0, THE BORROWER SHALL NOT BE REQUIRED TO PREPAY THE LOANS IN RESPECT OF ANY
SUCH EQUITY ISSUANCE.

(F)            NOT LATER THAN 270 DAYS AFTER ITS RECEIPT OF ANY PROCEEDS OF
INSURANCE, CONDEMNATION AWARD OR OTHER COMPENSATION IN RESPECT OF ANY CASUALTY
EVENT IN EXCESS OF (Y) $500,000 FOR ANY SINGLE CASUALTY EVENT OR (Z) $1,000,000
WHEN AGGREGATED WITH SUCH PROCEEDS FOR ALL CASUALTY EVENTS DURING ANY SINGLE
FISCAL YEAR (OR, IN EITHER CASE, IF EARLIER, UPON ITS DETERMINATION NOT TO
REPAIR OR REPLACE ANY PROPERTY SUBJECT TO SUCH CASUALTY EVENT OR TO ACQUIRE
ASSETS USED OR USEABLE IN THE BUSINESS OF THE BORROWER OR ITS SUBSIDIARIES), THE
BORROWER WILL PREPAY THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS IN AN AMOUNT
EQUAL TO 100% OF THE NET CASH PROCEEDS FROM SUCH CASUALTY EVENT (LESS ANY
AMOUNTS THERETOFORE APPLIED (OR CONTRACTUALLY COMMITTED TO BE APPLIED) TO THE
REPAIR OR REPLACEMENT OF PROPERTY SUBJECT TO SUCH CASUALTY EVENT OR TO ACQUIRE
ASSETS USED OR USEABLE IN THE BUSINESS OF THE BORROWER OR ITS SUBSIDIARIES) AND
WILL DELIVER TO THE ADMINISTRATIVE AGENT, CONCURRENTLY WITH SUCH PREPAYMENT, A
CERTIFICATE SIGNED ON BEHALF OF THE BORROWER BY A FINANCIAL OFFICER OF THE
BORROWER IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SETTING
FORTH THE CALCULATION OF SUCH NET CASH PROCEEDS; PROVIDED, HOWEVER, THAT,
NOTWITHSTANDING THE FOREGOING, (I) EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT (INCLUDING IN CLAUSE (II) BELOW) OR IN ANY OTHER CREDIT DOCUMENT, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY TURN OVER TO THE BORROWER ANY SUCH PROCEEDS
RECEIVED DURING SUCH 270-DAY PERIOD (UNLESS THE BORROWER HAS, PRIOR TO THE
ADMINISTRATIVE AGENT’S RECEIPT OF SUCH PROCEEDS, NOTIFIED THE ADMINISTRATIVE
AGENT OF ITS DETERMINATION NOT TO REPAIR OR REPLACE THE PROPERTY SUBJECT TO THE
APPLICABLE CASUALTY EVENT OR TO ACQUIRE ASSETS USED OR USEABLE IN THE BUSINESS
OF THE BORROWER OR ITS SUBSIDIARIES), BUT NOTHING IN THIS SECTION 2.6(F) SHALL
BE DEEMED TO LIMIT OR OTHERWISE AFFECT ANY RIGHT OF THE ADMINISTRATIVE AGENT
HEREIN OR IN ANY OF THE OTHER CREDIT DOCUMENTS TO RECEIVE AND HOLD SUCH PROCEEDS
AS LOSS PAYEE AND TO DISBURSE THE SAME TO THE BORROWER UPON THE TERMS HEREOF OR
THEREOF, OR ANY OBLIGATION OF THE BORROWER OR ANY OF ITS SUBSIDIARIES HEREIN OR
IN ANY OF THE OTHER CREDIT DOCUMENTS TO REMIT ANY SUCH PROCEEDS TO THE
ADMINISTRATIVE AGENT UPON ITS RECEIPT THEREOF, AND (II) ANY AND ALL SUCH
PROCEEDS RECEIVED OR HELD BY THE ADMINISTRATIVE AGENT OR THE BORROWER OR ANY OF
ITS SUBSIDIARIES DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (REGARDLESS OF
ANY PROPOSED USE THEREOF FOR REPAIR, REPLACEMENT OR REINVESTMENT, BUT LESS ANY
AMOUNTS THERETOFORE APPLIED (OR CONTRACTUALLY COMMITTED TO BE APPLIED) TO THE
REPAIR OR REPLACEMENT OF PROPERTY SUBJECT TO SUCH CASUALTY EVENT) SHALL BE
APPLIED TO PREPAY THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS. SUBJECT TO THE
FOREGOING, ANY PROCEEDS OF INSURANCE, CONDEMNATION AWARD OR OTHER COMPENSATION
IN RESPECT OF ANY CASUALTY EVENT APPLIED (OR CONTRACTUALLY COMMITTED TO BE
APPLIED) WITHIN 270 DAYS TO THE REPAIR OR REPLACEMENT OF PROPERTY SUBJECT TO
SUCH CASUALTY EVENT OR TO ACQUIRE ASSETS USED OR USEABLE IN THE BUSINESS OF THE

38


--------------------------------------------------------------------------------




 

Borrower or its Subsidiaries in accordance with the provisions of this
Section 2.6(f) shall not be required to be applied by the Borrower as a
prepayment of the outstanding principal amount of the Loans.

(G)           PROMPTLY UPON (AND IN ANY EVENT NOT LATER THAN FIVE (5) BUSINESS
DAYS AFTER) ITS RECEIPT THEREOF, THE BORROWER WILL PREPAY THE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS IN AN AMOUNT EQUAL TO 100% OF THE NET CASH
PROCEEDS FROM ANY ASSET DISPOSITION AND WILL DELIVER TO THE ADMINISTRATIVE
AGENT, CONCURRENTLY WITH SUCH PREPAYMENT, A CERTIFICATE SIGNED ON BEHALF OF THE
BORROWER BY A FINANCIAL OFFICER OF THE BORROWER IN FORM REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND SETTING FORTH THE CALCULATION OF SUCH NET CASH
PROCEEDS; PROVIDED, HOWEVER, THAT WITH RESPECT TO ASSET DISPOSITIONS PERMITTED
UNDER SECTION 8.4(V), THE BORROWER SHALL NOT BE REQUIRED TO APPLY SUCH NET CASH
PROCEEDS AS A PREPAYMENT OF THE LOANS AS PROVIDED HEREIN, SO LONG AS (AND TO THE
EXTENT THAT) SUCH NET CASH PROCEEDS ARE APPLIED TOWARDS (OR ARE CONTRACTUALLY
COMMITTED TO BE APPLIED TOWARDS) ASSETS USED OR USEABLE IN THE BUSINESS OF THE
BORROWER OR ITS SUBSIDIARIES WITHIN 180 DAYS AFTER SUCH ASSET DISPOSITION; BUT
PROVIDED FURTHER THAT ANY SUCH NET CASH PROCEEDS NOT APPLIED WITHIN 180 DAYS
(REGARDLESS OF ANY CONTRACTUAL COMMITMENTS) TO THE REPLACEMENT OF PROPERTY
SUBJECT TO SUCH ASSET DISPOSITION SHALL BE APPLIED BY THE BORROWER AS A
PREPAYMENT OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS NO LATER THAN THE
FIFTH (5TH) BUSINESS DAY IMMEDIATELY FOLLOWING SUCH 180-DAY PERIOD.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 2.6(G) SHALL BE DEEMED TO
PERMIT ANY ASSET DISPOSITION NOT EXPRESSLY PERMITTED UNDER SECTION 8.4.

(H)           EACH PREPAYMENT OF THE LOANS MADE PURSUANT TO
SECTIONS 2.6(E) THROUGH SECTION 2.6(G) SHALL BE APPLIED (I) FIRST, TO REDUCE THE
OUTSTANDING PRINCIPAL AMOUNT OF THE TERM A LOANS, THE TERM A-1 LOANS AND THE
INCREMENTAL TERM LOANS (IF ANY) (APPLIED RATABLY TO TERM A LOANS, TERM A-1 LOANS
AND EACH SERIES OF INCREMENTAL TERM LOANS BASED UPON THE RESPECTIVE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF EACH SUCH CLASS OF LOANS AT THE TIME OF SUCH
PREPAYMENT), WITH SUCH REDUCTION TO BE APPLIED (Y) FIRST, TO THE NEXT FOUR
(4) SCHEDULED UNPAID PRINCIPAL PAYMENTS OF THE TERM A LOANS, TERM A-1 LOANS AND
EACH SERIES OF INCREMENTAL TERM LOANS (AS SET FORTH IN SUBSECTIONS (A) AND
(B) ABOVE OR IN THE APPLICABLE INCREMENTAL TERM LOAN AMENDMENT) (EXCLUDING ANY
SCHEDULED PRINCIPAL PAYMENTS DUE ON THE DATE OF SUCH PREPAYMENT), IN THE DIRECT
ORDER OF MATURITY, AND (Z) SECOND, TO THE EXTENT OF ANY EXCESS REMAINING AFTER
APPLICATION AS PROVIDED IN CLAUSE (Y) ABOVE, TO THE OTHER REMAINING SCHEDULED
PRINCIPAL PAYMENTS OF THE TERM A LOANS, TERM A-1 LOANS AND INCREMENTAL TERM
LOANS (AS SET FORTH IN SUBSECTIONS (A) AND (B) ABOVE OR IN THE APPLICABLE
INCREMENTAL TERM LOAN AMENDMENT), IN THE INVERSE ORDER OF MATURITY, (II) SECOND,
TO THE EXTENT OF ANY EXCESS REMAINING AFTER APPLICATION AS PROVIDED IN
CLAUSE (I) ABOVE, TO REDUCE THE OUTSTANDING PRINCIPAL AMOUNT OF THE SWINGLINE
LOANS (BUT WITHOUT ANY CORRESPONDING PERMANENT REDUCTION OF THE SWINGLINE
COMMITMENT OR THE REVOLVING CREDIT COMMITMENTS), (III) THIRD, TO THE EXTENT OF
ANY EXCESS REMAINING AFTER APPLICATION AS PROVIDED IN CLAUSES (I) AND
(II) ABOVE, TO REDUCE THE OUTSTANDING PRINCIPAL AMOUNT OF THE REVOLVING LOANS
(BUT WITHOUT ANY CORRESPONDING PERMANENT REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS), AND (IV) FOURTH, TO THE EXTENT OF ANY EXCESS REMAINING AFTER
APPLICATION AS PROVIDED IN CLAUSES (I), (II) AND (III) ABOVE, TO PAY ANY
OUTSTANDING REIMBURSEMENT OBLIGATIONS, AND WITHIN EACH CLASS OF LOANS SHALL BE
APPLIED FIRST TO PREPAY ALL BASE RATE LOANS BEFORE ANY LIBOR LOANS ARE PREPAID;
PROVIDED THAT SUCH PREPAYMENTS SHALL BE APPLIED AGAINST LIBOR LOANS IN SUCH A
MANNER AS TO MINIMIZE ANY AMOUNTS REQUIRED TO BE PAID UNDER SECTION 2.18 AS A
CONSEQUENCE THEREOF. EACH PAYMENT OR PREPAYMENT PURSUANT TO THE PROVISIONS OF
THIS SECTION 2.6 SHALL BE APPLIED RATABLY

39


--------------------------------------------------------------------------------




 

among the Lenders holding the Loans being prepaid, in proportion to the
principal amount held by each. Swingline Loans and Revolving Loans (but not Term
Loans) prepaid pursuant to this Section 2.6(h) may be reborrowed, subject to the
terms and conditions of this Agreement.

(I)            EACH PAYMENT OR PREPAYMENT OF A LIBOR LOAN MADE PURSUANT TO THE
PROVISIONS OF THIS SECTION ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO SHALL BE MADE TOGETHER WITH ALL AMOUNTS REQUIRED UNDER
SECTION 2.18 TO BE PAID AS A CONSEQUENCE THEREOF.

(J)            IN THE EVENT THE ADMINISTRATIVE AGENT RECEIVES A NOTICE OF
PREPAYMENT WITH RESPECT TO SECTIONS 2.6(E) THROUGH 2.6(G), THE ADMINISTRATIVE
AGENT WILL GIVE PROMPT NOTICE THEREOF TO THE LENDERS; PROVIDED THAT IF SUCH
NOTICE HAS ALSO BEEN FURNISHED TO THE LENDERS, THE ADMINISTRATIVE AGENT SHALL
HAVE NO OBLIGATION TO NOTIFY THE LENDERS WITH RESPECT THERETO. UPON REQUEST BY
ANY LENDER, THE ADMINISTRATIVE AGENT WILL FORWARD TO SUCH LENDER A COPY OF THE
CERTIFICATE OF THE BORROWER WITH RESPECT TO ANY SUCH PREPAYMENT.


2.7           VOLUNTARY PREPAYMENTS.

(A)           AT ANY TIME AND FROM TIME TO TIME, THE BORROWER SHALL HAVE THE
RIGHT TO PREPAY THE LOANS, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY
(EXCEPT AS PROVIDED IN CLAUSE (III) BELOW), UPON WRITTEN NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M., CHARLOTTE, NORTH CAROLINA TIME,
THREE (3) BUSINESS DAYS PRIOR TO EACH INTENDED PREPAYMENT OF LIBOR LOANS AND ONE
(1) BUSINESS DAY PRIOR TO EACH INTENDED PREPAYMENT OF BASE RATE LOANS (OTHER
THAN SWINGLINE LOANS, WHICH MAY BE PREPAID ON A SAME-DAY BASIS), PROVIDED THAT
(I) EACH PARTIAL PREPAYMENT OF LIBOR LOANS SHALL BE IN AN AGGREGATE PRINCIPAL
AMOUNT OF NOT LESS THAN $1,000,000 OR, IF GREATER, AN INTEGRAL MULTIPLE OF
$500,000 IN EXCESS THEREOF, AND EACH PARTIAL PREPAYMENT OF BASE RATE LOANS SHALL
BE IN AN AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 OR, IF GREATER, AN
INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF ($200,000 AND $100,000,
RESPECTIVELY, IN THE CASE OF SWINGLINE LOANS), (II) NO PARTIAL PREPAYMENT OF
LIBOR LOANS MADE PURSUANT TO ANY SINGLE BORROWING SHALL REDUCE THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE REMAINING LIBOR LOANS UNDER SUCH BORROWING
TO LESS THAN $1,000,000 OR TO ANY GREATER AMOUNT NOT AN INTEGRAL MULTIPLE OF
$500,000 IN EXCESS THEREOF, AND (III) UNLESS MADE TOGETHER WITH ALL AMOUNTS
REQUIRED UNDER SECTION 2.18 TO BE PAID AS A CONSEQUENCE OF SUCH PREPAYMENT, A
PREPAYMENT OF A LIBOR LOAN MAY BE MADE ONLY ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO. EACH SUCH NOTICE SHALL SPECIFY THE PROPOSED DATE OF
SUCH PREPAYMENT AND THE AGGREGATE PRINCIPAL AMOUNT, CLASS AND TYPE OF THE LOANS
TO BE PREPAID (AND, IN THE CASE OF LIBOR LOANS, THE INTEREST PERIOD OF THE
BORROWING PURSUANT TO WHICH MADE), AND SHALL BE IRREVOCABLE AND SHALL BIND THE
BORROWER TO MAKE SUCH PREPAYMENT ON THE TERMS SPECIFIED THEREIN. REVOLVING LOANS
AND SWINGLINE LOANS (BUT NOT TERM LOANS) PREPAID PURSUANT TO THIS
SECTION 2.7(A) MAY BE REBORROWED, SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT. IN THE EVENT THE ADMINISTRATIVE AGENT RECEIVES A NOTICE OF PREPAYMENT
UNDER THIS SECTION, THE ADMINISTRATIVE AGENT WILL GIVE PROMPT NOTICE THEREOF TO
THE LENDERS; PROVIDED THAT IF SUCH NOTICE HAS ALSO BEEN FURNISHED TO THE
LENDERS, THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO NOTIFY THE LENDERS
WITH RESPECT THERETO.

(B)           EACH PREPAYMENT OF THE TERM LOANS MADE PURSUANT TO
SECTION 2.7(A) SHALL BE APPLIED TO REDUCE THE OUTSTANDING PRINCIPAL AMOUNT OF
THE TERM A LOANS, THE TERM A-1 LOANS AND EACH SERIES OF INCREMENTAL TERM LOANS
(APPLIED RATABLY TO TERM A LOANS, TERM A-1 LOANS

40


--------------------------------------------------------------------------------




 

and each Series of Incremental Term Loans based upon the respective aggregate
outstanding principal amount of each such Class of Loans at the time of such
prepayment), with such reduction to be applied (y) first, to the next four
(4) scheduled unpaid principal payments of the Term A Loans, the Term A-1 Loans
and each Series of Incremental Term Loans (as set forth in Sections 2.6(a) and
2.6(b) or in the applicable Incremental Term Loan Amendment) (excluding any
scheduled principal payment due on the date of such prepayment), in the direct
order of maturity, and (z) second, to the extent of any excess remaining after
application as provided in clause (y) above, to the other remaining scheduled
principal payments of the Term A Loans, Term A-1 Loans and Incremental Term
Loans (as set forth in Sections 2.6(a) and 2.6(b) or in the applicable
Incremental Term Loan Amendment), in the inverse order of maturity (provided
that, upon the written election of the Borrower, such prepayment of Term Loans
may be applied only to the Term A-1 Loans and each Series of Incremental Term
Loans (applied ratably to Term A-1 Loans and each Series of Incremental Term
Loans based upon the respective aggregate outstanding principal amount of each
such Class of Loans at the time of such prepayment), with such reduction to be
applied to the remaining scheduled principal payments of the Term A-1 Loans and
Incremental Term Loans in the inverse order of maturity). Each prepayment of the
Loans made pursuant to Section 2.7(a) shall be applied ratably among the Lenders
holding the Loans being prepaid, in proportion to the principal amount held by
each.


2.8           INTEREST.

(A)           THE BORROWER WILL PAY INTEREST IN RESPECT OF THE UNPAID PRINCIPAL
AMOUNT OF EACH LOAN, FROM THE DATE OF BORROWING THEREOF UNTIL SUCH PRINCIPAL
AMOUNT SHALL BE PAID IN FULL, (I) AT THE ADJUSTED BASE RATE, AS IN EFFECT FROM
TIME TO TIME DURING SUCH PERIODS AS SUCH LOAN IS A BASE RATE LOAN, AND (II) AT
THE ADJUSTED LIBOR RATE, AS IN EFFECT FROM TIME TO TIME DURING SUCH PERIODS AS
SUCH LOAN IS A LIBOR LOAN. THE BORROWER WILL PAY INTEREST IN RESPECT OF THE
UNPAID PRINCIPAL AMOUNT OF EACH INCREMENTAL TERM LOAN, FROM THE DATE OF
BORROWING THEREOF UNTIL SUCH PRINCIPAL AMOUNT SHALL BE PAID IN FULL, AT THE RATE
OR RATES SPECIFIED IN THE APPLICABLE INCREMENTAL TERM LOAN AMENDMENTS.

(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY DEFAULT BY
THE BORROWER IN THE PAYMENT OF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN, ANY
FEES OR OTHER AMOUNT HEREUNDER WHEN DUE (WHETHER AT MATURITY, PURSUANT TO
ACCELERATION OR OTHERWISE), ALL OUTSTANDING PRINCIPAL AMOUNTS OF THE LOANS AND,
TO THE GREATEST EXTENT PERMITTED BY LAW, ALL INTEREST ACCRUED ON THE LOANS AND
ALL OTHER ACCRUED AND PAYABLE FEES AND OTHER AMOUNTS HEREUNDER, SHALL BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO THE INTEREST RATE APPLICABLE FROM TIME TO
TIME THEREAFTER TO SUCH LOANS (WHETHER THE ADJUSTED BASE RATE OR THE ADJUSTED
LIBOR RATE) PLUS 2% (OR, IN THE CASE OF INTEREST, FEES AND OTHER AMOUNTS FOR
WHICH NO RATE IS PROVIDED HEREUNDER, AT THE ADJUSTED BASE RATE APPLICABLE TO
REVOLVING LOANS PLUS 2%), AND, IN EACH CASE, SUCH DEFAULT INTEREST SHALL BE
PAYABLE ON DEMAND. TO THE GREATEST EXTENT PERMITTED BY LAW, INTEREST SHALL
CONTINUE TO ACCRUE AFTER THE FILING BY OR AGAINST THE BORROWER OF ANY PETITION
SEEKING ANY RELIEF IN BANKRUPTCY OR UNDER ANY LAW PERTAINING TO INSOLVENCY OR
DEBTOR RELIEF.

(C)           ACCRUED (AND THERETOFORE UNPAID) INTEREST SHALL BE PAYABLE AS
FOLLOWS:

(I)            IN RESPECT OF EACH BASE RATE LOAN (INCLUDING ANY BASE RATE LOAN
OR PORTION THEREOF PAID OR PREPAID PURSUANT TO THE PROVISIONS OF SECTION 2.6,
EXCEPT AS

41


--------------------------------------------------------------------------------


PROVIDED HEREINBELOW), IN ARREARS ON THE LAST BUSINESS DAY OF EACH CALENDAR
QUARTER, BEGINNING WITH THE FIRST SUCH DAY TO OCCUR AFTER THE CLOSING DATE;
PROVIDED, THAT IN THE EVENT THE LOANS ARE REPAID OR PREPAID IN FULL AND THE
COMMITMENTS HAVE BEEN TERMINATED, THEN ACCRUED INTEREST IN RESPECT OF ALL BASE
RATE LOANS SHALL BE PAYABLE TOGETHER WITH SUCH REPAYMENT OR PREPAYMENT ON THE
DATE THEREOF;

(II)           IN RESPECT OF EACH LIBOR LOAN (INCLUDING ANY LIBOR LOAN OR
PORTION THEREOF PAID OR PREPAID PURSUANT TO THE PROVISIONS OF SECTION 2.6,
EXCEPT AS PROVIDED HEREINBELOW), IN ARREARS (Y) ON THE LAST BUSINESS DAY OF THE
INTEREST PERIOD APPLICABLE THERETO (SUBJECT TO THE PROVISIONS OF
SECTION 2.10(IV)) AND (Z) IN ADDITION, IN THE CASE OF A LIBOR LOAN WITH AN
INTEREST PERIOD HAVING A DURATION OF SIX MONTHS OR LONGER, ON EACH DATE ON WHICH
INTEREST WOULD HAVE BEEN PAYABLE UNDER CLAUSE (Y) ABOVE HAD SUCCESSIVE INTEREST
PERIODS OF THREE MONTHS’ DURATION BEEN APPLICABLE TO SUCH LIBOR LOAN; PROVIDED,
THAT IN THE EVENT ALL LIBOR LOANS MADE PURSUANT TO A SINGLE BORROWING ARE REPAID
OR PREPAID IN FULL, THEN ACCRUED INTEREST IN RESPECT OF SUCH LIBOR LOANS SHALL
BE PAYABLE TOGETHER WITH SUCH REPAYMENT OR PREPAYMENT ON THE DATE THEREOF; AND

(III)          IN RESPECT OF ANY LOAN, AT MATURITY (WHETHER PURSUANT TO
ACCELERATION OR OTHERWISE) AND, AFTER MATURITY, ON DEMAND.

(D)           NOTHING CONTAINED IN THIS AGREEMENT OR IN ANY OTHER CREDIT
DOCUMENT SHALL BE DEEMED TO ESTABLISH OR REQUIRE THE PAYMENT OF INTEREST TO ANY
LENDER AT A RATE IN EXCESS OF THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW. IF
THE AMOUNT OF INTEREST PAYABLE FOR THE ACCOUNT OF ANY LENDER ON ANY INTEREST
PAYMENT DATE WOULD EXCEED THE MAXIMUM AMOUNT PERMITTED BY APPLICABLE LAW TO BE
CHARGED BY SUCH LENDER, THE AMOUNT OF INTEREST PAYABLE FOR ITS ACCOUNT ON SUCH
INTEREST PAYMENT DATE SHALL BE AUTOMATICALLY REDUCED TO SUCH MAXIMUM PERMISSIBLE
AMOUNT. IN THE EVENT OF ANY SUCH REDUCTION AFFECTING ANY LENDER, IF FROM TIME TO
TIME THEREAFTER THE AMOUNT OF INTEREST PAYABLE FOR THE ACCOUNT OF SUCH LENDER ON
ANY INTEREST PAYMENT DATE WOULD BE LESS THAN THE MAXIMUM AMOUNT PERMITTED BY
APPLICABLE LAW TO BE CHARGED BY SUCH LENDER, THEN THE AMOUNT OF INTEREST PAYABLE
FOR ITS ACCOUNT ON SUCH SUBSEQUENT INTEREST PAYMENT DATE SHALL BE AUTOMATICALLY
INCREASED TO SUCH MAXIMUM PERMISSIBLE AMOUNT, PROVIDED THAT AT NO TIME SHALL THE
AGGREGATE AMOUNT BY WHICH INTEREST PAID FOR THE ACCOUNT OF ANY LENDER HAS BEEN
INCREASED PURSUANT TO THIS SENTENCE EXCEED THE AGGREGATE AMOUNT BY WHICH
INTEREST PAID FOR ITS ACCOUNT HAS THERETOFORE BEEN REDUCED PURSUANT TO THE
PREVIOUS SENTENCE.

(E)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE LENDERS UPON DETERMINING THE INTEREST RATE FOR EACH BORROWING OF LIBOR LOANS
AFTER ITS RECEIPT OF THE RELEVANT NOTICE OF BORROWING OR NOTICE OF
CONVERSION/CONTINUATION, AND UPON EACH CHANGE IN THE BASE RATE; PROVIDED,
HOWEVER, THAT THE FAILURE OF THE ADMINISTRATIVE AGENT TO PROVIDE THE BORROWER OR
THE LENDERS WITH ANY SUCH NOTICE SHALL NEITHER AFFECT ANY OBLIGATIONS OF THE
BORROWER OR THE LENDERS HEREUNDER NOR RESULT IN ANY LIABILITY ON THE PART OF THE
ADMINISTRATIVE AGENT TO THE BORROWER OR ANY LENDER. EACH SUCH DETERMINATION
(INCLUDING EACH DETERMINATION OF THE RESERVE REQUIREMENT) SHALL, ABSENT MANIFEST
ERROR, BE CONCLUSIVE AND BINDING ON ALL PARTIES HERETO.

2.9           Fees. The Borrower agrees to pay:

42


--------------------------------------------------------------------------------




 

(A)           TO THE ARRANGER, FOR ITS OWN ACCOUNT, ON THE CLOSING DATE, THE
FEES REQUIRED UNDER THE ENGAGEMENT LETTER TO BE PAID TO IT ON THE CLOSING DATE,
IN THE AMOUNTS DUE AND PAYABLE ON THE CLOSING DATE AS REQUIRED BY THE TERMS
THEREOF;

(B)           TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH REVOLVING
CREDIT LENDER (OTHER THAN A DEFAULTING LENDER), A COMMITMENT FEE FOR EACH
CALENDAR QUARTER (OR PORTION THEREOF) FOR THE PERIOD FROM THE DATE OF THIS
AGREEMENT TO THE REVOLVING CREDIT TERMINATION DATE, AT A PER ANNUM RATE EQUAL TO
THE APPLICABLE PERCENTAGE IN EFFECT FOR SUCH FEE FROM TIME TO TIME DURING SUCH
QUARTER, ON SUCH LENDER’S RATABLE SHARE (BASED ON THE PROPORTION THAT ITS
REVOLVING CREDIT COMMITMENT BEARS TO THE AGGREGATE REVOLVING CREDIT COMMITMENTS)
OF THE AVERAGE DAILY AGGREGATE UNUTILIZED REVOLVING CREDIT COMMITMENTS, PAYABLE
IN ARREARS (I) ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER, BEGINNING WITH
THE FIRST SUCH DAY TO OCCUR AFTER THE CLOSING DATE, AND (II) ON THE REVOLVING
CREDIT TERMINATION DATE;

(C)           TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH REVOLVING
CREDIT LENDER (OTHER THAN A DEFAULTING LENDER), A LETTER OF CREDIT FEE FOR EACH
CALENDAR QUARTER (OR PORTION THEREOF) IN RESPECT OF ALL LETTERS OF CREDIT
OUTSTANDING DURING SUCH QUARTER, AT A PER ANNUM RATE EQUAL TO THE APPLICABLE
PERCENTAGE IN EFFECT FROM TIME TO TIME DURING SUCH QUARTER FOR REVOLVING LOANS
THAT ARE MAINTAINED AS LIBOR LOANS, ON SUCH LENDER’S RATABLE SHARE (BASED ON THE
PROPORTION THAT ITS REVOLVING CREDIT COMMITMENT BEARS TO THE AGGREGATE REVOLVING
CREDIT COMMITMENTS) OF THE DAILY AVERAGE AGGREGATE STATED AMOUNT OF SUCH LETTERS
OF CREDIT, PAYABLE IN ARREARS (I) ON THE LAST BUSINESS DAY OF EACH CALENDAR
QUARTER, BEGINNING WITH THE FIRST SUCH DAY TO OCCUR AFTER THE CLOSING DATE, AND
(II) ON THE LATER OF THE REVOLVING CREDIT TERMINATION DATE AND THE DATE OF
TERMINATION OF THE LAST OUTSTANDING LETTER OF CREDIT;

(D)           TO THE ISSUING LENDER, FOR ITS OWN ACCOUNT, A FACING FEE FOR EACH
CALENDAR QUARTER (OR PORTION THEREOF) IN RESPECT OF ALL LETTERS OF CREDIT
OUTSTANDING DURING SUCH QUARTER, AT A PER ANNUM RATE OF 0.25% ON THE DAILY
AVERAGE AGGREGATE STATED AMOUNT OF SUCH LETTERS OF CREDIT, PAYABLE IN ARREARS
(I) ON THE LAST BUSINESS DAY OF EACH CALENDAR QUARTER, BEGINNING WITH THE FIRST
SUCH DAY TO OCCUR AFTER THE CLOSING DATE, AND (II) ON THE LATER OF THE REVOLVING
CREDIT TERMINATION DATE AND THE DATE OF TERMINATION OF THE LAST OUTSTANDING
LETTER OF CREDIT;

(E)           TO THE ISSUING LENDER, FOR ITS OWN ACCOUNT, SUCH COMMISSIONS,
TRANSFER FEES AND OTHER FEES AND CHARGES INCURRED IN CONNECTION WITH THE
ISSUANCE AND ADMINISTRATION OF EACH LETTER OF CREDIT AS ARE CUSTOMARILY AND
REASONABLY CHARGED FROM TIME TO TIME BY THE ISSUING LENDER FOR THE PERFORMANCE
OF SUCH SERVICES IN CONNECTION WITH SIMILAR LETTERS OF CREDIT, OR AS MAY BE
OTHERWISE AGREED TO BY THE ISSUING LENDER, BUT WITHOUT DUPLICATION OF AMOUNTS
PAYABLE UNDER SECTION 2.9(D); AND

(F)            TO THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, THE ANNUAL
ADMINISTRATIVE FEE DESCRIBED IN THE FEE LETTER, ON THE TERMS, IN THE AMOUNT AND
AT THE TIMES SET FORTH THEREIN.

2.10         Interest Periods. Concurrently with the giving of a Notice of
Borrowing or Notice of Conversion/Continuation in respect of any Borrowing
(whether in respect of Term Loans or Revolving Loans) comprised of Base Rate
Loans to be converted into, or LIBOR Loans to be continued as, LIBOR Loans, the
Borrower shall have the right to elect, pursuant to such notice, the interest
period (each, an “Interest Period”) to be applicable to such LIBOR Loans, which

43


--------------------------------------------------------------------------------




 

INTEREST PERIOD SHALL, AT THE OPTION OF THE BORROWER, BE A ONE, TWO, THREE, SIX
OR (IF AGREED TO BY ALL OF THE LENDERS) NINE-MONTH PERIOD; PROVIDED, HOWEVER,
THAT:

(I)            ALL LIBOR LOANS COMPRISING A SINGLE BORROWING SHALL AT ALL TIMES
HAVE THE SAME INTEREST PERIOD;

(II)           THE INITIAL INTEREST PERIOD FOR ANY LIBOR LOAN SHALL COMMENCE ON
THE DATE OF THE BORROWING OF SUCH LIBOR LOAN (INCLUDING THE DATE OF ANY
CONTINUATION OF, OR CONVERSION INTO, SUCH LIBOR LOAN), AND EACH SUCCESSIVE
INTEREST PERIOD APPLICABLE TO SUCH LIBOR LOAN SHALL COMMENCE ON THE DAY ON WHICH
THE NEXT PRECEDING INTEREST PERIOD APPLICABLE THERETO EXPIRES;

(III)          LIBOR LOANS MAY NOT BE OUTSTANDING UNDER MORE THAN EIGHT
(8) SEPARATE INTEREST PERIODS AT ANY ONE TIME (FOR WHICH PURPOSE INTEREST
PERIODS SHALL BE DEEMED TO BE SEPARATE EVEN IF THEY ARE COTERMINOUS);

(IV)          IF ANY INTEREST PERIOD OTHERWISE WOULD EXPIRE ON A DAY THAT IS NOT
A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT SUCCEEDING
BUSINESS DAY UNLESS SUCH NEXT SUCCEEDING BUSINESS DAY FALLS IN ANOTHER CALENDAR
MONTH, IN WHICH CASE SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT PRECEDING
BUSINESS DAY;

(V)           NO INTEREST PERIOD MAY BE SELECTED WITH RESPECT TO THE TERM A
LOANS THAT WOULD END AFTER A SCHEDULED DATE FOR REPAYMENT OF PRINCIPAL OF THE
TERM A LOANS OCCURRING ON OR AFTER THE FIRST DAY OF SUCH INTEREST PERIOD UNLESS,
IMMEDIATELY AFTER GIVING EFFECT TO SUCH SELECTION, THE AGGREGATE PRINCIPAL
AMOUNT OF TERM A LOANS THAT ARE BASE RATE LOANS OR THAT HAVE INTEREST PERIODS
EXPIRING ON OR BEFORE SUCH PRINCIPAL REPAYMENT DATE EQUALS OR EXCEEDS THE
PRINCIPAL AMOUNT REQUIRED TO BE PAID ON SUCH PRINCIPAL REPAYMENT DATE;

(VI)          NO INTEREST PERIOD MAY BE SELECTED WITH RESPECT TO THE TERM A-1
LOANS THAT WOULD END AFTER A SCHEDULED DATE FOR REPAYMENT OF PRINCIPAL OF THE
TERM A-1 LOANS OCCURRING ON OR AFTER THE FIRST DAY OF SUCH INTEREST PERIOD
UNLESS, IMMEDIATELY AFTER GIVING EFFECT TO SUCH SELECTION, THE AGGREGATE
PRINCIPAL AMOUNT OF TERM A-1 LOANS THAT ARE BASE RATE LOANS OR THAT HAVE
INTEREST PERIODS EXPIRING ON OR BEFORE SUCH PRINCIPAL REPAYMENT DATE EQUALS OR
EXCEEDS THE PRINCIPAL AMOUNT REQUIRED TO BE PAID ON SUCH PRINCIPAL REPAYMENT
DATE;

(VII)         THE BORROWER MAY NOT SELECT ANY INTEREST PERIOD THAT EXPIRES
(W) AFTER THE TERM A LOAN MATURITY DATE, WITH RESPECT TO TERM A LOANS THAT ARE
TO BE MAINTAINED AS LIBOR LOANS, (X) AFTER THE TERM A-1 LOAN MATURITY DATE, WITH
RESPECT TO TERM A-1 LOANS THAT ARE TO BE MAINTAINED AS LIBOR LOANS, (Y) AFTER
THE APPLICABLE INCREMENTAL TERM LOAN MATURITY DATE FOR ANY SERIES OF INCREMENTAL
TERM LOANS, WITH RESPECT TO INCREMENTAL TERM LOANS OF SUCH SERIES THAT ARE TO BE
MAINTAINED AS LIBOR LOANS, OR (Z) AFTER THE REVOLVING CREDIT MATURITY DATE, WITH
RESPECT TO REVOLVING LOANS THAT ARE TO BE MAINTAINED AS LIBOR LOANS;

(VIII)        IF ANY INTEREST PERIOD BEGINS ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH DURING WHICH SUCH INTEREST
PERIOD WOULD

44


--------------------------------------------------------------------------------




 

OTHERWISE EXPIRE, SUCH INTEREST PERIOD SHALL EXPIRE ON THE LAST BUSINESS DAY OF
SUCH CALENDAR MONTH; AND

(IX)           THE BORROWER MAY NOT SELECT ANY INTEREST PERIOD (AND
CONSEQUENTLY, NO LIBOR LOANS SHALL BE MADE) IF A DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH NOTICE OF BORROWING OR
NOTICE OF CONVERSION/CONTINUATION WITH RESPECT TO ANY BORROWING.


2.11         CONVERSIONS AND CONTINUATIONS.

(A)           THE BORROWER SHALL HAVE THE RIGHT, ON ANY BUSINESS DAY OCCURRING
ON OR AFTER THE CLOSING DATE, TO ELECT (I) TO CONVERT ALL OR A PORTION OF THE
OUTSTANDING PRINCIPAL AMOUNT OF ANY BASE RATE LOANS OF ANY CLASS INTO LIBOR
LOANS OF THE SAME CLASS, OR TO CONVERT ANY LIBOR LOANS OF ANY CLASS THE INTEREST
PERIODS FOR WHICH END ON THE SAME DAY INTO BASE RATE LOANS OF THE SAME CLASS, OR
(II) UPON THE EXPIRATION OF ANY INTEREST PERIOD, TO CONTINUE ALL OR A PORTION OF
THE OUTSTANDING PRINCIPAL AMOUNT OF ANY LIBOR LOANS OF ANY CLASS THE INTEREST
PERIODS FOR WHICH END ON THE SAME DAY FOR AN ADDITIONAL INTEREST PERIOD,
PROVIDED THAT (W) ANY SUCH CONVERSION OF LIBOR LOANS INTO BASE RATE LOANS SHALL
INVOLVE AN AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $500,000 OR, IF GREATER,
AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF; ANY SUCH CONVERSION OF BASE
RATE LOANS INTO, OR CONTINUATION OF, LIBOR LOANS SHALL INVOLVE AN AGGREGATE
PRINCIPAL AMOUNT OF NOT LESS THAN $1,000,000 OR, IF GREATER, AN INTEGRAL
MULTIPLE OF $500,000 IN EXCESS THEREOF; AND NO PARTIAL CONVERSION OF LIBOR LOANS
MADE PURSUANT TO A SINGLE BORROWING SHALL REDUCE THE OUTSTANDING PRINCIPAL
AMOUNT OF SUCH LIBOR LOANS TO LESS THAN $1,000,000 OR TO ANY GREATER AMOUNT NOT
AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF, (X) EXCEPT AS OTHERWISE
PROVIDED IN SECTION 2.16(D), LIBOR LOANS MAY BE CONVERTED INTO BASE RATE LOANS
ONLY ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO (AND, IN ANY
EVENT, IF A LIBOR LOAN IS CONVERTED INTO A BASE RATE LOAN ON ANY DAY OTHER THAN
THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, THE BORROWER WILL PAY,
UPON SUCH CONVERSION, ALL AMOUNTS REQUIRED UNDER SECTION 2.18 TO BE PAID AS A
CONSEQUENCE THEREOF), (Y) NO SUCH CONVERSION OR CONTINUATION SHALL BE PERMITTED
WITH REGARD TO ANY BASE RATE LOANS THAT ARE SWINGLINE LOANS, AND (Z) NO
CONVERSION OF BASE RATE LOANS INTO LIBOR LOANS OR CONTINUATION OF LIBOR LOANS
SHALL BE PERMITTED DURING THE CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT.

(B)           THE BORROWER SHALL MAKE EACH SUCH ELECTION BY GIVING THE
ADMINISTRATIVE AGENT WRITTEN NOTICE NOT LATER THAN 1:00 P.M., CHARLOTTE, NORTH
CAROLINA TIME, THREE (3) BUSINESS DAYS PRIOR TO THE INTENDED EFFECTIVE DATE OF
ANY CONVERSION OF BASE RATE LOANS INTO, OR CONTINUATION OF, LIBOR LOANS AND ONE
(1) BUSINESS DAY PRIOR TO THE INTENDED EFFECTIVE DATE OF ANY CONVERSION OF LIBOR
LOANS INTO BASE RATE LOANS. EACH SUCH NOTICE (EACH, A “NOTICE OF
CONVERSION/CONTINUATION”) SHALL BE GIVEN IN THE FORM OF EXHIBIT B-3 AND SHALL
SPECIFY (X) THE DATE OF SUCH CONVERSION OR CONTINUATION (WHICH SHALL BE A
BUSINESS DAY), (Y) IN THE CASE OF A CONVERSION INTO, OR A CONTINUATION OF, LIBOR
LOANS, THE INTEREST PERIOD TO BE APPLICABLE THERETO, AND (Z) THE AGGREGATE
AMOUNT, CLASS AND TYPE OF THE LOANS BEING CONVERTED OR CONTINUED. ONCE GIVEN, A
NOTICE OF CONVERSION/CONTINUATION MAY NOT BE REVOKED BY THE BORROWER EXCEPT UPON
PAYMENT OF ANY AMOUNTS REQUIRED UNDER SECTION 2.18 TO BE PAID AS A CONSEQUENCE
OF SUCH REVOCATION. UPON THE RECEIPT OF A NOTICE OF CONVERSION/CONTINUATION, THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH APPLICABLE LENDER OF THE PROPOSED
CONVERSION OR CONTINUATION BY FACSIMILE TRANSMISSION. IN THE EVENT THAT THE
BORROWER SHALL FAIL TO DELIVER A NOTICE OF

45


--------------------------------------------------------------------------------




 

CONVERSION/CONTINUATION AS PROVIDED HEREIN WITH RESPECT TO ANY OUTSTANDING LIBOR
LOANS, SUCH LIBOR LOANS SHALL AUTOMATICALLY BE CONVERTED TO BASE RATE LOANS UPON
THE EXPIRATION OF THE THEN CURRENT INTEREST PERIOD APPLICABLE THERETO (UNLESS
REPAID PURSUANT TO THE TERMS HEREOF). IN THE EVENT THE BORROWER SHALL HAVE
FAILED TO SELECT IN A NOTICE OF CONVERSION/CONTINUATION THE DURATION OF THE
INTEREST PERIOD TO BE APPLICABLE TO ANY CONVERSION INTO, OR CONTINUATION OF,
LIBOR LOANS, THEN THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST
PERIOD WITH A DURATION OF ONE MONTH.


2.12         METHOD OF PAYMENTS; COMPUTATIONS.

(A)           ALL PAYMENTS BY THE BORROWER HEREUNDER SHALL BE MADE WITHOUT
SETOFF, COUNTERCLAIM OR OTHER DEFENSE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS ENTITLED TO
SUCH PAYMENT OR THE SWINGLINE LENDER, AS THE CASE MAY BE (EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN AS TO PAYMENTS REQUIRED TO BE MADE DIRECTLY TO THE
ISSUING LENDER OR THE LENDERS) AT THE PAYMENT OFFICE PRIOR TO 1:00 P.M.,
CHARLOTTE, NORTH CAROLINA TIME, ON THE DATE PAYMENT IS DUE. ANY PAYMENT MADE AS
REQUIRED HEREINABOVE, BUT AFTER 1:00 P.M., CHARLOTTE, NORTH CAROLINA TIME, SHALL
BE DEEMED TO HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY. IF ANY PAYMENT
FALLS DUE ON A DAY THAT IS NOT A BUSINESS DAY, THEN SUCH DUE DATE SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY (EXCEPT THAT IN THE CASE OF LIBOR
LOANS TO WHICH THE PROVISIONS OF SECTION 2.10(IV) ARE APPLICABLE, SUCH DUE DATE
SHALL BE THE NEXT PRECEDING BUSINESS DAY), AND SUCH EXTENSION OF TIME SHALL THEN
BE INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST, FEES OR OTHER APPLICABLE
AMOUNTS.

(B)           THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO THE LENDERS LIKE
AMOUNTS RELATING TO PAYMENTS MADE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE LENDERS AS FOLLOWS:  (I) IF THE PAYMENT IS RECEIVED BY 1:00 P.M., CHARLOTTE,
NORTH CAROLINA TIME, IN IMMEDIATELY AVAILABLE FUNDS, THE ADMINISTRATIVE AGENT
WILL MAKE AVAILABLE TO EACH RELEVANT LENDER ON THE SAME DATE, BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS, SUCH LENDER’S RATABLE SHARE OF SUCH PAYMENT
(BASED ON THE PERCENTAGE THAT THE AMOUNT OF THE RELEVANT PAYMENT OWING TO SUCH
LENDER BEARS TO THE TOTAL AMOUNT OF SUCH PAYMENT OWING TO ALL OF THE RELEVANT
LENDERS), AND (II) IF SUCH PAYMENT IS RECEIVED AFTER 1:00 P.M., CHARLOTTE, NORTH
CAROLINA TIME, OR IN OTHER THAN IMMEDIATELY AVAILABLE FUNDS, THE ADMINISTRATIVE
AGENT WILL MAKE AVAILABLE TO EACH SUCH LENDER ITS RATABLE SHARE OF SUCH PAYMENT
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS ON THE NEXT SUCCEEDING BUSINESS
DAY (OR IN THE CASE OF UNCOLLECTED FUNDS, AS SOON AS PRACTICABLE AFTER
COLLECTED). IF THE ADMINISTRATIVE AGENT SHALL NOT HAVE MADE A REQUIRED
DISTRIBUTION TO THE APPROPRIATE LENDERS AS REQUIRED HEREINABOVE AFTER RECEIVING
A PAYMENT FOR THE ACCOUNT OF SUCH LENDERS, THE ADMINISTRATIVE AGENT WILL PAY TO
EACH SUCH LENDER, ON DEMAND, ITS RATABLE SHARE OF SUCH PAYMENT WITH INTEREST
THEREON AT THE FEDERAL FUNDS RATE FOR EACH DAY FROM THE DATE SUCH AMOUNT WAS
REQUIRED TO BE DISBURSED BY THE ADMINISTRATIVE AGENT UNTIL THE DATE REPAID TO
SUCH LENDER. THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO THE ISSUING LENDER LIKE
AMOUNTS RELATING TO PAYMENTS MADE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE ISSUING LENDER IN THE SAME MANNER, AND SUBJECT TO THE SAME TERMS AND
CONDITIONS, AS SET FORTH HEREINABOVE WITH RESPECT TO DISTRIBUTIONS OF AMOUNTS TO
THE LENDERS.

(C)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WRITTEN NOTICE
FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO ANY LENDER
HEREUNDER THAT SUCH PAYMENT WILL NOT BE MADE IN FULL, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER HAS

46


--------------------------------------------------------------------------------




 

MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE, AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE ON SUCH ASSUMPTION, BUT SHALL NOT BE
OBLIGATED TO, CAUSE TO BE DISTRIBUTED TO SUCH LENDER ON SUCH DUE DATE AN AMOUNT
EQUAL TO THE AMOUNT THEN DUE TO SUCH LENDER. IF AND TO THE EXTENT THE BORROWER
SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT, AND
WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO MAKE SUCH PAYMENT IN
ACCORDANCE WITH THE TERMS HEREOF, SUCH LENDER SHALL REPAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH AMOUNT SO DISTRIBUTED TO SUCH LENDER, TOGETHER
WITH INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH AMOUNT IS SO DISTRIBUTED
TO SUCH LENDER UNTIL THE DATE REPAID TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL
FUNDS RATE.

(D)           ALL COMPUTATIONS OF INTEREST AND FEES HEREUNDER (INCLUDING
COMPUTATIONS OF THE RESERVE REQUIREMENT) SHALL BE MADE ON THE BASIS OF A YEAR
CONSISTING OF (I) IN THE CASE OF INTEREST ON BASE RATE LOANS, 365/366 DAYS, AS
THE CASE MAY BE, OR (II) IN ALL OTHER INSTANCES, 360 DAYS; AND IN EACH CASE
UNDER (I) AND (II) ABOVE, WITH REGARD TO THE ACTUAL NUMBER OF DAYS (INCLUDING
THE FIRST DAY, BUT EXCLUDING THE LAST DAY) ELAPSED.


2.13         RECOVERY OF PAYMENTS.

(A)           THE BORROWER AGREES THAT TO THE EXTENT THE BORROWER MAKES A
PAYMENT OR PAYMENTS TO OR FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT, THE
SWINGLINE LENDER, ANY LENDER OR THE ISSUING LENDER, WHICH PAYMENT OR PAYMENTS OR
ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY
OTHER PARTY UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR STATE OR FEDERAL LAW,
COMMON LAW OR EQUITABLE CAUSE (WHETHER AS A RESULT OF ANY DEMAND, SETTLEMENT,
LITIGATION OR OTHERWISE), THEN, TO THE EXTENT OF SUCH PAYMENT OR REPAYMENT, THE
OBLIGATION INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE
AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN RECEIVED.

(B)           IF ANY AMOUNTS DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO ANY
LENDER ARE SUBSEQUENTLY RETURNED OR REPAID BY THE ADMINISTRATIVE AGENT TO THE
BORROWER, ITS REPRESENTATIVE OR SUCCESSOR IN INTEREST OR ANY OTHER PERSON,
WHETHER BY COURT ORDER OR BY SETTLEMENT APPROVED BY THE LENDER IN QUESTION OR
PURSUANT TO APPLICABLE REQUIREMENTS OF LAW, SUCH LENDER WILL, PROMPTLY UPON
RECEIPT OF NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT, PAY THE ADMINISTRATIVE
AGENT SUCH AMOUNT. IF ANY SUCH AMOUNTS ARE RECOVERED BY THE ADMINISTRATIVE AGENT
FROM THE BORROWER, ITS REPRESENTATIVE OR SUCCESSOR OR ANY OTHER PERSON IN
INTEREST, THE ADMINISTRATIVE AGENT WILL REDISTRIBUTE SUCH AMOUNTS TO THE LENDERS
ON THE SAME BASIS AS SUCH AMOUNTS WERE ORIGINALLY DISTRIBUTED.

2.14         Use of Proceeds. The proceeds of the Term A-1 Loans shall be used
to repay the revolving loans under the Existing Credit Agreement in full, and to
pay or reimburse permitted fees and expenses in connection with the
Transactions. The proceeds of the Revolving Loans and any Incremental Term
Loans, together with the proceeds of the Term A-1 Loan in excess of the amounts
used in accordance with the preceding sentence, shall be used to provide for
working capital and general corporate purposes and in accordance with the terms
and provisions of this Agreement (including, without limitation, to finance
Capital Expenditures and Permitted Acquisitions in accordance with the terms and
provisions of this Agreement).

47


--------------------------------------------------------------------------------




 


2.15         PRO RATA TREATMENT.

(A)           EXCEPT IN THE CASE OF SWINGLINE LOANS, ALL FUNDINGS, CONTINUATIONS
AND CONVERSIONS OF LOANS OF ANY CLASS SHALL BE MADE BY THE LENDERS PRO RATA ON
THE BASIS OF THEIR RESPECTIVE COMMITMENTS TO PROVIDE LOANS OF SUCH CLASS (IN THE
CASE OF THE FUNDING OF LOANS OF SUCH CLASS PURSUANT TO SECTION 2.2) OR ON THE
BASIS OF THEIR RESPECTIVE OUTSTANDING LOANS OF SUCH CLASS (IN THE CASE OF
CONTINUATIONS AND CONVERSIONS OF LOANS OF SUCH CLASS PURSUANT TO SECTION 2.11,
AND ADDITIONALLY IN ALL CASES IN THE EVENT THE COMMITMENTS FOR LOANS OF SUCH
CLASS HAVE EXPIRED OR HAVE BEEN TERMINATED), AS THE CASE MAY BE FROM TIME TO
TIME. ALL PAYMENTS ON ACCOUNT OF PRINCIPAL OF OR INTEREST ON ANY LOANS, FEES OR
ANY OTHER OBLIGATIONS OWING TO OR FOR THE ACCOUNT OF ANY ONE OR MORE LENDERS
SHALL BE APPORTIONED RATABLY AMONG SUCH LENDERS IN PROPORTION TO THE AMOUNTS OF
SUCH PRINCIPAL, INTEREST, FEES OR OTHER OBLIGATIONS OWED TO THEM RESPECTIVELY.

(B)           EACH LENDER AGREES THAT IF IT SHALL RECEIVE ANY AMOUNT HEREUNDER
(WHETHER BY VOLUNTARY PAYMENT, REALIZATION UPON SECURITY, EXERCISE OF THE RIGHT
OF SETOFF OR BANKER’S LIEN, COUNTERCLAIM OR CROSS ACTION, OR OTHERWISE, OTHER
THAN PURSUANT TO SECTION 2.16(A), 2.16(B), 2.16(D), 2.17, OR 11.7) APPLICABLE TO
THE PAYMENT OF ANY OF THE OBLIGATIONS THAT EXCEEDS ITS RATABLE SHARE (ACCORDING
TO THE PROPORTION OF (I) THE AMOUNT OF SUCH OBLIGATIONS DUE AND PAYABLE TO SUCH
LENDER AT SUCH TIME TO (II) THE AGGREGATE AMOUNT OF SUCH OBLIGATIONS DUE AND
PAYABLE TO ALL LENDERS AT SUCH TIME) OF PAYMENTS ON ACCOUNT OF SUCH OBLIGATIONS
THEN OR THEREWITH OBTAINED BY ALL THE LENDERS TO WHICH SUCH PAYMENTS ARE
REQUIRED TO HAVE BEEN MADE, SUCH LENDER SHALL FORTHWITH PURCHASE FROM THE OTHER
LENDERS SUCH PARTICIPATIONS IN SUCH OBLIGATIONS AS SHALL BE NECESSARY TO CAUSE
SUCH PURCHASING LENDER TO SHARE THE EXCESS PAYMENT OR OTHER RECOVERY RATABLY
WITH EACH OF THEM; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS
PAYMENT IS THEREAFTER RECOVERED FROM SUCH PURCHASING LENDER (WHETHER AS A RESULT
OF ANY DEMAND, SETTLEMENT, LITIGATION OR OTHERWISE), SUCH PURCHASE FROM EACH
SUCH OTHER LENDER SHALL BE RESCINDED AND EACH SUCH OTHER LENDER SHALL REPAY TO
THE PURCHASING LENDER THE PURCHASE PRICE TO THE EXTENT OF SUCH RECOVERY,
TOGETHER WITH AN AMOUNT EQUAL TO SUCH OTHER LENDER’S RATABLE SHARE (ACCORDING TO
THE PROPORTION OF (I) THE AMOUNT OF SUCH OTHER LENDER’S REQUIRED REPAYMENT TO
(II) THE TOTAL AMOUNT SO RECOVERED FROM THE PURCHASING LENDER) OF ANY INTEREST
OR OTHER AMOUNT PAID OR PAYABLE BY THE PURCHASING LENDER IN RESPECT OF THE TOTAL
AMOUNT SO RECOVERED. THE BORROWER AGREES THAT ANY LENDER SO PURCHASING A
PARTICIPATION FROM ANOTHER LENDER PURSUANT TO THE PROVISIONS OF THIS
SECTION 2.15(B) MAY, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE ANY AND
ALL RIGHTS OF PAYMENT (INCLUDING, WITHOUT LIMITATION, SETOFF, BANKER’S LIEN OR
COUNTERCLAIM) WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH PARTICIPANT
WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION. IF
UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAW, ANY LENDER RECEIVES
A SECURED CLAIM IN LIEU OF A SETOFF TO WHICH THIS SECTION 2.15(B) APPLIES, SUCH
LENDER SHALL, TO THE EXTENT PRACTICABLE, EXERCISE ITS RIGHTS IN RESPECT OF SUCH
SECURED CLAIM IN A MANNER CONSISTENT WITH THE RIGHTS OF THE LENDERS ENTITLED
UNDER THIS SECTION 2.15(B) TO SHARE IN THE BENEFITS OF ANY RECOVERY ON SUCH
SECURED CLAIM.


2.16         INCREASED COSTS; CHANGE IN CIRCUMSTANCES; ILLEGALITY; ETC.

(A)           IF THE INTRODUCTION OF OR ANY CHANGE IN ANY APPLICABLE LAW,
RULE OR REGULATION OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF, IN EACH CASE AFTER THE DATE HEREOF, OR COMPLIANCE BY ANY

48


--------------------------------------------------------------------------------




 

LENDER WITH ANY GUIDELINE OR REQUEST FROM ANY SUCH GOVERNMENTAL AUTHORITY
(WHETHER OR NOT HAVING THE FORCE OF LAW) GIVEN OR MADE AFTER THE DATE HEREOF,
SHALL (I) SUBJECT SUCH LENDER TO ANY TAX OR OTHER CHARGE, OR CHANGE THE BASIS OF
TAXATION OF PAYMENTS TO SUCH LENDER, IN RESPECT OF ANY OF ITS LIBOR LOANS OR ANY
OTHER AMOUNTS PAYABLE HEREUNDER OR ITS OBLIGATION TO MAKE, FUND OR MAINTAIN ANY
LIBOR LOANS (OTHER THAN ANY CHANGE IN THE RATE OR BASIS OF TAX ON THE OVERALL
NET INCOME OR PROFITS OF SUCH LENDER OR ITS APPLICABLE LENDING OFFICE OR
FRANCHISE TAXES IMPOSED IN LIEU THEREOF), (II) IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT (BUT EXCLUDING ANY RESERVES
TO THE EXTENT ACTUALLY INCLUDED WITHIN THE RESERVE REQUIREMENT IN THE
CALCULATION OF THE LIBOR RATE) AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE
ACCOUNT OF, OR CREDIT EXTENDED BY, SUCH LENDER OR ITS APPLICABLE LENDING OFFICE,
OR (III) IMPOSE ON SUCH LENDER OR ITS APPLICABLE LENDING OFFICE ANY OTHER
CONDITION, AND THE RESULT OF ANY OF THE FOREGOING SHALL BE TO INCREASE THE COST
TO SUCH LENDER OF MAKING OR MAINTAINING ANY LIBOR LOANS OR ISSUING OR
PARTICIPATING IN LETTERS OF CREDIT OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED
OR RECEIVABLE BY SUCH LENDER HEREUNDER (INCLUDING IN RESPECT OF LETTERS OF
CREDIT), THE BORROWER WILL, PROMPTLY UPON (AND IN ANY EVENT WITHIN FIFTEEN (15)
BUSINESS DAYS AFTER) DEMAND THEREFOR BY SUCH LENDER AND DELIVERY BY SUCH LENDER
OF THE CERTIFICATE REQUIRED BY SECTION 2.16(E), PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNTS AS SHALL COMPENSATE SUCH LENDER FOR SUCH INCREASE IN COSTS OR
REDUCTION IN RETURN OCCURRING.

(B)           IF ANY LENDER SHALL HAVE REASONABLY DETERMINED THAT THE
INTRODUCTION OF OR ANY CHANGE IN ANY APPLICABLE LAW, RULE OR REGULATION
REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY
ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF, IN EACH CASE AFTER THE DATE HEREOF, OR COMPLIANCE BY SUCH LENDER WITH
ANY GUIDELINE OR REQUEST FROM ANY SUCH GOVERNMENTAL AUTHORITY (WHETHER OR NOT
HAVING THE FORCE OF LAW) GIVEN OR MADE AFTER THE DATE HEREOF, HAS OR WOULD HAVE
THE EFFECT, AS A CONSEQUENCE OF SUCH LENDER’S COMMITMENT, LOANS OR ISSUANCE OF
OR PARTICIPATIONS IN LETTERS OF CREDIT HEREUNDER, OF REDUCING THE RATE OF RETURN
ON THE CAPITAL OF SUCH LENDER OR ANY PERSON CONTROLLING SUCH LENDER TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR CONTROLLING PERSON COULD HAVE ACHIEVED BUT FOR
SUCH INTRODUCTION, CHANGE OR COMPLIANCE (TAKING INTO ACCOUNT SUCH LENDER’S OR
CONTROLLING PERSON’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY), THE BORROWER
WILL, PROMPTLY UPON (AND IN ANY EVENT WITHIN FIFTEEN (15) BUSINESS DAYS AFTER)
DEMAND THEREFOR BY SUCH LENDER AND DELIVERY BY SUCH LENDER OF THE CERTIFICATE
REQUIRED BY SECTION 2.16(E), PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR CONTROLLING PERSON FOR SUCH REDUCTION IN RETURN
OCCURRING.

(C)           IF, ON OR PRIOR TO THE FIRST DAY OF ANY INTEREST PERIOD, (Y) THE
ADMINISTRATIVE AGENT SHALL HAVE DETERMINED THAT ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE APPLICABLE LIBOR RATE FOR SUCH INTEREST PERIOD OR
(Z) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WRITTEN NOTICE FROM THE
REQUIRED LENDERS OF THEIR DETERMINATION THAT THE RATE OF INTEREST REFERRED TO IN
THE DEFINITION OF “LIBOR RATE” UPON THE BASIS OF WHICH THE ADJUSTED LIBOR RATE
FOR LIBOR LOANS FOR SUCH INTEREST PERIOD IS TO BE DETERMINED WILL NOT ADEQUATELY
AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING LIBOR LOANS
DURING SUCH INTEREST PERIOD, THE ADMINISTRATIVE AGENT WILL FORTHWITH SO NOTIFY
THE BORROWER AND THE LENDERS. UPON SUCH NOTICE, (I) ALL THEN OUTSTANDING LIBOR
LOANS SHALL AUTOMATICALLY, ON THE EXPIRATION DATE OF THE RESPECTIVE INTEREST
PERIODS APPLICABLE THERETO (UNLESS THEN REPAID IN FULL), BE CONVERTED INTO BASE
RATE LOANS, (II) THE OBLIGATION OF THE LENDERS TO MAKE, TO CONVERT BASE RATE
LOANS INTO, OR TO CONTINUE, LIBOR LOANS SHALL BE SUSPENDED (INCLUDING PURSUANT
TO THE BORROWING TO WHICH

49


--------------------------------------------------------------------------------




 

SUCH INTEREST PERIOD APPLIES), AND (III) ANY NOTICE OF BORROWING OR NOTICE OF
CONVERSION/CONTINUATION GIVEN AT ANY TIME THEREAFTER WITH RESPECT TO LIBOR LOANS
SHALL BE DEEMED TO BE A REQUEST FOR BASE RATE LOANS, IN EACH CASE UNTIL THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, AS THE CASE MAY BE, SHALL HAVE
DETERMINED THAT THE CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST
(AND THE REQUIRED LENDERS, IF MAKING SUCH DETERMINATION, SHALL HAVE SO NOTIFIED
THE ADMINISTRATIVE AGENT), AND THE ADMINISTRATIVE AGENT SHALL HAVE SO NOTIFIED
THE BORROWER AND THE LENDERS. THE ADMINISTRATIVE AGENT WILL NOTIFY THE BORROWER
PROMPTLY UPON THE TERMINATION OF ANY SUCH SUSPENSION; PROVIDED, HOWEVER, THAT
THE FAILURE OF THE ADMINISTRATIVE AGENT TO PROVIDE THE BORROWER WITH ANY SUCH
NOTICE SHALL NOT RESULT IN ANY LIABILITY ON THE PART OF THE ADMINISTRATIVE AGENT
TO THE BORROWER.

(D)           NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, IF, AT ANY
TIME AFTER THE DATE HEREOF AND FROM TIME TO TIME, ANY LENDER SHALL HAVE
DETERMINED IN GOOD FAITH THAT THE INTRODUCTION OF OR ANY CHANGE IN ANY
APPLICABLE LAW, RULE OR REGULATION OR IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE WITH ANY GUIDELINE OR REQUEST FROM ANY
SUCH GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), HAS OR
WOULD HAVE THE EFFECT OF MAKING IT UNLAWFUL FOR SUCH LENDER TO MAKE OR TO
CONTINUE TO MAKE OR MAINTAIN LIBOR LOANS, SUCH LENDER WILL FORTHWITH SO NOTIFY
THE ADMINISTRATIVE AGENT AND THE BORROWER. UPON SUCH NOTICE, (I) EACH OF SUCH
LENDER’S THEN OUTSTANDING LIBOR LOANS SHALL AUTOMATICALLY, ON THE EXPIRATION
DATE OF THE RESPECTIVE INTEREST PERIOD APPLICABLE THERETO (OR, TO THE EXTENT ANY
SUCH LIBOR LOAN MAY NOT LAWFULLY BE MAINTAINED AS A LIBOR LOAN UNTIL SUCH
EXPIRATION DATE, UPON SUCH NOTICE) AND TO THE EXTENT NOT SOONER PREPAID, BE
CONVERTED INTO A BASE RATE LOAN, (II) THE OBLIGATION OF SUCH LENDER TO MAKE, TO
CONVERT BASE RATE LOANS INTO, OR TO CONTINUE, LIBOR LOANS SHALL BE SUSPENDED
(INCLUDING PURSUANT TO ANY BORROWING FOR WHICH THE ADMINISTRATIVE AGENT HAS
RECEIVED A NOTICE OF BORROWING BUT FOR WHICH THE BORROWING DATE HAS NOT
ARRIVED), AND (III) ANY NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION
GIVEN AT ANY TIME THEREAFTER WITH RESPECT TO LIBOR LOANS SHALL, AS TO SUCH
LENDER, BE DEEMED TO BE A REQUEST FOR A BASE RATE LOAN, IN EACH CASE UNTIL SUCH
LENDER SHALL HAVE DETERMINED THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
SUSPENSION NO LONGER EXIST AND SHALL HAVE SO NOTIFIED THE ADMINISTRATIVE AGENT,
AND THE ADMINISTRATIVE AGENT SHALL HAVE SO NOTIFIED THE BORROWER. THE
ADMINISTRATIVE AGENT WILL NOTIFY THE BORROWER PROMPTLY UPON THE TERMINATION OF
ANY SUCH SUSPENSION; PROVIDED, HOWEVER, THAT THE FAILURE OF THE ADMINISTRATIVE
AGENT TO PROVIDE THE BORROWER WITH ANY SUCH NOTICE SHALL NOT RESULT IN ANY
LIABILITY ON THE PART OF THE ADMINISTRATIVE AGENT TO THE BORROWER.

(E)           A CERTIFICATE (WHICH SHALL BE IN REASONABLE DETAIL) SHOWING THE
BASES FOR THE DETERMINATIONS SET FORTH IN THIS SECTION 2.16 BY ANY LENDER AS TO
ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION 2.16 SHALL BE SUBMITTED
BY SUCH LENDER TO THE BORROWER EITHER DIRECTLY OR THROUGH THE ADMINISTRATIVE
AGENT. THE DETERMINATIONS SET FORTH IN ANY SUCH CERTIFICATE FOR PURPOSES OF THIS
SECTION 2.16 OF ANY INCREASED COSTS, REDUCTION IN RETURN, MARKET CONTINGENCIES,
ILLEGALITY OR ANY OTHER MATTER SHALL, ABSENT MANIFEST ERROR, BE CONCLUSIVE,
PROVIDED THAT SUCH DETERMINATIONS ARE MADE IN GOOD FAITH. NOTHING IN THIS
SECTION 2.16 SHALL REQUIRE OR BE CONSTRUED TO REQUIRE THE BORROWER TO PAY ANY
INTEREST, FEES, COSTS OR OTHER AMOUNTS IN EXCESS OF THAT PERMITTED BY APPLICABLE
LAW.

50


--------------------------------------------------------------------------------




 


2.17         TAXES.

(A)           ANY AND ALL PAYMENTS BY THE BORROWER HEREUNDER OR UNDER ANY NOTE
SHALL BE MADE, IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF, FREE AND CLEAR
OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES,
IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT
THERETO, EXCLUDING TAXES IMPOSED ON, OR MEASURED BY, THE OVERALL NET INCOME OR
PROFITS (OR FRANCHISE TAXES IMPOSED IN LIEU THEREOF) OF THE ADMINISTRATIVE AGENT
OR ANY LENDER BY THE JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) UNDER
THE LAWS OF WHICH THE ADMINISTRATIVE AGENT OR SUCH LENDER IS ORGANIZED OR IN
WHICH ITS PRINCIPAL OFFICE IS LOCATED OR, IN THE CASE OF ANY LENDER, IN WHICH
ITS APPLICABLE LENDING OFFICE IS LOCATED (ALL SUCH NONEXCLUDED TAXES, LEVIES,
IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER
REFERRED TO AS “TAXES”). IF THE BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY
TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER OR UNDER ANY NOTE TO THE
ADMINISTRATIVE AGENT OR ANY LENDER, (I) THE SUM PAYABLE SHALL BE INCREASED AS
MAY BE NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.17), THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT
EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) THE BORROWER WILL MAKE SUCH DEDUCTIONS, (III) THE BORROWER WILL PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW AND (IV) THE BORROWER WILL DELIVER TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, EVIDENCE OF SUCH
PAYMENT.

(B)           THE BORROWER WILL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
LENDER FOR THE FULL AMOUNT OF TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES
IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.17) PAID BY
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND ANY LIABILITY
(INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH TAXES WERE CORRECTLY OR LEGALLY ASSERTED. THIS
INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE THE ADMINISTRATIVE
AGENT OR SUCH LENDER, AS THE CASE MAY BE, MAKES WRITTEN DEMAND THEREFOR. SUCH
WRITTEN DEMAND SHALL SET FORTH IN REASONABLE DETAIL THE AMOUNT OF TAXES PAYABLE
AND THE CALCULATION THEREOF.

(C)           EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS AGREES THAT IF IT
SUBSEQUENTLY RECOVERS, OR RECEIVES A PERMANENT NET TAX BENEFIT WITH RESPECT TO,
ANY AMOUNT OF TAXES (I) PREVIOUSLY PAID BY IT AND AS TO WHICH IT HAS BEEN
INDEMNIFIED BY OR ON BEHALF OF THE BORROWER OR (II) PREVIOUSLY DEDUCTED BY THE
BORROWER (INCLUDING, WITHOUT LIMITATION, ANY TAXES DEDUCTED FROM ANY ADDITIONAL
SUMS PAYABLE UNDER SECTION 2.17(A)(I)), THE ADMINISTRATIVE AGENT OR SUCH LENDER,
AS THE CASE MAY BE, SHALL REIMBURSE THE BORROWER TO THE EXTENT OF THE AMOUNT OF
ANY SUCH RECOVERY OR PERMANENT NET TAX BENEFIT (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY OR ON BEHALF OF THE
BORROWER UNDER THIS SECTION 2.17 WITH RESPECT TO THE TAXES GIVING RISE TO SUCH
RECOVERY OR TAX BENEFIT); PROVIDED, HOWEVER, THAT THE BORROWER, UPON THE REQUEST
OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, THE AMOUNT PAID OVER TO
THE BORROWER (TOGETHER WITH ANY PENALTIES, INTEREST OR OTHER CHARGES), IN THE
EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH AMOUNT
TO THE RELEVANT TAXING AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY. THE
DETERMINATION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF THE AMOUNT OF ANY
SUCH RECOVERY OR PERMANENT NET TAX BENEFIT SHALL BE MADE IN GOOD FAITH AND, IN
THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE AND BINDING. THE ADMINISTRATIVE
AGENT OR SUCH LENDER

51


--------------------------------------------------------------------------------


 

SHALL PROVIDE THE BORROWER WITH A CERTIFICATE (WHICH SHALL BE IN REASONABLE
DETAIL) SHOWING THE CALCULATIONS OF THE DISTRIBUTIONS TO THE BORROWER PURSUANT
TO THIS SECTION 2.17(C).

(D)           IF ANY LENDER IS NOT A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) FOR FEDERAL INCOME TAX PURPOSES (A
“NON-U.S. LENDER”) AND IS ENTITLED TO AN EXEMPTION FROM OR A REDUCTION OF UNITED
STATES WITHHOLDING TAX PURSUANT TO THE INTERNAL REVENUE CODE, SUCH NON-U.S.
LENDER WILL DELIVER TO EACH OF THE ADMINISTRATIVE AGENT AND THE BORROWER, ON OR
PRIOR TO THE CLOSING DATE (OR, IN THE CASE OF A NON-U.S. LENDER THAT BECOMES A
PARTY TO THIS AGREEMENT AS A RESULT OF AN ASSIGNMENT AFTER THE CLOSING DATE, ON
THE EFFECTIVE DATE OF SUCH ASSIGNMENT), (I) IN THE CASE OF A NON-U.S. LENDER
THAT IS A “BANK” FOR PURPOSES OF SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE
CODE, TWO ACCURATE AND PROPERLY COMPLETED ORIGINAL SIGNED COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN, W-8IMY (INCLUDING ALL APPROPRIATE ATTACHMENTS) OR
W-8ECI, AS APPLICABLE (OR SUCCESSOR FORMS), CERTIFYING THAT SUCH NON-U.S. LENDER
IS ENTITLED TO AN EXEMPTION FROM OR A REDUCTION OF WITHHOLDING OR DEDUCTION FOR
OR ON ACCOUNT OF UNITED STATES FEDERAL INCOME TAXES IN CONNECTION WITH PAYMENTS
UNDER THIS AGREEMENT OR ANY OF THE NOTES, (II) IN THE CASE OF A NON-U.S. LENDER
THAT IS NOT A “BANK” FOR PURPOSES OF SECTION 881(C)(3)(A) OF THE INTERNAL
REVENUE CODE, A CERTIFICATE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE BORROWER AND TO THE EFFECT THAT (X) SUCH NON-U.S.
LENDER IS NOT A “BANK” FOR PURPOSES OF SECTION 881(C)(3)(A) OF THE INTERNAL
REVENUE CODE, IS NOT SUBJECT TO REGULATORY OR OTHER LEGAL REQUIREMENTS AS A BANK
IN ANY JURISDICTION, AND HAS NOT BEEN TREATED AS A BANK FOR PURPOSES OF ANY TAX,
SECURITIES LAW OR OTHER FILING OR SUBMISSION MADE TO ANY GOVERNMENTAL AUTHORITY,
ANY APPLICATION MADE TO A RATING AGENCY OR QUALIFICATION FOR ANY EXEMPTION FROM
ANY TAX, SECURITIES LAW OR OTHER LEGAL REQUIREMENTS, (Y) IS NOT A TEN
(10) PERCENT SHAREHOLDER FOR PURPOSES OF SECTION 881(C)(3)(B) OF THE INTERNAL
REVENUE CODE AND (Z) IS NOT A CONTROLLED FOREIGN CORPORATION RECEIVING INTEREST
FROM A RELATED PERSON FOR PURPOSES OF SECTION 881(C)(3)(C) OF THE INTERNAL
REVENUE CODE, TOGETHER WITH TWO ACCURATE AND PROPERLY COMPLETED INTERNAL REVENUE
SERVICE FORM W-8BEN (OR SUCCESSOR FORM) OR (III) ANY OTHER FORM OR CERTIFICATE
REQUIRED BY ANY TAXING AUTHORITY (INCLUDING ANY CERTIFICATE REQUIRED BY
SECTION 871(H) OF THE CODE), CERTIFYING THAT SUCH NON-U.S. LENDER IS ENTITLED TO
AN EXEMPTION FROM OR A REDUCTION OF WITHHOLDING OR DEDUCTION FOR OR ON ACCOUNT
OF UNITED STATES FEDERAL INCOME TAXES IN CONNECTION WITH PAYMENTS UNDER THIS
AGREEMENT OR ANY OF THE NOTES. EACH SUCH NON-U.S. LENDER FURTHER AGREES TO
DELIVER TO EACH OF THE ADMINISTRATIVE AGENT AND THE BORROWER ADDITIONAL COPIES
OF EACH SUCH RELEVANT FORM (OR SUCH SUCCESSOR FORMS AS SHALL BE ADOPTED FROM
TIME TO TIME BY THE RELEVANT UNITED STATES TAXING AUTHORITIES) ON OR BEFORE THE
DATE THAT SUCH FORM EXPIRES OR BECOMES OBSOLETE OR AFTER THE OCCURRENCE OF ANY
EVENT (INCLUDING A CHANGE IN ITS APPLICABLE LENDING OFFICE) REQUIRING A CHANGE
IN THE MOST RECENT FORMS SO DELIVERED BY IT, IN EACH CASE CERTIFYING THAT SUCH
NON-U.S. LENDER IS ENTITLED TO AN EXEMPTION FROM OR A REDUCTION OF WITHHOLDING
OR DEDUCTION FOR OR ON ACCOUNT OF UNITED STATES FEDERAL INCOME TAXES IN
CONNECTION WITH PAYMENTS UNDER THIS AGREEMENT OR ANY OF THE NOTES, UNLESS AN
EVENT (INCLUDING, WITHOUT LIMITATION, ANY CHANGE IN TREATY, LAW OR REGULATION)
HAS OCCURRED PRIOR TO THE DATE ON WHICH ANY SUCH DELIVERY WOULD OTHERWISE BE
REQUIRED, WHICH EVENT RENDERS ALL SUCH FORMS INAPPLICABLE OR THE EXEMPTION OR
REDUCTION TO WHICH SUCH FORMS RELATE UNAVAILABLE AND SUCH NON-U.S. LENDER
NOTIFIES THE ADMINISTRATIVE AGENT AND THE BORROWER THAT IT IS NOT ENTITLED TO
RECEIVE PAYMENTS WITHOUT OR AT A REDUCED RATE OF DEDUCTION OR WITHHOLDING OF
UNITED STATES FEDERAL INCOME TAXES. EACH SUCH NON-U.S. LENDER WILL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER OF ANY CHANGES IN CIRCUMSTANCES
THAT WOULD MODIFY OR RENDER INVALID ANY CLAIMED EXEMPTION OR REDUCTION. IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR

52


--------------------------------------------------------------------------------




 

THE ADMINISTRATIVE AGENT, WILL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT AS WILL ENABLE THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE
WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS.

(E)           THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY NON-U.S.
LENDER, OR TO PAY ANY ADDITIONAL AMOUNTS TO ANY NON-U.S. LENDER, IN RESPECT OF
UNITED STATES FEDERAL WITHHOLDING TAX TO THE EXTENT THAT (I) THE OBLIGATION TO
WITHHOLD AMOUNTS WITH RESPECT TO UNITED STATES FEDERAL WITHHOLDING TAX EXISTED
ON THE DATE SUCH NON-U.S. LENDER BECAME A PARTY TO THIS AGREEMENT; PROVIDED,
HOWEVER, THAT THIS CLAUSE (I) SHALL NOT APPLY TO THE EXTENT THAT (Y) THE
INDEMNITY PAYMENTS OR ADDITIONAL AMOUNTS ANY LENDER WOULD BE ENTITLED TO RECEIVE
(WITHOUT REGARD TO THIS CLAUSE (I)) DO NOT EXCEED THE INDEMNITY PAYMENT OR
ADDITIONAL AMOUNTS THAT THE PERSON MAKING THE ASSIGNMENT, PARTICIPATION OR
TRANSFER TO SUCH LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE IN THE ABSENCE OF
SUCH ASSIGNMENT, PARTICIPATION OR TRANSFER, OR (Z) SUCH ASSIGNMENT,
PARTICIPATION OR TRANSFER WAS REQUESTED BY THE BORROWER, (II) THE OBLIGATION TO
PAY SUCH ADDITIONAL AMOUNTS WOULD NOT HAVE ARISEN BUT FOR A FAILURE BY SUCH
NON-U.S. LENDER TO COMPLY WITH THE PROVISIONS OF SECTION 2.17(D), OR (III) ANY
OF THE REPRESENTATIONS OR CERTIFICATIONS MADE BY A NON-U.S. LENDER PURSUANT TO
SECTION 2.17(D) ARE INCORRECT AT THE TIME A PAYMENT HEREUNDER IS MADE, OTHER
THAN BY REASON OF ANY CHANGE IN TREATY, LAW OR REGULATION HAVING EFFECT AFTER
THE DATE SUCH REPRESENTATIONS OR CERTIFICATIONS WERE MADE.

(F)            AT THE BORROWER’S REQUEST AND AT THE BORROWER’S COST, EACH LENDER
SHALL TAKE REASONABLE STEPS (I) TO CONTEST SUCH LENDER’S LIABILITY FOR TAXES
THAT HAVE NOT BEEN PAID OR (II) TO SEEK A REFUND OF TAXES. NOTHING IN THIS
SECTION 2.17 SHALL OBLIGATE ANY LENDER TO DISCLOSE ANY INFORMATION REGARDING ITS
TAX AFFAIRS OR COMPUTATIONS TO THE BORROWER.

2.18         Compensation. The Borrower will compensate each Lender upon demand
for all losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by such Lender to fund or maintain LIBOR
Loans) that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation, (ii) if any repayment, prepayment or
conversion of any LIBOR Loan occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of acceleration
of the maturity of the Loans pursuant to Section 9.2), (iii) if any prepayment
of any LIBOR Loan is not made on any date specified in a notice of prepayment
given by the Borrower or (iv) as a consequence of any other failure by the
Borrower to make any payments with respect to any LIBOR Loan when due hereunder.
Calculation of all amounts payable to a Lender under this Section 2.18 shall be
made as though such Lender had actually funded its relevant LIBOR Loan through
the purchase of a Eurodollar deposit bearing interest at the LIBOR Rate in an
amount equal to the amount of such LIBOR Loan, having a maturity comparable to
the relevant Interest Period; provided, however, that each Lender may fund its
LIBOR Loans in any manner it sees fit and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this Section 2.18. A
certificate (which shall be in reasonable detail) showing the bases for the
determinations set forth in this Section 2.18 by any Lender as to any additional
amounts payable pursuant to this Section 2.18 shall be submitted by such Lender
to the Borrower either directly or through the Administrative

53


--------------------------------------------------------------------------------




 

AGENT. DETERMINATIONS SET FORTH IN ANY SUCH CERTIFICATE MADE IN GOOD FAITH FOR
PURPOSES OF THIS SECTION 2.18 OF ANY SUCH LOSSES, EXPENSES OR LIABILITIES SHALL,
ABSENT MANIFEST ERROR, BE CONCLUSIVE.


2.19         REPLACEMENT OF LENDERS.

(A)           THE BORROWER MAY, AT ANY TIME AND SO LONG AS NO DEFAULT OR EVENT
OF DEFAULT HAS THEN OCCURRED AND IS CONTINUING, REPLACE ANY LENDER (I) THAT HAS
REQUESTED COMPENSATION FROM THE BORROWER UNDER SECTION 2.16(A), 2.16(B) OR 2.17,
(II) THE OBLIGATION OF WHICH TO MAKE OR MAINTAIN LIBOR LOANS HAS BEEN SUSPENDED
UNDER SECTION 2.16(D) OR (III) THAT IS A DEFAULTING LENDER, IN ANY CASE UNDER
CLAUSES (I) THROUGH (III) ABOVE BY WRITTEN NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT GIVEN NOT MORE THAN SIXTY (60) DAYS AFTER ANY SUCH EVENT
AND IDENTIFYING ONE OR MORE PERSONS EACH OF WHICH SHALL BE AN ELIGIBLE ASSIGNEE
AND REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT (EACH, A “REPLACEMENT
LENDER,” AND COLLECTIVELY, THE “REPLACEMENT LENDERS”) TO REPLACE SUCH LENDER
(THE “REPLACED LENDER”), PROVIDED THAT (I) THE NOTICE FROM THE BORROWER TO THE
REPLACED LENDER AND THE ADMINISTRATIVE AGENT PROVIDED FOR HEREINABOVE SHALL
SPECIFY AN EFFECTIVE DATE FOR SUCH REPLACEMENT (THE “REPLACEMENT EFFECTIVE
DATE”), WHICH SHALL BE AT LEAST FIVE (5) BUSINESS DAYS AFTER SUCH NOTICE IS
GIVEN, (II) AS OF THE RELEVANT REPLACEMENT EFFECTIVE DATE, EACH REPLACEMENT
LENDER SHALL ENTER INTO AN ASSIGNMENT AND ACCEPTANCE WITH THE REPLACED LENDER
PURSUANT TO SECTION 11.7(A) (BUT SHALL NOT BE REQUIRED TO PAY THE PROCESSING FEE
OTHERWISE PAYABLE TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 11.7(A), WHICH
FEE, FOR PURPOSES HEREOF, SHALL BE WAIVED), PURSUANT TO WHICH SUCH REPLACEMENT
LENDERS COLLECTIVELY SHALL ACQUIRE, IN SUCH PROPORTION AMONG THEM AS THEY MAY
AGREE WITH THE BORROWER AND THE ADMINISTRATIVE AGENT, ALL (BUT NOT LESS THAN
ALL) OF THE COMMITMENTS AND OUTSTANDING LOANS OF THE REPLACED LENDER, AND, IN
CONNECTION THEREWITH, SHALL PAY (X) TO THE REPLACED LENDER, AS THE PURCHASE
PRICE IN RESPECT THEREOF, AN AMOUNT EQUAL TO THE SUM AS OF THE REPLACEMENT
EFFECTIVE DATE (WITHOUT DUPLICATION) OF (1) THE UNPAID PRINCIPAL AMOUNT OF, AND
ALL ACCRUED BUT UNPAID INTEREST ON, ALL OUTSTANDING LOANS OF THE REPLACED LENDER
AND (2) THE REPLACED LENDER’S RATABLE SHARE OF ALL ACCRUED BUT UNPAID FEES OWING
TO THE REPLACED LENDER HEREUNDER, (Y) TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, ANY AMOUNTS OWING TO THE ADMINISTRATIVE AGENT BY THE REPLACED LENDER
UNDER SECTION 2.3(B), AND (Z) TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE SWINGLINE LENDER, ANY AMOUNTS OWING TO THE SWINGLINE LENDER UNDER
SECTION 2.2(E), AND (III) ALL OTHER OBLIGATIONS OF THE BORROWER OWING TO THE
REPLACED LENDER (OTHER THAN THOSE SPECIFICALLY DESCRIBED IN CLAUSE (II) ABOVE IN
RESPECT OF WHICH THE ASSIGNMENT PURCHASE PRICE HAS BEEN, OR IS CONCURRENTLY
BEING, PAID), INCLUDING, WITHOUT LIMITATION, AMOUNTS PAYABLE UNDER
SECTIONS 2.16(A), 2.16(B) AND 2.17 WHICH GIVE RISE TO THE REPLACEMENT OF SUCH
REPLACED LENDER AND AMOUNTS PAYABLE UNDER SECTION 2.18 AS A RESULT OF THE
ACTIONS REQUIRED TO BE TAKEN UNDER THIS SECTION 2.19, SHALL BE PAID IN FULL BY
THE BORROWER TO THE REPLACED LENDER ON OR PRIOR TO THE REPLACEMENT EFFECTIVE
DATE.

(B)           ANY LENDER (INCLUDING THE ISSUING LENDER IN SUCH CAPACITY)
CLAIMING ANY AMOUNTS PURSUANT TO SECTION 2.16(A), 2.16(B) OR 2.17 SHALL USE
REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO AVOID
ANY COSTS, REDUCTIONS OR TAXES IN RESPECT OF WHICH SUCH AMOUNTS ARE CLAIMED,
INCLUDING THE FILING OF ANY CERTIFICATE OR DOCUMENT REASONABLY REQUESTED BY THE
BORROWER OR THE CHANGING OF THE JURISDICTION OF ITS LENDING OFFICE IF SUCH
EFFORTS WOULD AVOID THE NEED FOR OR REDUCE THE AMOUNT OF ANY SUCH AMOUNTS WHICH
WOULD THEREAFTER ACCRUE AND WOULD

54


--------------------------------------------------------------------------------




 

NOT, IN THE SOLE DETERMINATION OF SUCH LENDER, RESULT IN ANY ADDITIONAL COSTS,
EXPENSES OR RISKS TO SUCH LENDER OR BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.

(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
BORROWER SHALL NOT BE REQUIRED TO COMPENSATE ANY LENDER PURSUANT TO
SECTION 2.16(A), 2.16(B), 2.17 OR 2.18 FOR ANY INCREASED COSTS, REDUCTIONS IN
RETURN, TAXES OR OTHER AMOUNTS INCURRED MORE THAN 180 DAYS PRIOR TO THE DATE
THAT SUCH LENDER OR THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER OF THE
CIRCUMSTANCES OR EVENT GIVING RISE THERETO AND OF ITS INTENTION TO CLAIM
COMPENSATION IN RESPECT THEREOF; PROVIDED THAT IF ANY CHANGE IN LAW (OR CHANGE
IN INTERPRETATION OR ADMINISTRATION THEREOF) OR ANY OTHER SUCH EVENT GIVING RISE
TO ANY CLAIM FOR COMPENSATION PURSUANT TO SECTIONS 2.16(A), 2.16(B), 2.17 OR
2.18 IS RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED
TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


2.20         INCREASE IN REVOLVING CREDIT COMMITMENTS.

(A)           THE BORROWER SHALL HAVE THE RIGHT, AT ANY TIME AND FROM TIME TO
TIME AFTER THE CLOSING DATE BY WRITTEN NOTICE TO AND IN CONSULTATION WITH THE
ADMINISTRATIVE AGENT, TO REQUEST AN INCREASE IN THE AGGREGATE REVOLVING CREDIT
COMMITMENTS (EACH SUCH REQUESTED INCREASE, A “REVOLVING CREDIT COMMITMENT
INCREASE”), BY HAVING ONE OR MORE EXISTING REVOLVING CREDIT LENDERS INCREASE
THEIR RESPECTIVE REVOLVING CREDIT COMMITMENTS THEN IN EFFECT (EACH, AN
“INCREASING LENDER”), BY ADDING AS A LENDER WITH A NEW REVOLVING CREDIT
COMMITMENT HEREUNDER ONE OR MORE PERSONS THAT ARE NOT ALREADY LENDERS (EACH, AN
“ADDITIONAL REVOLVING CREDIT LENDER”), OR A COMBINATION THEREOF; PROVIDED THAT
(I) ANY SUCH REQUEST FOR A REVOLVING CREDIT COMMITMENT INCREASE SHALL BE IN A
MINIMUM AMOUNT OF $25,000,000, (II) IMMEDIATELY AFTER GIVING EFFECT TO ANY
REVOLVING CREDIT COMMITMENT INCREASE, THE AGGREGATE OF ALL REVOLVING CREDIT
COMMITMENT INCREASES EFFECTED AND INCREMENTAL TERM LOANS MADE AFTER THE CLOSING
DATE SHALL NOT EXCEED $75,000,000 (WITHOUT REGARD TO ANY REPAYMENT OF
INCREMENTAL TERM LOANS), (III) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING ON THE APPLICABLE REVOLVING CREDIT COMMITMENT
INCREASE DATE (AS HEREINAFTER DEFINED) OR SHALL RESULT FROM ANY REVOLVING CREDIT
COMMITMENT INCREASE, AND (IV) IMMEDIATELY AFTER GIVING EFFECT TO ANY REVOLVING
CREDIT COMMITMENT INCREASE (INCLUDING ANY BORROWINGS IN CONNECTION THEREWITH AND
THE APPLICATION OF THE PROCEEDS THEREOF), THE BORROWER SHALL BE IN COMPLIANCE
WITH THE FINANCIAL COVENANTS CONTAINED IN ARTICLE VII, SUCH COMPLIANCE
DETERMINED WITH REGARD TO CALCULATIONS MADE ON A PRO FORMA BASIS FOR THE MOST
RECENTLY ENDED REFERENCE PERIOD FOR WHICH THE ADMINISTRATIVE AGENT AND THE
LENDERS HAVE RECEIVED FINANCIAL STATEMENTS AND A COMPLIANCE CERTIFICATE, AS IF
SUCH REVOLVING CREDIT COMMITMENT INCREASE (AND ANY BORROWINGS IN CONNECTION
THEREWITH) HAD BEEN EFFECTED ON THE FIRST DAY OF SUCH PERIOD. SUCH NOTICE FROM
THE BORROWER SHALL SPECIFY THE REQUESTED AMOUNT OF THE REVOLVING CREDIT
COMMITMENT INCREASE.

(B)           EACH ADDITIONAL REVOLVING CREDIT LENDER MUST QUALIFY AS AN
ELIGIBLE ASSIGNEE AND THE BORROWER AND EACH ADDITIONAL REVOLVING CREDIT LENDER
SHALL EXECUTE A JOINDER AGREEMENT TOGETHER WITH ALL SUCH OTHER DOCUMENTATION AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, TO EVIDENCE THE REVOLVING
CREDIT COMMITMENT OF SUCH ADDITIONAL REVOLVING CREDIT LENDER AND ITS STATUS AS A
REVOLVING CREDIT LENDER HEREUNDER.

55


--------------------------------------------------------------------------------




 

(C)           IF THE AGGREGATE REVOLVING CREDIT COMMITMENTS ARE INCREASED IN
ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL
DETERMINE THE EFFECTIVE DATE (THE “REVOLVING CREDIT COMMITMENT INCREASE DATE,”
WHICH SHALL BE A BUSINESS DAY NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE
REVOLVING CREDIT TERMINATION DATE) AND THE FINAL ALLOCATION OF SUCH INCREASE.
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE REVOLVING
CREDIT LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE REVOLVING CREDIT
COMMITMENT INCREASE DATE. THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED, ON
BEHALF OF THE LENDERS, TO ENTER INTO ANY AMENDMENTS TO THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY DEEM
NECESSARY TO EFFECT SUCH REVOLVING CREDIT COMMITMENT INCREASE.

(D)           NOTWITHSTANDING ANYTHING SET FORTH IN THIS SECTION 2.20 TO THE
CONTRARY, THE BORROWER SHALL NOT INCUR ANY REVOLVING LOANS PURSUANT TO ANY
REVOLVING CREDIT COMMITMENT INCREASE (AND NO REVOLVING CREDIT COMMITMENT
INCREASE SHALL BE EFFECTIVE) UNLESS THE CONDITIONS SET FORTH IN
SECTION 2.20(A) AS WELL AS THE FOLLOWING CONDITIONS PRECEDENT ARE SATISFIED ON
THE APPLICABLE REVOLVING CREDIT COMMITMENT INCREASE DATE:

(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING, EACH
DATED THE REVOLVING CREDIT COMMITMENT INCREASE DATE AND IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT:

(A)          AS TO EACH INCREASING LENDER, EVIDENCE OF ITS AGREEMENT TO PROVIDE
A PORTION OF THE REVOLVING CREDIT COMMITMENT INCREASE, AND AS TO EACH ADDITIONAL
REVOLVING CREDIT LENDER, A DULY EXECUTED JOINDER AGREEMENT TOGETHER WITH ALL
OTHER DOCUMENTATION REQUIRED BY THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 2.20(B);

(B)           A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER, CERTIFYING
THAT (X) AS OF THE REVOLVING CREDIT COMMITMENT INCREASE DATE, ALL
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES CONTAINED IN THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS,
BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THE REVOLVING CREDIT
COMMITMENT INCREASE AND ANY BORROWINGS IN CONNECTION THEREWITH (EXCEPT TO THE
EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE
AS OF A SPECIFIC DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE, (Y) IMMEDIATELY AFTER GIVING
EFFECT TO SUCH REVOLVING CREDIT COMMITMENT INCREASE (INCLUDING ANY BORROWINGS IN
CONNECTION THEREWITH AND THE APPLICATION OF THE PROCEEDS THEREOF), THE BORROWER
IS IN COMPLIANCE WITH THE FINANCIAL COVENANTS CONTAINED IN ARTICLE VII, SUCH
COMPLIANCE DETERMINED WITH REGARD TO CALCULATIONS MADE ON A PRO FORMA BASIS FOR
THE MOST RECENTLY ENDED REFERENCE PERIOD FOR WHICH THE ADMINISTRATIVE AGENT AND
THE LENDERS HAVE RECEIVED FINANCIAL STATEMENTS AND A COMPLIANCE CERTIFICATE, AS
IF SUCH REVOLVING CREDIT COMMITMENT INCREASE (AND ANY BORROWINGS IN CONNECTION
THEREWITH) HAD BEEN EFFECTED ON THE FIRST DAY OF SUCH PERIOD (SUCH CALCULATIONS
TO BE ATTACHED TO THE CERTIFICATE), AND (Z) NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO
SUCH REVOLVING CREDIT COMMITMENT INCREASE (INCLUDING ANY BORROWINGS IN
CONNECTION THEREWITH AND THE APPLICATION OF THE PROCEEDS THEREOF); AND

56


--------------------------------------------------------------------------------




 

(C)           SUCH OTHER DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS THE
ADMINISTRATIVE AGENT SHALL HAVE REASONABLY REQUESTED;

(II)           IN THE CASE OF ANY BORROWING OF REVOLVING LOANS IN CONNECTION
WITH SUCH REVOLVING CREDIT COMMITMENT INCREASE, THE CONDITIONS PRECEDENT TO THE
MAKING OF SUCH REVOLVING LOANS AS SET FORTH IN SECTION 4.2 SHALL HAVE BEEN
SATISFIED; AND

(III)          IN THE CASE OF ANY BORROWING OF REVOLVING LOANS IN CONNECTION
WITH SUCH REVOLVING CREDIT COMMITMENT INCREASE FOR THE PURPOSE OF FUNDING A
PERMITTED ACQUISITION, THE APPLICABLE CONDITIONS SET FORTH IN THIS AGREEMENT
WITH RESPECT TO PERMITTED ACQUISITIONS SHALL HAVE BEEN SATISFIED.

(E)           ON THE REVOLVING CREDIT COMMITMENT INCREASE DATE, (I) ALL THEN
OUTSTANDING REVOLVING LOANS (THE “INITIAL LOANS”) SHALL AUTOMATICALLY BE
CONVERTED INTO BASE RATE LOANS, (II) IMMEDIATELY AFTER THE EFFECTIVENESS OF THE
REVOLVING CREDIT COMMITMENT INCREASE, THE BORROWER MAY, IF IT SO REQUESTS,
CONVERT SUCH BASE RATE LOANS INTO LIBOR LOANS (THE “SUBSEQUENT BORROWINGS”) IN
AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF THE
INITIAL LOANS AND OF THE TYPES AND FOR THE INTEREST PERIODS SPECIFIED IN A
NOTICE OF CONVERSION/CONTINUATION DELIVERED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTION 2.11(B), (III) EACH REVOLVING CREDIT LENDER SHALL PAY TO
THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL TO THE
DIFFERENCE, IF POSITIVE, BETWEEN (Y) SUCH LENDER’S PRO RATA PERCENTAGE
(CALCULATED AFTER GIVING EFFECT TO THE REVOLVING CREDIT COMMITMENT INCREASE) OF
THE SUBSEQUENT BORROWINGS AND (Z) SUCH LENDER’S PRO RATA PERCENTAGE (CALCULATED
WITHOUT GIVING EFFECT TO THE REVOLVING CREDIT COMMITMENT INCREASE) OF THE
INITIAL LOANS, (IV) AFTER THE ADMINISTRATIVE AGENT RECEIVES THE FUNDS SPECIFIED
IN CLAUSE (III) ABOVE, THE ADMINISTRATIVE AGENT SHALL PAY TO EACH REVOLVING
CREDIT LENDER THE PORTION OF SUCH FUNDS EQUAL TO THE DIFFERENCE, IF POSITIVE,
BETWEEN (Y) SUCH LENDER’S PRO RATA PERCENTAGE (CALCULATED WITHOUT GIVING EFFECT
TO THE REVOLVING CREDIT COMMITMENT INCREASE) OF THE INITIAL LOANS AND (Z) SUCH
LENDER’S PRO RATA PERCENTAGE (CALCULATED AFTER GIVING EFFECT TO THE REVOLVING
CREDIT COMMITMENT INCREASE) OF THE AMOUNT OF THE SUBSEQUENT BORROWINGS, (V) THE
REVOLVING CREDIT LENDERS SHALL BE DEEMED TO HOLD THE SUBSEQUENT BORROWINGS
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING CREDIT COMMITMENTS
(CALCULATED AFTER GIVING EFFECT TO THE REVOLVING CREDIT COMMITMENT INCREASE),
(VI) EACH APPLICABLE BORROWER SHALL PAY ALL ACCRUED BUT UNPAID INTEREST ON THE
INITIAL LOANS TO THE REVOLVING CREDIT LENDERS ENTITLED THERETO, AND
(VII) SCHEDULE 1.1 SHALL AUTOMATICALLY BE AMENDED TO REFLECT THE REVOLVING
CREDIT COMMITMENTS OF ALL REVOLVING CREDIT LENDERS AFTER GIVING EFFECT TO THE
REVOLVING CREDIT COMMITMENT INCREASE. THE CONVERSION OF THE INITIAL LOANS
PURSUANT TO CLAUSE (I) ABOVE SHALL BE SUBJECT TO INDEMNIFICATION BY THE BORROWER
PURSUANT TO THE PROVISIONS OF SECTION 2.18 IF THE REVOLVING CREDIT COMMITMENT
INCREASE DATE OCCURS OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD RELATING
THERETO.


2.21         INCREMENTAL TERM LOANS.

(A)           THE BORROWER SHALL HAVE THE RIGHT, AT ANY TIME AND FROM TIME TO
TIME AFTER THE CLOSING DATE BY WRITTEN NOTICE TO AND IN CONSULTATION WITH THE
ADMINISTRATIVE AGENT, TO REQUEST COMMITMENTS (“INCREMENTAL TERM LOAN
COMMITMENTS”) FOR ADDITIONAL TERM LOANS (EACH, AN “INCREMENTAL TERM LOAN,” AND
COLLECTIVELY, THE “INCREMENTAL TERM LOANS”) FROM EXISTING LENDERS, ONE OR MORE
PERSONS THAT ARE NOT ALREADY LENDERS (EACH, AN “ADDITIONAL TERM LENDER”),

57


--------------------------------------------------------------------------------




 

OR A COMBINATION THEREOF; PROVIDED THAT (I) ANY SUCH REQUEST FOR INCREMENTAL
TERM LOANS SHALL BE IN A MINIMUM AMOUNT OF $25,000,000, (II) IMMEDIATELY AFTER
GIVING EFFECT TO THE MAKING OF ANY INCREMENTAL TERM LOANS, THE AGGREGATE OF ALL
REVOLVING CREDIT COMMITMENT INCREASES EFFECTED AND INCREMENTAL TERM LOANS MADE
AFTER THE CLOSING DATE SHALL NOT EXCEED $75,000,000 (WITHOUT REGARD TO ANY
REPAYMENT OF INCREMENTAL TERM LOANS), (III) NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING ON THE APPLICABLE INCREMENTAL TERM LOAN
EFFECTIVE DATE (AS HEREINAFTER DEFINED) OR SHALL RESULT FROM THE MAKING OF ANY
INCREMENTAL TERM LOANS, AND (IV) IMMEDIATELY AFTER GIVING EFFECT TO THE MAKING
OF ANY INCREMENTAL TERM LOANS AND THE APPLICATION OF THE PROCEEDS THEREOF, THE
BORROWER SHALL BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS CONTAINED IN
ARTICLE VII, SUCH COMPLIANCE DETERMINED WITH REGARD TO CALCULATIONS MADE ON A
PRO FORMA BASIS FOR THE MOST RECENTLY ENDED REFERENCE PERIOD FOR WHICH THE
ADMINISTRATIVE AGENT AND THE LENDERS HAVE RECEIVED FINANCIAL STATEMENTS AND A
COMPLIANCE CERTIFICATE, AS IF SUCH INCREMENTAL TERM LOANS HAD BEEN MADE ON THE
FIRST DAY OF SUCH PERIOD. SUCH NOTICE FROM THE BORROWER SHALL SPECIFY THE
REQUESTED AMOUNT OF INCREMENTAL TERM LOANS. ALL INCREMENTAL TERM LOANS MADE ON
THE SAME DAY SHALL BE DEEMED TO BE A SEPARATE “SERIES” OF INCREMENTAL TERM
LOANS.

(B)           EACH ADDITIONAL TERM LENDER MUST QUALIFY AS AN ELIGIBLE ASSIGNEE
AND THE BORROWER AND EACH ADDITIONAL TERM LENDER SHALL EXECUTE ALL SUCH
DOCUMENTATION AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE TO EVIDENCE THE
INCREMENTAL TERM LOAN COMMITMENT OF SUCH ADDITIONAL TERM LENDER AND ITS STATUS
AS AN INCREMENTAL TERM LENDER HEREUNDER.

(C)           IF INCREMENTAL TERM LOAN COMMITMENTS ARE PROVIDED IN ACCORDANCE
WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL DETERMINE THE
EFFECTIVE DATE (EACH, AN “INCREMENTAL TERM LOAN EFFECTIVE DATE,” WHICH SHALL BE
A BUSINESS DAY) AND THE FINAL ALLOCATION OF SUCH INCREASE. THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE TERM LENDERS (AND ADDITIONAL
TERM LENDERS, IF ANY) PROVIDING THE INCREMENTAL TERM LOAN COMMITMENTS OF THE
FINAL ALLOCATION OF SUCH INCREASE AND THE INCREMENTAL TERM LOAN EFFECTIVE DATE.
INCREMENTAL TERM LOAN COMMITMENTS SHALL BECOME COMMITMENTS UNDER THIS AGREEMENT
PURSUANT TO (I) AN AMENDMENT (EACH, AN “INCREMENTAL TERM LOAN AMENDMENT”) TO
THIS AGREEMENT EXECUTED BY THE BORROWER, EACH LENDER OR ADDITIONAL TERM LENDER
AGREEING TO PROVIDE SUCH INCREMENTAL TERM LOAN COMMITMENT (AND NO OTHER LENDER
SHALL BE REQUIRED TO EXECUTE ANY SUCH AMENDMENT), AND THE ADMINISTRATIVE AGENT,
AND (II) ANY AMENDMENTS TO THE OTHER CREDIT DOCUMENTS (EXECUTED BY THE CREDIT
PARTIES PARTY THERETO AND THE ADMINISTRATIVE AGENT ONLY) AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY DEEM NECESSARY TO EFFECT SUCH PURPOSE (AND THE
ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED, ON BEHALF OF THE LENDERS, TO ENTER
INTO ANY INCREMENTAL TERM LOAN AMENDMENT OR OTHER SUCH AMENDMENT), IN EACH CASE
UNDER (I) AND (II) ABOVE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT. THE INCREMENTAL TERM LOAN COMMITMENTS SHALL BECOME
EFFECTIVE ON THE INCREMENTAL TERM LOAN EFFECTIVE DATE REFERENCED IN THE
APPLICABLE INCREMENTAL TERM LOAN AMENDMENT, AND THE INCREMENTAL TERM LOANS
PROVIDED FOR THEREUNDER SHALL BE MADE IN ACCORDANCE WITH THE TERMS AND SUBJECT
TO THE CONDITIONS SET FORTH THEREIN AND IN THIS SECTION 2.21.

58


--------------------------------------------------------------------------------




 

(D)           THE INCREMENTAL TERM LOANS OF ANY SERIES SHALL:

(I)            CONSTITUTE OBLIGATIONS AND TERM LOANS FOR ALL PURPOSES UNDER THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS;

(II)           UNLESS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT OR IN
THE APPLICABLE INCREMENTAL TERM LOAN AMENDMENT, BE SECURED BY THE COLLATERAL
UNDER THE SECURITY DOCUMENTS AND GUARANTEED UNDER THE SUBSIDIARY GUARANTY ON A
PARI PASSU BASIS WITH ALL OTHER OBLIGATIONS (BUT IN NO EVENT SHALL ANY
INCREMENTAL TERM LOANS RANK SENIOR IN RIGHT OF PAYMENT OR SECURITY TO ANY OTHER
OBLIGATIONS);

(III)          HAVE A MATURITY DATE NO EARLIER THAN THE TERM A-1 LOAN MATURITY
DATE;

(IV)          HAVE SUCH PRICING (INCLUDING INTEREST RATE MARGINS AND FEES) AND
AMORTIZATION TERMS AS MAY BE AGREED BY THE BORROWER AND THE INCREMENTAL TERM
LENDERS PROVIDING SUCH SERIES OF INCREMENTAL TERM LOANS; AND

(V)           EXCEPT AS SPECIFICALLY PROVIDED IN CLAUSES (II) THROUGH
(IV) ABOVE, OTHERWISE HAVE TERMS AND CONDITIONS SUBSTANTIALLY THE SAME AS (AND
IN NO EVENT MORE RESTRICTIVE THAN THE TERMS AND CONDITIONS APPLICABLE TO) TERM
A-1 LOANS (AND WITHOUT LIMITATION OF THE FOREGOING, SUCH INCREMENTAL TERM LOANS
SHALL BE ENTITLED TO THE SAME VOTING RIGHTS AS, AND SHALL BE ENTITLED TO RECEIVE
PROCEEDS OF VOLUNTARY AND MANDATORY PREPAYMENTS ON THE SAME BASIS AS, THE TERM
A-1 TERM LOANS). THE PROCEEDS OF ANY INCREMENTAL TERM LOANS SHALL BE USED IN
ACCORDANCE WITH SECTION 2.14.

(E)           NOTWITHSTANDING ANYTHING SET FORTH IN THIS SECTION 2.21 TO THE
CONTRARY, THE BORROWER SHALL NOT INCUR ANY SERIES OF INCREMENTAL TERM LOANS (AND
NO INCREMENTAL TERM LOAN COMMITMENTS SHALL BE EFFECTIVE) UNLESS THE CONDITIONS
SET FORTH IN SECTION 2.21(A) AS WELL AS THE FOLLOWING CONDITIONS PRECEDENT ARE
SATISFIED ON THE APPLICABLE INCREMENTAL TERM LOAN EFFECTIVE DATE:

(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING, EACH
DATED THE INCREMENTAL TERM LOAN EFFECTIVE DATE AND IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT:

(A)          AN INCREMENTAL TERM LOAN AMENDMENT, DULY EXECUTED BY THE BORROWER
AND EACH INCREMENTAL TERM LENDER PROVIDING SUCH INCREMENTAL TERM LOANS;

(B)           A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER, CERTIFYING
THAT (X) AS OF THE INCREMENTAL TERM LOAN EFFECTIVE DATE, ALL REPRESENTATIONS AND
WARRANTIES OF THE CREDIT PARTIES CONTAINED IN THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS QUALIFIED AS TO MATERIALITY ARE TRUE AND CORRECT AND THOSE NOT
SO QUALIFIED ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, BOTH IMMEDIATELY
BEFORE AND AFTER GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY (EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS
EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, IN WHICH CASE SUCH
REPRESENTATION OR WARRANTY IS TRUE AND CORRECT (IF QUALIFIED AS TO MATERIALITY)
OR TRUE AND CORRECT IN ALL

59


--------------------------------------------------------------------------------




 

MATERIAL RESPECTS (IF NOT SO QUALIFIED), IN EACH CASE AS OF SUCH DATE),
(Y) IMMEDIATELY AFTER GIVING EFFECT TO THE MAKING OF SUCH INCREMENTAL TERM LOANS
AND THE APPLICATION OF THE PROCEEDS THEREOF, THE BORROWER IS IN COMPLIANCE WITH
THE FINANCIAL COVENANTS CONTAINED IN ARTICLE VII, SUCH COMPLIANCE DETERMINED
WITH REGARD TO CALCULATIONS MADE ON A PRO FORMA BASIS FOR THE MOST RECENTLY
ENDED REFERENCE PERIOD FOR WHICH THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE
RECEIVED FINANCIAL STATEMENTS AND A COMPLIANCE CERTIFICATE, AS IF SUCH
INCREMENTAL TERM LOANS HAD BEEN MADE ON THE FIRST DAY OF SUCH PERIOD (SUCH
CALCULATIONS TO BE ATTACHED TO THE CERTIFICATE), AND (Z) NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, BOTH IMMEDIATELY BEFORE AND AFTER GIVING
EFFECT TO THE MAKING OF SUCH INCREMENTAL TERM LOANS AND THE APPLICATION OF THE
PROCEEDS THEREOF; AND

(C)           SUCH OTHER DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS THE
ADMINISTRATIVE AGENT SHALL HAVE REASONABLY REQUESTED;

(II)           THE CONDITIONS PRECEDENT TO THE MAKING OF SUCH INCREMENTAL TERM
LOANS SET FORTH IN SECTION 4.2 SHALL HAVE BEEN SATISFIED;

(III)          IN THE CASE OF ANY BORROWING OF INCREMENTAL TERM LOANS FOR THE
PURPOSE OF FUNDING A PERMITTED ACQUISITION, THE APPLICABLE CONDITIONS SET FORTH
IN THIS AGREEMENT WITH RESPECT TO PERMITTED ACQUISITIONS SHALL HAVE BEEN
SATISFIED; AND

(IV)          ANY OTHER CONDITIONS THAT MAY BE CONTAINED IN THE APPLICABLE
INCREMENTAL TERM LOAN AMENDMENT SHALL HAVE BEEN SATISFIED.


ARTICLE III


LETTERS OF CREDIT

3.1           Issuance. Subject to and upon the terms and conditions herein set
forth, so long as no Default or Event of Default has occurred and is continuing,
the Issuing Lender will, at any time and from time to time on and after the
Closing Date and prior to the Revolving Credit Termination Date, and upon
request by the Borrower in accordance with the provisions of Section 3.2, issue
for the account of the Borrower one or more irrevocable letters of credit
denominated in Dollars and in a form customarily used or otherwise approved by
the Issuing Lender (together with all amendments, modifications and supplements
thereto, substitutions therefor and renewals and restatements thereof,
collectively, the “Letters of Credit”). The Stated Amount of each Letter of
Credit shall not be less than such amount as may be acceptable to the Issuing
Lender. Notwithstanding the foregoing:

(A)           NO LETTER OF CREDIT SHALL BE ISSUED IF THE STATED AMOUNT UPON
ISSUANCE (I) WHEN ADDED TO THE AGGREGATE LETTER OF CREDIT EXPOSURE OF THE
REVOLVING CREDIT LENDERS AT SUCH TIME, WOULD EXCEED $10,000,000, OR (II) WHEN
ADDED TO THE AGGREGATE REVOLVING CREDIT EXPOSURE, WOULD EXCEED THE AGGREGATE
REVOLVING CREDIT COMMITMENTS AT SUCH TIME;

60


--------------------------------------------------------------------------------




 

(B)           NO LETTER OF CREDIT SHALL BE ISSUED THAT BY ITS TERMS EXPIRES
LATER THAN THE REVOLVING CREDIT MATURITY DATE OR, IN ANY EVENT, MORE THAN ONE
(1) YEAR AFTER ITS DATE OF ISSUANCE; PROVIDED, HOWEVER, THAT A LETTER OF CREDIT
MAY, IF REQUESTED BY THE BORROWER, PROVIDE BY ITS TERMS, AND ON TERMS ACCEPTABLE
TO THE ISSUING LENDER, FOR RENEWAL FOR SUCCESSIVE PERIODS OF ONE YEAR OR LESS
(BUT NOT BEYOND THE REVOLVING CREDIT MATURITY DATE), UNLESS AND UNTIL THE
ISSUING LENDER SHALL HAVE DELIVERED A NOTICE OF NONRENEWAL TO THE BENEFICIARY OF
SUCH LETTER OF CREDIT; AND

(C)           THE ISSUING LENDER SHALL BE UNDER NO OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF, AT THE TIME OF SUCH PROPOSED ISSUANCE, (I) ANY ORDER,
JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR SHALL PURPORT BY
ITS TERMS TO ENJOIN OR RESTRAIN THE ISSUING LENDER FROM ISSUING SUCH LETTER OF
CREDIT, OR ANY REQUIREMENT OF LAW APPLICABLE TO THE ISSUING LENDER OR ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE ISSUING LENDER SHALL PROHIBIT,
OR REQUEST THAT THE ISSUING LENDER REFRAIN FROM, THE ISSUANCE OF LETTERS OF
CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE
ISSUING LENDER WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION OR RESERVE
OR CAPITAL REQUIREMENT (FOR WHICH THE ISSUING LENDER IS NOT OTHERWISE
COMPENSATED) NOT IN EFFECT ON THE CLOSING DATE, OR ANY UNREIMBURSED LOSS, COST
OR EXPENSE THAT WAS NOT APPLICABLE, IN EFFECT OR KNOWN TO THE ISSUING LENDER AS
OF THE CLOSING DATE AND THAT THE ISSUING LENDER IN GOOD FAITH DEEMS MATERIAL TO
IT, OR (II) THE ISSUING LENDER SHALL HAVE ACTUAL KNOWLEDGE, OR SHALL HAVE
RECEIVED NOTICE FROM ANY LENDER, PRIOR TO THE ISSUANCE OF SUCH LETTER OF CREDIT
THAT ONE OR MORE OF THE CONDITIONS SPECIFIED IN SECTIONS 4.1 (IF APPLICABLE) OR
4.2 ARE NOT THEN SATISFIED (OR HAVE NOT BEEN WAIVED IN WRITING AS REQUIRED
HEREIN) OR THAT THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE THE
PROVISIONS OF SECTION 3.1(A).

3.2           Notices. Whenever the Borrower desires the issuance of a Letter of
Credit, the Borrower will give the Issuing Lender written notice with a copy to
the Administrative Agent not later than 12:00 noon (Charlotte, North Carolina
time) three (3) Business Days (or such shorter period as is acceptable to the
Issuing Lender in any given case) prior to the requested date of issuance
thereof. Each such notice (each, a “Letter of Credit Notice”) shall be
irrevocable, shall be given in the form of Exhibit B-4 and shall specify (i) the
requested date of issuance, which shall be a Business Day, (ii) the requested
Stated Amount and expiry date of the Letter of Credit, and (iii) the name and
address of the requested beneficiary or beneficiaries of the Letter of Credit.
The Borrower will also complete any customary application procedures and
documents reasonably required by the Issuing Lender in connection with the
issuance of any Letter of Credit. Upon its issuance of any Letter of Credit, the
Issuing Lender will promptly notify the Administrative Agent of such issuance,
and the Administrative Agent will give prompt notice thereof to each Revolving
Credit Lender. The renewal or extension of any outstanding Letter of Credit
shall, for purposes of this Article III, be treated in all respects as the
issuance of a new Letter of Credit.

3.3           Participations. Immediately upon the issuance of any Letter of
Credit, the Issuing Lender shall be deemed to have sold and transferred to each
Revolving Credit Lender, and each Revolving Credit Lender shall be deemed
irrevocably and unconditionally to have purchased and received from the Issuing
Lender, without recourse or warranty (except for the absence of Liens thereon
created, incurred or suffered to exist by, through or under the Issuing Lender),
an undivided interest and participation, pro rata (based on the percentage of
the aggregate

61


--------------------------------------------------------------------------------


 

Revolving Credit Commitments represented by such Revolving Credit Lender’s
Revolving Credit Commitment), in such Letter of Credit, each drawing made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto and any Collateral or other security therefor or guaranty pertaining
thereto; provided, however, that the fee relating to Letters of Credit described
in Section 2.9(d) shall be payable directly to the Issuing Lender as provided
therein, and the other Revolving Credit Lenders shall have no right to receive
any portion thereof. In consideration and in furtherance of the foregoing, upon
the receipt of notice from the Issuing Lender each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Revolving Credit Lender’s pro rata
share (determined as provided above) of each Reimbursement Obligation not
reimbursed by the Borrower on the date due as provided in Section 3.4 or through
the Borrowing of Revolving Loans as provided in Section 3.5 (because the
conditions set forth in Section 4.2 cannot be satisfied, or for any other
reason), or of any reimbursement payment required to be refunded to the Borrower
for any reason. Upon any change in the Revolving Credit Commitments of any of
the Revolving Credit Lenders pursuant to Section 11.7(a), with respect to all
outstanding Letters of Credit and Reimbursement Obligations there shall be an
automatic adjustment to the participations pursuant to this Section 3.3 to
reflect the new pro rata shares of the assigning Lender and the Assignee. Each
Revolving Credit Lender’s obligation to make payment to the Issuing Lender
pursuant to this Section 3.4 shall be absolute and unconditional and shall not
be affected by any circumstance whatsoever, including the termination of the
Revolving Credit Commitments or the existence of any Default or Event of
Default, and each such payment shall be made without any offset, abatement,
reduction or withholding whatsoever.


3.4           REIMBURSEMENT. THE BORROWER HEREBY AGREES TO REIMBURSE THE ISSUING
LENDER BY MAKING PAYMENT TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
ISSUING LENDER, IN IMMEDIATELY AVAILABLE FUNDS, FOR ANY PAYMENT MADE BY THE
ISSUING LENDER UNDER ANY LETTER OF CREDIT (EACH SUCH AMOUNT SO PAID UNTIL
REIMBURSED, TOGETHER WITH INTEREST THEREON PAYABLE AS PROVIDED HEREINBELOW, A
“REIMBURSEMENT OBLIGATION”) IMMEDIATELY AFTER, AND IN ANY EVENT WITHIN ONE
(1) BUSINESS DAY AFTER ITS RECEIPT OF NOTICE OF, SUCH PAYMENT (PROVIDED THAT ANY
SUCH REIMBURSEMENT OBLIGATION SHALL BE DEEMED TIMELY SATISFIED (BUT NEVERTHELESS
SUBJECT TO THE PAYMENT OF INTEREST THEREON AS PROVIDED HEREINBELOW) IF SATISFIED
PURSUANT TO A BORROWING OF REVOLVING LOANS MADE ON OR PRIOR TO THE NEXT BUSINESS
DAY FOLLOWING THE DATE OF THE BORROWER’S RECEIPT OF NOTICE OF SUCH PAYMENT),
TOGETHER WITH INTEREST ON THE AMOUNT SO PAID BY THE ISSUING LENDER, TO THE
EXTENT NOT REIMBURSED PRIOR TO 2:00 P.M. (CHARLOTTE, NORTH CAROLINA TIME) ON THE
DATE OF SUCH PAYMENT OR DISBURSEMENT, FOR THE PERIOD FROM THE DATE OF THE
RESPECTIVE PAYMENT TO THE DATE THE REIMBURSEMENT OBLIGATION CREATED THEREBY IS
SATISFIED, AT THE ADJUSTED BASE RATE APPLICABLE TO REVOLVING LOANS AS IN EFFECT
FROM TIME TO TIME DURING SUCH PERIOD, SUCH INTEREST ALSO TO BE PAYABLE ON
DEMAND. THE ISSUING LENDER WILL PROVIDE THE ADMINISTRATIVE AGENT AND THE
BORROWER WITH PROMPT NOTICE OF ANY PAYMENT OR DISBURSEMENT MADE OR TO BE MADE
UNDER ANY LETTER OF CREDIT, ALTHOUGH THE FAILURE TO GIVE, OR ANY DELAY IN
GIVING, ANY SUCH NOTICE SHALL NOT RELEASE, DIMINISH OR OTHERWISE AFFECT THE
BORROWER’S OBLIGATIONS UNDER THIS SECTION 3.4 OR ANY OTHER PROVISION OF THIS
AGREEMENT. THE ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE ISSUING LENDER ANY
SUCH AMOUNTS RECEIVED BY IT UNDER THIS SECTION 3.4.


3.5           PAYMENT BY REVOLVING LOANS. IN THE EVENT THAT THE ISSUING LENDER
MAKES ANY PAYMENT UNDER ANY LETTER OF CREDIT AND THE BORROWER SHALL NOT HAVE
TIMELY SATISFIED IN FULL ITS REIMBURSEMENT OBLIGATION TO THE ISSUING LENDER
PURSUANT TO SECTION 3.4, AND TO THE EXTENT THAT

62


--------------------------------------------------------------------------------




 

ANY AMOUNTS THEN HELD IN THE CASH COLLATERAL ACCOUNT ESTABLISHED PURSUANT TO
SECTION 3.8 SHALL BE INSUFFICIENT TO SATISFY SUCH REIMBURSEMENT OBLIGATION IN
FULL, THE ISSUING LENDER WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER, OF SUCH
FAILURE. IF THE ADMINISTRATIVE AGENT GIVES SUCH NOTICE PRIOR TO 12:00 NOON
(CHARLOTTE, NORTH CAROLINA TIME) ON ANY BUSINESS DAY, EACH REVOLVING CREDIT
LENDER WILL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
ISSUING LENDER, ITS PRO RATA SHARE (BASED ON THE PERCENTAGE OF THE AGGREGATE
REVOLVING CREDIT COMMITMENTS REPRESENTED BY SUCH LENDER’S REVOLVING CREDIT
COMMITMENT) OF THE AMOUNT OF SUCH PAYMENT ON SUCH BUSINESS DAY IN IMMEDIATELY
AVAILABLE FUNDS. IF THE ADMINISTRATIVE AGENT GIVES SUCH NOTICE AFTER 12:00 NOON
(CHARLOTTE, NORTH CAROLINA TIME) ON ANY BUSINESS DAY, EACH SUCH REVOLVING CREDIT
LENDER SHALL MAKE ITS PRO RATA SHARE OF SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT ON THE NEXT SUCCEEDING BUSINESS DAY. IF AND TO THE EXTENT
ANY REVOLVING CREDIT LENDER SHALL NOT HAVE SO MADE ITS PRO RATA SHARE OF THE
AMOUNT OF SUCH PAYMENT AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER AGREES
TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING LENDER,
FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST THEREON AT THE FEDERAL
FUNDS RATE FOR EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE
ADMINISTRATIVE AGENT. THE FAILURE OF ANY REVOLVING CREDIT LENDER TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE OF ANY PAYMENT UNDER
ANY LETTER OF CREDIT SHALL NOT RELIEVE ANY OTHER REVOLVING CREDIT LENDER OF ITS
OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PRO RATA
SHARE OF ANY PAYMENT UNDER ANY LETTER OF CREDIT ON THE DATE REQUIRED, AS
SPECIFIED ABOVE, BUT NO REVOLVING CREDIT LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER REVOLVING CREDIT LENDER TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH OTHER REVOLVING CREDIT LENDER’S PRO RATA SHARE OF ANY
SUCH PAYMENT. EACH SUCH PAYMENT BY A REVOLVING CREDIT LENDER UNDER THIS
SECTION 3.5 OF ITS PRO RATA SHARE OF AN AMOUNT PAID BY THE ISSUING LENDER SHALL
CONSTITUTE A REVOLVING LOAN BY SUCH REVOLVING CREDIT LENDER (THE BORROWER BEING
DEEMED TO HAVE GIVEN A TIMELY NOTICE OF BORROWING THEREFOR) AND SHALL BE TREATED
AS SUCH FOR ALL PURPOSES OF THIS AGREEMENT; PROVIDED THAT FOR PURPOSES OF
DETERMINING THE AGGREGATE UNUTILIZED REVOLVING CREDIT COMMITMENTS IMMEDIATELY
PRIOR TO GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF SUCH REVOLVING
LOANS, THE REIMBURSEMENT OBLIGATION BEING SATISFIED THEREBY SHALL BE DEEMED NOT
TO BE OUTSTANDING AT SUCH TIME. EACH REVOLVING CREDIT LENDER’S OBLIGATION TO
MAKE REVOLVING LOANS PURSUANT TO THIS SECTION 3.5 SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, THE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT
OR THE FAILURE OF THE AMOUNT OF SUCH BORROWING OF REVOLVING LOANS TO MEET THE
MINIMUM BORROWING AMOUNT SPECIFIED IN SECTION 2.2(B); PROVIDED, HOWEVER, THAT
EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING LOANS PURSUANT TO
THIS SECTION 3.5 IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.2 (OTHER
THAN DELIVERY BY THE BORROWER OF A NOTICE OF BORROWING).


3.6           PAYMENT TO REVOLVING CREDIT LENDERS. WHENEVER THE ISSUING LENDER
RECEIVES A PAYMENT IN RESPECT OF A REIMBURSEMENT OBLIGATION AS TO WHICH THE
ADMINISTRATIVE AGENT HAS RECEIVED, FOR THE ACCOUNT OF THE ISSUING LENDER, ANY
PAYMENTS FROM THE REVOLVING CREDIT LENDERS PURSUANT TO SECTION 3.5, THE ISSUING
LENDER WILL PROMPTLY PAY TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE
AGENT WILL PROMPTLY PAY TO EACH REVOLVING CREDIT LENDER THAT HAS PAID ITS PRO
RATA SHARE THEREOF, IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO SUCH
REVOLVING CREDIT LENDER’S RATABLE SHARE (BASED ON THE PROPORTIONATE AMOUNT
FUNDED BY SUCH REVOLVING CREDIT LENDER TO THE AGGREGATE AMOUNT FUNDED BY ALL
REVOLVING CREDIT LENDERS) OF SUCH REIMBURSEMENT OBLIGATION.

63


--------------------------------------------------------------------------------




 


3.7           OBLIGATIONS ABSOLUTE. THE REIMBURSEMENT OBLIGATIONS OF THE
BORROWER SHALL BE IRREVOCABLE, SHALL REMAIN IN EFFECT UNTIL THE ISSUING LENDER
SHALL HAVE NO FURTHER OBLIGATIONS TO MAKE ANY PAYMENTS OR DISBURSEMENTS UNDER
ANY CIRCUMSTANCES WITH RESPECT TO ANY LETTER OF CREDIT, AND, EXCEPT TO THE
EXTENT RESULTING FROM ANY GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT ON
THE PART OF THE ISSUING LENDER, SHALL BE ABSOLUTE AND UNCONDITIONAL, SHALL NOT
BE SUBJECT TO COUNTERCLAIM, SETOFF OR OTHER DEFENSE OR ANY OTHER QUALIFICATION
OR EXCEPTION WHATSOEVER AND SHALL BE MADE IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT
LIMITATION, ANY OF THE FOLLOWING CIRCUMSTANCES:

(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY OF
THE OTHER CREDIT DOCUMENTS OR ANY DOCUMENTS OR INSTRUMENTS RELATING TO ANY
LETTER OF CREDIT;

(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS IN RESPECT OF ANY LETTER OF CREDIT
OR ANY OTHER AMENDMENT, MODIFICATION OR WAIVER OF OR ANY CONSENT TO DEPARTURE
FROM ANY LETTER OF CREDIT OR ANY DOCUMENTS OR INSTRUMENTS RELATING THERETO, IN
EACH CASE WHETHER OR NOT THE BORROWER HAS NOTICE OR KNOWLEDGE THEREOF;

(C)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT
THE BORROWER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN A LETTER OF
CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, ANY
LENDER OR OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY LETTER OF
CREDIT, THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY UNRELATED TRANSACTIONS
(INCLUDING ANY UNDERLYING TRANSACTION BETWEEN THE BORROWER AND THE BENEFICIARY
NAMED IN ANY SUCH LETTER OF CREDIT);

(D)           ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER THE
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT
(PROVIDED THAT SUCH DRAFT, CERTIFICATE OR OTHER DOCUMENT APPEARS ON ITS FACE TO
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), ANY ERRORS, OMISSIONS,
INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES, BY MAIL,
TELECOPIER OR OTHERWISE, OR ANY ERRORS IN TRANSLATION OR IN INTERPRETATION OF
TECHNICAL TERMS;

(E)           ANY DEFENSE BASED UPON THE FAILURE OF ANY DRAWING UNDER A LETTER
OF CREDIT TO CONFORM TO THE TERMS OF THE LETTER OF CREDIT (PROVIDED THAT ANY
DRAFT, CERTIFICATE OR OTHER DOCUMENT PRESENTED PURSUANT TO SUCH LETTER OF CREDIT
APPEARS ON ITS FACE TO COMPLY WITH THE TERMS THEREOF), ANY NONAPPLICATION OR
MISAPPLICATION BY THE BENEFICIARY OR ANY TRANSFEREE OF THE PROCEEDS OF SUCH
DRAWING OR ANY OTHER ACT OR OMISSION OF SUCH BENEFICIARY OR TRANSFEREE IN
CONNECTION WITH SUCH LETTER OF CREDIT;

(F)            THE EXCHANGE, RELEASE, SURRENDER OR IMPAIRMENT OF ANY COLLATERAL
OR OTHER SECURITY FOR THE OBLIGATIONS;

(G)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT; OR

(H)           ANY OTHER CIRCUMSTANCE OR EVENT WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER OR A GUARANTOR.

64


--------------------------------------------------------------------------------




 

Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence, bad faith or willful misconduct, shall be binding upon the
Borrower and each Lender and shall not create or result in any liability of the
Issuing Lender to the Borrower or any Lender. It is expressly understood and
agreed that, for purposes of determining whether a wrongful payment under a
Letter of Credit resulted from the Issuing Lender’s gross negligence, bad faith
or willful misconduct, (i) the Issuing Lender’s acceptance of documents that
appear on their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence, bad faith or willful misconduct of the Issuing
Lender.


3.8           CASH COLLATERAL ACCOUNT. AT ANY TIME AND FROM TIME TO TIME
(I) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE
ADMINISTRATIVE AGENT MAY, AND AT THE DIRECTION OR WITH THE CONSENT OF THE
REQUIRED LENDERS SHALL, REQUIRE THE BORROWER TO DELIVER TO THE ADMINISTRATIVE
AGENT SUCH ADDITIONAL AMOUNT OF CASH AS IS EQUAL TO THE AGGREGATE STATED AMOUNT
OF ALL LETTERS OF CREDIT AT ANY TIME OUTSTANDING (WHETHER OR NOT ANY BENEFICIARY
UNDER ANY LETTER OF CREDIT SHALL HAVE DRAWN OR BE ENTITLED AT SUCH TIME TO DRAW
THEREUNDER) AND (II) IN THE EVENT OF A PREPAYMENT UNDER SECTION 2.6(D), THE
ADMINISTRATIVE AGENT WILL RETAIN SUCH AMOUNT AS MAY THEN BE REQUIRED TO BE
RETAINED, SUCH AMOUNTS IN EACH CASE UNDER CLAUSES (I) AND (II) ABOVE TO BE HELD
BY THE ADMINISTRATIVE AGENT IN A CASH COLLATERAL ACCOUNT (THE “CASH COLLATERAL
ACCOUNT”). THE BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE ISSUING LENDER AND THE LENDERS, A LIEN UPON AND SECURITY INTEREST
IN THE CASH COLLATERAL ACCOUNT AND ALL AMOUNTS HELD THEREIN FROM TIME TO TIME AS
SECURITY FOR LETTER OF CREDIT EXPOSURE, AND FOR APPLICATION TO THE BORROWER’S
OBLIGATIONS AS AND WHEN THE SAME SHALL ARISE. THE ADMINISTRATIVE AGENT SHALL
HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF
WITHDRAWAL, OVER SUCH ACCOUNT. OTHER THAN ANY INTEREST ON THE INVESTMENT OF SUCH
AMOUNTS IN CASH EQUIVALENTS, WHICH INVESTMENTS SHALL BE MADE AT THE DIRECTION OF
THE BORROWER (UNLESS A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, IN WHICH CASE THE DETERMINATION AS TO INVESTMENTS SHALL BE MADE AT
THE OPTION AND IN THE DISCRETION OF THE ADMINISTRATIVE AGENT), AMOUNTS IN THE
CASH COLLATERAL ACCOUNT SHALL NOT BEAR INTEREST. INTEREST AND PROFITS, IF ANY,
ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT. IN THE EVENT OF A DRAWING,
AND SUBSEQUENT PAYMENT BY THE ISSUING LENDER, UNDER ANY LETTER OF CREDIT AT ANY
TIME DURING WHICH ANY AMOUNTS ARE HELD IN THE CASH COLLATERAL ACCOUNT, THE
ADMINISTRATIVE AGENT WILL DELIVER TO THE ISSUING LENDER AN AMOUNT EQUAL TO THE
REIMBURSEMENT OBLIGATION CREATED AS A RESULT OF SUCH PAYMENT (OR, IF THE AMOUNTS
SO HELD ARE LESS THAN SUCH REIMBURSEMENT OBLIGATION, ALL OF SUCH AMOUNTS) TO
REIMBURSE THE ISSUING LENDER THEREFOR. ANY AMOUNTS REMAINING IN THE CASH
COLLATERAL ACCOUNT (INCLUDING INTEREST) AFTER THE EXPIRATION OF ALL LETTERS OF
CREDIT AND REIMBURSEMENT IN FULL OF THE ISSUING LENDER FOR ALL OF ITS
OBLIGATIONS THEREUNDER SHALL BE HELD BY

65


--------------------------------------------------------------------------------




 

THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE BORROWER, TO BE APPLIED AGAINST
THE OBLIGATIONS IN SUCH ORDER AND MANNER AS THE ADMINISTRATIVE AGENT MAY DIRECT.
IF THE BORROWER IS REQUIRED TO PROVIDE CASH COLLATERAL PURSUANT TO
SECTIONS 2.6(D) OR 2.6(H), SUCH AMOUNT (INCLUDING INTEREST), TO THE EXTENT NOT
APPLIED AS AFORESAID, SHALL BE RETURNED TO THE BORROWER ON DEMAND; PROVIDED THAT
AFTER GIVING EFFECT TO SUCH RETURN (I) THE AGGREGATE REVOLVING CREDIT EXPOSURE
WOULD NOT EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS AT SUCH TIME AND
(II) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT
SUCH TIME. IF THE BORROWER IS REQUIRED TO PROVIDE CASH COLLATERAL AS A RESULT OF
AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL
BE RETURNED TO THE BORROWER WITHIN THREE (3) BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED.


3.9           EFFECTIVENESS. NOTWITHSTANDING ANY TERMINATION OF THE REVOLVING
CREDIT COMMITMENTS OR REPAYMENT OF THE LOANS, OR BOTH, THE OBLIGATIONS OF THE
BORROWER UNDER THIS ARTICLE III SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE
ISSUING LENDER AND THE REVOLVING CREDIT LENDERS SHALL HAVE NO FURTHER
OBLIGATIONS TO MAKE ANY PAYMENTS OR DISBURSEMENTS UNDER ANY CIRCUMSTANCES WITH
RESPECT TO ANY LETTER OF CREDIT.


ARTICLE IV


CONDITIONS OF BORROWING


4.1           CONDITIONS OF INITIAL BORROWING. THE OBLIGATION OF EACH LENDER TO
MAKE LOANS IN CONNECTION WITH THE INITIAL BORROWING HEREUNDER, AND THE
OBLIGATION OF THE ISSUING LENDER TO ISSUE LETTERS OF CREDIT HEREUNDER ON THE
CLOSING DATE, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING, EACH
DATED AS OF THE CLOSING DATE (UNLESS OTHERWISE SPECIFIED) AND, EXCEPT FOR THE
NOTES AND ANY CERTIFICATES OR INSTRUMENTS REQUIRED TO BE DELIVERED UNDER THE
SECURITY DOCUMENTS, IN SUFFICIENT COPIES FOR EACH LENDER:

(I)            TO THE EXTENT REQUESTED BY ANY LENDER IN ACCORDANCE WITH
SECTION 2.4(D), A NOTE OR NOTES FOR SUCH LENDER, IN EACH CASE DULY COMPLETED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 2.4(D) AND EXECUTED BY THE BORROWER;

(II)           THE SUBSIDIARY GUARANTY, DULY COMPLETED AND EXECUTED BY EACH
SUBSIDIARY (OTHER THAN ANY FOREIGN SUBSIDIARY);

(III)          THE SECURITY AGREEMENT, DULY COMPLETED AND EXECUTED BY THE
BORROWER AND EACH SUBSIDIARY (OTHER THAN ANY FOREIGN SUBSIDIARY);

(IV)          THE PLEDGE AGREEMENT, DULY COMPLETED AND EXECUTED BY THE BORROWER
AND EACH SUBSIDIARY (OTHER THAN ANY FOREIGN SUBSIDIARY) THAT OWNS CAPITAL STOCK
OF ANOTHER SUBSIDIARY, TOGETHER WITH ANY CERTIFICATES EVIDENCING THE CAPITAL
STOCK BEING PLEDGED THEREUNDER AS OF THE CLOSING DATE (LIMITED TO 65% OF THE
CAPITAL STOCK OF ANY FOREIGN SUBSIDIARY) AND UNDATED ASSIGNMENTS SEPARATE FROM
CERTIFICATE FOR ANY SUCH CERTIFICATE, DULY EXECUTED IN BLANK; AND IN CONNECTION
WITH THE PLEDGED CAPITAL STOCK OF ANY FOREIGN SUBSIDIARY, SUCH PLEDGE
AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS AS SHALL, IN THE

66


--------------------------------------------------------------------------------




 

REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT, BE REQUIRED OR ADVISABLE UNDER
APPLICABLE FOREIGN REQUIREMENTS OF LAW IN ORDER TO EFFECT SUCH PLEDGE;

(V)           A MORTGAGE WITH RESPECT TO THE OWNED PARCEL OF REALTY LOCATED IN
AUBURN, MAINE, DULY COMPLETED AND EXECUTED BY THE APPLICABLE CREDIT PARTY, AND
SUCH DOCUMENTS RELATING TO ANY SUCH REALTY AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, INCLUDING, WITHOUT LIMITATION, (A) POLICIES OF TITLE
INSURANCE FOR THE OWNED REALTY FROM TITLE INSURANCE COMPANIES WITH RESPECT
THERETO, AS ENDORSED IN A MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, TOGETHER WITH SUCH COINSURANCE AND REINSURANCE AS MAY BE REASONABLY
REQUIRED BY THE ADMINISTRATIVE AGENT, INSURING SUCH MORTGAGE, AS A VALID FIRST
LIEN ON THE REALTY, FREE OF LIENS OTHER THAN PERMITTED LIENS OR OTHER EXCEPTIONS
TO TITLE APPROVED AND ACCEPTED BY THE ADMINISTRATIVE AGENT, (B) SURVEYS FOR THE
OWNED REALTY, (C) FLOOD CERTIFICATIONS FOR THE OWNED REALTY, AND (D) A LANDLORD
AGREEMENT FOR EACH PARCEL OF LEASED REALTY, EACH OF WHICH SHALL BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(VI)          AMENDMENTS AND RESTATEMENTS OF THE MORTGAGES EXECUTED AND
DELIVERED IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT, AND SUCH DOCUMENTS
RELATING TO ANY SUCH REALTY AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT, INCLUDING, WITHOUT LIMITATION, AN ENDORSEMENT TO THE TITLE INSURANCE
POLICY FOR EACH SUCH MORTGAGE, INSURING SUCH AMENDMENTS AND RESTATEMENTS OF THE
MORTGAGE AS A VALID FIRST LIEN ON THE REALTY, FREE OF LIENS OTHER THAN PERMITTED
LIENS OR OTHER EXCEPTIONS TO TITLE APPROVED AND ACCEPTED BY THE ADMINISTRATIVE
AGENT;

(VII)         ASSIGNMENTS AND GRANTS OF SECURITY INTERESTS FOR THE FEDERALLY
REGISTERED INTELLECTUAL PROPERTY REFERRED TO IN ANNEXES C, D AND E OF THE
SECURITY AGREEMENT, IN SUBSTANTIALLY THE FORM OF EXHIBITS B AND C (AS
APPLICABLE) TO THE SECURITY AGREEMENT, IN EACH CASE DULY COMPLETED AND EXECUTED
BY EACH APPLICABLE CREDIT PARTY; AND

(VIII)        THE FAVORABLE OPINIONS OF (A) BARRETT & MCNAGNY, LLP, SPECIAL
COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES, (B) GREENBERG TRAURIG, LLP,
SPECIAL NEW YORK COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES, (C) LOCAL COUNSEL
TO THE CREDIT PARTIES IN SUCH JURISDICTIONS AS MAY BE REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT, AND (D) LOCAL FOREIGN COUNSEL TO THE APPLICABLE CREDIT
PARTIES IN SUCH JURISDICTIONS AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PLEDGE OF CAPITAL STOCK OF ANY
FOREIGN SUBSIDIARY, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, SIGNED
BY THE PRESIDENT, THE CHIEF EXECUTIVE OFFICER OR THE CHIEF FINANCIAL OFFICER OF
THE BORROWER, IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
CERTIFYING ON BEHALF OF THE BORROWER THAT (I) ALL REPRESENTATIONS AND WARRANTIES
OF THE CREDIT PARTIES CONTAINED IN THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE, BOTH
IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THE CONSUMMATION OF THE
TRANSACTIONS, THE MAKING OF THE INITIAL LOANS HEREUNDER AND THE APPLICATION OF
THE PROCEEDS THEREOF (EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY
IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, IN WHICH CASE SUCH
REPRESENTATION OR WARRANTY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF

67


--------------------------------------------------------------------------------




 

SUCH DATE), (II) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THE CONSUMMATION OF THE
TRANSACTIONS, THE MAKING OF THE INITIAL LOANS HEREUNDER AND THE APPLICATION OF
THE PROCEEDS THEREOF, (III) BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO
THE CONSUMMATION OF THE TRANSACTIONS, THE MAKING OF THE INITIAL LOANS HEREUNDER
AND THE APPLICATION OF THE PROCEEDS THEREOF, NO MATERIAL ADVERSE EFFECT HAS
OCCURRED SINCE DECEMBER 31, 2005, AND THERE EXISTS NO EVENT, CONDITION OR STATE
OF FACTS THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, AND (IV) ALL CONDITIONS TO THE INITIAL EXTENSIONS OF CREDIT HEREUNDER
SET FORTH IN THIS SECTION 4.1 AND IN SECTION 4.2 HAVE BEEN SATISFIED OR WAIVED
IN WRITING AS REQUIRED HEREUNDER.

(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE
SECRETARY OR AN ASSISTANT SECRETARY ON BEHALF OF EACH CREDIT PARTY EXECUTING ANY
CREDIT DOCUMENTS AS OF THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, CERTIFYING (I) THAT ATTACHED THERETO
IS A TRUE AND COMPLETE COPY OF THE ARTICLES OR CERTIFICATE OF INCORPORATION,
CERTIFICATE OF FORMATION OR OTHER ORGANIZATIONAL DOCUMENT AND ALL AMENDMENTS
THERETO OF SUCH CREDIT PARTY, CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF
STATE (OR COMPARABLE GOVERNMENTAL AUTHORITY) OF ITS JURISDICTION OF
ORGANIZATION, AND THAT THE SAME HAS NOT BEEN AMENDED SINCE THE DATE OF SUCH
CERTIFICATION, (II) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE
BYLAWS, OPERATING AGREEMENT OR SIMILAR GOVERNING DOCUMENT OF SUCH CREDIT PARTY,
AS THEN IN EFFECT AND AS IN EFFECT AT ALL TIMES FROM THE DATE ON WHICH THE
RESOLUTIONS REFERRED TO IN CLAUSE (III) BELOW WERE ADOPTED TO AND INCLUDING THE
DATE OF SUCH CERTIFICATE, AND (III) THAT ATTACHED THERETO IS A TRUE AND COMPLETE
COPY OF RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS (OR SIMILAR GOVERNING
BODY) OF SUCH CREDIT PARTY, AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY, AND AS
TO THE INCUMBENCY AND GENUINENESS OF THE SIGNATURE OF EACH OFFICER OF SUCH
CREDIT PARTY EXECUTING THIS AGREEMENT OR ANY OF SUCH OTHER CREDIT DOCUMENTS, AND
ATTACHING ALL SUCH COPIES OF THE DOCUMENTS DESCRIBED ABOVE.

(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A CERTIFICATE AS
OF A RECENT DATE OF THE GOOD STANDING OF EACH CREDIT PARTY EXECUTING ANY CREDIT
DOCUMENTS AS OF THE CLOSING DATE, UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION, FROM THE SECRETARY OF STATE (OR COMPARABLE GOVERNMENTAL AUTHORITY)
OF SUCH JURISDICTION, AND (II) A CERTIFICATE AS OF A RECENT DATE OF THE
QUALIFICATION OF EACH CREDIT PARTY TO CONDUCT BUSINESS AS A FOREIGN CORPORATION
IN EACH JURISDICTION WHERE IT IS SO QUALIFIED AS OF THE CLOSING DATE, FROM THE
SECRETARY OF STATE (OR COMPARABLE GOVERNMENTAL AUTHORITY) OF SUCH JURISDICTION.

(E)           THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED WITH THE
CORPORATE AND CAPITAL STRUCTURE AND MANAGEMENT OF THE BORROWER AND ITS
SUBSIDIARIES AFTER GIVING EFFECT TO THE TRANSACTIONS, ALL LEGAL, TAX AND
ACCOUNTING MATTERS RELATING TO THE TRANSACTIONS OR TO THE BORROWER AND ITS
SUBSIDIARIES AFTER GIVING EFFECT THERETO, AND ALL DOCUMENTATION RELATING TO THE
TRANSACTIONS AS IT SHALL HAVE REASONABLY REQUESTED.

(F)            ALL APPROVALS, PERMITS AND CONSENTS OF ANY GOVERNMENTAL
AUTHORITIES OR OTHER PERSONS REQUIRED IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE CONSUMMATION
OF THE TRANSACTIONS SHALL HAVE BEEN OBTAINED, WITHOUT THE IMPOSITION OF
CONDITIONS THAT ARE NOT REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND
ALL RELATED FILINGS, IF ANY, SHALL HAVE BEEN MADE, AND ALL SUCH APPROVALS,
PERMITS, CONSENTS AND

68


--------------------------------------------------------------------------------




 

FILINGS SHALL BE IN FULL FORCE AND EFFECT AND THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED SUCH COPIES THEREOF AS IT SHALL HAVE REASONABLY REQUESTED; ALL
APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ADVERSE ACTION BEING
TAKEN OR THREATENED BY ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION; AND NO
ACTION, PROCEEDING, INVESTIGATION, REGULATION OR LEGISLATION SHALL HAVE BEEN
INSTITUTED, THREATENED OR PROPOSED BEFORE, AND NO ORDER, INJUNCTION OR DECREE
SHALL HAVE BEEN ENTERED BY, ANY COURT OR OTHER GOVERNMENTAL AUTHORITY, IN EACH
CASE TO ENJOIN, RESTRAIN OR PROHIBIT, TO OBTAIN SUBSTANTIAL DAMAGES IN RESPECT
OF, OR TO IMPOSE MATERIALLY ADVERSE CONDITIONS UPON, THIS AGREEMENT, ANY OF THE
OTHER CREDIT DOCUMENTS, OR THE CONSUMMATION OF ANY OF THE OTHER TRANSACTIONS OR
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CERTIFIED REPORTS
FROM AN INDEPENDENT SEARCH SERVICE REASONABLY SATISFACTORY TO IT LISTING ANY
JUDGMENT OR TAX LIEN FILING OR UNIFORM COMMERCIAL CODE FINANCING STATEMENT THAT
NAMES THE BORROWER, OR ANY OF THE BORROWER’S DOMESTIC SUBSIDIARIES AS DEBTOR IN
ANY OF THE JURISDICTIONS LISTED BENEATH ITS NAME ON ANNEX B TO THE SECURITY
AGREEMENT, AS WELL AS LIEN SEARCH RESULTS WITH RESPECT TO FOREIGN SUBSIDIARIES
IN THEIR JURISDICTION OF ORGANIZATION, AND THE RESULTS THEREOF SHALL BE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO IT THAT ALL FILINGS, RECORDINGS,
REGISTRATIONS AND OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION, THE FILING OF
DULY COMPLETED UCC-1 FINANCING STATEMENTS IN EACH JURISDICTION LISTED ON ANNEX A
TO THE SECURITY AGREEMENT) NECESSARY TO PERFECT THE LIENS CREATED BY THE
SECURITY DOCUMENTS SHALL HAVE BEEN COMPLETED, OR ARRANGEMENTS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT FOR THE COMPLETION THEREOF SHALL HAVE
BEEN MADE.

(I)            THE BORROWER SHALL HAVE PAID (I) TO THE ARRANGER, THE FEES
REQUIRED UNDER THE ENGAGEMENT LETTER TO BE PAID ON THE CLOSING DATE, IN THE
AMOUNTS DUE AND PAYABLE ON THE CLOSING DATE AS REQUIRED BY THE TERMS THEREOF,
AND (II) ALL OTHER FEES AND REASONABLE EXPENSES OF THE ARRANGER, THE
ADMINISTRATIVE AGENT AND THE LENDERS REQUIRED HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT TO BE PAID ON OR PRIOR TO THE CLOSING DATE (INCLUDING REASONABLE
FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL) IN CONNECTION WITH THIS AGREEMENT,
THE OTHER CREDIT DOCUMENTS AND THE TRANSACTIONS.

(J)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) COPIES OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.11(A) AND A FINANCIAL CONDITION
CERTIFICATE, (II) THE PROJECTIONS, (III) UNAUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE LAST DAY OF THE MONTH
MOST RECENTLY ENDED PRIOR TO THE CLOSING DATE FOR WHICH FINANCIAL STATEMENTS OF
THE BORROWER AND ITS SUBSIDIARIES ARE AVAILABLE AND (IV) AN UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE LAST
DAY OF THE MONTH MOST RECENTLY ENDED PRIOR TO THE CLOSING DATE FOR WHICH
FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES ARE AVAILABLE AND FOR
THAT PORTION OF THE CURRENT FISCAL YEAR THEN ENDED, GIVING PRO FORMA EFFECT TO
THE INITIAL EXTENSIONS OF CREDIT MADE UNDER THIS AGREEMENT, THE PAYMENT OF
TRANSACTION FEES AND EXPENSES RELATED TO THE FOREGOING, AND THE CONSUMMATION OF
THE OTHER TRANSACTIONS, ALL AS IF SUCH EVENTS HAD OCCURRED ON SUCH DATE (THE
“PRO FORMA BALANCE SHEET”), ALL OF WHICH SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

69


--------------------------------------------------------------------------------




 

(K)           THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED THAT THE
PROCEEDS OF THE TERM A-1 LOANS, IN PART, HAVE BEEN APPLIED TO PREPAY IN FULL THE
REVOLVING LOANS MADE TO THE BORROWER UNDER THE EXISTING CREDIT AGREEMENT.

(L)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO IT THAT ALL OF THE REQUIREMENTS OF
SECTION 6.6 AND THOSE PROVISIONS OF THE SECURITY AGREEMENT RELATING TO THE
MAINTENANCE OF INSURANCE WITH RESPECT TO THE COLLATERAL HAVE BEEN SATISFIED,
INCLUDING RECEIPT OF CERTIFICATES OF INSURANCE EVIDENCING THE INSURANCE
COVERAGES DESCRIBED ON SCHEDULE 5.18 AND ALL OTHER OR ADDITIONAL COVERAGES
REQUIRED UNDER THE SECURITY AGREEMENT AND NAMING THE ADMINISTRATIVE AGENT AS
LOSS PAYEE OR ADDITIONAL INSURED (OR ASSIGNEE WITH RESPECT TO BUSINESS
INTERRUPTION INSURANCE), AS ITS INTERESTS MAY APPEAR.

(M)          THERE SHALL NOT HAVE OCCURRED ANY MATERIAL DISRUPTION OR MATERIAL
ADVERSE CHANGE IN, OR OTHER CONDITION WITH RESPECT TO, THE UNITED STATES
FINANCIAL AND CAPITAL MARKETS THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR
HEREUNDER.

(N)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN ACCOUNT
DESIGNATION LETTER, TOGETHER WITH WRITTEN INSTRUCTIONS FROM AN AUTHORIZED
OFFICER, INCLUDING WIRE TRANSFER INFORMATION, DIRECTING THE PAYMENT OF THE
PROCEEDS OF THE INITIAL LOANS TO BE MADE HEREUNDER.

(O)           EACH OF THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL HAVE
RECEIVED SUCH OTHER DOCUMENTS, CERTIFICATES, OPINIONS AND INSTRUMENTS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AS IT SHALL HAVE REASONABLY
REQUESTED.


4.2           CONDITIONS OF ALL BORROWINGS. THE OBLIGATION OF EACH LENDER TO
MAKE ANY LOANS HEREUNDER, INCLUDING THE INITIAL LOANS AND ANY INCREMENTAL TERM
LOANS (BUT EXCLUDING REVOLVING LOANS MADE FOR THE PURPOSE OF REPAYING REFUNDED
SWINGLINE LOANS PURSUANT TO SECTION 2.2(E)), AND THE OBLIGATION OF THE ISSUING
LENDER TO ISSUE ANY LETTERS OF CREDIT HEREUNDER, IS SUBJECT TO THE SATISFACTION
OF THE FOLLOWING CONDITIONS PRECEDENT ON THE RELEVANT BORROWING DATE OR DATE OF
ISSUANCE:

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING
IN ACCORDANCE WITH SECTION 2.2(B), OR (TOGETHER WITH THE SWINGLINE LENDER) A
NOTICE OF SWINGLINE BORROWING IN ACCORDANCE WITH SECTION 2.2(D), OR (TOGETHER
WITH THE ISSUING LENDER) A LETTER OF CREDIT NOTICE IN ACCORDANCE WITH
SECTION 3.2, AS APPLICABLE;

(B)           EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V
AND IN THE OTHER CREDIT DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH BORROWING DATE (INCLUDING THE CLOSING DATE, IN THE
CASE OF THE INITIAL LOANS MADE HEREUNDER) OR DATE OF ISSUANCE OF A LETTER OF
CREDIT WITH THE SAME EFFECT AS IF MADE ON AND AS OF SUCH DATE, BOTH IMMEDIATELY
BEFORE AND AFTER GIVING EFFECT TO THE LOANS TO BE MADE OR LETTER OF CREDIT TO BE
ISSUED ON SUCH DATE (EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS
EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE, IN WHICH CASE SUCH
REPRESENTATION OR WARRANTY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH DATE); AND

70


--------------------------------------------------------------------------------




 

(C)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE, BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THE
LOANS TO BE MADE OR LETTER OF CREDIT TO BE ISSUED ON SUCH DATE.

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the Borrower
that the statements contained in Sections 4.2(b) and  4.2(c) are true, both as
of the date of such notice or request and as of the relevant Borrowing Date or
date of issuance.


ARTICLE V


REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Issuing Lender and the Lenders to enter
into this Agreement and to induce the Lenders to extend the credit contemplated
hereby and the Issuing Lender to issue Letters of Credit, the Borrower
represents and warrants to the Administrative Agent, the Issuing Lender and the
Lenders as follows:


5.1           CORPORATE ORGANIZATION AND POWER. EACH OF THE CREDIT PARTIES
(I) IS A CORPORATION, A LIMITED LIABILITY COMPANY, LIMITED PARTNERSHIP OR OTHER
LEGAL ENTITY, AS THE CASE MAY BE, DULY ORGANIZED OR FORMED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
FORMATION, AS THE CASE MAY BE, (II) HAS THE FULL CORPORATE, PARTNERSHIP, LIMITED
LIABILITY COMPANY OR OTHER POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM
THE CREDIT DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY, TO OWN AND HOLD ITS
PROPERTY AND TO ENGAGE IN ITS BUSINESS AS PRESENTLY CONDUCTED, AND (III) IS DULY
QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY OR OTHER LEGAL ENTITY AND IS IN GOOD STANDING IN EACH
JURISDICTION WHERE THE NATURE OF ITS BUSINESS OR THE OWNERSHIP OF ITS PROPERTIES
REQUIRES IT TO BE SO QUALIFIED, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


5.2           AUTHORIZATION; ENFORCEABILITY. EACH OF THE CREDIT PARTIES HAS
TAKEN, OR ON THE CLOSING DATE WILL HAVE TAKEN, ALL NECESSARY CORPORATE,
PARTNERSHIP, LIMITED LIABILITY OR OTHER LEGAL ACTION, AS APPLICABLE, TO EXECUTE,
DELIVER AND PERFORM EACH OF THE CREDIT DOCUMENTS TO WHICH IT IS OR WILL BE A
PARTY, AND HAS, OR ON THE CLOSING DATE (OR ANY LATER DATE OF EXECUTION AND
DELIVERY) WILL HAVE, VALIDLY EXECUTED AND DELIVERED EACH OF THE CREDIT DOCUMENTS
TO WHICH IT IS OR WILL BE A PARTY. THIS AGREEMENT CONSTITUTES, AND EACH OF THE
OTHER CREDIT DOCUMENTS UPON EXECUTION AND DELIVERY WILL CONSTITUTE, THE LEGAL,
VALID AND BINDING OBLIGATION OF EACH OF THE CREDIT PARTIES THAT IS A PARTY
HERETO OR THERETO, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY, BY
GENERAL EQUITABLE PRINCIPLES OR BY PRINCIPLES OF GOOD FAITH AND FAIR DEALING
(REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW).


5.3           NO VIOLATION. THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF
THE CREDIT PARTIES OF EACH OF THE CREDIT DOCUMENTS TO WHICH IT IS OR WILL BE A
PARTY, AND COMPLIANCE BY IT WITH THE TERMS HEREOF AND THEREOF, DO NOT AND WILL
NOT (I) VIOLATE ANY PROVISION OF ITS ARTICLES OR CERTIFICATE OF INCORPORATION OR
FORMATION, ITS BYLAWS OR OTHER APPLICABLE FORMATION OR


 

71


--------------------------------------------------------------------------------


 

organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, agreement or other
instrument to which it is a party, by which it or any of its properties is bound
or to which it is subject, or (iv) except for the Liens granted in favor of the
Administrative Agent pursuant to the Security Documents and other Permitted
Liens, result in or require the creation or imposition of any Lien upon any of
its properties, revenues or assets; except, in the case of clauses (ii) and
(iii) above, where such violations or conflicts would not, individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect.


5.4           GOVERNMENTAL AND THIRD-PARTY AUTHORIZATION; PERMITS.

(A)           NO CONSENT, APPROVAL, AUTHORIZATION OR OTHER ACTION BY, NOTICE TO,
OR REGISTRATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON IS OR
WILL BE REQUIRED AS A CONDITION TO OR OTHERWISE IN CONNECTION WITH THE DUE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE CREDIT PARTIES OF THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY
OR THE LEGALITY, VALIDITY OR ENFORCEABILITY HEREOF OR THEREOF, OTHER THAN
(I) FILINGS OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS AND OTHER
INSTRUMENTS AND ACTIONS NECESSARY TO PERFECT THE LIENS CREATED BY THE SECURITY
DOCUMENTS, (II) CONSENTS, AUTHORIZATIONS AND FILINGS THAT HAVE BEEN (OR ON OR
PRIOR TO THE CLOSING DATE WILL HAVE BEEN) MADE OR OBTAINED AND THAT ARE (OR ON
THE CLOSING DATE WILL BE) IN FULL FORCE AND EFFECT, WHICH CONSENTS,
AUTHORIZATIONS AND FILINGS ARE LISTED ON SCHEDULE 5.4, (III) THE FILING OF A
FORM 8-K WITH THE SECURITIES AND EXCHANGE COMMISSION DESCRIBING THE EXECUTION OF
THIS AGREEMENT, AND (IV) CONSENTS AND FILINGS THE FAILURE TO OBTAIN OR MAKE
WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT.

(B)           EACH OF THE CREDIT PARTIES HAS, AND IS IN GOOD STANDING WITH
RESPECT TO, ALL GOVERNMENTAL APPROVALS, LICENSES, PERMITS AND AUTHORIZATIONS
NECESSARY TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND TO OWN OR LEASE AND
OPERATE ITS PROPERTIES, EXCEPT FOR THOSE THE FAILURE TO OBTAIN WHICH WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.

5.5           Litigation. There are no actions, investigations, suits or
proceedings pending or, to the knowledge of the Borrower, threatened, at law, in
equity or in arbitration, before any court, other Governmental Authority or
other Person, (i) against or affecting any of the Credit Parties or any of their
respective properties that would, if adversely determined, be reasonably likely
to have a Material Adverse Effect, or (ii) with respect to this Agreement, any
of the other Credit Documents or any of the transactions contemplated hereby or
thereby.

5.6           Taxes. Each of the Credit Parties has timely filed all material
federal, state, local and foreign tax returns and reports required to be filed
by it and has paid, prior to the date on which penalties would attach thereto or
a Lien would attach to any of the properties of a Credit Party if unpaid, all
taxes, assessments, fees and other charges levied upon it or upon its properties
that are shown thereon as due and payable, other than those (i) that are not yet
delinquent, (ii) the failure to pay which would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect, (iii) that
are disclosed on Schedule 5.6, or (iv) that are being contested in good faith
and by proper proceedings and for which adequate reserves have been established
in accordance with GAAP. Such returns accurately reflect in all

72


--------------------------------------------------------------------------------




 

MATERIAL RESPECTS ALL LIABILITY FOR TAXES OF THE CREDIT PARTIES FOR THE PERIODS
COVERED THEREBY. AS OF THE CLOSING DATE, THERE IS NO ONGOING AUDIT OR
EXAMINATION OR, TO THE KNOWLEDGE OF THE BORROWER, OTHER INVESTIGATION BY ANY
GOVERNMENTAL AUTHORITY OF THE TAX LIABILITY OF ANY OF THE CREDIT PARTIES, AND
THERE IS NO MATERIAL UNRESOLVED CLAIM BY ANY GOVERNMENTAL AUTHORITY CONCERNING
THE TAX LIABILITY OF ANY OF THE CREDIT PARTIES FOR ANY PERIOD FOR WHICH TAX
RETURNS HAVE BEEN OR WERE REQUIRED TO HAVE BEEN FILED, OTHER THAN UNSECURED
CLAIMS FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH
GAAP. AS OF THE CLOSING DATE, NO CREDIT PARTY HAS WAIVED OR EXTENDED OR HAS BEEN
REQUESTED TO WAIVE OR EXTEND THE STATUTE OF LIMITATIONS RELATING TO THE PAYMENT
OF ANY TAXES.

5.7           Subsidiaries. Schedule 5.7 sets forth a list, as of the Closing
Date and after giving effect to the Transactions, of all of the Subsidiaries of
the Borrower and (i) as to each such Subsidiary, the percentage ownership
(direct and indirect) of the Borrower in each class of its Capital Stock and
each direct owner thereof, and (ii) as to each of the Borrower and its
Subsidiaries, the jurisdiction of its organization, the number of shares of each
class of Capital Stock outstanding, and the number and effect, if exercised, of
all outstanding options, warrants, rights of conversion or purchase and similar
rights. Except for the shares of Capital Stock and the other equity arrangements
expressly indicated on Schedule 5.7, as of the Closing Date there are no shares
of Capital Stock, warrants, rights, options or other equity securities, or other
Capital Stock of any Credit Party outstanding or reserved for any purpose.

5.8           Full Disclosure. All material factual information heretofore,
contemporaneously or hereafter furnished in writing to the Administrative Agent,
the Arranger or any Lender by or on behalf of any of the Credit Parties (other
than projections, budgets or other estimates) for purposes of or in connection
with this Agreement, the other Credit Documents, and the Transactions is or will
be, taken as a whole, true and accurate in all material respects on the date as
of which such information is dated or certified (or, if such information has
been updated, amended or supplemented, on the date as of which any such update,
amendment or supplement is dated or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
herein and therein, in light of the circumstances under which such information
was provided, not misleading in any material respect when taken as a whole. As
of the Closing Date, there is no fact known to any Credit Party which has, or
would reasonably be expected to have, a Material Adverse Effect, which fact has
not been set forth herein, in the financial statements of the Borrower and its
Subsidiaries furnished to the Administrative Agent and/or the Lenders, or in any
certificate, opinion, or other written statement made or furnished by the
Borrower to the Administrative Agent and/or the Lenders. With respect to
projections, budgets and other estimates, except as specifically represented in
Section 5.11(c), the Borrower represents only that such information was prepared
in good faith based upon reasonable assumptions, it being understood that any
projected financial information represents projections, based upon various
assumptions, of future results of operations and that actual results during the
period or periods covered by such projections may differ from the projected
results.

5.9           Margin Regulations. None of the Credit Parties is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No proceeds of
the Loans will be used, directly or indirectly, to purchase or carry any Margin
Stock, to extend credit for such purpose or for any other purpose, in each

73


--------------------------------------------------------------------------------




 

CASE THAT WOULD VIOLATE OR BE INCONSISTENT WITH REGULATIONS T, U OR X OR ANY
PROVISION OF THE EXCHANGE ACT.

5.10         No Material Adverse Effect. There has been no Material Adverse
Effect since December 31, 2005, and there exists no event, condition or state of
facts that would reasonably be expected to result in a Material Adverse Effect.


5.11         FINANCIAL MATTERS.

(A)           THE BORROWER HAS HERETOFORE FURNISHED TO THE ADMINISTRATIVE AGENT
COPIES OF (I) THE AUDITED CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS
SUBSIDIARIES AS OF DECEMBER 31, 2005, JANUARY 1, 2005 AND JANUARY 3, 2004, AND
THE RELATED STATEMENTS OF INCOME, CASH FLOWS AND STOCKHOLDERS’ EQUITY FOR THE
FISCAL YEARS THEN ENDED, TOGETHER WITH THE OPINION OF ERNST & YOUNG LLP THEREON
AND (II) THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS OF THE LAST DAY OF THE FIRST QUARTER OF FISCAL YEAR 2006, AND
THE RELATED STATEMENTS OF INCOME, CASH FLOWS AND STOCKHOLDERS’ EQUITY FOR THE
ONE-QUARTER PERIOD THEN ENDED. SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP (SUBJECT, WITH RESPECT TO THE UNAUDITED FINANCIAL
STATEMENTS, TO THE ABSENCE OF NOTES REQUIRED BY GAAP AND TO NORMAL YEAR-END
ADJUSTMENTS AND PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE RESPECTIVE
DATES THEREOF AND THE CONSOLIDATED RESULTS OF OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES FOR THE RESPECTIVE PERIODS THEN ENDED. EXCEPT AS FULLY REFLECTED IN
THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO ABOVE AND THE NOTES THERETO,
THERE ARE NO MATERIAL LIABILITIES OR OBLIGATIONS WITH RESPECT TO THE BORROWER
AND ITS SUBSIDIARIES OF ANY NATURE WHATSOEVER (WHETHER ABSOLUTE, CONTINGENT OR
OTHERWISE AND WHETHER OR NOT DUE) THAT ARE REQUIRED IN ACCORDANCE WITH GAAP TO
BE REFLECTED IN SUCH FINANCIAL STATEMENTS AND THAT ARE NOT SO REFLECTED.

(B)           THE PRO FORMA BALANCE SHEET GIVES PRO FORMA EFFECT TO THE INITIAL
EXTENSIONS OF CREDIT MADE UNDER THIS AGREEMENT, THE PAYMENT OF TRANSACTION FEES
AND EXPENSES RELATED TO THE FOREGOING, AND THE CONSUMMATION OF THE OTHER
TRANSACTIONS, ALL AS IF SUCH EVENTS HAD OCCURRED ON THE DATE AS OF WHICH THE PRO
FORMA BALANCE SHEET IS PREPARED. THE PRO FORMA BALANCE SHEET HAS BEEN PREPARED
IN ACCORDANCE WITH GAAP (SUBJECT TO THE ABSENCE OF FOOTNOTES REQUIRED BY GAAP
AND SUBJECT TO NORMAL YEAR-END ADJUSTMENTS) AND, BASED ON STATED ASSUMPTIONS
MADE IN GOOD FAITH AND HAVING A REASONABLE BASIS SET FORTH THEREIN, PRESENTS
FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF THE
BORROWER AND ITS SUBSIDIARIES ON AN UNAUDITED PRO FORMA BASIS AS OF THE DATE SET
FORTH THEREIN AFTER GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS
DESCRIBED ABOVE.

(C)           THE BORROWER HAS PREPARED, AND HAS HERETOFORE FURNISHED TO THE
ADMINISTRATIVE AGENT A COPY OF, PROJECTED CONSOLIDATED BALANCE SHEETS AND
STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE
SIX FISCAL-YEAR PERIOD THROUGH THE END OF THE FOURTH FISCAL QUARTER OF FISCAL
YEAR 2011, GIVING EFFECT TO THE INITIAL EXTENSIONS OF CREDIT MADE UNDER THIS
AGREEMENT, THE PAYMENT OF TRANSACTION FEES AND EXPENSES RELATED TO THE
FOREGOING, AND THE CONSUMMATION OF THE OTHER TRANSACTIONS (THE “PROJECTIONS”).
IN THE GOOD FAITH OPINION OF MANAGEMENT OF THE BORROWER, THE ASSUMPTIONS USED IN
THE PREPARATION OF THE PROJECTIONS WERE FAIR, COMPLETE AND REASONABLE WHEN MADE
AND CONTINUE TO BE FAIR, COMPLETE AND REASONABLE AS OF THE DATE HEREOF. THE
PROJECTIONS HAVE BEEN PREPARED IN GOOD FAITH BY THE EXECUTIVE AND FINANCIAL

74


--------------------------------------------------------------------------------




 

PERSONNEL OF THE BORROWER, ARE COMPLETE AND REPRESENT A REASONABLE ESTIMATE OF
THE FUTURE PERFORMANCE AND FINANCIAL CONDITION OF THE BORROWER AND ITS
SUBSIDIARIES, SUBJECT TO THE UNCERTAINTIES AND APPROXIMATIONS INHERENT IN ANY
PROJECTIONS.

(D)           AFTER GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS, THE
CREDIT PARTIES TAKEN AS A WHOLE ON A CONSOLIDATED BASIS (I) HAVE CAPITAL
SUFFICIENT TO CARRY ON THEIR BUSINESSES AS CONDUCTED AND AS PROPOSED TO BE
CONDUCTED, (II) HAVE ASSETS WITH A FAIR SALEABLE VALUE, DETERMINED ON A GOING
CONCERN BASIS, WHICH ARE (Y) NOT LESS THAN THE AMOUNT REQUIRED TO PAY THE
PROBABLE LIABILITY ON THEIR EXISTING DEBTS AS THEY BECOME ABSOLUTE AND MATURED
AND (Z) GREATER THAN THE TOTAL AMOUNT OF THEIR LIABILITIES (INCLUDING IDENTIFIED
CONTINGENT LIABILITIES, VALUED AT THE AMOUNT THAT CAN REASONABLY BE EXPECTED TO
BECOME ABSOLUTE AND MATURED IN THEIR ORDINARY COURSE), AND (III) DO NOT INTEND
TO, AND DO NOT BELIEVE THAT THEY WILL, INCUR DEBTS OR LIABILITIES BEYOND THEIR
ABILITY TO PAY SUCH DEBTS AND LIABILITIES AS THEY MATURE IN THEIR ORDINARY
COURSE.

5.12         Ownership of Properties. Each of the Credit Parties (i) has good
and marketable title to all real property owned by it, (ii) holds interests as
lessee under leases in full force and effect with respect to all material leased
real and personal property used in connection with its business, and (iii) has
good title to all of its other material properties and assets reflected in the
most recent financial statements referred to in Section 5.11(a) (except as sold
or otherwise disposed of since the date thereof prior to the Closing Date or as
permitted under Section 8.4), in each case free and clear of all Liens other
than Permitted Liens. Schedule 5.12 lists, as of the Closing Date and after
giving effect to the Transactions, all Realty of the Credit Parties, indicating
in each case the identity of the owner, the address of the property, the nature
of use of the premises, and whether such interest is a leasehold or fee
ownership interest.


5.13         ERISA.

(A)           EACH OF THE CREDIT PARTIES AND ITS ERISA AFFILIATES IS IN
COMPLIANCE WITH THE APPLICABLE PROVISIONS OF ERISA, AND EACH PLAN IS AND HAS
BEEN ADMINISTERED IN COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW,
INCLUDING, WITHOUT LIMITATION, THE APPLICABLE PROVISIONS OF ERISA AND THE
INTERNAL REVENUE CODE, EXCEPT WHERE THE FAILURE SO TO COMPLY WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT. NO ERISA EVENT (I) HAS OCCURRED WITHIN THE FIVE (5) YEAR PERIOD
PRIOR TO THE CLOSING DATE, (II) HAS OCCURRED AND IS CONTINUING, OR (III) TO THE
KNOWLEDGE OF THE BORROWER, IS REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY
PLAN, IN EACH CASE UNDER CLAUSES (I) THROUGH (III) ABOVE EXCEPT TO THE EXTENT
THE SAME WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT. NO PLAN HAS ANY UNFUNDED PENSION LIABILITY AS OF
THE MOST RECENT ANNUAL VALUATION DATE APPLICABLE THERETO, AND NONE OF THE CREDIT
PARTIES NOR ANY OF THEIR RESPECTIVE ERISA AFFILIATES HAS ENGAGED IN A
TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF ERISA, OTHER
THAN ANY SUCH LIABILITIES OR TRANSACTIONS THAT WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

(B)           NONE OF THE CREDIT PARTIES NOR ANY OF THEIR RESPECTIVE ERISA
AFFILIATES HAS HAD A COMPLETE OR PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN,
AND NONE OF THE CREDIT PARTIES NOR ANY OF THEIR RESPECTIVE ERISA AFFILIATES
WOULD BECOME SUBJECT TO ANY LIABILITY UNDER ERISA IF ANY SUCH CREDIT PARTY OR
ERISA AFFILIATE WERE TO WITHDRAW COMPLETELY FROM ALL MULTIEMPLOYER PLANS AS OF
THE MOST RECENT VALUATION DATE EXCEPT WHERE SUCH WITHDRAWAL OR LIABILITY WOULD
NOT,

75


--------------------------------------------------------------------------------




 

INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT. NO MULTIEMPLOYER PLAN IS IN “REORGANIZATION” OR IS “INSOLVENT”
WITHIN THE MEANING OF SUCH TERMS UNDER ERISA EXCEPT WHERE SUCH REORGANIZATION OR
INSOLVENCY WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT.

5.14         Environmental Matters. Except as set forth on Schedule 5.14 and
except as would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect:

(A)           NO HAZARDOUS SUBSTANCES ARE OR HAVE BEEN GENERATED, USED, LOCATED,
RELEASED, TREATED, TRANSPORTED, DISPOSED OF OR STORED, CURRENTLY OR IN THE PAST,
(I) BY ANY CREDIT PARTY, OR (II) IN, ON, UNDER, ABOUT OR TO OR FROM ANY REAL
PROPERTY LEASED, OPERATED OR OWNED BY ANY CREDIT PARTY, EXCEPT IN EACH CASE IN
COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS; AND NO PORTION OF ANY SUCH
REAL PROPERTY CURRENTLY OR AT ANY TIME IN THE PAST LEASED, OWNED OR OPERATED BY
ANY CREDIT PARTY IS CONTAMINATED BY OR CONTAINS ANY HAZARDOUS SUBSTANCE IN
AMOUNTS REQUIRING INVESTIGATION, REMEDIATION OR ANY OTHER ACTION UNDER ANY
ENVIRONMENTAL LAW.

(B)           (I) NO REAL PROPERTY LEASED, OPERATED OR OWNED BY ANY CREDIT PARTY
HAS BEEN USED BY ANY CREDIT PARTY OR, TO THE KNOWLEDGE OF THE BORROWER, BY ANY
OTHER PERSON, AS OR FOR A MINE, LANDFILL, DUMP OR OTHER DISPOSAL FACILITY,
GASOLINE SERVICE STATION OR BULK PETROLEUM PRODUCTS STORAGE FACILITY, (II) NO
PORTION OF SUCH REAL PROPERTY OR ANY OTHER REAL PROPERTY CURRENTLY OR AT ANY
TIME IN THE PAST LEASED, OWNED OR OPERATED BY ANY CREDIT PARTY IS CURRENTLY, OR
TO THE KNOWLEDGE OF THE BORROWER HAS, PURSUANT TO ANY ENVIRONMENTAL LAW, BEEN
PLACED ON THE “NATIONAL PRIORITIES LIST” OR “CERCLIS LIST” (OR ANY SIMILAR
FEDERAL, STATE OR LOCAL LIST), AND (III) THERE ARE NOT AND, TO THE KNOWLEDGE OF
THE BORROWER, HAVE NEVER BEEN ANY UNDERGROUND STORAGE TANKS SITUATED ON ANY REAL
PROPERTY LEASED, OPERATED OR OWNED BY ANY CREDIT PARTY.

(C)           ALL ACTIVITIES AND OPERATIONS OF THE CREDIT PARTIES ARE IN
COMPLIANCE WITH THE REQUIREMENTS OF ALL APPLICABLE ENVIRONMENTAL LAWS; EACH
CREDIT PARTY HAS OBTAINED ALL LICENSES AND PERMITS UNDER ENVIRONMENTAL LAWS
NECESSARY TO ITS RESPECTIVE OPERATIONS; ALL SUCH LICENSES AND PERMITS ARE BEING
MAINTAINED IN GOOD STANDING AND EACH OF THE CREDIT PARTIES IS IN COMPLIANCE WITH
ALL TERMS AND CONDITIONS OF SUCH LICENSES AND PERMITS; AND NONE OF THE CREDIT
PARTIES IS INVOLVED IN OR SUBJECT TO ANY ACTUAL OR ALLEGED ENVIRONMENTAL CLAIMS
AND, TO THE KNOWLEDGE OF THE BORROWER, THERE ARE NO THREATENED ENVIRONMENTAL
CLAIMS INVOLVING ANY CREDIT PARTY.

5.15         Compliance with Laws. Each Credit Party has timely filed all
material reports, documents and other materials required to be filed by it under
all applicable Requirements of Law with any Governmental Authority, has retained
all material records and documents required to be retained by it under all
applicable Requirements of Law, and is otherwise in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership and operation of its properties (including, without limitation, the
PATRIOT Act), except in each case to the extent that the failure to comply
therewith, individually or in the aggregate, would not be reasonably likely to
have a Material Adverse Effect.

5.16         Intellectual Property. Each of the Credit Parties owns, or has the
legal right to use, all Intellectual Property necessary for it to conduct its
business as currently conducted.

76


--------------------------------------------------------------------------------




 

SCHEDULE 5.16 LISTS, AS OF THE CLOSING DATE AND AFTER GIVING EFFECT TO THE
TRANSACTIONS, ALL REGISTERED INTELLECTUAL PROPERTY OWNED BY ANY CREDIT PARTY. NO
CLAIM HAS BEEN ASSERTED OR IS PENDING BY ANY PERSON CHALLENGING OR QUESTIONING
THE USE OF ANY SUCH INTELLECTUAL PROPERTY OR THE VALIDITY OR EFFECTIVENESS OF
ANY SUCH INTELLECTUAL PROPERTY, NOR DOES THE BORROWER KNOW OF ANY SUCH CLAIM,
AND TO THE KNOWLEDGE OF THE BORROWER, THE USE OF SUCH INTELLECTUAL PROPERTY BY
ANY CREDIT PARTY DOES NOT INFRINGE ON THE KNOWN RIGHTS OF ANY PERSON, EXCEPT FOR
SUCH CLAIMS AND INFRINGEMENTS THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

5.17         Regulated Industries. None of the Credit Parties is (i) an
“investment company,” a company “controlled” by an “investment company,” or an
“investment advisor,” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) a “holding company,” a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

5.18         Insurance. Schedule 5.18 sets forth, as of the Closing Date and
after giving effect to the Transactions, an accurate and complete list and a
brief description (including the insurer, policy number, type of insurance,
coverage limits, deductibles, current premium, expiration dates and any special
cancellation conditions) of all material policies of fire, liability (including,
but not limited to, product liability), business interruption, workers’
compensation, and other forms of insurance owned or held by the Borrower and its
Subsidiaries or pursuant to which any of their respective assets are insured as
of the Closing Date. The assets, properties and business of the Borrower and its
Subsidiaries are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.


5.19         SECURITY DOCUMENTS.

(A)           THE PROVISIONS OF EACH OF THE SECURITY DOCUMENTS OTHER THAN THE
MORTGAGES (WHETHER EXECUTED AND DELIVERED PRIOR TO OR ON THE CLOSING DATE OR
THEREAFTER) ARE AND WILL BE EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE
AGENT, FOR ITS BENEFIT AND THE BENEFIT OF THE LENDERS, A VALID AND ENFORCEABLE
SECURITY INTEREST IN AND LIEN UPON ALL RIGHT, TITLE AND INTEREST OF EACH OF THE
CREDIT PARTIES THAT IS A PARTY THERETO IN AND TO THE COLLATERAL PURPORTED TO BE
PLEDGED BY IT THEREUNDER AND DESCRIBED THEREIN, AND UPON (I) THE INITIAL
EXTENSION OF CREDIT HEREUNDER, (II) THE FILING OF APPROPRIATELY COMPLETED
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS AND CONTINUATIONS THEREOF IN THE
JURISDICTIONS SPECIFIED THEREIN, (III) THE FILING OF APPROPRIATELY COMPLETED
SHORT-FORM ASSIGNMENTS IN THE U.S. PATENT AND TRADEMARK OFFICE AND THE U.S.
COPYRIGHT OFFICE, AND (IV) THE POSSESSION BY THE ADMINISTRATIVE AGENT OF ANY
CERTIFICATES EVIDENCING THE SECURITIES PLEDGED THEREBY, DULY ENDORSED OR
ACCOMPANIED BY DULY EXECUTED STOCK POWERS, SUCH SECURITY INTEREST AND LIEN SHALL
CONSTITUTE A FULLY PERFECTED AND FIRST PRIORITY SECURITY INTEREST IN AND LIEN
UPON SUCH RIGHT, TITLE AND INTEREST OF THE APPLICABLE CREDIT PARTY IN AND TO
SUCH COLLATERAL, TO THE EXTENT THAT SUCH SECURITY INTEREST AND LIEN CAN BE
PERFECTED BY SUCH FILINGS, ACTIONS AND POSSESSION, SUBJECT ONLY TO PERMITTED
LIENS.

(B)           THE PROVISIONS OF EACH MORTGAGE (WHETHER EXECUTED AND DELIVERED
PRIOR TO OR ON THE CLOSING DATE OR THEREAFTER) ARE AND WILL BE EFFECTIVE TO
CREATE IN FAVOR OF THE ADMINISTRATIVE

77


--------------------------------------------------------------------------------




 

AGENT, FOR ITS BENEFIT AND THE BENEFIT OF THE LENDERS, A VALID AND ENFORCEABLE
SECURITY INTEREST IN AND LIEN UPON ALL RIGHT, TITLE AND INTEREST OF EACH CREDIT
PARTY THAT IS A PARTY THERETO IN AND TO THE MORTGAGED PREMISES DESCRIBED
THEREIN, AND UPON (I) THE INITIAL EXTENSION OF CREDIT HEREUNDER AND (II) THE
FILING OF SUCH MORTGAGE IN THE APPLICABLE REAL PROPERTY RECORDING OFFICE, SUCH
SECURITY INTEREST AND LIEN SHALL CONSTITUTE A FULLY PERFECTED AND FIRST PRIORITY
SECURITY INTEREST IN AND LIEN UPON SUCH RIGHT, TITLE AND INTEREST OF SUCH CREDIT
PARTY IN AND TO SUCH MORTGAGED PREMISES, IN EACH CASE PRIOR AND SUPERIOR TO THE
RIGHTS OF ANY OTHER PERSON AND SUBJECT ONLY TO PERMITTED LIENS.

5.20         Labor Relations. None of the Credit Parties is engaged in any
unfair labor practice within the meaning of the National Labor Relations Act of
1947, as amended. As of the Closing Date, there is (i) no unfair labor practice
complaint before the National Labor Relations Board, or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, pending
or, to the knowledge of the Borrower, threatened, against any of the Credit
Parties, (ii) no strike, lock-out, slowdown, stoppage, walkout or other labor
dispute pending or, to the knowledge of the Borrower, threatened, against any of
the Credit Parties, and (iii) to the knowledge of the Borrower, no petition for
certification or union election or union organizing activities taking place with
respect to any of the Credit Parties. As of the Closing Date, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Credit Parties.


5.21         NO BURDENSOME RESTRICTIONS.

(A)           NO SUBSIDIARY IS A PARTY TO ANY AGREEMENT OR INSTRUMENT OR
OTHERWISE SUBJECT TO ANY RESTRICTION OR ENCUMBRANCE THAT RESTRICTS OR LIMITS ITS
ABILITY TO MAKE DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS IN RESPECT OF ITS
CAPITAL STOCK, TO REPAY INDEBTEDNESS OWED TO THE BORROWER OR ANY OTHER
SUBSIDIARY, TO MAKE LOANS OR ADVANCES TO THE BORROWER OR ANY OTHER SUBSIDIARY,
OR TO TRANSFER ANY OF ITS ASSETS OR PROPERTIES TO THE BORROWER OR ANY OTHER
SUBSIDIARY, IN EACH CASE OTHER THAN SUCH RESTRICTIONS OR ENCUMBRANCES EXISTING
UNDER OR BY REASON OF (I) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
(II) APPLICABLE REQUIREMENTS OF LAW, (III) CUSTOMARY NON-ASSIGNMENT PROVISIONS
IN OPERATING LEASES AND LICENSES OF REAL OR PERSONAL PROPERTY ENTERED INTO BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES AS LESSEE OR LICENSEE IN THE ORDINARY
COURSE OF BUSINESS, AND (IV) THE FOREIGN WORKING CAPITAL FACILITY (SUBJECT TO
THE PROVISIONS OF SECTION 8.11).

(B)           NO CREDIT PARTY IS A PARTY TO ANY WRITTEN AGREEMENT OR INSTRUMENT
OR SUBJECT TO ANY OTHER OBLIGATIONS OR ANY CHARTER OR CORPORATE RESTRICTION OR
ANY PROVISION OF ANY APPLICABLE REQUIREMENT OF LAW THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

5.22         OFAC. No Credit Party (i) is or will become a Person whose property
or interests in property are blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages or will engage in any
dealings or transactions prohibited by Section 2 of such Executive Order, or be
otherwise associated with any such Person in any manner violative of Section 2,
or (iii) will otherwise become a Person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other OFAC regulation or executive order.

78


--------------------------------------------------------------------------------




 

5.23         Deposit Accounts. Schedule 5.23 lists, as of the Closing Date and
after giving effect to the Transactions, all deposit accounts maintained by any
Credit Party at any bank or other financial institution located in the United
States (other than deposit accounts maintained with the Administrative Agent),
and lists in each case the name in which the account is held, the name of the
depository institution, the type of account and the account number.


ARTICLE VI


AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full of all principal and interest with respect to the Loans and all
Reimbursement Obligations together with all other amounts then due and owing
hereunder (other than contingent and indemnification obligations not then due
and payable):

6.1           Financial Statements. The Borrower will deliver to the
Administrative Agent and to each Lender:

(A)           WITHIN FORTY-FIVE (45) DAYS (OR, IF EARLIER AND IF APPLICABLE TO
THE BORROWER, THE QUARTERLY REPORT DEADLINE UNDER THE EXCHANGE ACT RULES AND
REGULATIONS) AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR (AND WITHIN SIXTY (60) DAYS AFTER THE END OF THE FOURTH FISCAL
QUARTER OF EACH FISCAL YEAR), BEGINNING WITH THE SECOND FISCAL QUARTER OF FISCAL
YEAR 2006, UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER AND UNAUDITED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND CASH FLOWS FOR THE
BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL QUARTER THEN ENDED AND FOR THAT
PORTION OF THE FISCAL YEAR THEN ENDED, IN EACH CASE SETTING FORTH COMPARATIVE
CONSOLIDATED (OR CONSOLIDATING) FIGURES AS OF THE END OF AND FOR THE
CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR TOGETHER WITH COMPARATIVE
BUDGETED FIGURES FOR THE FISCAL YEAR THEN ENDED, ALL IN REASONABLE DETAIL AND
PREPARED IN ACCORDANCE WITH GAAP (SUBJECT TO THE ABSENCE OF NOTES REQUIRED BY
GAAP AND SUBJECT TO NORMAL YEAR-END ADJUSTMENTS) APPLIED ON A BASIS CONSISTENT
WITH THAT OF THE PRECEDING QUARTER OR CONTAINING DISCLOSURE OF THE EFFECT ON THE
FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF ANY CHANGE IN THE APPLICATION OF
ACCOUNTING PRINCIPLES AND PRACTICES DURING SUCH QUARTER; AND

(B)           WITHIN NINETY (90) DAYS (OR, IF EARLIER AND IF APPLICABLE TO THE
BORROWER, THE ANNUAL REPORT DEADLINE UNDER THE EXCHANGE ACT RULES AND
REGULATIONS) AFTER THE END OF EACH FISCAL YEAR, BEGINNING WITH THE 2006 FISCAL
YEAR, AN AUDITED CONSOLIDATED AND UNAUDITED CONSOLIDATING BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND THE RELATED
AUDITED CONSOLIDATED AND UNAUDITED CONSOLIDATING STATEMENTS OF INCOME, CASH
FLOWS AND STOCKHOLDERS’ EQUITY FOR THE BORROWER AND ITS SUBSIDIARIES FOR THE
FISCAL YEAR THEN ENDED, INCLUDING THE NOTES THERETO, IN EACH CASE SETTING FORTH
COMPARATIVE FIGURES AS OF THE END OF AND FOR THE PRECEDING FISCAL YEAR TOGETHER
WITH COMPARATIVE BUDGETED FIGURES FOR THE FISCAL YEAR THEN ENDED, AND, TO THE
EXTENT AUDITED, CERTIFIED BY ERNST & YOUNG LLP OR ANOTHER INDEPENDENT CERTIFIED
PUBLIC ACCOUNTING FIRM OF RECOGNIZED NATIONAL STANDING REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT, TOGETHER WITH (Y) A REPORT THEREON BY SUCH ACCOUNTANTS
THAT IS NOT QUALIFIED AS TO GOING CONCERN OR SCOPE OF AUDIT AND TO THE EFFECT
THAT SUCH AUDITED FINANCIAL STATEMENTS PRESENT FAIRLY IN

79


--------------------------------------------------------------------------------




 

ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE DATES AND FOR THE
PERIODS INDICATED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT WITH
THAT OF THE PRECEDING YEAR OR CONTAINING DISCLOSURE OF THE EFFECT ON THE
FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF ANY CHANGE IN THE APPLICATION OF
ACCOUNTING PRINCIPLES AND PRACTICES DURING SUCH YEAR, AND (Z) A REPORT BY SUCH
ACCOUNTANTS TO THE EFFECT THAT, BASED ON AND IN CONNECTION WITH THEIR
EXAMINATION OF THE FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES,
THEY OBTAINED NO KNOWLEDGE OF THE OCCURRENCE OR EXISTENCE OF ANY DEFAULT OR
EVENT OF DEFAULT RELATING TO ANY OF THE COVENANTS CONTAINED IN ARTICLE VII OF
THIS AGREEMENT, OR A STATEMENT SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF
ANY SUCH DEFAULT OR EVENT OF DEFAULT DISCLOSED BY THEIR AUDIT.

6.2           Other Business and Financial Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(A)           CONCURRENTLY WITH EACH DELIVERY OF THE FINANCIAL STATEMENTS
DESCRIBED IN SECTIONS 6.1(A) (INCLUDING WITH RESPECT TO FINANCIAL STATEMENTS AS
OF THE END OF AND FOR THE FOURTH FISCAL QUARTER OF EACH FISCAL YEAR) AND 6.1(B),
A COMPLIANCE CERTIFICATE WITH RESPECT TO THE PERIOD COVERED BY THE FINANCIAL
STATEMENTS BEING DELIVERED THEREUNDER, EXECUTED ON BEHALF OF THE BORROWER BY A
FINANCIAL OFFICER OF THE BORROWER, TOGETHER WITH A COVENANT COMPLIANCE WORKSHEET
REFLECTING THE COMPUTATION OF THE FINANCIAL COVENANTS SET FORTH IN ARTICLE VII
AS OF THE LAST DAY OF THE PERIOD COVERED BY SUCH FINANCIAL STATEMENTS;

(B)           WITHIN THIRTY (30) DAYS AFTER THE END OF EACH FISCAL YEAR,
BEGINNING WITH THE 2006 FISCAL YEAR, A CONSOLIDATED OPERATING BUDGET FOR THE
BORROWER AND ITS SUBSIDIARIES FOR THE SUCCEEDING FISCAL YEAR (PREPARED ON A
QUARTERLY BASIS), CONSISTING OF A CONSOLIDATED BALANCE SHEET AND CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS, TOGETHER WITH A CERTIFICATE ON BEHALF OF
THE BORROWER OF A FINANCIAL OFFICER OF THE BORROWER TO THE EFFECT THAT SUCH
BUDGET HAS BEEN PREPARED IN GOOD FAITH AND IS A REASONABLE ESTIMATE OF THE
FINANCIAL POSITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES FOR THE PERIOD COVERED THEREBY; AND AS SOON AS AVAILABLE FROM TIME
TO TIME THEREAFTER, ANY MODIFICATIONS OR REVISIONS TO OR RESTATEMENTS OF SUCH
BUDGET;

(C)           PROMPTLY UPON RECEIPT THEREOF, COPIES OF ANY “MANAGEMENT LETTER”
SUBMITTED TO THE BORROWER OR ANY OF ITS SUBSIDIARIES BY ITS CERTIFIED PUBLIC
ACCOUNTANTS IN CONNECTION WITH EACH ANNUAL, INTERIM OR SPECIAL AUDIT, AND
PROMPTLY UPON COMPLETION THEREOF, ANY RESPONSE REPORTS FROM THE BORROWER OR ANY
SUCH SUBSIDIARY IN RESPECT THEREOF;

(D)           PROMPTLY UPON THE SENDING, FILING OR RECEIPT THEREOF, COPIES OF
(I) ALL FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS THAT ANY
CREDIT PARTY SHALL MAKE AVAILABLE GENERALLY TO ITS SHAREHOLDERS, (II) ALL
REGULAR, PERIODIC AND SPECIAL REPORTS, REGISTRATION STATEMENTS AND PROSPECTUSES
(OTHER THAN ON FORM S-8) THAT ANY CREDIT PARTY SHALL RENDER TO OR FILE WITH THE
SECURITIES AND EXCHANGE COMMISSION, THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC. OR ANY NATIONAL SECURITIES EXCHANGE, AND (III) ALL PRESS RELEASES
AND OTHER STATEMENTS MADE AVAILABLE GENERALLY BY ANY CREDIT PARTY TO THE PUBLIC
CONCERNING MATERIAL DEVELOPMENTS IN THE BUSINESS OF THE CREDIT PARTIES;

80


--------------------------------------------------------------------------------




 

(E)           PROMPTLY UPON (AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS
AFTER) ANY RESPONSIBLE OFFICER OF ANY CREDIT PARTY OBTAINING KNOWLEDGE THEREOF,
WRITTEN NOTICE OF ANY OF THE FOLLOWING:

(I)            THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, TOGETHER WITH
A WRITTEN STATEMENT ON BEHALF OF THE BORROWER OF A RESPONSIBLE OFFICER OF THE
BORROWER SPECIFYING THE NATURE OF SUCH DEFAULT OR EVENT OF DEFAULT, THE PERIOD
OF EXISTENCE THEREOF AND THE ACTION THAT THE BORROWER HAS TAKEN AND PROPOSES TO
TAKE WITH RESPECT THERETO;

(II)           THE INSTITUTION OR THREATENED INSTITUTION OF ANY ACTION, SUIT,
INVESTIGATION OR PROCEEDING AGAINST OR AFFECTING THE BORROWER OR ANY OTHER
CREDIT PARTY, INCLUDING ANY SUCH INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL
AUTHORITY (OTHER THAN ROUTINE PERIODIC INQUIRIES, INVESTIGATIONS OR REVIEWS),
THAT WOULD, IF ADVERSELY DETERMINED, BE REASONABLY LIKELY, INDIVIDUALLY OR IN
THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT, AND ANY MATERIAL DEVELOPMENT
IN ANY LITIGATION OR OTHER PROCEEDING PREVIOUSLY REPORTED PURSUANT TO
SECTION 5.5 OR THIS SECTION 6.2(E)(II);

(III)          THE RECEIPT BY THE BORROWER OR ANY OTHER CREDIT PARTY FROM ANY
GOVERNMENTAL AUTHORITY OF (A) ANY NOTICE ASSERTING ANY FAILURE BY ANY CREDIT
PARTY TO BE IN COMPLIANCE WITH APPLICABLE REQUIREMENTS OF LAW OR THAT THREATENS
THE TAKING OF ANY ACTION AGAINST ANY CREDIT PARTY OR SETS FORTH CIRCUMSTANCES
THAT, IF TAKEN OR ADVERSELY DETERMINED, WOULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT, OR (B) ANY NOTICE OF ANY ACTUAL OR THREATENED
SUSPENSION, LIMITATION OR REVOCATION OF, FAILURE TO RENEW, OR IMPOSITION OF ANY
RESTRAINING ORDER, ESCROW OR IMPOUNDMENT OF FUNDS IN CONNECTION WITH, ANY
LICENSE, PERMIT, ACCREDITATION OR AUTHORIZATION OF ANY CREDIT PARTY, WHERE SUCH
ACTION WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;

(IV)          THE OCCURRENCE OF ANY ERISA EVENT, TOGETHER WITH (X) A WRITTEN
STATEMENT OF A RESPONSIBLE OFFICER OF THE BORROWER SPECIFYING THE DETAILS OF
SUCH ERISA EVENT AND THE ACTION THAT THE APPLICABLE CREDIT PARTY HAS TAKEN AND
PROPOSES TO TAKE WITH RESPECT THERETO, (Y) A COPY OF ANY NOTICE WITH RESPECT TO
SUCH ERISA EVENT THAT MAY BE REQUIRED TO BE FILED WITH THE PBGC AND (Z) A COPY
OF ANY NOTICE DELIVERED BY THE PBGC TO ANY CREDIT PARTY OR AN ERISA AFFILIATE
WITH RESPECT TO SUCH ERISA EVENT;

(V)           THE OCCURRENCE OF ANY OF THE FOLLOWING: (X) THE ASSERTION OF ANY
ENVIRONMENTAL CLAIM AGAINST OR AFFECTING ANY CREDIT PARTY OR ANY REAL PROPERTY
LEASED, OPERATED OR OWNED BY ANY CREDIT PARTY, OR ANY CREDIT PARTY’S DISCOVERY
OF A BASIS FOR ANY SUCH ENVIRONMENTAL CLAIM; (Y) THE RECEIPT BY ANY CREDIT PARTY
OF NOTICE OF ANY ALLEGED VIOLATION OF OR NONCOMPLIANCE WITH ANY ENVIRONMENTAL
LAWS OR RELEASE OF ANY HAZARDOUS SUBSTANCE; OR (Z) THE TAKING OF ANY
INVESTIGATION, REMEDIATION OR OTHER RESPONSIVE ACTION BY ANY CREDIT PARTY OR ANY
OTHER PERSON IN RESPONSE TO THE ACTUAL OR ALLEGED VIOLATION OF ANY ENVIRONMENTAL
LAW BY ANY CREDIT PARTY OR GENERATION, STORAGE, TRANSPORT, RELEASE, DISPOSAL OR
DISCHARGE OF ANY HAZARDOUS SUBSTANCES ON, TO, UPON OR FROM ANY REAL PROPERTY
LEASED, OPERATED OR OWNED BY ANY CREDIT PARTY; BUT IN EACH CASE UNDER
CLAUSES (X), (Y) AND (Z) ABOVE, ONLY TO THE EXTENT THE SAME WOULD BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

81


--------------------------------------------------------------------------------


 

(VI)          ANY OTHER MATTER OR EVENT THAT HAS, OR WOULD BE REASONABLY LIKELY
TO HAVE, A MATERIAL ADVERSE EFFECT, TOGETHER WITH A WRITTEN STATEMENT ON BEHALF
OF THE BORROWER OF A RESPONSIBLE OFFICER OF THE BORROWER SETTING FORTH THE
NATURE AND PERIOD OF EXISTENCE THEREOF AND THE ACTION THAT THE AFFECTED CREDIT
PARTIES HAVE TAKEN AND PROPOSE TO TAKE WITH RESPECT THERETO; AND

(F)            AS PROMPTLY AS REASONABLY POSSIBLE, SUCH OTHER INFORMATION ABOUT
THE BUSINESS, FINANCIAL CONDITION, OPERATIONS OR PROPERTIES OF THE BORROWER OR
ANY OTHER CREDIT PARTY (INCLUDING ANY PLAN AND ANY INFORMATION REQUIRED TO BE
FILED UNDER ERISA) AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO
TIME REASONABLY REQUEST.

Documents required to be delivered pursuant to Section 6.2(d) (to the extent any
such documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on its website on the Internet at the
website address listed in Section 11.5(a)(i), or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.

6.3           Existence; Franchises; Maintenance of Properties. The Borrower
will, and will cause each of its Subsidiaries to, (i) maintain and preserve in
full force and effect its legal existence, except as expressly permitted
otherwise by Section 8.1, (ii) obtain, maintain and preserve in full force and
effect all other rights, franchises, licenses, permits, certifications,
approvals and authorizations required by Governmental Authorities and necessary
to the ownership, occupation or use of its properties or the conduct of its
business, except to the extent the failure to do so would not be reasonably
likely to have a Material Adverse Effect, and (iii) keep all material properties
in good working order and condition (normal wear and tear and damage by casualty
excepted) and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced or, in the good faith judgment of
the Borrower, are no longer useful or desirable in the conduct of the business
of the Borrower or its Subsidiaries.

6.4           Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply would
not be reasonably likely to have a Material Adverse Effect.

6.5           Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before
maturity all liabilities and obligations as and when due (subject to any
applicable subordination, grace and notice provisions), except to the extent
failure to do so would not be reasonably likely to have a Material Adverse
Effect, and (ii) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior

82


--------------------------------------------------------------------------------




 

TO THE DATE ON WHICH PENALTIES WOULD ATTACH THERETO, AND ALL LAWFUL CLAIMS THAT,
IF UNPAID, WOULD BECOME A LIEN UPON ANY OF THE PROPERTIES OF ANY CREDIT PARTY;
PROVIDED, HOWEVER, THAT NO CREDIT PARTY SHALL BE REQUIRED TO PAY ANY SUCH
UNSECURED TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM (X) THAT IS BEING CONTESTED IN
GOOD FAITH AND BY PROPER PROCEEDINGS AND AS TO WHICH SUCH CREDIT PARTY IS
MAINTAINING ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP, OR
(Y) EXCEPT WHERE THE FAILURE SO TO PAY WOULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.

6.6           Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated (including at least $10,000,000 in business interruption insurance),
and maintain such other or additional insurance on such terms and subject to
such conditions as may be required under any Security Document.

6.7           Maintenance of Books and Records; Inspection. The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain books, accounts and
records in which entries (which shall be true and correct in all material
respects) shall be made of all financial transactions in relation to its
business and properties sufficient to permit the preparation of all financial
statements required under this Agreement in accordance with GAAP and in
compliance with the requirements of any Governmental Authority having
jurisdiction over it, and (ii) permit employees or agents of the Administrative
Agent or any Lender to visit and inspect its properties and examine or audit its
books, records, working papers and accounts and make copies and memoranda of
them, and to discuss its affairs, finances and accounts with its officers and
employees and, upon notice to the Borrower, the independent public accountants
of the Borrower and its Subsidiaries (and by this provision the Borrower
authorizes such accountants to discuss the finances and affairs of the Borrower
and its Subsidiaries, provided that the Borrower shall be entitled to be present
at any such discussions), all at such times and from time to time, upon
reasonable notice and during business hours, as may be reasonably requested;
provided that no Credit Party shall be required to disclose (a) any materials
subject to a confidentiality obligation binding upon it (but provided further
that such Credit Party shall, at the request of the Administrative Agent or any
Lender, use commercially reasonable efforts to obtain permission for such
disclosure and, in the event permission cannot be obtained, furnish such
information regarding the matters to which such materials relate as can
reasonably be furnished without violation of such confidentiality obligation) or
(b) any communications protected by attorney-client privilege the disclosure or
inspection of which, based on a written opinion of counsel to the Borrower
reasonably acceptable to the Administrative Agent, would waive such privilege.

6.8           Permitted Acquisitions. In addition to the requirements contained
in the definition of Permitted Acquisition and in the other applicable terms and
conditions of this Agreement, the Borrower shall, with respect to any Permitted
Acquisition, comply with, and cause each other applicable Credit Party to comply
with, the following covenants:

(A)           NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR TO THE CONSUMMATION OF
ANY PERMITTED ACQUISITION, THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT AND EACH LENDER THE FOLLOWING (BUT WITH RESPECT TO ANY
PERMITTED ACQUISITION HAVING A TOTAL ACQUISITION AMOUNT LESS THAN $10,000,000,
ONLY THE CERTIFICATE AND SUPPORTING CALCULATIONS DESCRIBED IN CLAUSE (V) BELOW):

83


--------------------------------------------------------------------------------




 

(I)            A REASONABLY DETAILED DESCRIPTION OF THE MATERIAL TERMS OF SUCH
PERMITTED ACQUISITION (INCLUDING, WITHOUT LIMITATION, THE PURCHASE PRICE AND
METHOD AND STRUCTURE OF PAYMENT) AND OF EACH PERSON OR BUSINESS THAT IS THE
SUBJECT OF SUCH PERMITTED ACQUISITION (EACH, A “TARGET”);

(II)           HISTORICAL FINANCIAL STATEMENTS OF THE TARGET (OR, IF THERE ARE
TWO OR MORE TARGETS THAT ARE THE SUBJECT OF SUCH PERMITTED ACQUISITION AND THAT
ARE PART OF THE SAME CONSOLIDATED GROUP, CONSOLIDATED HISTORICAL FINANCIAL
STATEMENTS FOR ALL SUCH TARGETS) FOR THE TWO (2) MOST RECENT FISCAL YEARS
AVAILABLE AND, IF AVAILABLE, FOR ANY INTERIM PERIODS SINCE THE MOST RECENT
FISCAL YEAR-END PREPARED BY A FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT;

(III)          CONSOLIDATED PROJECTED INCOME STATEMENTS OF THE BORROWER AND ITS
SUBSIDIARIES (GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND THE CONSOLIDATION
WITH THE BORROWER OF EACH RELEVANT TARGET) FOR THE TWELVE-MONTH PERIOD FOLLOWING
THE CONSUMMATION OF SUCH PERMITTED ACQUISITION, IN REASONABLE DETAIL, TOGETHER
WITH ANY APPROPRIATE STATEMENT OF ASSUMPTIONS AND PRO FORMA ADJUSTMENTS;

(IV)          WITH RESPECT TO ANY SUCH PERMITTED ACQUISITION IN WHICH ANY
CONTINGENT PURCHASE PRICE OBLIGATIONS OR SELLER SUBORDINATED INDEBTEDNESS SHALL
BE INCURRED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, A COPY OF THE MOST
RECENT DRAFT OF THE ACQUISITION AGREEMENT (INCLUDING SCHEDULES AND EXHIBITS
THERETO, TO THE EXTENT AVAILABLE) AND OTHER MATERIAL DOCUMENTS (INCLUDING THE
DOCUMENTATION EVIDENCING SUCH CONTINGENT PURCHASE PRICE OBLIGATIONS OR SELLER
SUBORDINATED INDEBTEDNESS); AND

(V)           A CERTIFICATE, IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, EXECUTED BY A FINANCIAL OFFICER OF THE BORROWER ON BEHALF
OF THE BORROWER SETTING FORTH THE TOTAL ACQUISITION AMOUNT (INCLUDING THE
CALCULATION OF ANY CONTINGENT PURCHASE PRICE GAAP AMOUNT CONSTITUTING PART OF
SUCH TOTAL ACQUISITION AMOUNT AND ANY CONTINGENT PURCHASE PRICE RESERVE AMOUNT
ASSOCIATED WITH SUCH PERMITTED ACQUISITION) AND FURTHER TO THE EFFECT THAT, TO
THE BEST OF SUCH FINANCIAL OFFICER’S KNOWLEDGE, (X) THE CONSUMMATION OF SUCH
PERMITTED ACQUISITION WILL NOT RESULT IN A VIOLATION OF ANY PROVISION OF THIS
SECTION 6.8 OR ANY OTHER PROVISION OF THIS AGREEMENT, AND AFTER GIVING EFFECT TO
SUCH PERMITTED ACQUISITION AND ANY BORROWINGS MADE IN CONNECTION THEREWITH, THE
BORROWER WILL BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS CONTAINED IN
ARTICLE VII, SUCH COMPLIANCE DETERMINED WITH REGARD TO CALCULATIONS MADE ON A
PRO FORMA BASIS FOR THE REFERENCE PERIOD MOST RECENTLY ENDED, CALCULATED IN
ACCORDANCE WITH GAAP AS IF EACH SUCH TARGET HAD BEEN CONSOLIDATED WITH THE
BORROWER FOR THOSE PERIODS APPLICABLE TO SUCH COVENANTS (SUCH CALCULATIONS TO BE
ATTACHED TO THE CERTIFICATE USING THE COVENANT COMPLIANCE WORKSHEET), (Y) THE
BORROWER BELIEVES IN GOOD FAITH THAT IT WILL CONTINUE TO COMPLY WITH SUCH
FINANCIAL COVENANTS FOR A PERIOD OF ONE YEAR FOLLOWING THE DATE OF THE
CONSUMMATION OF SUCH PERMITTED ACQUISITION, AND (Z) AFTER GIVING EFFECT TO SUCH
PERMITTED ACQUISITION AND ANY BORROWINGS IN CONNECTION THEREWITH, THE BORROWER
BELIEVES IN GOOD FAITH THAT THE BORROWER WILL HAVE SUFFICIENT AVAILABILITY UNDER
THE REVOLVING CREDIT COMMITMENTS TO MEET ITS ONGOING WORKING CAPITAL
REQUIREMENTS.

84


--------------------------------------------------------------------------------




 

(B)           AS SOON AS REASONABLY PRACTICABLE AFTER THE CONSUMMATION OF ANY
PERMITTED ACQUISITION, THE BORROWER WILL DELIVER TO THE ADMINISTRATIVE AGENT AND
EACH LENDER TRUE AND CORRECT COPIES OF THE FULLY EXECUTED ACQUISITION AGREEMENT
(INCLUDING SCHEDULES AND EXHIBITS THERETO) AND OTHER MATERIAL DOCUMENTS AND
CLOSING PAPERS DELIVERED IN CONNECTION THEREWITH, TOGETHER WITH (IN THE CASE OF
ANY PERMITTED ACQUISITION HAVING A TOTAL ACQUISITION AMOUNT LESS THAN
$10,000,000, THE ITEMS DESCRIBED IN CLAUSES (I) AND (II) OF SECTION 6.8(A).

(C)           THE CONSUMMATION OF EACH PERMITTED ACQUISITION SHALL BE DEEMED TO
BE A REPRESENTATION AND WARRANTY BY THE BORROWER THAT (EXCEPT AS SHALL HAVE BEEN
APPROVED IN WRITING BY THE REQUIRED LENDERS) ALL CONDITIONS THERETO SET FORTH IN
THIS SECTION 6.8 AND IN THE DESCRIPTION FURNISHED UNDER SECTION 6.8(A)(I) HAVE
BEEN SATISFIED, THAT THE SAME IS PERMITTED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, AND THAT THE MATTERS CERTIFIED TO BY THE FINANCIAL OFFICER OF THE
BORROWER ON BEHALF OF THE BORROWER IN THE CERTIFICATE REFERRED TO IN
SECTION 6.8(A)(V) ARE, TO THE BEST OF SUCH FINANCIAL OFFICER’S KNOWLEDGE, TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE SUCH CERTIFICATE IS GIVEN,
WHICH REPRESENTATION AND WARRANTY SHALL BE DEEMED TO BE A REPRESENTATION AND
WARRANTY AS OF THE DATE THEREOF FOR ALL PURPOSES HEREUNDER, INCLUDING, WITHOUT
LIMITATION, FOR PURPOSES OF SECTIONS 4.2 AND 9.1.

6.9           Creation or Acquisition of Subsidiaries. Subject to the provisions
of Section 8.5, the Borrower may from time to time create or acquire new Wholly
Owned Subsidiaries in connection with Permitted Acquisitions or otherwise, and
the Wholly Owned Subsidiaries of the Borrower may create or acquire new Wholly
Owned Subsidiaries, provided that:

(A)           CONCURRENTLY WITH (AND IN ANY EVENT WITHIN FIFTEEN (15) CALENDAR
DAYS AFTER) THE CREATION OR DIRECT OR INDIRECT ACQUISITION BY THE BORROWER
THEREOF, EACH SUCH NEW SUBSIDIARY WILL EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT (I) A JOINDER TO THE SUBSIDIARY GUARANTY, PURSUANT TO WHICH SUCH NEW
SUBSIDIARY SHALL BECOME A GUARANTOR THEREUNDER AND SHALL GUARANTEE THE PAYMENT
IN FULL OF THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS, AND (II) A JOINDER TO THE SECURITY AGREEMENT, PURSUANT TO
WHICH SUCH NEW SUBSIDIARY SHALL BECOME A PARTY THERETO AND SHALL GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A FIRST PRIORITY LIEN UPON
AND SECURITY INTEREST IN ITS ACCOUNTS RECEIVABLE, INVENTORY, EQUIPMENT, GENERAL
INTANGIBLES AND OTHER PERSONAL PROPERTY AS COLLATERAL FOR ITS OBLIGATIONS UNDER
THE SUBSIDIARY GUARANTY, SUBJECT ONLY TO PERMITTED LIENS;

(B)           CONCURRENTLY WITH (AND IN ANY EVENT WITHIN THIRTY (30) CALENDAR
DAYS AFTER) THE CREATION OR ACQUISITION OF ANY NEW SUBSIDIARY ALL OR A PORTION
OF THE CAPITAL STOCK OF WHICH IS DIRECTLY OWNED BY THE BORROWER, THE BORROWER
WILL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN AMENDMENT OR SUPPLEMENT
TO THE PLEDGE AGREEMENT PURSUANT TO WHICH ALL OF THE CAPITAL STOCK OF SUCH NEW
SUBSIDIARY OWNED BY THE BORROWER SHALL BE PLEDGED TO THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE LENDERS, TOGETHER WITH THE CERTIFICATES EVIDENCING SUCH
CAPITAL STOCK AND UNDATED STOCK POWERS DULY EXECUTED IN BLANK; AND CONCURRENTLY
WITH (AND IN ANY EVENT WITHIN THIRTY (30) CALENDAR DAYS AFTER) THE CREATION OR
ACQUISITION OF ANY NEW SUBSIDIARY ALL OR A PORTION OF THE CAPITAL STOCK OF WHICH
IS DIRECTLY OWNED BY ANOTHER SUBSIDIARY, THE PARENT SUBSIDIARY WILL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT AN APPROPRIATE JOINDER, AMENDMENT OR
SUPPLEMENT TO THE PLEDGE AGREEMENT, PURSUANT TO WHICH ALL OF THE CAPITAL STOCK
OF SUCH NEW SUBSIDIARY OWNED BY SUCH PARENT SUBSIDIARY SHALL BE PLEDGED TO THE

85


--------------------------------------------------------------------------------




Administrative Agent, for the benefit of the Lenders, together with the
certificates evidencing such Capital Stock and undated stock powers duly
executed in blank;

 

(C)           CONCURRENTLY WITH (AND IN ANY EVENT WITHIN THIRTY (30) CALENDAR
DAYS THEREAFTER) THE CREATION OR ACQUISITION OF ANY NEW SUBSIDIARY, THE BORROWER
WILL DELIVER TO THE ADMINISTRATIVE AGENT:

(I)            A WRITTEN LEGAL OPINION OF COUNSEL TO SUCH NEW SUBSIDIARY (THE
“NEW GUARANTOR”) ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL, WHICH
SHALL COVER SUCH MATTERS RELATING TO SUCH NEW GUARANTOR AND THE CREATION OR
ACQUISITION THEREOF INCIDENT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THIS SECTION 6.9 AND THE OTHER CREDIT DOCUMENTS AS SET FORTH IN THE LEGAL
OPINION OF COUNSEL DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS ON THE
CLOSING DATE;

(II)           (A) A COPY OF THE CERTIFICATE OF INCORPORATION (OR OTHER CHARTER
DOCUMENTS) OF SUCH NEW GUARANTOR CERTIFIED AS OF A DATE THAT IS ACCEPTABLE TO
THE ADMINISTRATIVE AGENT BY THE APPLICABLE GOVERNMENTAL AUTHORITY OF THE
JURISDICTION OF INCORPORATION OR ORGANIZATION OF SUCH NEW GUARANTOR, (B) A COPY
OF THE BYLAWS OR SIMILAR ORGANIZATIONAL DOCUMENT OF SUCH NEW GUARANTOR CERTIFIED
ON BEHALF OF SUCH NEW GUARANTOR AS OF A DATE THAT IS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT BY THE CORPORATE SECRETARY OR ASSISTANT SECRETARY OF SUCH
NEW GUARANTOR, (C) AN ORIGINAL CERTIFICATE OF GOOD STANDING FOR SUCH NEW
GUARANTOR ISSUED BY THE APPLICABLE GOVERNMENTAL AUTHORITY OF THE JURISDICTION OF
INCORPORATION OR ORGANIZATION OF SUCH NEW GUARANTOR AND (D) COPIES OF THE
RESOLUTIONS OF THE BOARD OF DIRECTORS AND, IF REQUIRED, STOCKHOLDERS OR OTHER
EQUITY OWNERS OF SUCH NEW GUARANTOR AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED PURSUANT TO
SECTIONS 6.9(A) AND 6.9(B), CERTIFIED ON BEHALF OF SUCH NEW GUARANTOR BY AN
AUTHORIZED OFFICER OF SUCH NEW GUARANTOR, ALL IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT;

(III)          A REPORT OF UNIFORM COMMERCIAL CODE FINANCING STATEMENT, TAX AND
JUDGMENT LIEN SEARCHES PERFORMED AGAINST SUCH NEW GUARANTOR IN EACH JURISDICTION
IN WHICH SUCH NEW GUARANTOR IS INCORPORATED OR ORGANIZED, HAS A PLACE OF
BUSINESS OR KEEPS ANY MATERIAL PROPERTY, WHICH REPORT SHALL SHOW NO LIENS ON
SUCH PROPERTY (OTHER THAN PERMITTED LIENS);

(IV)          A CERTIFICATE ON BEHALF OF SUCH NEW GUARANTOR OF THE CORPORATE
SECRETARY OR ASSISTANT SECRETARY OF SUCH NEW GUARANTOR AS TO THE INCUMBENCY AND
SIGNATURE OF THE OFFICERS EXECUTING AGREEMENTS, DOCUMENTS AND INSTRUMENTS
EXECUTED PURSUANT TO SECTIONS 6.9(A) AND 6.9(B);

(V)           A SOLVENCY CERTIFICATE FOR SUCH NEW GUARANTOR, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS DATED AS OF THE DATE OF CREATION OR
ACQUISITION OF SUCH NEW GUARANTOR;

86


--------------------------------------------------------------------------------




 

(VI)          EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT
NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST IMMEDIATELY BEFORE OR AFTER THE
CREATION OR ACQUISITION OF SUCH NEW GUARANTOR OR BE CAUSED THEREBY; AND

(VII)         A CERTIFICATE EXECUTED ON BEHALF OF THE BORROWER AND SUCH NEW
GUARANTOR BY AN AUTHORIZED OFFICER OF EACH OF THE BORROWER AND SUCH NEW
GUARANTOR, WHICH SHALL CONSTITUTE A REPRESENTATION AND WARRANTY BY THE BORROWER
AND SUCH NEW GUARANTOR AS OF THE DATE OF THE CREATION OR ACQUISITION OF SUCH NEW
GUARANTOR THAT ALL CONDITIONS CONTAINED IN THIS AGREEMENT TO SUCH CREATION OR
ACQUISITION HAVE BEEN SATISFIED, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT.

(D)           AS PROMPTLY AS REASONABLY POSSIBLE, THE BORROWER AND ITS
SUBSIDIARIES WILL DELIVER ANY SUCH OTHER DOCUMENTS, CERTIFICATES AND OPINIONS,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AS
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST IN
CONNECTION THEREWITH AND WILL TAKE SUCH OTHER ACTION AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, A PERFECTED SECURITY INTEREST IN THE COLLATERAL BEING
PLEDGED PURSUANT TO THE DOCUMENTS DESCRIBED ABOVE;

provided that, with respect to any Foreign Subsidiary, (i) the Capital Stock of
such Foreign Subsidiary will not be required to be pledged to the extent (but
only to the extent) that (x) such Foreign Subsidiary (together with its direct
and indirect Subsidiaries, on a consolidated basis) does not constitute five
percent (5%) of consolidated revenues or total assets of the Borrower and its
Subsidiaries, (y) such Foreign Subsidiary is a Subsidiary of a Foreign
Subsidiary or (z) such pledge exceeds sixty-five percent (65%) of the voting
Capital Stock of such Foreign Subsidiary, unless and to the extent that the
pledge of greater than sixty-five percent (65%) of the voting Capital Stock of
such Foreign Subsidiary would not cause any adverse tax consequences to the
Borrower, and (ii) such Foreign Subsidiary will not be required to become a
Subsidiary Guarantor if doing so would cause adverse tax consequences to the
Borrower; provided that if, at any time, all Foreign Subsidiaries that are
direct Subsidiaries of the Borrower or Domestic Subsidiaries and whose Capital
Stock is not pledged to the Administrative Agent represent at such time
(together with their respective direct and indirect Subsidiaries, on a
consolidated basis) fifteen percent (15%) or more of the of the consolidated
revenues or the total assets of the Borrower and its Subsidiaries taken as a
whole, then the Borrower shall pledge or cause to be pledged to the
Administrative Agent the Capital Stock of one or more such Foreign Subsidiaries
(but subject to the 65% limitation set forth above) to the extent necessary to
reduce such percentage below 15%.

6.10         Additional Security. The Borrower will, and will cause each of its
Subsidiaries to, grant to the Administrative Agent, for the benefit of the
Lenders, from time to time security interests, Mortgages and other Liens in and
upon such assets and properties of the Borrower or such Subsidiary as are not
covered by the Security Documents executed and delivered on the Closing Date or
pursuant to Section 6.9 and as may be reasonably requested from time to time by
the Required Lenders (including, without limitation, Liens on real property
owned or leased by the Borrower or any of its Subsidiaries, and Liens on assets
acquired by the Borrower or a Subsidiary in connection with any Permitted
Acquisition), but subject to the proviso at the end of Section 6.9. Such
security interests, Mortgages and Liens shall be granted pursuant to

87


--------------------------------------------------------------------------------




 

DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SHALL CONSTITUTE VALID AND PERFECTED SECURITY INTERESTS
AND LIENS, SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS. WITHOUT LIMITATION OF
THE FOREGOING, IN CONNECTION WITH THE GRANT OF ANY MORTGAGE WITH RESPECT TO ANY
INTEREST IN REAL PROPERTY, THE BORROWER WILL, AND WILL CAUSE EACH APPLICABLE
SUBSIDIARY TO, AT THE BORROWER’S EXPENSE, PREPARE, OBTAIN AND DELIVER TO THE
ADMINISTRATIVE AGENT ANY ENVIRONMENTAL ASSESSMENTS, APPRAISALS, SURVEYS, TITLE
INSURANCE AND OTHER MATTERS OR DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST OR AS MAY BE REQUIRED UNDER APPLICABLE BANKING LAWS AND
REGULATIONS.


6.11         ENVIRONMENTAL LAWS.

(A)           THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
COMPLY IN ALL MATERIAL RESPECTS WITH, AND USE COMMERCIALLY REASONABLE EFFORTS TO
ENSURE COMPLIANCE IN ALL MATERIAL RESPECTS BY ALL TENANTS AND SUBTENANTS, IF
ANY, WITH, ALL APPLICABLE ENVIRONMENTAL LAWS AND OBTAIN AND COMPLY IN ALL
MATERIAL RESPECTS WITH AND MAINTAIN, AND USE COMMERCIALLY REASONABLE EFFORTS TO
ENSURE THAT ALL TENANTS AND SUBTENANTS OBTAIN AND COMPLY IN ALL MATERIAL
RESPECTS WITH AND MAINTAIN, ANY AND ALL LICENSES, APPROVALS, NOTIFICATIONS,
REGISTRATIONS OR PERMITS REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS, EXCEPT TO
THE EXTENT THAT THE FAILURE TO DO SO WOULD NOT BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.

(B)           THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND TESTING, AND ALL
REMEDIAL, REMOVAL AND OTHER ACTIONS, REQUIRED UNDER ENVIRONMENTAL LAWS AND
PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWFUL ORDERS AND DIRECTIVES
OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL LAWS, EXCEPT TO THE
EXTENT THAT THE SAME ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS OR TO THE EXTENT THE FAILURE TO CONDUCT OR COMPLETE ANY OF THE
FOREGOING WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

(C)           WITHOUT LIMITATION OF THE PROVISIONS OF SECTION 6.7, IF THE
ADMINISTRATIVE AGENT OR ANY LENDER, IN ACCORDANCE WITH PRUDENT BANKING
PRACTICES, HAS ANY REASON TO SUSPECT A MATERIAL FAILURE BY ANY CREDIT PARTY TO
COMPLY WITH THE REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH HEREIN
CONCERNING HAZARDOUS SUBSTANCES AND ENVIRONMENTAL LAWS, EMPLOYEES AND/OR AGENTS
OF THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) ENTER UPON ANY
REALTY OF SUCH CREDIT PARTY (SUBJECT TO THE PROVISIONS OF SECTION 6.7 WITH
RESPECT TO NOTICE AND TIME OF VISIT) TO CONDUCT SUCH INSPECTIONS AND TESTS, AT
THE BORROWER’S SOLE COST AND EXPENSE, AS MAY BE REASONABLY DESIRED BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS TO EVALUATE COMPLIANCE WITH
ENVIRONMENTAL LAWS AND PRESENCE OF HAZARDOUS SUBSTANCES. IF ANY SUCH INSPECTIONS
OR TESTS REVEAL FACTS, CONDITIONS OR CIRCUMSTANCES THAT, IN THE JUDGMENT OF THE
ADMINISTRATIVE AGENT, NEED TO BE INVESTIGATED, REMEDIATED OR OTHERWISE ADDRESSED
UNDER APPLICABLE ENVIRONMENTAL LAWS, OR IF THE ADMINISTRATIVE AGENT OR THE
LENDERS OTHERWISE LEARN OF SUCH FACTS, CONDITIONS OR CIRCUMSTANCES, THE BORROWER
AGREES TO UNDERTAKE ALL RESPONSIVE ACTIONS REQUIRED UNDER APPLICABLE
ENVIRONMENTAL LAWS. ALL COSTS OF SUCH ACTIONS SHALL BE PAID BY THE BORROWER. IN
THE EVENT THAT THE BORROWER SHALL FAIL TO TIMELY PROSECUTE TO COMPLETION SUCH
WORK, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, CAUSE SUCH
WORK TO BE PERFORMED, AND ALL REASONABLE COSTS AND EXPENSES THEREOF SHALL BECOME
PART OF THE OBLIGATIONS. THE BORROWER HEREBY ACKNOWLEDGES THAT ALL HAZARDOUS
WASTE HANDLING PRACTICES AND ENVIRONMENTAL PRACTICES AND PROCEDURES ARE THE SOLE
RESPONSIBILITY OF THE BORROWER AND ITS SUBSIDIARIES. THE BORROWER FURTHER
ACKNOWLEDGES THAT

88


--------------------------------------------------------------------------------




 

NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER IS AN ENVIRONMENTAL CONSULTANT,
ENGINEER, INVESTIGATOR OR INSPECTOR OF ANY TYPE WHATSOEVER. NO ACT (OR DECISION
NOT TO ACT) OF THE ADMINISTRATIVE AGENT OR ANY LENDER RELATED TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT SHALL GIVE RISE TO ANY OBLIGATION OR LIABILITY ON
THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER WITH RESPECT TO ENVIRONMENTAL
MATTERS. IN NO EVENT SHALL ANY INFORMATION OBTAINED FROM THE ADMINISTRATIVE
AGENT OR ANY LENDER OR THEIR RESPECTIVE EMPLOYEES, REPRESENTATIVES OR AGENTS
PURSUANT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT CONCERNING THE
ENVIRONMENTAL CONDITION OF ANY REALTY BE CONSIDERED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES (OR ANY OTHER RECIPIENT OF SUCH INFORMATION) AS CONSTITUTING
LEGAL OR ENVIRONMENTAL CONSULTING, ENGINEERING, INVESTIGATING OR INSPECTING
ADVICE, AND NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES (NOR ANY OTHER
RECIPIENT OF SUCH INFORMATION) SHALL RELY ON SUCH INFORMATION. THE
RESPONSIBILITY FOR COMPLIANCE WITH ENVIRONMENTAL LAWS RESTS SOLELY WITH THE
BORROWER AND ITS SUBSIDIARIES.

6.12         Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to perfect and maintain the validity and priority of the
Liens granted pursuant to the Security Documents and to effect, confirm or
further assure or protect and preserve the interests, rights and remedies of the
Administrative Agent and the Lenders under this Agreement and the other Credit
Documents.

6.13         Revisions or Updates to Schedules. If any of the information or
disclosures provided on any of the schedules to this Agreement originally
attached hereto become outdated or incorrect in any material respect, the
Borrower shall deliver to the Administrative Agent and the Lenders as part of
the Compliance Certificate (or earlier if the Borrower so elects) such revisions
or updates to such schedules as may be necessary or appropriate to update or
correct such schedules, which revisions shall be effective from the date
accepted in writing by the Required Lenders (or the Administrative Agent on
behalf of and with the written consent of the Required Lenders) (other than with
respect to updates of Schedule 5.7), such acceptance not to be unreasonably
withheld or delayed; provided that no such revisions or updates to any such
schedules shall be deemed to have cured any breach of warranty or
misrepresentation occurring prior to the delivery of such revision or update by
reason of the inaccuracy or incompleteness of any such schedules at the time
such warranty or representation previously was made or deemed to be made.


6.14         POST-CLOSING DELIVERIES.

(A)           AS PROMPTLY AS PRACTICABLE, AND IN ANY EVENT WITHIN FIFTEEN (15)
DAYS AFTER THE DATE HEREOF, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE
AGENT, A LOCAL COUNSEL TO THE BORROWER IN THE STATE OF MAINE AS TO THE MATTERS
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT AND OTHERWISE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

89


--------------------------------------------------------------------------------




 


ARTICLE VII


FINANCIAL COVENANTS

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full of all principal and interest with respect to the Loans and all
Reimbursement Obligations together with all other amounts then due and owing
hereunder (other than contingent and indemnification obligations not then due
and payable):

7.1           Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio as of the last day of any fiscal quarter, beginning with the
second fiscal quarter of fiscal year 2006, to be greater than 2.5:1.0.

7.2           Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio as of the last day of any fiscal quarter, beginning with the
second fiscal quarter of fiscal year 2006, to be less than 5.0:1.0.

7.3           Fixed Charge Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio as of the last day of any fiscal quarter, beginning with the
second fiscal quarter of fiscal year 2006, to be less than 1.1:1.0.


ARTICLE VIII


NEGATIVE COVENANTS

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full of all principal and interest with respect to the Loans and all
Reimbursement Obligations together with all other amounts then due and owing
hereunder (other than contingent and indemnification obligations not then due
and payable):

8.1           Merger; Consolidation. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter
into any consolidation, merger or other combination, or agree to do any of the
foregoing; provided, however, that:

(I)            ANY WHOLLY OWNED SUBSIDIARY OF THE BORROWER MAY MERGE OR
CONSOLIDATE WITH ANY SUBSIDIARY GUARANTOR (PROVIDED THAT A SUBSIDIARY GUARANTOR
IS THE SURVIVING ENTITY), OR MAY BE LIQUIDATED INTO A SUBSIDIARY GUARANTOR, IN
EACH CASE PROVIDED FURTHER THAT NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM;

(II)           ANY WHOLLY OWNED SUBSIDIARY OF THE BORROWER THAT IS A DOMESTIC
SUBSIDIARY MAY MERGE OR CONSOLIDATE WITH ANOTHER PERSON OTHER THAN THE BORROWER,
PROVIDED THAT (X) THE SURVIVING ENTITY IS A DOMESTIC SUBSIDIARY AND A SUBSIDIARY
GUARANTOR, (Y) UNLESS SUCH OTHER PERSON IS A WHOLLY OWNED SUBSIDIARY IMMEDIATELY
PRIOR TO GIVING EFFECT THERETO, SUCH MERGER OR CONSOLIDATION SHALL CONSTITUTE A
PERMITTED ACQUISITION AND THE APPLICABLE CONDITIONS AND REQUIREMENTS OF
SECTIONS 6.8 AND 6.9 SHALL

90


--------------------------------------------------------------------------------




 

BE SATISFIED, AND (Z) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT THEREFROM;

(III)          ANY WHOLLY OWNED SUBSIDIARY OF THE BORROWER THAT IS A FOREIGN
SUBSIDIARY MAY MERGE OR CONSOLIDATE WITH ANY OTHER WHOLLY OWNED SUBSIDIARY OF
THE BORROWER THAT IS A FOREIGN SUBSIDIARY, PROVIDED THAT IF EITHER CONSTITUENT
CORPORATION IS A SUBSIDIARY GUARANTOR, THE SURVIVING ENTITY SHALL BE A
SUBSIDIARY GUARANTOR, AND PROVIDED FURTHER THAT NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM; AND

(IV)          TO THE EXTENT NOT OTHERWISE EXPRESSLY PERMITTED UNDER THE
FOREGOING CLAUSES, ANY WHOLLY OWNED SUBSIDIARY THAT HAS SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS IN CONNECTION WITH
AN ASSET DISPOSITION PERMITTED UNDER THIS AGREEMENT AND NO LONGER CONDUCTS ANY
ACTIVE TRADE OR BUSINESS MAY BE LIQUIDATED, WOUND UP AND DISSOLVED.

8.2           Indebtedness. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):

(I)            INDEBTEDNESS OF THE CREDIT PARTIES IN FAVOR OF THE ADMINISTRATIVE
AGENT AND THE LENDERS INCURRED UNDER THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS;

(II)           ACCRUED EXPENSES (INCLUDING SALARIES, ACCRUED VACATION AND OTHER
COMPENSATION), CURRENT TRADE OR OTHER ACCOUNTS PAYABLE AND OTHER CURRENT
LIABILITIES ARISING IN THE ORDINARY COURSE OF BUSINESS AND NOT INCURRED THROUGH
THE BORROWING OF MONEY, IN EACH CASE ABOVE TO THE EXTENT CONSTITUTING
INDEBTEDNESS;

(III)          PURCHASE MONEY INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES
INCURRED SOLELY TO FINANCE THE PAYMENT OF ALL OR PART OF THE PURCHASE PRICE OF
ANY EQUIPMENT, REAL PROPERTY OR OTHER FIXED ASSETS ACQUIRED IN THE ORDINARY
COURSE OF BUSINESS, INCLUDING INDEBTEDNESS IN RESPECT OF CAPITAL LEASE
OBLIGATIONS, AND ANY RENEWALS, REFINANCINGS OR REPLACEMENTS THEREOF, PROVIDED
THAT ALL SUCH PURCHASE MONEY INDEBTEDNESS SHALL NOT EXCEED $20,000,000 IN
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING;

(IV)          UNSECURED LOANS AND ADVANCES (A) BY THE BORROWER OR ANY SUBSIDIARY
TO ANY DOMESTIC SUBSIDIARY GUARANTOR, (B) BY ANY SUBSIDIARY TO THE BORROWER, OR
(C) BY THE BORROWER OR ANY SUBSIDIARY TO ANY SUBSIDIARY THAT IS NOT A DOMESTIC
SUBSIDIARY GUARANTOR, PROVIDED THAT ANY SUCH LOAN OR ADVANCE IS SUBORDINATED IN
RIGHT AND TIME OF PAYMENT TO THE OBLIGATIONS AND IS EVIDENCED BY A PROMISSORY
NOTE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE SECURITY DOCUMENTS, AND
PROVIDED FURTHER THAT ALL SUCH LOANS AND ADVANCES MADE PURSUANT TO
CLAUSE (C) ABOVE TO SUBSIDIARIES (INCLUDING FOREIGN SUBSIDIARIES) THAT ARE NOT
DOMESTIC SUBSIDIARY GUARANTORS SHALL BE SUBJECT TO THE LIMITATIONS ON
INVESTMENTS SET FORTH IN SECTION 8.5 (INCLUDING, WITHOUT LIMITATION, THE
LIMITATIONS ON INVESTMENTS IN FOREIGN SUBSIDIARIES SET FORTH IN
SECTION 8.5(XI));

 

91


--------------------------------------------------------------------------------


 

(V)           INDEBTEDNESS OF THE BORROWER UNDER HEDGE AGREEMENTS ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS AND NOT FOR SPECULATIVE PURPOSES;

(VI)          INDEBTEDNESS EXISTING ON THE CLOSING DATE AND DESCRIBED IN
SCHEDULE 8.2 AND ANY RENEWALS, REFINANCINGS OR EXTENSIONS OF ANY SUCH
INDEBTEDNESS, SO LONG AS THE PRINCIPAL AMOUNT THEREOF IS NOT INCREASED TO AN
AMOUNT EXCEEDING THE PRINCIPAL AMOUNT THEREOF OUTSTANDING AS OF THE DATE OF SUCH
RENEWAL, REFINANCING OR EXTENSION AND THE TERMS THEREOF, TAKEN AS A WHOLE, ARE
NOT MADE MATERIALLY LESS FAVORABLE TO THE RESPECTIVE OBLIGORS;

(VII)         INDEBTEDNESS CONSISTING OF GUARANTY OBLIGATIONS OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR THE
BENEFIT OF ANOTHER CREDIT PARTY, PROVIDED THAT THE PRIMARY OBLIGATION BEING
GUARANTEED IS EXPRESSLY PERMITTED BY THIS AGREEMENT, AND PROVIDED THAT THIS
CLAUSE (VII) SHALL NOT PERMIT ANY GUARANTEE BY THE BORROWER OR ANY DOMESTIC
SUBSIDIARY OF THE FOREIGN WORKING CAPITAL FACILITY OR ANY OTHER INDEBTEDNESS OF
ANY FOREIGN SUBSIDIARY;

(VIII)        UNSECURED INDEBTEDNESS ISSUED AFTER THE CLOSING DATE BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES TO SELLERS IN CONNECTION WITH PERMITTED
ACQUISITIONS (EXCLUDING INDEBTEDNESS CONSISTING OF CONTINGENT PURCHASE PRICE
OBLIGATIONS), IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $15,000,000
OUTSTANDING AT ANY TIME, PROVIDED THAT SUCH INDEBTEDNESS (A) SHALL NOT MATURE OR
REQUIRE ANY SCHEDULED PAYMENT OF PRINCIPAL AT ANY TIME PRIOR TO THE FIRST
ANNIVERSARY OF THE LATER OF THE TERM A LOAN MATURITY DATE, THE TERM A-1 LOAN
MATURITY DATE OR THE REVOLVING CREDIT MATURITY DATE, (B) IS FULLY SUBORDINATED
IN RIGHT AND TIME OF PAYMENT TO THE OBLIGATIONS ON TERMS AND CONDITIONS
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, (C) SHALL HAVE COVENANTS AND
UNDERTAKINGS THAT, TAKEN AS A WHOLE, ARE MATERIALLY LESS RESTRICTIVE THAN THOSE
CONTAINED HEREIN AND SHALL NOT BE CROSS-DEFAULTED TO THIS AGREEMENT (BUT MAY BE
CROSS-ACCELERATED) AND (D) IS OTHERWISE ON TERMS AND CONDITIONS ACCEPTABLE TO,
AND IN A FORM APPROVED IN WRITING BY, THE ADMINISTRATIVE AGENT, AND PROVIDED
FURTHER THAT NO INDEBTEDNESS (EXCLUDING INDEBTEDNESS CONSISTING OF CONTINGENT
PURCHASE PRICE OBLIGATIONS) TO SELLERS IN CONNECTION WITH PERMITTED ACQUISITIONS
SHALL BE INCURRED EXCEPT ON THE TERMS DESCRIBED IN THIS PARAGRAPH (THE
INDEBTEDNESS DESCRIBED IN THIS PARAGRAPH, “SELLER SUBORDINATED INDEBTEDNESS”);

(IX)           INDEBTEDNESS THAT MAY BE DEEMED TO EXIST PURSUANT TO ANY
PERFORMANCE BOND, SURETY, STATUTORY APPEAL OR SIMILAR OBLIGATION ENTERED INTO OR
INCURRED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS;

(X)            INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES CONSISTING OF
DEPOSIT OVERDRAFT LINES OF CREDIT, NOT EXCEEDING $500,000 IN AGGREGATE PRINCIPAL
AMOUNT OUTSTANDING AT ANY TIME;

(XI)           INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES ARISING UNDER
AGREEMENTS PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE OR
SIMILAR OBLIGATIONS IN CONNECTION WITH PERMITTED ACQUISITIONS OR ASSET
DISPOSITIONS PERMITTED HEREUNDER;

92


--------------------------------------------------------------------------------




 

(XII)          UNSECURED INDEBTEDNESS CONSISTING OF CONTINGENT PURCHASE PRICE
OBLIGATIONS OF THE BORROWER AND ITS SUBSIDIARIES (INCLUDING CONTINGENT PURCHASE
PRICE OBLIGATIONS SET FORTH ON SCHEDULE 8.2) TO THE EXTENT THAT THE AGGREGATE
CONTINGENT PURCHASE PRICE RESERVE AMOUNTS DO NOT EXCEED $10,000,000 AT ANY ONE
TIME;

(XIII)         INDEBTEDNESS INCURRED OR ASSUMED AFTER THE CLOSING DATE BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES PURSUANT TO A PERMITTED ACQUISITION, WHICH
INDEBTEDNESS (A) IS UNSECURED OR, IF SECURED, IS SECURED ONLY BY PROPERTY, PLANT
AND EQUIPMENT OF THE ACQUIRED BUSINESS OR PERSON IN EXISTENCE AT THE TIME OF
SUCH PERMITTED ACQUISITION (AND IN ANY EVENT, SHALL NOT BE OWING TO OR SECURED
IN FAVOR OF ANY SELLER IN SUCH PERMITTED ACQUISITION), (B) WAS IN EXISTENCE AT
THE TIME OF SUCH PERMITTED ACQUISITION AND WAS NOT INCURRED IN CONTEMPLATION OR
ANTICIPATION OF SUCH PERMITTED ACQUISITION, AND (C) DOES NOT EXCEED $5,000,000
IN AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME;

(XIV)        GUARANTY OBLIGATIONS IN THE FORM OF INVESTMENTS PERMITTED UNDER
SECTION 8.5;

(XV)         A FOREIGN WORKING CAPITAL FACILITY NOT EXCEEDING £8,000,000 (OR, IN
THE EVENT OF A CONVERSION OF POUNDS STERLING TO EURO, AN EQUIVALENT AMOUNT IN
EURO DETERMINED AS OF THE DATE OF CONVERSION) IN AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING AT ANY TIME (AND IN NO EVENT TO EXCEED THE EQUIVALENT OF US
$24,000,000 IN AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME, BASED ON THE
SPOT RATE OF EXCHANGE AS DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH CUSTOMARY MARKET PRACTICE), AND ANY GUARANTY OBLIGATIONS OF FOREIGN
SUBSIDIARIES OF METTIS IN RESPECT THEREOF; AND

(XVI)        OTHER UNSECURED INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES
NOT EXCEEDING $10,000,000 IN AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME;
PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF FOREIGN
SUBSIDIARIES INCURRED PURSUANT TO THIS SECTION 8.2(XVI) OUTSTANDING AT ANY TIME
SHALL NOT EXCEED $5,000,000.

8.3           Liens. The Borrower will not, and will not permit or cause any of
its Subsidiaries to, directly or indirectly, make, create, incur, assume or
suffer to exist, any Lien upon or with respect to any part of its property or
assets, whether now owned or hereafter acquired, or file or permit the filing
of, or permit to remain in effect, any financing statement or other similar
notice of any Lien with respect to any such property, asset, income or profits
under the Uniform Commercial Code of any state or under any similar recording or
notice statute, or agree to do any of the foregoing, other than the following
(collectively, “Permitted Liens”):

(I)            LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT AND THE LENDERS
CREATED BY OR OTHERWISE EXISTING UNDER OR IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS;

(II)           LIENS IN EXISTENCE ON THE CLOSING DATE AND SET FORTH ON
SCHEDULE 8.3;

(III)          LIENS IMPOSED BY LAW, SUCH AS LIENS OF CARRIERS, WAREHOUSEMEN,
MECHANICS, MATERIALMEN AND LANDLORDS, AND OTHER SIMILAR LIENS IMPOSED BY LAW OR
INCURRED PURSUANT TO CUSTOMARY RESERVATIONS OR RETENTIONS OF TITLE (INCLUDING
CONTRACTUAL LIENS IN FAVOR OF SELLERS AND SUPPLIERS OF GOODS) INCURRED IN THE
ORDINARY COURSE OF

93


--------------------------------------------------------------------------------




 

BUSINESS FOR SUMS NOT CONSTITUTING BORROWED MONEY THAT ARE NOT OVERDUE FOR A
PERIOD OF MORE THAN SIXTY (60) DAYS OR THAT ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN
ACCORDANCE WITH GAAP (IF SO REQUIRED);

(IV)          LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA, THE CREATION OR
INCURRENCE OF WHICH WOULD RESULT IN AN EVENT OF DEFAULT UNDER SECTION 9.1(J))
INCURRED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKER’S
COMPENSATION, UNEMPLOYMENT INSURANCE OR OTHER FORMS OF GOVERNMENTAL INSURANCE OR
BENEFITS, OR TO SECURE THE PERFORMANCE OF LETTERS OF CREDIT, BIDS, TENDERS,
STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, LEASES, PUBLIC OR STATUTORY
OBLIGATIONS, GOVERNMENT CONTRACTS, CONTRACTUAL OR WARRANTY REQUIREMENTS, AND
OTHER SIMILAR OBLIGATIONS (OTHER THAN OBLIGATIONS FOR BORROWED MONEY) ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS, INCLUDING OBLIGATIONS UNDER INSURANCE
OR SELF-INSURANCE ARRANGEMENTS;

(V)           LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES OR
STATUTORY OBLIGATIONS THAT ARE NOT DELINQUENT OR REMAIN PAYABLE WITHOUT ANY
PENALTY OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP (IF SO
REQUIRED);

(VI)          ANY ATTACHMENT OR JUDGMENT LIEN NOT CONSTITUTING AN EVENT OF
DEFAULT UNDER SECTION 9.1(H) THAT IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN
ACCORDANCE WITH GAAP;

(VII)         LIENS (I) SECURING THE INDEBTEDNESS PERMITTED UNDER
SECTION 8.2(III), PROVIDED THAT (A) ANY SUCH LIEN SHALL ATTACH TO THE PROPERTY
ACQUIRED WITH SUCH INDEBTEDNESS CONCURRENTLY WITH OR WITHIN NINETY (90) DAYS
AFTER THE ACQUISITION OR THE REFINANCING THEREOF BY THE BORROWER OR SUCH
SUBSIDIARY, (B) THE AMOUNT OF THE INDEBTEDNESS SECURED BY SUCH LIEN SHALL NOT
EXCEED THE LESSER OF (Y) THE FAIR MARKET VALUE OF THE PROPERTY ACQUIRED WITH
SUCH INDEBTEDNESS AT THE TIME OF SUCH ACQUISITION AND (Z) THE COST THEREOF TO
THE BORROWER OR SUCH SUBSIDIARY AND (C) ANY SUCH LIEN SHALL NOT ENCUMBER ANY
OTHER PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND (II) ON PROPERTY,
PLANT AND EQUIPMENT OF AN ACQUIRED BUSINESS OR PERSON SECURING INDEBTEDNESS
PERMITTED UNDER, AND ON THE TERMS SET FORTH IN, SECTION 8.2(XIII);

(VIII)        CUSTOMARY SECURITY DEPOSITS UNDER OPERATING LEASES ENTERED INTO BY
THE BORROWER AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

(IX)           CUSTOMARY RIGHTS OF SET-OFF, REVOCATION, REFUND OR CHARGEBACK
UNDER DEPOSIT AGREEMENTS OR UNDER THE UNIFORM COMMERCIAL CODE OF BANKS OR OTHER
FINANCIAL INSTITUTIONS WHERE THE BORROWER OR ANY OF ITS SUBSIDIARIES MAINTAINS
DEPOSITS (OTHER THAN DEPOSITS INTENDED AS CASH COLLATERAL) IN THE ORDINARY
COURSE OF BUSINESS;

(X)            LIENS ARISING FROM THE FILING, FOR NOTICE PURPOSES ONLY, OF UCC-1
FINANCING STATEMENTS (OR EQUIVALENT FILINGS, REGISTRATIONS OR AGREEMENTS IN
FOREIGN JURISDICTIONS) IN RESPECT OF TRUE LEASES OTHERWISE PERMITTED HEREUNDER;

94


--------------------------------------------------------------------------------




 

(XI)           WITH RESPECT TO ANY REALTY OCCUPIED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, (A) ALL EASEMENTS (INCLUDING, WITHOUT LIMITATION, RECIPROCAL
EASEMENT AGREEMENTS AND UTILITY AGREEMENTS), RIGHTS OF WAY, COVENANTS, CONSENTS,
RESERVATIONS, LICENSES, ENCROACHMENTS, VARIATIONS AND SIMILAR RESTRICTIONS,
CHARGES AND ENCUMBRANCES ON TITLE (INCLUDING LIENS IN THE NATURE OF MUNICIPAL
ORDINANCES, ZONING, ENTITLEMENT, LAND USE AND ENVIRONMENTAL REGULATIONS) THAT DO
NOT MATERIALLY IMPAIR THE USE OF SUCH PROPERTY FOR ITS INTENDED PURPOSES OR THE
VALUE THEREOF, AND (B) ANY OTHER LIEN OR EXCEPTION TO COVERAGE DESCRIBED IN
MORTGAGEE POLICIES OF TITLE INSURANCE ISSUED IN FAVOR OF AND ACCEPTED BY THE
ADMINISTRATIVE AGENT;

(XII)          LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE NONDELINQUENT CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS;

(XIII)         LIENS THAT ARISE IN FAVOR OF BANKS UNDER ARTICLE 4 OF THE UNIFORM
COMMERCIAL CODE ON ITEMS IN COLLECTION AND THE DOCUMENTS RELATING THERETO AND
PROCEEDS THEREOF;

(XIV)        LIENS WITH RESPECT TO CASH DEPOSITS HELD IN ESCROW IN CONNECTION
WITH PERMITTED ACQUISITIONS;

(XV)         LIENS DEEMED TO EXIST IN CONNECTION WITH INVESTMENTS IN REPURCHASE
AGREEMENTS MEETING THE REQUIREMENTS OF CASH EQUIVALENTS;

(XVI)        ANY LEASES, SUBLEASES, LICENSES OR SUBLICENSES GRANTED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES TO THIRD PARTIES IN THE ORDINARY COURSE OF
BUSINESS AND NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE BUSINESS OF THE
BORROWER AND ITS SUBSIDIARIES, AND ANY INTEREST OR TITLE OF A LESSOR, SUBLESSOR,
LICENSOR OR SUBLICENSOR UNDER ANY LEASE OR LICENSE PERMITTED UNDER THIS
AGREEMENT;

(XVII)       LIENS CONSISTING OF CONTRACTUAL OBLIGATIONS OF ANY CREDIT PARTY TO
SELL OR OTHERWISE DISPOSE OF ASSETS (PROVIDED THAT SUCH SALE OR DISPOSITION IS
PERMITTED UNDER SECTION 8.4);

(XVIII)      OTHER LIENS SECURING OBLIGATIONS NOT EXCEEDING $2,500,000 IN
AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME;

(XIX)         LIENS SECURING INDEBTEDNESS OF METTIS AND ANY OF ITS FOREIGN
SUBSIDIARIES PERMITTED UNDER THE FOREIGN WORKING CAPITAL FACILITY (WHICH LIENS
SHALL ENCUMBER ONLY ASSETS OF METTIS AND SUCH FOREIGN SUBSIDIARIES); AND

(XX)          ANY EXTENSION, RENEWAL OR REPLACEMENT (OR SUCCESSIVE EXTENSIONS,
RENEWALS OR REPLACEMENTS), IN WHOLE OR IN PART, OF ANY LIEN REFERRED TO IN THE
FOREGOING CLAUSES; PROVIDED THAT ANY SUCH EXTENSION, RENEWAL OR REPLACEMENT LIEN
SHALL BE LIMITED TO ALL OR A PART OF THE PROPERTY THAT SECURED THE LIEN SO
EXTENDED, RENEWED OR REPLACED (PLUS ANY IMPROVEMENTS ON SUCH PROPERTY).

8.4           Disposition of Assets. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one or

95


--------------------------------------------------------------------------------




 

a series of transactions) all or any portion of its assets, business or
properties (including, without limitation, any Capital Stock of any of its
Subsidiaries), or agree to do any of the foregoing, except for:

(I)            SALES, TRANSFERS, LEASES, LICENSES OR OTHER DISPOSITIONS OF
INVENTORY, MATERIALS AND OTHER PROPERTY AND ASSETS (INCLUDING INTELLECTUAL
PROPERTY), IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

(II)           THE SALE, EXCHANGE OR OTHER DISPOSITION OF CASH EQUIVALENTS IN
THE ORDINARY COURSE OF BUSINESS;

(III)          THE SALE, LEASE OR OTHER DISPOSITION OF ASSETS BY THE BORROWER OR
ANY SUBSIDIARY OF THE BORROWER TO THE BORROWER OR TO A DOMESTIC SUBSIDIARY
GUARANTOR (OR BY ANY FOREIGN SUBSIDIARY TO ANOTHER FOREIGN SUBSIDIARY, PROVIDED
THAT NO FOREIGN SUBSIDIARY THAT IS A SUBSIDIARY GUARANTOR MAY SELL, LEASE OR
OTHERWISE DISPOSE OF ANY ASSETS TO A FOREIGN SUBSIDIARY THAT IS NOT A SUBSIDIARY
GUARANTOR PURSUANT TO THIS CLAUSE (III)), IN EACH CASE SO LONG AS NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM;

(IV)          THE SALE, EXCHANGE OR OTHER DISPOSITION IN THE ORDINARY COURSE OF
BUSINESS OF EQUIPMENT OR OTHER CAPITAL ASSETS NO LONGER USED OR USEFUL IN THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES;

(V)           THE SALE OR DISPOSITION OF ASSETS (OTHER THAN THE CAPITAL STOCK OF
SUBSIDIARIES) OUTSIDE THE ORDINARY COURSE OF BUSINESS FOR FAIR VALUE AND FOR
CASH, PROVIDED THAT (X) THE AGGREGATE AMOUNT OF NET CASH PROCEEDS FROM ALL SUCH
SALES OR DISPOSITIONS THAT ARE CONSUMMATED DURING ANY REFERENCE PERIOD SHALL NOT
EXCEED $2,000,000 (AND THE AGGREGATE AMOUNT OF NET CASH PROCEEDS FROM ALL SUCH
SALES OR DISPOSITIONS THAT ARE CONSUMMATED BY FOREIGN SUBSIDIARIES DURING ANY
REFERENCE PERIOD SHALL NOT EXCEED $1,000,000), (Y) IF SUCH SALE OR DISPOSITION
SHALL BE AN “ASSET DISPOSITION” HEREUNDER, SUCH NET CASH PROCEEDS SHALL BE
REINVESTED OR APPLIED TO THE PREPAYMENT OF THE LOANS IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2.6(G), AND (Z) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM; AND

(VI)          ANY MERGER, CONSOLIDATION OR OTHER TRANSACTION EXPRESSLY PERMITTED
UNDER SECTION 8.1.

8.5           Investments. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, purchase, own, invest in or
otherwise acquire any Capital Stock, evidence of indebtedness or other
obligation or security or any interest whatsoever in any other Person, or make
or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any other Person, or purchase
or otherwise acquire (whether in one or a series of related transactions) any
portion of the assets, business or properties of another Person (including
pursuant to an Acquisition), or create or acquire any Subsidiary, or become a
partner or joint venturer in any partnership or joint venture (collectively,
“Investments”), or make a commitment or otherwise agree to do any of the
foregoing, other than:

(I)            INVESTMENTS CONSISTING OF CASH AND CASH EQUIVALENTS;

96


--------------------------------------------------------------------------------




 

(II)           INVESTMENTS CONSISTING OF THE CREATION OF ACCOUNTS RECEIVABLE,
PURCHASES AND ACQUISITIONS OF INVENTORY, SUPPLIES, MATERIALS AND EQUIPMENT OR
LICENSES OR LEASES OF INTELLECTUAL PROPERTY AND OTHER ASSETS, IN EACH CASE IN
THE ORDINARY COURSE OF BUSINESS,

(III)          INVESTMENTS CONSISTING OF (W) LOANS AND ADVANCES TO EMPLOYEES OF
THE BORROWER AND ITS SUBSIDIARIES FOR REASONABLE TRAVEL, RELOCATION AND BUSINESS
EXPENSES IN THE ORDINARY COURSE OF BUSINESS NOT EXCEEDING $750,000 AT ANY TIME
OUTSTANDING, (X) CASH LOANS AND ADVANCES TO EMPLOYEES OF THE BORROWER AND ITS
SUBSIDIARIES FOR THE PURCHASE OF CAPITAL STOCK OF THE BORROWER NOT EXCEEDING
$750,000 AT ANY TIME OUTSTANDING, (Y) ACCOUNTS RECEIVABLE OF THE BORROWER AND
ITS SUBSIDIARIES CREATED OR ACQUIRED IN THE ORDINARY COURSE OF BUSINESS, AND
(Z) PREPAID EXPENSES OF THE BORROWER AND ITS SUBSIDIARIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

(IV)          INVESTMENTS (INCLUDING DEBT OBLIGATIONS) OF THE BORROWER AND ITS
SUBSIDIARIES RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF
SUPPLIERS AND CUSTOMERS AND IN GOOD FAITH SETTLEMENT OF DELINQUENT OBLIGATIONS
OF, AND OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS ARISING IN THE ORDINARY
COURSE OF BUSINESS;

(V)           WITHOUT DUPLICATION, INVESTMENTS CONSISTING OF INTERCOMPANY
INDEBTEDNESS PERMITTED UNDER SECTION 8.2(IV);

(VI)          INVESTMENTS EXISTING AS OF THE CLOSING DATE AND DESCRIBED IN
SCHEDULE 8.5;

(VII)         INVESTMENTS OF THE BORROWER UNDER HEDGE AGREEMENTS ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS AND NOT FOR SPECULATIVE PURPOSES;

(VIII)        INVESTMENTS IN DOMESTIC SUBSIDIARIES, WHICH DOMESTIC SUBSIDIARIES
ARE SUBSIDIARY GUARANTORS;

(IX)           INVESTMENTS MADE PRIOR TO THE DATE HEREOF IN FOREIGN SUBSIDIARIES
EXISTING AS OF THE DATE HEREOF, PROVIDED THAT NOTHING IN THIS PARAGRAPH SHALL
PERMIT ANY INVESTMENTS MADE AFTER THE DATE HEREOF IN SUCH FOREIGN SUBSIDIARIES;

(X)            INVESTMENTS CONSISTING OF THE MAKING OF CAPITAL CONTRIBUTIONS OR
THE PURCHASE OF CAPITAL STOCK (Y) BY THE BORROWER OR ANY SUBSIDIARY IN ANY OTHER
NEWLY CREATED OR ACQUIRED WHOLLY OWNED SUBSIDIARY THAT IS (OR IMMEDIATELY AFTER
GIVING EFFECT TO SUCH INVESTMENT WILL BE) A DOMESTIC SUBSIDIARY GUARANTOR;
PROVIDED THAT THE BORROWER COMPLIES WITH THE PROVISIONS OF SECTION 6.9, AND
(Z) BY ANY SUBSIDIARY IN THE BORROWER;

(XI)           INVESTMENTS IN FOREIGN SUBSIDIARIES (INCLUDING, WITHOUT
LIMITATION (BUT WITHOUT DUPLICATION), CAPITAL CONTRIBUTIONS MADE TO ANY FOREIGN
SUBSIDIARY, LOANS MADE TO ANY FOREIGN SUBSIDIARY (INCLUDING LOANS AND ADVANCES
TO FOREIGN SUBSIDIARIES MADE PURSUANT TO SECTION 8.2(IV)), AND GUARANTY
OBLIGATIONS WITH RESPECT TO OBLIGATIONS OF ANY SUCH FOREIGN SUBSIDIARY) MADE
AFTER THE DATE HEREOF IN AN AGGREGATE AMOUNT, AS VALUED AT THE TIME EACH SUCH
INVESTMENT IS MADE, NOT EXCEEDING $10,000,000 FOR ALL SUCH INVESTMENTS FROM AND
AFTER THE CLOSING DATE; PROVIDED THAT:

97


--------------------------------------------------------------------------------




 

(A)          THE AGGREGATE PERMITTED AMOUNT FOR ALL SUCH INVESTMENTS SHALL
INCREASE TO $15,000,000 UPON DELIVERY PURSUANT TO SECTION 6.2(A) OF COMPLIANCE
CERTIFICATES INDICATING A TOTAL LEVERAGE RATIO OF LESS THAN 1.75 TO 1.0 AS OF
THE LAST DAY OF TWO CONSECUTIVE FOUR-QUARTER REFERENCE PERIODS (BUT PROVIDED
FURTHER THAT IN THE EVENT THE TOTAL LEVERAGE RATIO SHOULD EQUAL OR EXCEED 1.75
TO 1.0 AS OF THE LAST DAY OF ANY FISCAL PERIOD AT ANY TIME THEREAFTER, THE
AGGREGATE PERMITTED AMOUNT FOR ALL SUCH INVESTMENTS PURSUANT TO THIS
SECTION 8.5(XI) SHALL AUTOMATICALLY BE REDUCED TO $10,000,000 (PLUS ANY SUCH
INVESTMENTS PURSUANT TO THIS SECTION 8.5(XI) OUTSTANDING AT THE TIME OF
REDUCTION TO THE EXTENT IN EXCESS OF $10,000,000, BUT ONLY TO THE EXTENT OF SUCH
EXCESS));

(B)           THE AGGREGATE PERMITTED AMOUNT FOR ALL SUCH INVESTMENTS SHALL
INCREASE TO $20,000,000 UPON DELIVERY PURSUANT TO SECTION 6.2(A) OF COMPLIANCE
CERTIFICATES INDICATING A TOTAL LEVERAGE RATIO OF LESS THAN 1.5 TO 1.0 AS OF THE
LAST DAY OF TWO CONSECUTIVE FOUR-QUARTER REFERENCE PERIODS (BUT PROVIDED FURTHER
THAT IN THE EVENT THE TOTAL LEVERAGE RATIO SHOULD EQUAL OR EXCEED 1.5 TO 1.0 OR
1.75 TO 1.0 AS OF THE LAST DAY OF ANY FISCAL PERIOD AT ANY TIME THEREAFTER, THE
AGGREGATE PERMITTED AMOUNT FOR ALL SUCH INVESTMENTS PURSUANT TO THIS
SECTION 8.5(XI) SHALL AUTOMATICALLY BE REDUCED TO $15,000,000 OR $10,000,000,
RESPECTIVELY (PLUS ANY SUCH INVESTMENTS PURSUANT TO THIS SECTION 8.5(XI)
OUTSTANDING AT THE TIME OF REDUCTION TO THE EXTENT IN EXCESS OF $15,000,000 OR
$10,000,000, RESPECTIVELY, BUT ONLY TO THE EXTENT OF SUCH EXCESS));

(C)           THE AGGREGATE PERMITTED AMOUNT FOR ALL SUCH INVESTMENTS SHALL
INCREASE TO $25,000,000 UPON DELIVERY PURSUANT TO SECTION 6.2(A) OF COMPLIANCE
CERTIFICATES INDICATING A TOTAL LEVERAGE RATIO OF LESS THAN 1.0 TO 1.0 AS OF THE
LAST DAY OF TWO CONSECUTIVE FOUR-QUARTER REFERENCE PERIODS (BUT PROVIDED FURTHER
THAT IN THE EVENT THE TOTAL LEVERAGE RATIO SHOULD EQUAL OR EXCEED 1.0 TO 1.0,
1.5 TO 1.0 OR 1.75 TO 1.0 AS OF THE LAST DAY OF ANY FISCAL PERIOD AT ANY TIME
THEREAFTER, THE AGGREGATE PERMITTED AMOUNT FOR ALL SUCH INVESTMENTS PURSUANT TO
THIS SECTION 8.5(XI) SHALL AUTOMATICALLY BE REDUCED TO $20,000,000, $15,000,000
OR $10,000,000, RESPECTIVELY (PLUS ANY SUCH INVESTMENTS PURSUANT TO THIS
SECTION 8.5(XI) OUTSTANDING AT THE TIME OF REDUCTION TO THE EXTENT IN EXCESS OF
$20,000,000, $15,000,000 OR $10,000,000, RESPECTIVELY, BUT ONLY TO THE EXTENT OF
SUCH EXCESS)); AND

(D)          NOTWITHSTANDING THE FOREGOING, NO INVESTMENTS MAY BE MADE UNDER
THIS SECTION 8.5(XI) IF A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM;

(XII)          PERMITTED ACQUISITIONS; AND

(XIII)         OTHER INVESTMENTS NOT OTHERWISE PERMITTED UNDER THIS SECTION 8.5
(INCLUDING JOINT VENTURES, BUT EXCLUDING INVESTMENTS IN FOREIGN SUBSIDIARIES) IN
AN AGGREGATE AMOUNT, AS VALUED AT THE TIME EACH SUCH INVESTMENT IS MADE, NOT
EXCEEDING $2,000,000 FOR ALL SUCH INVESTMENTS FROM AND AFTER THE CLOSING DATE.

98


--------------------------------------------------------------------------------




 


8.6           RESTRICTED PAYMENTS.

(A)           THE BORROWER WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, DECLARE OR MAKE ANY DIVIDEND PAYMENT,
OR MAKE ANY OTHER DISTRIBUTION OF CASH, PROPERTY OR ASSETS, IN RESPECT OF ANY OF
ITS CAPITAL STOCK OR ANY WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE ITS CAPITAL
STOCK, OR PURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE FOR VALUE ANY SHARES OF
ITS CAPITAL STOCK OR ANY WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE ITS CAPITAL
STOCK (COLLECTIVELY, “RESTRICTED PAYMENTS”), OR SET ASIDE FUNDS FOR ANY OF THE
FOREGOING, EXCEPT THAT:

(I)            THE BORROWER AND ANY OF ITS SUBSIDIARIES MAY DECLARE AND MAKE
DIVIDEND PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN ITS COMMON STOCK;

(II)           EACH SUBSIDIARY OF THE BORROWER MAY DECLARE AND MAKE DIVIDEND
PAYMENTS OR OTHER DISTRIBUTIONS TO THE BORROWER OR TO A WHOLLY OWNED SUBSIDIARY
OF THE BORROWER THAT IS A SUBSIDIARY GUARANTOR, OR (IF SUCH DECLARING SUBSIDIARY
IS A FOREIGN SUBSIDIARY) TO ANOTHER WHOLLY OWNED FOREIGN SUBSIDIARY, IN EACH
CASE TO THE EXTENT NOT PROHIBITED UNDER APPLICABLE REQUIREMENTS OF LAW;

(III)          SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING OR WOULD RESULT THEREFROM, THE BORROWER MAY PURCHASE, REDEEM,
RETIRE OR OTHERWISE ACQUIRE WARRANTS TO ACQUIRE SHARES OF ITS CAPITAL STOCK, IN
AN AGGREGATE CASH AMOUNT NOT EXCEEDING $1,000,000 FOR ALL SUCH PURCHASES,
REDEMPTIONS, RETIREMENTS AND ACQUISITIONS DURING ANY FISCAL YEAR; AND

(IV)          THE BORROWER MAY MAKE ANY RESTRICTED PAYMENT IN AN AMOUNT THAT,
TAKEN TOGETHER WITH THE AGGREGATE OF ALL OTHER RESTRICTED PAYMENTS MADE BY THE
BORROWER AND ITS SUBSIDIARIES (OTHER THAN RESTRICTED PAYMENTS PERMITTED UNDER
SECTIONS 8.6(A)(I) AND 8.6(A)(II), BUT INCLUDING RESTRICTED PAYMENTS PERMITTED
UNDER SECTION 8.6(A)(III)) FROM AND AFTER THE CLOSING DATE, IS LESS THAN 50% OF
CONSOLIDATED NET INCOME FOR THE PERIOD (TAKEN AS ONE ACCOUNTING PERIOD) FROM THE
BEGINNING OF THE FIRST FISCAL QUARTER COMMENCING AFTER THE CLOSING DATE TO THE
END OF THE BORROWER’S MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH THE BORROWER
HAS DELIVERED FINANCIAL STATEMENTS AS REQUIRED BY SECTIONS 6.1(A) OR 6.1(B), AS
THE CASE MAY BE, AND THE COMPLIANCE CERTIFICATE AS REQUIRED BY SECTION 6.2(A),
PROVIDED THAT:

(A)          NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM SUCH RESTRICTED PAYMENT;

(B)           AFTER GIVING EFFECT TO SUCH RESTRICTED PAYMENT, THE BORROWER SHALL
BE IN COMPLIANCE WITH THE FIXED CHARGE COVERAGE RATIO SET FORTH IN SECTION 7.3,
SUCH COMPLIANCE DETERMINED WITH REGARD TO CALCULATIONS MADE ON A PRO FORMA BASIS
FOR THE REFERENCE PERIOD MOST RECENTLY ENDED, CALCULATED IN ACCORDANCE WITH GAAP
AS IF SUCH RESTRICTED PAYMENT HAD BEEN MADE AT THE BEGINNING OF SUCH REFERENCE
PERIOD; AND

(C)           AFTER GIVING EFFECT TO SUCH RESTRICTED PAYMENT, THE TOTAL LEVERAGE
RATIO (CALCULATED ON A PRO FORMA BASIS AS SET FORTH ABOVE AFTER GIVING EFFECT TO
SUCH RESTRICTED PAYMENT) SHALL NOT EXCEED 1.5 TO 1.0.

99


--------------------------------------------------------------------------------




 

(B)           THE BORROWER WILL NOT, AND WILL NOT PERMIT OR CAUSE ANY OF ITS
SUBSIDIARIES TO, MAKE (OR GIVE ANY NOTICE IN RESPECT OF) ANY PAYMENT OR
PREPAYMENT OF PRINCIPAL ON, OR INTEREST, FEES OR PREMIUM (IF ANY) WITH RESPECT
TO ANY SUBORDINATED INDEBTEDNESS, OR DIRECTLY OR INDIRECTLY MAKE ANY REDEMPTION
(INCLUDING PURSUANT TO ANY CHANGE OF CONTROL OR ASSET DISPOSITION PROVISION),
RETIREMENT, DEFEASANCE OR OTHER ACQUISITION FOR VALUE OF ANY SUBORDINATED
INDEBTEDNESS, OR MAKE ANY DEPOSIT OR OTHERWISE SET ASIDE FUNDS FOR ANY OF THE
FOREGOING PURPOSES; PROVIDED, HOWEVER, THAT, SUBJECT TO THE PROVISIONS OF
SECTION 8.6(C), THE BORROWER AND ITS SUBSIDIARIES MAY MAKE REQUIRED PRINCIPAL
AND INTEREST PAYMENTS ON ANY SELLER SUBORDINATED INDEBTEDNESS INCURRED OR ISSUED
PURSUANT TO (AND IN ACCORDANCE WITH THE TERMS OF) SECTION 8.2(VIII) AND ANY
SUBORDINATED INDEBTEDNESS EXISTING ON THE CLOSING DATE AND DESCRIBED IN
SCHEDULE 8.2, IN EACH CASE IN ACCORDANCE WITH THE TERMS OF SUCH INDEBTEDNESS
(INCLUDING ANY SUBORDINATION PROVISIONS THEREOF).

(C)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, MAKE ANY PAYMENT IN RESPECT OF ANY CONTINGENT PURCHASE PRICE OBLIGATIONS
(WHETHER OR NOT SUCH CONTINGENT PURCHASE PRICE OBLIGATIONS CONSTITUTE
INDEBTEDNESS) OR SELLER SUBORDINATED INDEBTEDNESS UNLESS, IMMEDIATELY AFTER
GIVING EFFECT TO SUCH PAYMENT, THE BORROWER SHALL BE IN COMPLIANCE WITH THE
FINANCIAL COVENANTS CONTAINED IN ARTICLE VII, SUCH COMPLIANCE DETERMINED WITH
REGARD TO CALCULATIONS MADE ON A PRO FORMA BASIS FOR THE REFERENCE PERIOD MOST
RECENTLY ENDED, CALCULATED IN ACCORDANCE WITH GAAP AS IF SUCH PAYMENT HAD BEEN
MADE ON THE LAST DAY OF SUCH REFERENCE PERIOD, AND THE ADMINISTRATIVE AGENT HAS
RECEIVED A CERTIFICATE ON BEHALF OF THE BORROWER OF A FINANCIAL OFFICER OF THE
BORROWER TO SUCH EFFECT.

8.7           Transactions with Affiliates. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of the Borrower or any of its Subsidiaries,
except in the ordinary course of its business and upon fair and reasonable terms
that are no less favorable to it than it would obtain in a comparable arm’s
length transaction with a Person other than an Affiliate of the Borrower or any
of its Subsidiaries; provided, however, that nothing contained in this
Section 8.7 shall prohibit:

(I)            TRANSACTIONS DESCRIBED ON SCHEDULE 8.7 OR OTHERWISE EXPRESSLY
PERMITTED UNDER THIS AGREEMENT;

(II)           TRANSACTIONS AMONG THE BORROWER AND ITS WHOLLY OWNED SUBSIDIARIES
(PROVIDED THAT SUCH TRANSACTIONS SHALL REMAIN SUBJECT TO ANY OTHER APPLICABLE
LIMITATIONS AND RESTRICTIONS SET FORTH IN THIS AGREEMENT); AND

(III)          THE PAYMENT BY THE BORROWER OF REASONABLE AND CUSTOMARY FEES TO
MEMBERS OF ITS BOARDS OF DIRECTORS (SUCH FEES NOT TO EXCEED, IN ANY EVENT,
$500,000 DURING ANY FISCAL YEAR) AND THE PAYMENT AND PROVISION OF COMPENSATION
AND BENEFITS TO ITS DIRECTORS AND OFFICERS RELATING TO THEIR EMPLOYMENT.

8.8           Lines of Business. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, engage in any lines of business other than the
businesses engaged in by it and its Subsidiaries on the Closing Date and
businesses and activities reasonably related thereto. All

100


--------------------------------------------------------------------------------




 

REFERENCES IN THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO “IN THE ORDINARY
COURSE OF BUSINESS” SHALL MEAN ONLY IN THE ORDINARY COURSE OF THOSE BUSINESSES
PERMITTED BY THIS SECTION 8.8.

8.9           Sale-Leaseback Transactions. Except for transactions otherwise
expressly permitted under this Agreement, and except as permitted by
Section 8.2(iii), the Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
guarantor or other surety with respect to any lease, whether an operating lease
or a Capital Lease, of any property (whether real, personal or mixed, and
whether now owned or hereafter acquired) (i) that any Credit Party has sold or
transferred (or is to sell or transfer) to a Person that is not a Credit Party
or (ii) that any Credit Party intends to use for substantially the same purpose
as any other property that, in connection with such lease, has been sold or
transferred (or is to be sold or transferred) by a Credit Party to another
Person that is not a Credit Party.

8.10         Certain Amendments. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, (i) amend, modify or waive, or permit the
amendment, modification or waiver of, any provision of any Subordinated
Indebtedness, the effect of which would be (a) to increase the principal amount
due thereunder or provide for any mandatory prepayments not already provided for
by the terms thereof, (b) to shorten or accelerate the time of payment of any
amount due thereunder (to the extent such modification would cause any such
Subordinated Indebtedness to become due within one year after the due date for
repayment of any of the Obligations), (c) to increase the applicable interest
rate (to the extent payable in cash) or amount of any fees or costs due
thereunder, (d) to amend any of the subordination provisions thereunder
(including any of the definitions relating thereto), (e) to make any covenant or
event of default therein more restrictive or add any new covenant or event of
default, (f) to grant any security or collateral to secure payment thereof, or
(g) to effect any change in the rights or obligations of the Credit Parties
thereunder or of the holders thereof that, in the reasonable determination of
the Administrative Agent, would be adverse in any material respect to the rights
or interests of the Lenders, (ii) breach or otherwise violate any of the
subordination provisions applicable to any Subordinated Indebtedness, including,
without limitation, restrictions against payment of principal and interest
thereon, or (iii) amend, modify or change any provision of its articles or
certificate of incorporation or formation, bylaws, partnership agreement,
operating agreement or other applicable formation or organizational documents,
as applicable, the terms of any class or series of its Capital Stock other than
in a manner that could not reasonably be expected to adversely affect the
Lenders in any material respect (provided that the Borrower shall give the
Administrative Agent and the Lenders notice of any such amendment, modification
or change that is material, together with copies thereof).

8.11         Limitation on Certain Restrictions. The Borrower will not, and will
not permit or cause any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of Borrower and any such Subsidiaries to perform
and comply with their respective obligations under the Credit Documents or
(b) the ability of any Subsidiary of the Borrower to make any dividend payment
or other distribution in respect of its Capital Stock, to repay Indebtedness
owed to the Borrower or any other Subsidiary, to make loans or advances to the
Borrower or any other Subsidiary, or to transfer any of its assets or properties
to the Borrower or any other Subsidiary, in each case other

101


--------------------------------------------------------------------------------


 

than such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in operating leases and licenses of
real or personal property (including intellectual property) entered into by the
Borrower or any of its Subsidiaries as lessee or licensee in the ordinary course
of business, and (iv) as to clause (b) above only, the Foreign Working Capital
Facility (but only with respect to the Foreign Subsidiary obligors thereunder,
and then only to the extent that any such restrictions could not reasonably be
expected to materially impair the ability of the Borrower to perform its
obligations under this Agreement).

8.12         No Other Negative Pledges. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into or suffer to exist any
agreement or restriction that, directly or indirectly, prohibits or conditions
the creation, incurrence or assumption of any Lien upon or with respect to any
part of its property or assets, whether now owned or hereafter acquired, or
agree to do any of the foregoing, other than as set forth in (i) this Agreement
and the other Credit Documents, (ii) any agreement or instrument creating a
Permitted Lien, including the Foreign Working Capital Facility (but only to the
extent such agreement or restriction applies to the assets subject to such
Permitted Lien), and (iii) operating leases and licenses of real or personal
property entered into by the Borrower or any of its Subsidiaries as lessee or
licensee in the ordinary course of business.

8.13         Fiscal Year. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, change the ending date of its fiscal year to a date
other than the Saturday closest to December 31.

8.14         Accounting Changes. Other than as permitted pursuant to
Section 1.2, the Borrower will not, and will not permit or cause any of its
Subsidiaries to, make or permit any material change in its accounting policies
or reporting practices, except (i) as may be required by GAAP (or, in the case
of Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization) or (ii) as the Borrower’s independent auditor
may recommend and as reasonably consented to by the Required Lenders.

8.15         Ownership of Subsidiaries. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, have any Subsidiaries of the
Borrower other than Wholly Owned Subsidiaries.


ARTICLE IX


EVENTS OF DEFAULT

9.1           Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(A)           THE BORROWER SHALL FAIL TO PAY WHEN DUE (I) ANY PRINCIPAL OF ANY
LOAN OR ANY REIMBURSEMENT OBLIGATION, OR (II) ANY INTEREST ON ANY LOAN, ANY FEE
PAYABLE UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR (EXCEPT AS
PROVIDED IN CLAUSE (I) ABOVE) ANY OTHER OBLIGATION (OTHER THAN ANY OBLIGATION
UNDER A HEDGE AGREEMENT), AND (IN THE CASE OF THIS CLAUSE (II) ONLY) SUCH
FAILURE SHALL CONTINUE FOR A PERIOD OF THREE (3) BUSINESS DAYS;

102


--------------------------------------------------------------------------------




 

(B)           THE BORROWER OR ANY OTHER CREDIT PARTY SHALL FAIL TO OBSERVE,
PERFORM OR COMPLY WITH ANY CONDITION, COVENANT OR AGREEMENT CONTAINED IN ANY OF
SECTIONS 2.14, 6.1, 6.2(E)(I), 6.3(I), 6.8 OR 6.9 OR IN ARTICLES VII OR VIII;

(C)           THE BORROWER OR ANY OTHER CREDIT PARTY SHALL FAIL TO OBSERVE,
PERFORM OR COMPLY WITH ANY CONDITION, COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OTHER THAN THOSE ENUMERATED IN
SECTIONS 9.1(A) AND 9.1(B), OR ANY DEFAULT OR EVENT OF DEFAULT SHALL OCCUR UNDER
ANY HEDGE AGREEMENT TO WHICH THE BORROWER AND ANY LENDER OR AFFILIATE OF ANY
LENDER ARE PARTIES, AND SUCH FAILURE (I) BY THE EXPRESS TERMS OF THE RELEVANT
CREDIT DOCUMENT, CONSTITUTES AN EVENT OF DEFAULT, OR (II) SHALL CONTINUE
UNREMEDIED FOR ANY GRACE PERIOD SPECIFICALLY APPLICABLE THERETO OR, IF NO SUCH
GRACE PERIOD IS APPLICABLE, FOR A PERIOD OF THIRTY (30) DAYS AFTER THE EARLIER
OF (Y) THE DATE ON WHICH A RESPONSIBLE OFFICER OF THE BORROWER ACQUIRES
KNOWLEDGE THEREOF AND (Z) THE DATE ON WHICH WRITTEN NOTICE THEREOF IS DELIVERED
BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO THE BORROWER;

(D)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY OTHER CREDIT PARTY IN THIS AGREEMENT, ANY OF THE OTHER
CREDIT DOCUMENTS OR IN ANY CERTIFICATE, INSTRUMENT, REPORT OR OTHER DOCUMENT
FURNISHED AT ANY TIME IN CONNECTION HEREWITH OR THEREWITH SHALL PROVE TO HAVE
BEEN INCORRECT, FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE TIME MADE,
DEEMED MADE OR FURNISHED;

(E)           THE BORROWER OR ANY OTHER CREDIT PARTY SHALL (I) FAIL TO PAY WHEN
DUE (WHETHER BY SCHEDULED MATURITY, ACCELERATION OR OTHERWISE AND AFTER GIVING
EFFECT TO ANY APPLICABLE GRACE PERIOD OR NOTICE PROVISIONS) (Y) ANY PRINCIPAL OF
OR INTEREST ON ANY INDEBTEDNESS (OTHER THAN THE INDEBTEDNESS INCURRED PURSUANT
TO THIS AGREEMENT OR A HEDGE AGREEMENT) HAVING AN AGGREGATE PRINCIPAL AMOUNT OF
AT LEAST $2,000,000 OR (Z) ANY TERMINATION OR OTHER PAYMENT UNDER ANY HEDGE
AGREEMENT COVERING A NOTIONAL AMOUNT OF INDEBTEDNESS OF AT LEAST $2,000,000 OR
(II) FAIL TO OBSERVE, PERFORM OR COMPLY WITH ANY CONDITION, COVENANT OR
AGREEMENT CONTAINED IN ANY AGREEMENT OR INSTRUMENT EVIDENCING OR RELATING TO ANY
SUCH INDEBTEDNESS, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST IN RESPECT
THEREOF, AND THE EFFECT OF SUCH FAILURE, EVENT OR CONDITION IS TO CAUSE, OR
PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON ITS
OR THEIR BEHALF) TO CAUSE (WITH OR WITHOUT THE GIVING OF NOTICE, LAPSE OF TIME,
OR BOTH), WITHOUT REGARD TO ANY SUBORDINATION TERMS WITH RESPECT THERETO, SUCH
INDEBTEDNESS TO BECOME DUE, OR TO BE PREPAID, REDEEMED, PURCHASED OR DEFEASED,
PRIOR TO ITS STATED MATURITY;

(F)            THE BORROWER OR ANY OTHER CREDIT PARTY SHALL (I) FILE A VOLUNTARY
PETITION OR COMMENCE A VOLUNTARY CASE SEEKING LIQUIDATION, WINDING-UP,
REORGANIZATION, DISSOLUTION, ARRANGEMENT, READJUSTMENT OF DEBTS OR ANY OTHER
RELIEF UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER APPLICABLE BANKRUPTCY,
INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTROVERT IN A TIMELY AND APPROPRIATE MANNER, ANY
PETITION OR CASE OF THE TYPE DESCRIBED IN SECTION 9.1(G), (III) APPLY FOR OR
CONSENT TO THE APPOINTMENT OF OR TAKING POSSESSION BY A CUSTODIAN, TRUSTEE,
RECEIVER OR SIMILAR OFFICIAL FOR OR OF ITSELF OR ALL OR A SUBSTANTIAL PART OF
ITS PROPERTIES OR ASSETS, (IV) FAIL GENERALLY, OR ADMIT IN WRITING ITS
INABILITY, TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE, (V) MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY CORPORATE ACTION TO
AUTHORIZE OR APPROVE ANY OF THE FOREGOING;

103


--------------------------------------------------------------------------------




 

(G)           ANY INVOLUNTARY PETITION OR CASE SHALL BE FILED OR COMMENCED
AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY SEEKING LIQUIDATION, WINDING-UP,
REORGANIZATION, DISSOLUTION, ARRANGEMENT, READJUSTMENT OF DEBTS, THE APPOINTMENT
OF A CUSTODIAN, TRUSTEE, RECEIVER OR SIMILAR OFFICIAL FOR IT OR ALL OR A
SUBSTANTIAL PART OF ITS PROPERTIES OR ANY OTHER RELIEF UNDER THE BANKRUPTCY CODE
OR UNDER ANY OTHER APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAW NOW OR
HEREAFTER IN EFFECT, AND SUCH PETITION OR CASE SHALL CONTINUE UNDISMISSED AND
UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS; OR AN ORDER, JUDGMENT OR DECREE
APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED IN ANY SUCH
PROCEEDING;

(H)           ANY ONE OR MORE MONEY JUDGMENTS, WRITS OR WARRANTS OF ATTACHMENT,
EXECUTIONS OR SIMILAR PROCESSES INVOLVING AN AGGREGATE AMOUNT (TO THE EXTENT NOT
PAID WHEN DUE, EXCLUSIVE OF AMOUNTS FULLY BONDED OR COVERED BY INSURANCE OR FOR
WHICH THE BORROWER OR ANY OTHER CREDIT PARTY IS INDEMNIFIED IN A MANNER
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) IN EXCESS OF $1,000,000
SHALL BE ENTERED OR FILED AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR ANY
OF THEIR RESPECTIVE PROPERTIES AND THE SAME SHALL NOT BE PAID, DISMISSED,
BONDED, VACATED, STAYED OR DISCHARGED WITHIN A PERIOD OF THIRTY (30) DAYS OR IN
ANY EVENT LATER THAN FIVE (5) DAYS PRIOR TO THE DATE OF ANY PROPOSED SALE OF
SUCH PROPERTY THEREUNDER;

(I)            ANY SECURITY DOCUMENT TO WHICH THE BORROWER OR ANY OTHER CREDIT
PARTY IS NOW OR HEREAFTER A PARTY SHALL FOR ANY REASON CEASE TO BE IN FULL FORCE
AND EFFECT OR CEASE TO BE EFFECTIVE TO GIVE THE ADMINISTRATIVE AGENT A VALID AND
PERFECTED SECURITY INTEREST IN AND LIEN UPON THE COLLATERAL PURPORTED TO BE
COVERED THEREBY, SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS, IN EACH CASE
UNLESS ANY SUCH CESSATION OCCURS IN ACCORDANCE WITH THE TERMS THEREOF OR IS DUE
TO ANY ACT OR FAILURE TO ACT ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY
LENDER, OR THE BORROWER OR ANY OTHER CREDIT PARTY SHALL ASSERT ANY OF THE
FOREGOING; OR THE SUBSIDIARY GUARANTY SHALL FOR ANY REASON CEASE TO BE IN FULL
FORCE AND EFFECT AS TO ANY SUBSIDIARY GUARANTOR, OR ANY SUBSIDIARY GUARANTOR OR
ANY PERSON ACTING ON ITS BEHALF SHALL DENY OR DISAFFIRM SUCH SUBSIDIARY
GUARANTOR’S OBLIGATIONS THEREUNDER;

(J)            ANY ERISA EVENT OR ANY OTHER EVENT OR CONDITION SHALL OCCUR OR
EXIST WITH RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN AND, AS A RESULT THEREOF,
TOGETHER WITH ALL OTHER ERISA EVENTS AND OTHER EVENTS OR CONDITIONS THEN
EXISTING, ANY CREDIT PARTY AND ITS ERISA AFFILIATES HAVE INCURRED, OR WOULD BE
REASONABLY LIKELY TO INCUR LIABILITY TO ANY ONE OR MORE PLANS OR MULTIEMPLOYER
PLANS OR TO THE PBGC (OR TO ANY COMBINATION THEREOF) IN EXCESS OF $2,000,000;

(K)           ANY ONE OR MORE LICENSES, PERMITS, ACCREDITATIONS OR
AUTHORIZATIONS OF THE BORROWER OR ANY OTHER CREDIT PARTY SHALL BE SUSPENDED,
LIMITED OR TERMINATED OR SHALL NOT BE RENEWED, OR ANY OTHER ACTION SHALL BE
TAKEN, BY ANY GOVERNMENTAL AUTHORITY IN RESPONSE TO ANY ALLEGED FAILURE BY THE
BORROWER OR ANY OTHER CREDIT PARTY TO BE IN COMPLIANCE WITH APPLICABLE
REQUIREMENTS OF LAW, AND SUCH ACTION, INDIVIDUALLY OR IN THE AGGREGATE, WOULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;

(L)            ANY ONE OR MORE ENVIRONMENTAL CLAIMS SHALL HAVE BEEN ASSERTED
AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY (OR A REASONABLE BASIS SHALL
EXIST THEREFOR) OR THE BORROWER OR ANY OTHER CREDIT PARTY SHALL HAVE INCURRED OR
WOULD BE REASONABLY LIKELY TO INCUR LIABILITY, INTERRUPTION OF OPERATIONS OR
OTHER ADVERSE EFFECTS AS A RESULT THEREOF, AND SUCH ENVIRONMENTAL

104


--------------------------------------------------------------------------------




 

CLAIMS, LIABILITY OR OTHER EFFECT, INDIVIDUALLY OR IN THE AGGREGATE, HAS OR
WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; OR

(M)          (A) ANY PERSON OR GROUP OF PERSONS ACTING IN CONCERT AS A
PARTNERSHIP OR OTHER GROUP SHALL HAVE BECOME, AS A RESULT OF A TENDER OR
EXCHANGE OFFER, OPEN MARKET PURCHASES, PRIVATELY NEGOTIATED PURCHASES OR
OTHERWISE, THE BENEFICIAL OWNER OF OUTSTANDING CAPITAL STOCK OF THE BORROWER
HAVING 35% OR MORE OF THE TOTAL VOTING POWER OF THE BORROWER, OR (B) DURING ANY
PERIOD OF UP TO TWELVE (12) CONSECUTIVE MONTHS, INDIVIDUALS ON THE BOARD OF
DIRECTORS OF THE BORROWER (TOGETHER WITH ANY NEW DIRECTORS WHOSE ELECTION BY
SUCH BOARD OF DIRECTORS WAS APPROVED BY A VOTE OF 66-2/3% OF THE DIRECTORS THEN
STILL IN OFFICE WHO WERE EITHER DIRECTORS AT THE BEGINNING OF SUCH PERIOD OR
WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED) SHALL
CEASE TO CONSIST OF A MAJORITY OF THE INDIVIDUALS WHO CONSTITUTED THE BOARD OF
DIRECTORS AT THE BEGINNING OF SUCH PERIOD.

9.2           Remedies:  Termination of Commitments, Acceleration, etc. Upon and
at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:

(A)           DECLARE THE COMMITMENTS, THE SWINGLINE COMMITMENT, AND THE ISSUING
LENDER’S OBLIGATION TO ISSUE LETTERS OF CREDIT, TO BE TERMINATED, WHEREUPON THE
SAME SHALL TERMINATE; PROVIDED THAT, UPON THE OCCURRENCE OF A BANKRUPTCY EVENT,
THE COMMITMENTS, THE SWINGLINE COMMITMENT AND THE ISSUING LENDER’S OBLIGATION TO
ISSUE LETTERS OF CREDIT SHALL AUTOMATICALLY BE TERMINATED;

(B)           DECLARE ALL OR ANY PART OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE
LOANS TO BE IMMEDIATELY DUE AND PAYABLE, WHEREUPON THE PRINCIPAL AMOUNT SO
DECLARED TO BE IMMEDIATELY DUE AND PAYABLE, TOGETHER WITH ALL INTEREST ACCRUED
THEREON AND ALL OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT, THE NOTES AND THE
OTHER CREDIT DOCUMENTS (BUT EXCLUDING ANY AMOUNTS OWING UNDER ANY HEDGE
AGREEMENT), SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT,
DEMAND, PROTEST, NOTICE OF INTENT TO ACCELERATE OR OTHER NOTICE OR LEGAL PROCESS
OF ANY KIND, ALL OF WHICH ARE HEREBY KNOWINGLY AND EXPRESSLY WAIVED BY THE
BORROWER; PROVIDED THAT, UPON THE OCCURRENCE OF A BANKRUPTCY EVENT, ALL OF THE
OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS AND ALL OTHER AMOUNTS DESCRIBED IN
THIS SECTION 9.2(B) SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE
WITHOUT PRESENTMENT, DEMAND, PROTEST, NOTICE OF INTENT TO ACCELERATE OR OTHER
NOTICE OR LEGAL PROCESS OF ANY KIND, ALL OF WHICH ARE HEREBY KNOWINGLY AND
EXPRESSLY WAIVED BY THE BORROWER;

(C)           DIRECT THE BORROWER TO DEPOSIT (AND THE BORROWER HEREBY AGREES,
FORTHWITH UPON RECEIPT OF NOTICE OF SUCH DIRECTION FROM THE ADMINISTRATIVE
AGENT, TO DEPOSIT) WITH THE ADMINISTRATIVE AGENT FROM TIME TO TIME SUCH
ADDITIONAL AMOUNT OF CASH AS IS EQUAL TO THE AGGREGATE STATED AMOUNT OF ALL
LETTERS OF CREDIT THEN OUTSTANDING (WHETHER OR NOT ANY BENEFICIARY UNDER ANY
LETTER OF CREDIT SHALL HAVE DRAWN OR BE ENTITLED AT SUCH TIME TO DRAW
THEREUNDER), SUCH AMOUNT TO BE HELD BY THE ADMINISTRATIVE AGENT IN THE CASH
COLLATERAL ACCOUNT AS SECURITY FOR THE LETTER OF CREDIT EXPOSURE AS DESCRIBED IN
SECTION 3.8;

105


--------------------------------------------------------------------------------




 

(D)           APPOINT OR DIRECT THE APPOINTMENT OF A RECEIVER FOR THE PROPERTIES
AND ASSETS OF THE CREDIT PARTIES, BOTH TO OPERATE AND TO SELL SUCH PROPERTIES
AND ASSETS, AND THE BORROWER, FOR ITSELF AND ON BEHALF OF ITS SUBSIDIARIES,
HEREBY CONSENTS TO SUCH RIGHT AND SUCH APPOINTMENT AND HEREBY WAIVES ANY
OBJECTION THE BORROWER OR ANY SUBSIDIARY MAY HAVE THERETO OR THE RIGHT TO HAVE A
BOND OR OTHER SECURITY POSTED BY THE ADMINISTRATIVE AGENT ON BEHALF OF THE
LENDERS, IN CONNECTION THEREWITH; AND

(E)           EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO IT UNDER THIS
AGREEMENT, THE OTHER CREDIT DOCUMENTS AND APPLICABLE LAW.

9.3           Remedies:  Set-Off. In addition to all other rights and remedies
available under the Credit Documents or applicable law or otherwise, upon and at
any time after the occurrence and during the continuance of any Event of
Default, each Lender may, and each is hereby authorized by the Borrower, at any
such time and from time to time, to the fullest extent permitted by applicable
law, without presentment, demand, protest or other notice of any kind, all of
which are hereby knowingly and expressly waived by the Borrower (on behalf of
itself and the other Credit Parties) to set off and to apply any and all
deposits (general or special, time or demand, provisional or final) and any
other property at any time held (including at any branches or agencies, wherever
located), and any other indebtedness at any time owing, by such Lender to or for
the credit or the account of the Borrower or any other Credit Party against any
or all of the Obligations to such Lender now or hereafter existing, whether or
not such Obligations may be contingent or unmatured, the Borrower (on behalf of
itself and the other Credit Parties) hereby granting to each Lender a continuing
security interest in and Lien upon all such deposits and other property as
security for such Obligations. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.


ARTICLE X


THE ADMINISTRATIVE AGENT

10.1         Appointment. Each Lender hereby irrevocably appoints and authorizes
Wachovia to act as Administrative Agent hereunder and under the other Credit
Documents and to take such actions as agent on its behalf hereunder and under
the other Credit Documents, and to exercise such powers and to perform such
duties, as are specifically delegated to the Administrative Agent by the terms
hereof or thereof, together with such other powers and duties as are reasonably
incidental thereto.


10.2         NATURE OF DUTIES.

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTIES OR RESPONSIBILITIES
OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS. THE ADMINISTRATIVE AGENT SHALL NOT HAVE, BY REASON OF THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT, A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER
OR ANY OTHER PERSON; AND NOTHING IN THIS AGREEMENT OR ANY

106


--------------------------------------------------------------------------------




 

OTHER CREDIT DOCUMENT, EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL BE SO
CONSTRUED AS TO IMPOSE UPON THE ADMINISTRATIVE AGENT ANY OBLIGATIONS OR
LIABILITIES IN RESPECT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR THEREIN. THE ADMINISTRATIVE AGENT MAY EXECUTE ANY
OF ITS DUTIES UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BY OR THROUGH
AGENTS OR ATTORNEYS-IN-FACT AND SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT THAT IT SELECTS WITH REASONABLE
CARE. THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO CONSULT WITH LEGAL COUNSEL,
INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT WITH RESPECT TO
ALL MATTERS PERTAINING TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND ITS
DUTIES HEREUNDER AND THEREUNDER AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR
OMITTED TO BE TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE ADVICE OF SUCH
COUNSEL, ACCOUNTANTS OR EXPERTS. THE LENDERS HEREBY ACKNOWLEDGE THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE UNDER ANY DUTY TO TAKE ANY DISCRETIONARY
ACTION PERMITTED TO BE TAKEN BY IT PURSUANT TO THE PROVISIONS OF THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT UNLESS IT SHALL BE REQUESTED IN WRITING TO DO SO BY
THE REQUIRED LENDERS (OR, WHERE A HIGHER PERCENTAGE OF THE LENDERS IS EXPRESSLY
REQUIRED HEREUNDER, SUCH LENDERS).

(B)           THE BORROWER HEREBY DESIGNATES THE ADMINISTRATIVE AGENT TO SERVE
AS THE BORROWER’S AGENT, SOLELY FOR PURPOSES OF THIS SECTION 10.2(B), TO
MAINTAIN THE REGISTER PURSUANT TO THE TERMS OF SECTION 11.7(B).

10.3         Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action taken or omitted to be taken by it or such
Person under or in connection with the Credit Documents, except for its or such
Person’s own gross negligence, bad faith or willful misconduct, (ii) responsible
in any manner to any Lender or any other Person for any recitals, statements,
information, representations or warranties herein or in any other Credit
Document or in any document, instrument, certificate, report or other writing
delivered in connection herewith or therewith, for the execution, effectiveness,
genuineness, validity, enforceability or sufficiency of this Agreement or any
other Credit Document, or for the financial condition of the Borrower, any other
Credit Party or any other Person, or (iii) required to ascertain or make any
inquiry concerning the performance or observance of any of the terms, provisions
or conditions (other than delivery of the documents specified in Section 4.1) of
this Agreement or any other Credit Document or the existence or possible
existence of any Default or Event of Default, or to inspect the properties,
books or records of the Borrower or any other Credit Party.

10.4         Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any notice,
statement, consent or other communication (including, without limitation, any
thereof by telephone, telecopy, telex, telegram or cable) believed by it in good
faith to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons. The Administrative Agent may deem and treat each
Lender as the owner of its interest hereunder for all purposes hereof unless and
until a written notice of the assignment, negotiation or transfer thereof shall
have been given to the Administrative Agent in accordance with the provisions of
this Agreement. The Administrative Agent shall be entitled to refrain from
taking or omitting to take any action in connection with this Agreement or any
other Credit Document (i) if such action or omission would, in the reasonable
opinion of the Administrative Agent, violate any applicable law or any provision
of this Agreement or any other Credit Document or (ii) unless and until it shall
have received such advice or concurrence of the Required Lenders (or, where a
higher percentage of the Lenders is expressly required hereunder, such Lenders)
as it deems appropriate, if it so requests, or it shall

107


--------------------------------------------------------------------------------




 

FIRST HAVE BEEN INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND
ALL LIABILITY AND EXPENSE (OTHER THAN LIABILITY AND EXPENSE ARISING FROM ITS OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) THAT MAY BE INCURRED BY IT BY REASON OF
TAKING, CONTINUING TO TAKE OR OMITTING TO TAKE ANY SUCH ACTION. WITHOUT LIMITING
THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST THE
ADMINISTRATIVE AGENT AS A RESULT OF THE ADMINISTRATIVE AGENT’S ACTING OR
REFRAINING FROM ACTING HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT IN
ACCORDANCE WITH THE INSTRUCTIONS OF THE REQUIRED LENDERS (OR, WHERE A HIGHER
PERCENTAGE OF THE LENDERS IS EXPRESSLY REQUIRED HEREUNDER, SUCH LENDERS), AND
SUCH INSTRUCTIONS AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL
BE BINDING UPON ALL OF THE LENDERS (INCLUDING ALL SUBSEQUENT LENDERS).

10.5         Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representation or warranty to it and that no act by the Administrative Agent
or any such Person hereinafter taken, including any review of the affairs of the
Borrower and the other Credit Parties, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that (i) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
properties, financial and other condition and creditworthiness of the Borrower
and the other Credit Parties and made its own decision to enter into this
Agreement and extend credit to the Borrower hereunder, and (ii) it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action hereunder and under the other Credit Documents
and to make such investigation as it deems necessary to inform itself as to the
business, prospects, operations, properties, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except as
expressly provided in this Agreement and the other Credit Documents, the
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide any Lender with any credit or other
information concerning the business, prospects, operations, properties,
financial or other condition or creditworthiness of the Borrower, the other
Credit Parties or any other Person that may at any time come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

10.6         Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
unless (i) a Default or Event of Default in the payment of principal, interest
or fees hereunder required to be paid to the Administrative Agent shall have
occurred or (ii) the Administrative Agent shall have received written notice
from the Borrower or a Lender referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.”  In the event that any such payment Default or Event of Default occurs
or the Administrative Agent receives such a notice, the Administrative Agent
will give notice thereof to the Lenders as soon as reasonably practicable;
provided, however, that if any such notice has also been furnished to the
Lenders, the Administrative Agent shall have no obligation to notify the Lenders
with respect thereto. The Administrative Agent shall (subject to Sections 10.4
and 11.6) take such action with respect to such Default or Event of Default as
shall reasonably be directed by the Required Lenders;

108


--------------------------------------------------------------------------------




 

PROVIDED THAT, UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUCH DIRECTIONS, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO)
TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH
DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST INTERESTS OF
THE LENDERS EXCEPT TO THE EXTENT THAT THIS AGREEMENT EXPRESSLY REQUIRES THAT
SUCH ACTION BE TAKEN, OR NOT BE TAKEN, ONLY WITH THE CONSENT OR UPON THE
AUTHORIZATION OF THE REQUIRED LENDERS OR ALL OF THE LENDERS.

10.7         Indemnification. To the extent the Administrative Agent is not
reimbursed by or on behalf of the Borrower, and without limiting the obligation
of the Borrower to do so, the Lenders agree (i) to indemnify the Administrative
Agent and its officers, directors, employees, agents, attorneys-in-fact and
Affiliates, ratably in proportion to their respective percentages as used in
determining the Required Lenders as of the date of determination, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
reasonable attorneys’ fees and expenses) or disbursements of any kind or nature
whatsoever that may at any time (including, without limitation, at any time
following the repayment in full of the Loans and the termination of the Letters
of Credit and the Commitments) be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of this Agreement
or any other Credit Document or any documents contemplated by or referred to
herein or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under or in connection with any of the
foregoing, and (ii) to reimburse the Administrative Agent upon demand, ratably
in proportion to their respective percentages as used in determining the
Required Lenders as of the date of determination, for any reasonable expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, delivery, administration, amendment, modification,
waiver or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any of the other Credit Documents (including, without
limitation, reasonable attorneys’ fees and expenses and compensation of agents
and employees paid for services rendered on behalf of the Administrative Agent
hereunder and/or the Lenders); provided, however, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from the gross negligence, bad faith or willful misconduct of the
party to be indemnified or from a material breach of such indemnified party’s
obligations or duties hereunder or under any other Credit Document.

10.8         The Administrative Agent in its Individual Capacity. With respect
to its Commitments, the Loans made by it, the Letters of Credit issued or
participated in by it and the Note or Notes issued to it, the Administrative
Agent in its individual capacity and not as Administrative Agent shall have the
same rights and powers under the Credit Documents as any other Lender and may
exercise the same as though it were not performing the agency duties specified
herein; and the terms “Lenders,” “Required Lenders,” “holders of Notes” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, make investments in, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Borrower, any of its Subsidiaries or any of their respective
Affiliates as if the Administrative Agent were not performing the agency duties
specified herein, and may accept fees and other consideration from any of them
for services in

109


--------------------------------------------------------------------------------




 

CONNECTION WITH THIS AGREEMENT AND OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE
SAME TO THE LENDERS.

10.9         Successor Administrative Agent. The Administrative Agent may resign
at any time by giving thirty (30) days’ prior written notice to the Borrower and
the Lenders. Upon any such notice of resignation, the Required Lenders shall,
with the prior written consent of the Borrower (which consent shall not be
unreasonably withheld), have the right to appoint a successor to the
Administrative Agent (provided that the Borrower’s consent shall not be required
in the event a Default or Event of Default shall have occurred and be
continuing). If no successor to the Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within such thirty-day period, then the retiring Administrative Agent may, on
behalf of the Lenders and after consulting with the Lenders and the Borrower,
appoint a successor Administrative Agent, which shall be a financial institution
having a rating of not less than “A” or its equivalent by Standard & Poor’s
Ratings Services or any of the Lenders. Upon the acceptance of any appointment
as Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent. If no successor to the
Administrative Agent has accepted appointment as Administrative Agent by the
thirtieth (30th) day following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall thereafter perform all of the
duties of the Administrative Agent hereunder and under the other Credit
Documents until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for hereinabove.


10.10       COLLATERAL MATTERS.

(A)           THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED ON BEHALF OF THE
LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM THE
LENDERS, FROM TIME TO TIME (BUT WITHOUT ANY OBLIGATION) TO TAKE ANY ACTION WITH
RESPECT TO THE COLLATERAL AND THE SECURITY DOCUMENTS THAT MAY BE DEEMED BY THE
ADMINISTRATIVE AGENT IN ITS DISCRETION TO BE NECESSARY OR ADVISABLE TO PERFECT
AND MAINTAIN PERFECTED THE LIENS UPON THE COLLATERAL GRANTED PURSUANT TO THE
SECURITY DOCUMENTS.

(B)           THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS
OPTION AND IN ITS DISCRETION, TO RELEASE ANY LIEN GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UPON ANY COLLATERAL (I) UPON TERMINATION OF THE
COMMITMENTS, TERMINATION, EXPIRATION OR CASH COLLATERALIZATION OF ALL
OUTSTANDING LETTERS OF CREDIT AND PAYMENT IN FULL OF ALL OF THE OBLIGATIONS THEN
DUE AND PAYABLE, (II) CONSTITUTING PROPERTY SOLD OR TO BE SOLD OR DISPOSED OF AS
PART OF OR IN CONNECTION WITH ANY DISPOSITION EXPRESSLY PERMITTED HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT OR TO WHICH THE REQUIRED LENDERS HAVE CONSENTED
OR (III) OTHERWISE PURSUANT TO AND IN ACCORDANCE WITH THE PROVISIONS OF ANY
APPLICABLE CREDIT DOCUMENT. UPON REQUEST BY THE ADMINISTRATIVE AGENT AT ANY
TIME, THE LENDERS WILL CONFIRM IN WRITING THE ADMINISTRATIVE AGENT’S AUTHORITY
TO RELEASE COLLATERAL PURSUANT TO THIS SECTION 10.10(B).

110


--------------------------------------------------------------------------------




 

10.11       Issuing Lender and Swingline Lender. The provisions of this
Article X (other than Sections 10.9 and 10.10) shall apply to the Issuing Lender
and the Swingline Lender mutatis mutandis to the same extent as such provisions
apply to the Administrative Agent.

10.12       Other Agents, Managers. Notwithstanding any other provision of this
Agreement or any of the other Credit Documents, any Lenders identified on the
cover page of this Agreement or elsewhere herein as a “Syndication Agent,”
“Documentation Agent,” “Co-Agent,” “Lead Manager” or in any similar capacity are
named as such for recognition purposes only, and in their respective capacities
as such shall have no powers, rights, duties, responsibilities or liabilities
with respect to this Agreement and the other Credit Documents and the
transactions contemplated hereby and thereby. Without limitation of the
foregoing, none of the Lenders so identified shall have, by reason of this
Agreement or any other Credit Document, a fiduciary relationship in respect of
any Lender or any other Person. Each Lender hereby makes the same
acknowledgments with respect to any Lenders so identified as it makes in
Section 10.5 with respect to the Administrative Agent.


ARTICLE XI


MISCELLANEOUS

11.1         Fees and Expenses. The Borrower agrees (i) whether or not the
transactions contemplated by this Agreement shall be consummated, to pay upon
demand all reasonable out-of-pocket costs and expenses of the Administrative
Agent and the Arranger (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel to the Administrative Agent and the Arranger)
in connection with (w) the preparation, negotiation, execution, delivery and
syndication of the Engagement Letter, this Agreement and the other Credit
Documents and (if requested by the Borrower) any amendment, modification or
waiver hereof or thereof or consent with respect hereto or thereto, (x) the
engagement of appraisers, consultants, auditors or similar Persons by the
Administrative Agent at any time to render opinions concerning the Credit
Parties’ financial condition and the value of the Collateral (provided that only
two such engagements per year shall be at the Borrower’s expense, unless an
Event of Default shall have occurred and be continuing, in which case all such
engagements during the continuance of such Event of Default shall be at the
Borrower’s expense), (y) after the occurrence and during the continuance of an
Event of Default, any attempt to inspect, verify, protect, collect, sell,
liquidate or otherwise dispose of any Collateral and (z) the creation,
perfection and maintenance of the perfection of the Administrative Agent’s Liens
upon the Collateral, including, without limitation, Lien search, filing and
recording fees, (ii) after the occurrence and during the continuance of an Event
of Default, to pay upon demand all out-of-pocket costs and expenses of the
Administrative Agent and each Lender (including, without limitation, reasonable
attorneys’ fees and out-of-pocket expenses) in connection with (y) any
refinancing or restructuring of the credit arrangements provided under this
Agreement, whether in the nature of a “work-out,” in any insolvency or
bankruptcy proceeding or otherwise and whether or not consummated, and (z) the
enforcement, attempted enforcement or preservation of any rights or remedies
under this Agreement or any of the other Credit Documents, whether in any
action, suit or proceeding (including any bankruptcy or insolvency proceeding)
or otherwise, and (iii) to pay and hold the Administrative Agent, the Arranger
and each Lender harmless from and against all liability for any intangibles,
documentary, stamp or other similar taxes, fees and excises, if any, including

111


--------------------------------------------------------------------------------


 

any interest and penalties, and any finder’s or brokerage fees, commissions and
expenses (other than any fees, commissions or expenses of finders or brokers
engaged by the Administrative Agent or any Lender), that may be payable in
connection with the transactions contemplated by this Agreement and the other
Credit Documents.

11.2         Indemnification. The Borrower agrees, whether or not the
transactions contemplated by this Agreement shall be consummated, to indemnify
and hold the Administrative Agent, the Arranger and each Lender and each of
their respective directors, officers, employees, agents and Affiliates (each, an
“Indemnified Person”) harmless from and against any and all claims, losses,
damages, obligations, liabilities, penalties, costs and expenses (including,
without limitation, reasonable attorneys’ fees and out-of-pocket expenses)
(collectively, “Indemnified Costs”), that may at any time be imposed on,
incurred by or asserted against any such Indemnified Person as a result of,
arising from or in any way relating to the preparation, execution, performance,
enforcement of or preservation of rights under this Agreement or any of the
other Credit Documents, any of the transactions contemplated herein or therein
or any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Loans or Letters of Credit (including,
without limitation, in connection (i) with the actual or alleged generation,
presence, storage, treatment, disposal, transport, discharge or release of any
Hazardous Substances by any Credit Party on, in, to or from any real property at
any time owned, operated or leased by any Credit Party, (ii) any other
Environmental Claims and (iii) any violation of or liability under any
Environmental Law), or any action, suit or proceeding (including any inquiry or
investigation) by any Person, whether threatened or initiated, related to any of
the foregoing, and in any case whether or not such Indemnified Person is a party
to any such action, proceeding or suit or a subject of any such inquiry or
investigation; provided, however, that (I) no Indemnified Person shall have the
right to be indemnified hereunder for any Indemnified Costs to the extent such
Indemnified Costs result from (a) the gross negligence, bad faith or willful
misconduct of such Indemnified Person, its Affiliates, agents or
representatives, or from a material breach of such Indemnified Person’s
obligations or duties hereunder or (b) any claim or claims solely among the
Administrative Agent and the Lenders, or any of them, that do not arise out of
or relate to a Default or Event of Default hereunder, and (II) the obligation of
the Borrower to pay or reimburse attorneys’ fees and expenses under this
Section is subject to any otherwise applicable provision contained in
Section 11.1 or elsewhere in the Credit Documents relating to the payment or
reimbursement of attorneys’ fees and expenses. All of the foregoing Indemnified
Costs of any Indemnified Person shall be paid or reimbursed by the Borrower, as
and when incurred and upon demand. To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnified Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any of
the other Credit Documents, any of the transactions contemplated herein or
therein or any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loans or Letters of Credit.

11.3         Governing Law; Consent to Jurisdiction. THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS SHALL (EXCEPT AS MAY BE EXPRESSLY OTHERWISE PROVIDED IN
ANY CREDIT DOCUMENT) BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK

112


--------------------------------------------------------------------------------




 

GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF
LAW RULES); PROVIDED THAT EACH LETTER OF CREDIT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OR RULES DESIGNATED IN SUCH
LETTER OF CREDIT OR APPLICATION THEREFOR OR, IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES OF THE INTERNATIONAL CHAMBER OF
COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE “ISP”), AND, AS TO MATTERS NOT
GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL
OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES). THE BORROWER HEREBY CONSENTS TO
THE NONEXCLUSIVE JURISDICTION OF ANY STATE COURT WITHIN MECKLENBURG COUNTY,
NORTH CAROLINA, OR ANY FEDERAL COURT LOCATED WITHIN THE WESTERN DISTRICT OF THE
STATE OF NORTH CAROLINA FOR ANY PROCEEDING INSTITUTED HEREUNDER OR UNDER ANY OF
THE OTHER CREDIT DOCUMENTS, OR ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR ANY PROCEEDING TO WHICH THE
ADMINISTRATIVE AGENT, THE ARRANGER OR ANY LENDER, OR THE BORROWER IS A PARTY,
INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF, OR IN CONNECTION WITH ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE ADMINISTRATIVE AGENT, THE ARRANGER OR ANY LENDER, OR THE
BORROWER. THE BORROWER IRREVOCABLY AGREES TO BE BOUND (SUBJECT TO ANY AVAILABLE
RIGHT OF APPEAL) BY ANY JUDGMENT RENDERED OR RELIEF GRANTED THEREBY AND FURTHER
WAIVES ANY OBJECTION THAT IT MAY HAVE BASED ON LACK OF JURISDICTION OR IMPROPER
VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY SUCH PROCEEDING. THE
BORROWER CONSENTS THAT ALL SERVICE OF PROCESS BE MADE BY REGISTERED OR CERTIFIED
MAIL DIRECTED TO IT AT THE ADDRESS SET FORTH IN SECTION 11.5, AND SERVICE SO
MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF
OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE
PREPAID AND PROPERLY ADDRESSED. NOTHING IN THIS SECTION 11.3 SHALL AFFECT THE
RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE ARRANGER OR ANY LENDER TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.

11.4         Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY.

113


--------------------------------------------------------------------------------




 


11.5         NOTICES.

(A)           ALL NOTICES, DIRECTIONS, CONSENTS AND OTHER COMMUNICATIONS
PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING TELEGRAPHIC, TELEX,
FACSIMILE TRANSMISSION OR CABLE COMMUNICATION) AND MAILED, TELEGRAPHED, TELEXED,
TELECOPIED, CABLED OR DELIVERED TO THE PARTY TO BE NOTIFIED AT THE FOLLOWING
ADDRESSES:

(I)            IF TO THE BORROWER, TO SYMMETRY MEDICAL, INC., 220 WEST MARKET
STREET, WARSAW, INDIANA 46580, ATTENTION: FRED HITE, TELECOPY NO. (574)
267-4551;

(II)           IF TO THE ADMINISTRATIVE AGENT, TO WACHOVIA BANK, NATIONAL
ASSOCIATION, CHARLOTTE PLAZA BUILDING CP-23, 201 SOUTH COLLEGE STREET,
CHARLOTTE, NORTH CAROLINA 28288-0680, ATTENTION: SYNDICATION AGENCY SERVICES,
TELEPHONE NO. (704) 383-3721, TELECOPY NO. (704) 383-0288; AND

(III)          IF TO ANY LENDER, TO IT AT THE ADDRESS SET FORTH ON
SCHEDULE 1.1(A) (OR IF TO ANY LENDER NOT A PARTY HERETO AS OF THE DATE HEREOF,
AT THE ADDRESS SET FORTH IN ITS ASSIGNMENT AND ACCEPTANCE);

or in each case, to such other address as any party may designate for itself by
like notice to all other parties hereto. All such notices and communications
shall be deemed to have been given (i) if mailed as provided above by any method
other than overnight delivery service, on the third (3rd) Business Day after
deposit in the mails, (ii) if mailed by overnight delivery service, telegraphed,
telexed, telecopied or cabled, when delivered for overnight delivery, delivered
to the telegraph company, confirmed by telex answerback, transmitted by
telecopier or delivered to the cable company, respectively, or (iii) if
delivered by hand, upon delivery; provided that notices and communications to
the Administrative Agent shall not be effective until received by the
Administrative Agent.

(B)           NOTICES AND COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES THEREUNDER BY ELECTRONIC
COMMUNICATION. THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION,
AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATION PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS. UNLESS
THE ADMINISTRATIVE AGENT OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER
COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED TO HAVE BEEN GIVEN UPON
THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS
BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT), AND (II) NOTICES OR OTHER COMMUNICATIONS POSTED TO AN
INTERNET OR INTRANET WEBSITE SHALL BE DEEMED TO HAVE BEEN GIVEN UPON THE DEEMED
RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN THE
FOREGOING CLAUSE (I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS
AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS THEREFOR.

114


--------------------------------------------------------------------------------




 

11.6         Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:

(A)           UNLESS AGREED TO BY EACH LENDER DIRECTLY AFFECTED THEREBY,
(I) INCREASE OR EXTEND ANY COMMITMENT OF SUCH LENDER (IT BEING UNDERSTOOD THAT A
WAIVER OF ANY EVENT OF DEFAULT, IF AGREED TO BY THE REQUIRED LENDERS OR ALL
LENDERS (AS MAY BE REQUIRED HEREUNDER WITH RESPECT TO SUCH EVENT OF DEFAULT),
SHALL NOT CONSTITUTE SUCH AN INCREASE), (II) REDUCE OR FORGIVE THE PRINCIPAL
AMOUNT OF ANY LOAN OR REIMBURSEMENT OBLIGATION, REDUCE THE RATE OF OR FORGIVE
ANY INTEREST THEREON, OR REDUCE OR FORGIVE ANY FEES OR OTHER OBLIGATIONS (OTHER
THAN FEES PAYABLE TO THE ADMINISTRATIVE AGENT, THE ARRANGER OR THE ISSUING
LENDER FOR ITS OWN ACCOUNT), (III) EXTEND THE TERM A LOAN MATURITY DATE, THE
TERM A-1 LOAN MATURITY DATE, THE REVOLVING CREDIT MATURITY DATE OR ANY OTHER
SCHEDULED DATE FOR THE PAYMENT OF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
(OTHER THAN IN CONNECTION WITH A MANDATORY PREPAYMENT OF THE LOANS PURSUANT TO
SECTIONS 2.6(E) THROUGH 2.6(G)) OR REDUCTION OR TERMINATION OF THE REVOLVING
CREDIT COMMITMENTS IN CONNECTION THEREWITH), EXTEND THE TIME OF PAYMENT OF ANY
REIMBURSEMENT OBLIGATION OR ANY INTEREST THEREON OR EXTEND THE TIME OF PAYMENT
OF ANY FEES HEREUNDER (OTHER THAN FEES PAYABLE TO THE ADMINISTRATIVE AGENT, THE
ARRANGER OR THE ISSUING LENDER FOR ITS OWN ACCOUNT), OR (IV) MODIFY THE
AMORTIZATION SCHEDULES SET FORTH IN SECTION 2.6(A) OR SECTION 2.6(B) OR THE
AMORTIZATION OF ANY INCREMENTAL TERM LOAN;

(B)           UNLESS AGREED TO BY ALL OF THE LENDERS, (I) CHANGE THE PERCENTAGE
OF THE AGGREGATE COMMITMENTS OR OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE
LOANS, OR THE NUMBER OR PERCENTAGE OF LENDERS, THAT SHALL BE REQUIRED FOR THE
LENDERS OR ANY OF THEM TO TAKE OR APPROVE, OR DIRECT THE ADMINISTRATIVE AGENT TO
TAKE, ANY ACTION HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT (INCLUDING AS SET
FORTH IN THE DEFINITION OF “REQUIRED LENDERS”), (II) EXCEPT AS MAY BE OTHERWISE
SPECIFICALLY PROVIDED IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT, RELEASE
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR RELEASE ANY SUBSIDIARY GUARANTOR
FROM ITS OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY, (III) CHANGE ANY OTHER
PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS REQUIRING, BY
ITS TERMS, THE CONSENT OR APPROVAL OF ALL THE LENDERS FOR SUCH AMENDMENT,
MODIFICATION, WAIVER, DISCHARGE, TERMINATION OR CONSENT, (IV) CHANGE OR WAIVE
ANY PROVISION OF SECTION 2.15, ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT REQUIRING PRO RATA TREATMENT OF ANY LENDERS, OR THIS
SECTION 11.6, OR (V) CHANGE OR WAIVE SECTION 2.10 TO PERMIT ANY INTEREST PERIOD
OF GREATER THAN SIX MONTHS’ DURATION UNLESS SUCH INTEREST PERIOD IS SUBJECT TO
THE AGREEMENT OF ALL OF THE LENDERS;

(C)           UNLESS AGREED TO BY (I) ALL OF THE REVOLVING CREDIT LENDERS,
(Y) EXTEND THE EXPIRY DATE OF ANY LETTER OF CREDIT BEYOND THE LETTER OF CREDIT
MATURITY DATE OR (Z) CHANGE THE PERCENTAGE SET FORTH IN THE DEFINITION OF
“REQUIRED REVOLVING CREDIT LENDERS” (IT BEING UNDERSTOOD THAT NO CONSENT OF ANY
OTHER LENDER OR THE ADMINISTRATIVE AGENT IS REQUIRED), OR (II) THE REQUIRED
REVOLVING CREDIT LENDERS, (Y) CHANGE ANY OTHER PROVISION OF ARTICLE III OR ANY
OTHER TERMS OR PROVISIONS OF, OR ANY OTHER TERMS OR PROVISIONS OF ANY CREDIT
DOCUMENT RELATING TO, ANY LETTER OF CREDIT, OR (Z) AMEND, MODIFY OR WAIVE ANY
CONDITION PRECEDENT TO ANY BORROWING OF

115


--------------------------------------------------------------------------------




 

REVOLVING LOANS OR ISSUANCE OF A LETTER OF CREDIT SET FORTH IN SECTION 4.2
(INCLUDING IN CONNECTION WITH ANY WAIVER OF AN EXISTING DEFAULT OR EVENT OF
DEFAULT); AND

(D)           UNLESS AGREED TO BY THE ISSUING LENDER, THE SWINGLINE LENDER OR
THE ADMINISTRATIVE AGENT IN ADDITION TO THE LENDERS REQUIRED AS PROVIDED
HEREINABOVE TO TAKE SUCH ACTION, AFFECT THE RESPECTIVE RIGHTS OR OBLIGATIONS OF
THE ISSUING LENDER, THE SWINGLINE LENDER OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS;

and provided further that (i) if any amendment, modification, waiver or consent
would adversely affect the holders of Loans of a particular Class (the “affected
Class”) relative to holders of Loans of another Class (including, without
limitation, by way of reducing the relative proportion of any payments,
prepayments or Commitment reductions to be applied for the benefit of holders of
Loans of the affected Class under Sections 2.6(e) through 2.6(g), then such
amendment, modification, waiver or consent shall require the consent of Lenders
holding at least a majority of the aggregate outstanding principal amount of all
Loans (and unutilized Commitments, if any) of the affected Class, (ii) the Fee
Letter may only be amended or modified, and any rights thereunder waived, in a
writing signed by the parties thereto, (iii) the Administrative Agent may,
without the consent of any Lender, amend or modify any provision of this
Agreement or any other Credit Document if the effect of such amendment or
modification is strictly technical or correctional in nature and does not affect
any substantive rights of any other party hereto or thereto, and (iv) this
Agreement and the other Credit Documents may be amended or modified with the
consent of the Borrower and the Administrative Agent to give effect to any
Revolving Credit Commitment Increase or Incremental Term Loans as set forth in
Sections 2.20 and 2.21.


11.7         ASSIGNMENTS, PARTICIPATIONS.

(A)           EACH LENDER MAY ASSIGN TO ONE OR MORE OTHER ELIGIBLE ASSIGNEES
(EACH, AN “ASSIGNEE”) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS COMMITMENTS,
THE OUTSTANDING LOANS MADE BY IT AND ITS PARTICIPATIONS IN LETTERS OF CREDIT);
PROVIDED, HOWEVER, THAT:

(I)            EACH SUCH ASSIGNMENT BY A LENDER OF ANY OF ITS INTERESTS RELATING
TO LOANS OF A PARTICULAR CLASS SHALL BE MADE IN SUCH MANNER SO THAT THE SAME
PORTION OF ITS COMMITMENT, LOANS AND OTHER INTERESTS UNDER AND WITH RESPECT TO
SUCH CLASS IS ASSIGNED TO THE RELEVANT ASSIGNEE (BUT ASSIGNMENTS NEED NOT BE PRO
RATA AS AMONG CLASSES OF LOANS);

(II)           EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF
A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER, WITHOUT THE WRITTEN
CONSENT (TO BE EVIDENCED BY ITS COUNTER EXECUTION OF THE RELEVANT ASSIGNMENT AND
ACCEPTANCE AND NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF EACH OF THE
ADMINISTRATIVE AGENT AND, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE BORROWER, NO SUCH ASSIGNMENT SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT (DETERMINED AS OF THE DATE OF THE ASSIGNMENT AND ACCEPTANCE
WITH RESPECT TO SUCH ASSIGNMENT) LESS THAN (X) IN THE CASE OF TERM LOANS,
$2,500,000 (OR, IF LESS, THE FULL AMOUNT OF THE ASSIGNING LENDER’S OUTSTANDING
TERM LOANS); PROVIDED THAT, FOR PURPOSES OF THIS CLAUSE (X), A SERIES OF
ASSIGNMENTS BY ANY LENDER, ITS AFFILIATES AND ITS APPROVED FUNDS ON OR ABOUT THE
SAME

116


--------------------------------------------------------------------------------




 

DAY TO SEVERAL ASSIGNEES THAT ARE AFFILIATES OF ONE ANOTHER OR ARE RELATED AS
APPROVED FUNDS SHALL BE DEEMED TO BE A SINGLE ASSIGNMENT, AND ALL TERM LOANS
HELD BY THE AFFILIATES AND APPROVED FUNDS OF AN ASSIGNING LENDER SHALL BE DEEMED
TO BE HELD BY SUCH LENDER, (Y) IN THE CASE OF REVOLVING CREDIT COMMITMENTS,
$2,500,000 (OR, IF LESS, THE ENTIRE REVOLVING CREDIT COMMITMENT OF THE ASSIGNING
LENDER), OR (Z) IN THE CASE OF SWINGLINE LOANS, THE ENTIRE SWINGLINE COMMITMENT
AND THE FULL AMOUNT OF THE OUTSTANDING SWINGLINE LOANS; AND

(III)          THE PARTIES TO EACH SUCH ASSIGNMENT WILL EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER, AN
ASSIGNMENT AND ACCEPTANCE AND WILL PAY A NONREFUNDABLE PROCESSING FEE OF $3,500
TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT (IT BEING UNDERSTOOD THAT THE
BORROWER SHALL HAVE NO LIABILITY FOR SUCH PROCESSING FEE).

Upon such execution, delivery, acceptance and recording of the Assignment and
Acceptance, from and after the effective date specified therein, (A) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of the assigning Lender
hereunder with respect thereto and (B) the assigning Lender shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than rights under the
provisions of this Agreement and the other Credit Documents relating to
indemnification or payment of fees, costs and expenses, to the extent such
rights relate to the time prior to the effective date of such Assignment and
Acceptance) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of such assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto, except that such assigning Lender shall
continue to be entitled to the protections of Sections 2.16(a), 2.16(b), 2.17,
11.1 and 11.2 for matters arising during the periods while it was a Lender
hereunder). The terms and provisions of each Assignment and Acceptance shall,
upon the effectiveness thereof, be incorporated into and made a part of this
Agreement, and the covenants, agreements and obligations of each Lender set
forth therein shall be deemed made to and for the benefit of the Administrative
Agent and the other parties hereto as if set forth at length herein.

(B)           THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER, WILL MAINTAIN AT ITS ADDRESS FOR NOTICES REFERRED TO IN
SECTION 11.5(A)(II) A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND
ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE LENDERS AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE LOANS OWING TO,
EACH LENDER FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN THE REGISTER
SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER AND EACH LENDER AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

(C)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE AND, IF REQUIRED,
COUNTEREXECUTED BY THE BORROWER AND THE ISSUING LENDER, TOGETHER WITH THE
PROCESSING FEE REFERRED TO IN SECTION 11.7(A), THE

117


--------------------------------------------------------------------------------




 

ADMINISTRATIVE AGENT WILL (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) ON OR
AS OF THE EFFECTIVE DATE THEREOF, RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER AND (III) GIVE NOTICE THEREOF TO THE BORROWER. IF REQUESTED BY OR
ON BEHALF OF THE ASSIGNEE, THE BORROWER, AT ITS OWN EXPENSE, WILL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT, IN EXCHANGE FOR THE SURRENDERED NOTE OR
NOTES, A NEW NOTE OR NOTES TO THE ORDER OF THE ASSIGNEE (AND, IF THE ASSIGNING
LENDER HAS RETAINED ANY PORTION OF ITS RIGHTS AND OBLIGATIONS HEREUNDER, TO THE
ORDER OF THE ASSIGNING LENDER), PREPARED IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF SECTION 2.4 AS NECESSARY TO REFLECT, AFTER GIVING EFFECT TO THE
ASSIGNMENT, THE COMMITMENTS AND/OR OUTSTANDING LOANS, AS THE CASE MAY BE, OF THE
ASSIGNEE AND (TO THE EXTENT OF ANY RETAINED INTERESTS) THE ASSIGNING LENDER, IN
SUBSTANTIALLY THE FORM OF EXHIBITS A-1, A-2, AND/OR A-3, AS APPLICABLE. THE
ADMINISTRATIVE AGENT WILL RETURN CANCELED NOTES TO THE BORROWER. AT THE TIME OF
EACH ASSIGNMENT PURSUANT TO THIS SECTION 11.7 TO A PERSON THAT IS A NON-U.S.
LENDER AND IS NOT ALREADY A LENDER HEREUNDER, THE ASSIGNEE LENDER SHALL PROVIDE
TO THE BORROWER AND THE ADMINISTRATIVE AGENT THE APPROPRIATE INTERNAL REVENUE
SERVICE FORMS DESCRIBED IN SECTION 2.17.

(D)           EACH LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER, SELL TO ONE OR MORE OTHER PERSONS
(EACH, A “PARTICIPANT”) PARTICIPATIONS IN ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR A
PORTION OF ITS COMMITMENTS, THE OUTSTANDING LOANS MADE BY IT AND ITS
PARTICIPATIONS IN LETTERS OF CREDIT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED AND SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (II) THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, AND NO LENDER SHALL PERMIT ANY PARTICIPANT TO
HAVE ANY VOTING RIGHTS OR ANY RIGHT TO CONTROL THE VOTE OF SUCH LENDER WITH
RESPECT TO ANY AMENDMENT, MODIFICATION, WAIVER, CONSENT OR OTHER ACTION
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT (EXCEPT AS TO ACTIONS THAT WOULD
(A) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF ANY LOAN, REDUCE THE RATE OF OR
FORGIVE ANY INTEREST THEREON, OR REDUCE OR FORGIVE ANY FEES OR OTHER
OBLIGATIONS, (B) EXTEND THE TERM A LOAN MATURITY DATE, THE TERM A-1 LOAN
MATURITY DATE, THE REVOLVING CREDIT MATURITY DATE OR ANY OTHER DATE FIXED FOR
THE PAYMENT OF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN (OTHER THAN IN
CONNECTION WITH A MANDATORY PREPAYMENT OF THE LOANS PURSUANT TO
SECTIONS 2.6(E) THROUGH 2.6(G)), ANY FEES OR ANY OTHER OBLIGATIONS, (C) INCREASE
OR EXTEND ANY COMMITMENT OF THE LENDER SELLING THE PARTICIPATION, (D) RELEASE
ALL OR SUBSTANTIALLY ALL THE COLLATERAL, OR (E) CONSENT TO THE ASSIGNMENT OR
TRANSFER BY THE BORROWER OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT),
AND (IV) NO PARTICIPANT SHALL HAVE ANY RIGHTS UNDER THIS AGREEMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS, EACH PARTICIPANT’S RIGHTS AGAINST THE GRANTING LENDER IN
RESPECT OF ANY PARTICIPATION TO BE THOSE SET FORTH IN THE PARTICIPATION
AGREEMENT, AND ALL AMOUNTS PAYABLE BY THE BORROWER HEREUNDER SHALL BE DETERMINED
AS IF SUCH LENDER HAD NOT GRANTED SUCH PARTICIPATION. NOTWITHSTANDING THE
FOREGOING, EACH PARTICIPANT SHALL HAVE THE RIGHTS OF A LENDER FOR PURPOSES OF
SECTIONS 2.16(A), 2.16(B), 2.17, 2.18 AND 9.3, AND SHALL BE ENTITLED TO THE
BENEFITS THERETO, TO THE EXTENT THAT THE LENDER GRANTING SUCH PARTICIPATION
WOULD BE ENTITLED TO SUCH BENEFITS IF THE PARTICIPATION HAD NOT BEEN MADE;
PROVIDED THAT NO PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT
PURSUANT TO ANY OF SUCH SECTIONS THAN THE LENDER GRANTING SUCH PARTICIPATION
WOULD HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE AMOUNT OF THE
PARTICIPATION MADE BY SUCH LENDER TO SUCH PARTICIPANT HAD SUCH PARTICIPATION NOT
BEEN MADE.

118


--------------------------------------------------------------------------------




 

(E)           NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO PROHIBIT ANY
LENDER FROM PLEDGING OR ASSIGNING ALL OR ANY PORTION OF ITS RIGHTS AND INTEREST
HEREUNDER AS SECURITY FOR BORROWINGS OR OTHER OBLIGATIONS, INCLUDING ANY PLEDGE
OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK OR, IN THE CASE OF
ANY LENDER THAT IS AN FUND, TO THE TRUSTEE UNDER ANY INDENTURE TO WHICH SUCH
FUND IS A PARTY IN SUPPORT OF ITS OBLIGATIONS TO THE TRUSTEE FOR THE BENEFIT OF
THE APPLICABLE TRUST BENEFICIARIES; PROVIDED, HOWEVER, THAT NO SUCH PLEDGE OR
ASSIGNMENT SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER; AND
PROVIDED FURTHER THAT ANY FORECLOSURE OR SIMILAR ACTION BY ANY SUCH TRUSTEE
SHALL BE SUBJECT TO THE PROVISIONS OF THIS SECTION 11.7 CONCERNING ASSIGNMENTS
AND NO SUCH TRUSTEE SHALL HAVE ANY VOTING RIGHTS HEREUNDER SOLELY ON ACCOUNT OF
SUCH PLEDGE.

(F)            ANY LENDER OR PARTICIPANT MAY, IN CONNECTION WITH ANY ASSIGNMENT,
PARTICIPATION, PLEDGE OR PROPOSED ASSIGNMENT, PARTICIPATION OR PLEDGE PURSUANT
TO THIS SECTION 11.7, DISCLOSE TO THE ASSIGNEE, PARTICIPANT OR PLEDGEE OR
PROPOSED ASSIGNEE, PARTICIPANT OR PLEDGEE ANY INFORMATION RELATING TO THE
BORROWER AND ITS SUBSIDIARIES FURNISHED TO IT BY OR ON BEHALF OF ANY OTHER PARTY
HERETO; PROVIDED THAT SUCH ASSIGNEE, PARTICIPANT OR PLEDGEE OR PROPOSED
ASSIGNEE, PARTICIPANT OR PLEDGEE AGREES IN WRITING TO KEEP SUCH INFORMATION
CONFIDENTIAL TO THE SAME EXTENT REQUIRED OF THE LENDERS UNDER SECTION 11.13.

(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF
WACHOVIA ASSIGNS ALL OF ITS REVOLVING CREDIT COMMITMENTS AND REVOLVING LOANS IN
ACCORDANCE WITH THIS SECTION 11.7, WACHOVIA MAY RESIGN AS ISSUING LENDER UPON
WRITTEN NOTICE TO THE BORROWER AND THE LENDERS. UPON ANY SUCH NOTICE OF
RESIGNATION, THE BORROWER SHALL HAVE THE RIGHT TO APPOINT FROM AMONG THE LENDERS
A SUCCESSOR ISSUING LENDER; PROVIDED THAT NO FAILURE BY THE BORROWER TO MAKE
SUCH APPOINTMENT SHALL AFFECT THE RESIGNATION OF WACHOVIA AS ISSUING LENDER.
WACHOVIA SHALL RETAIN ALL OF THE RIGHTS AND OBLIGATIONS OF THE ISSUING LENDER
HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT ISSUED BY IT AND OUTSTANDING AS
OF THE EFFECTIVE DATE OF ITS RESIGNATION AND ALL OBLIGATIONS OF THE BORROWER AND
THE REVOLVING CREDIT LENDERS WITH RESPECT THERETO (INCLUDING THE RIGHT TO
REQUIRE THE REVOLVING CREDIT LENDERS TO MAKE REVOLVING LOANS OR FUND
PARTICIPATION INTERESTS PURSUANT TO ARTICLE III).

11.8         No Waiver. The rights and remedies of the Administrative Agent and
the Lenders expressly set forth in this Agreement and the other Credit Documents
are cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.

119


--------------------------------------------------------------------------------




 

11.9         Successors and Assigns. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto, and all references herein to any party shall be deemed to
include its successors and assigns; provided, however, that neither (i) the
Borrower nor any other Credit Party shall sell, assign or transfer any of its
rights, interests, duties or obligations under this Agreement without the prior
written consent of all of the Lenders and (ii) Assignees and Participants shall
have such rights and obligations with respect to this Agreement and the other
Credit Documents as are provided for under and pursuant to the provisions of
Section 11.7.

11.10       Survival. All representations, warranties and agreements made by or
on behalf of the Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof, the making and repayment of the Loans and the issuance and repayment of
the Letters of Credit. In addition, notwithstanding anything herein or under
applicable law to the contrary, the provisions of this Agreement and the other
Credit Documents relating to indemnification or payment of costs and expenses,
including, without limitation, the provisions of Sections 2.16(a), 2.16(b),
2.17, 2.18, 10.7, 11.1 and 11.2, shall survive the payment in full of all Loans
and Letters of Credit, the termination of the Commitments and all Letters of
Credit, and any termination of this Agreement or any of the other Credit
Documents.

11.11       Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

11.12       Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.

11.13       Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential, pursuant to its customary procedures for handling
confidential information of a similar nature and in accordance with safe and
sound banking practices, all nonpublic information provided to it by or on
behalf of the Borrower or any other Credit Party in connection with this
Agreement or any other Credit Document; provided, however, that each of the
Administrative Agent and each Lender may disclose such information (i) to its
Affiliates, and to its and its Affiliates’ respective directors, employees and
agents and to its auditors, counsel and other professional advisors so long such
parties are notified of the confidential nature of such information (provided
that such parties shall be subject to the provisions of this Section 11.13 to
the same extent as such Lender), (ii) at the demand or request of any bank
regulatory authority, court or other Governmental Authority having or asserting
jurisdiction over the Administrative Agent or such Lender or any of their
respective Affiliates, as may be required pursuant to subpoena or other legal
process, or otherwise in order to comply with any applicable Requirement of Law,
provided that the Administrative Agent or such Lender shall, if practicable

120


--------------------------------------------------------------------------------




 

(AND IF NOT PROHIBITED FROM SO DOING BY ANY APPLICABLE REQUIREMENT OF LAW OR
COURT OR ADMINISTRATIVE ORDER), PROVIDE THE BORROWER WITH PRIOR NOTICE OF SUCH
DISCLOSURE, (III) IN CONNECTION WITH ANY PROCEEDING TO ENFORCE ITS RIGHTS
HEREUNDER, UNDER ANY OTHER CREDIT DOCUMENT OR UNDER ANY HEDGE AGREEMENT OR IN
ANY OTHER LITIGATION OR PROCEEDING IN CONNECTION WITH THE CREDIT DOCUMENTS OR
ANY HEDGE AGREEMENT OR TO WHICH IT IS A PARTY, (IV) TO THE ADMINISTRATIVE AGENT,
THE ARRANGER OR ANY OTHER LENDER, (V) TO THE EXTENT THE SAME HAS BECOME PUBLICLY
AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS AGREEMENT, AND
(VI) PURSUANT TO AND IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.7(F).

11.14       Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto and receipt by the Administrative Agent and the Borrower of
written or telephonic notification of such execution and authorization of
delivery thereof.

11.15       Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

11.16       USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.

11.17       Entire Agreement. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(A) EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND
THERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, (B) SUPERSEDE ANY AND
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, INCLUDING, WITHOUT
LIMITATION, THE ENGAGEMENT LETTER (AND ALL OBLIGATIONS OF THE PARTIES THEREUNDER
SHALL BE TERMINATED AS OF THE DATE HEREOF), BUT SPECIFICALLY EXCLUDING THE FEE
LETTER, AND (C) MAY NOT BE AMENDED, SUPPLEMENTED, CONTRADICTED OR OTHERWISE
MODIFIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF
THE PARTIES.

11.18       Waiver. The Borrower hereby requests that the lenders under the
Existing Credit Agreement (the “Existing Credit Agreement Lenders”) waive
defaults under the Existing Credit Agreement that occurred when (i) the
Borrower, or one of its Subsidiaries, sold certain real property located in the
United Kingdom for approximately $2,500,000 in violation of Section 8.4(v) of
the Existing Credit Agreement and (ii) the Borrower failed to make prepayments
as a result of such sale in accordance with Section 2.6(f) of the Existing
Credit Agreement (the

121


--------------------------------------------------------------------------------




 

“SPECIFIED EVENTS OF DEFAULT”). BY EXECUTING THIS AGREEMENT, THE EXISTING CREDIT
AGREEMENT LENDERS HEREBY WAIVE THE SPECIFIED EVENTS OF DEFAULT AND ANY REMEDY
THAT THEY WOULD BE ENTITLED AS A RESULT THEREOF. THIS WAIVER IS LIMITED AS
SPECIFIED AND SHALL NOT CONSTITUTE OR BE DEEMED TO CONSTITUTE AN AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THE EXISTING CREDIT AGREEMENT OR A
WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THE EXISTING CREDIT AGREEMENT OR
THIS CREDIT AGREEMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN WITH RESPECT TO THE
SPECIFIED EVENTS OF DEFAULT.

122


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

SYMMETRY MEDICAL INC.

 

 

 

 

By:

/s/ Fred L. Hite

 

 

Fred L. Hite, Chief Financial Officer, Senior Vice President and Secretary

(signatures continued)

 

S-1


--------------------------------------------------------------------------------




 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
Swingline Lender and as a Lender

 

 

 

 

By:

/s/ Glenn F. Edwards

 

Name:

Glenn F. Edwards

 

Title:

Managing Director

 

S-2


--------------------------------------------------------------------------------




 

GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent and as a Lender

 

 

 

 

By:

/s/ David R. Campbell

 

 

David R. Campbell

 

Title:

Senior Vice President

 

S-3


--------------------------------------------------------------------------------




 

CIT LENDING SERVICES CORPORATION, as Documentation Agent and as a Lender

 

 

 

 

By:

/s/ Dennis Zinkand

 

 

 

 

Title:

CIT Healthcare LLC

 

 

Dennis Zinkand, Director

 

S-4


--------------------------------------------------------------------------------




 

CHARTER ONE BANK, N.A., as Documentation Agent and as a Lender

 

 

 

 

By:

/s/ Mary Ann Klemm

 

 

 

 

Title:

Mary Ann Klemm, VP

 

S-5


--------------------------------------------------------------------------------




 

ANTARES CAPITAL CORPORATION

 

 

 

 

By:

/s/ Robert M. Kadlick

 

 

 

 

Title:

Robert M. Kadlick

 

S-6


--------------------------------------------------------------------------------




 

PB CAPITAL CORPORATION

 

 

 

 

By:

/s/ Kevin M. Higgins

 

 

 

 

Title:

Kevin M. Higgins, Assistant Vice President

 

 

 

 

By:

/s/ Ronni J. Leopold

 

 

 

 

Title:

Ronni J. Leopold, Vice President

 

S-7


--------------------------------------------------------------------------------




 

FIFTH THIRD BANK

 

 

 

 

By:

/s/ Sheridan Sanders

 

 

 

 

Title:

Vice President

 

S-8


--------------------------------------------------------------------------------




 

NATIONAL CITY BANK

 

 

 

 

By:

/s/ Mark A. Minnick

 

 

 

 

Title:

Senior Vice President

 

S-9


--------------------------------------------------------------------------------




 

WELLS FARGO BANK, N.A.

 

 

 

 

By:

/s/ Jeffrey White

 

 

 

 

Title:

Vice President

 

S-10


--------------------------------------------------------------------------------




 

THE NORTHERN TRUST COMPANY

 

 

 

 

By:

/s/ J.T. Hall

 

 

 

 

Title:

Vice President

 

S-11


--------------------------------------------------------------------------------




 

COMERICA BANK

 

 

 

 

By:

/s/ Colleen M. Murphy

 

 

 

 

Title:

Vice President

 

S-12


--------------------------------------------------------------------------------